FILED DATE: 3/11/2020 2:07 PM = 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 1 of 192 PagelD #:7
6-Person Jury

FILED
3/11/2020 2:07 PM

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS DOROTHY BROWN
CIRCUIT CLERK

COUNTY DEPARTMENT, LAW DIVISION COOK COUNTY IL
2020L002942
HO SHING ENTERPRISES, }
) 8826132
Plaintiff, )
)
vs. ) 20201002942
) Case No.:
OHIO SECURITY INSURANCE )
COMPANY, )
)
Defendant. }
COMPLAINT

NOW COMES Plaintiff, Ho Shing Enterprises, by and through its attorney, Scott Green of
The Law Offices of Scott Green, and for its Complaint against Defendant, Ohio Security Insurance

Company, states:

COUNT I
(Breach of Contract)

1. At all times relevant, Plaintiff, Ho Shing Enterprises (“Plaintiff’ or “Ho Shing”),
was the owner of the property commonly known as 2701 Grant Ave, Bellwood, IL 60104(‘“the
building” or “the insured property”).

2. At all times relevant, Defendant, Ohio Security Insurance Company (“Defendant”
or “Ohio ”), was and is an Ohio corporation authorized to do business in the State of Illinois and
was and is engaged in the business of underwriting and issuing property and casualty insurance
policies.

3. Ohio issued to Ho Shing a Commercial Property Policy insurance policy effective

February 1, 2018 to February 1, 2019, policy number BKS (19) 55 87 98 30 (“The Insurance

BNE oes S57 i fr hiatet Mast NY
nunatak IM POOR Ligh LE vans WE RAD a oT REE Rm ES DH SS

vs
sate Sh
IGA wis

Policy”). A true and correct copy of the Policy lig dftprbeg lngctifystiisitibhe document to wh
certification 13 affixed is a true copy. a
t

Date | DOROTHY BROW: APR 03h

  

    

 
  

Dorothy Brown
Clerk of the Circuit Court

of Cook County, IL
FILED DATE: 3/11/2020 2:07 PM 20201002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 2 of 192 PagelD #:8

4. Under the insurance policy, Ohio insured against risks of direct physical loss or
damage to the insured property unless the loss is limited or excluded.

5. Loss caused by wind is not excluded or limited under the terms and conditions of
the insurance policy and, as such, wind is a covered risk under the insurance policy.

6. On or about May 9, 2018, while the insurance policy was in full force and effect,
the insured property sustained wind damage.

7. Ho Shing submitted a claim, claim number 23458004 to Ohio under the insurance
policy for its losses and damages from this wind occurrence.

8. Ho Shing has substantially performed all conditions required by the insurance
policy to be performed by it, including, but not limited to, giving prompt notice of the loss to Ohio
and otherwise cooperating with Ohio’s investigation of the claim.

9. As a result, it is Ohio’s duty to pay Ho Shing for the entire amount due under the
insurance policy for the losses and damages it sustained as a result of the May 9, 2018 wind
occurrence.

10. Although requested to do so, Ohio has failed, refused and continues to fail and
refuse to pay Ho Shing the entire amount due and owing under the insurance policy for all of its

losses and damages.

11. —‘ This breach of the insurance contract was and is the direct and proximate cause of

damages to Ho Shing in an amount in excess of $30,000.

12. This is an action based on a “written instrument” within the meaning of the Illinois
£

Interest Act and, therefore Ho Shing is entitled to prejudgment interest.
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 3 of 192 PagelID #:9

WHEREFORE, Plaintiff, Ho Shing Enterprises, prays for judgment in its favor and against
Defendant, Ohio Security Insurance Company, in an amount in excess of $30,000, plus
prejudgment interest and costs.

PLAINTIFF DEMANDS A TRIAL BY JURY

Dated: March 11, 2020

Respectfully Submitted,

THE LAW OFFICES OF SCOTT GREEN

By: j
Scott Green bf
Attorney for Plainti

THE LAW OFFICES OF SCOTT GREEN
421 West Oakdale Avenue, #6
Chicago, H. 60657

Tel: (773) 270-4704

Fax: (773) 219-0334

Firm No.: 61703 .

 

ex ee peg mhesiat er
SUYBANCA ESTRELA, SRST Cale eR SEE OWL AF PoE

 

ot

’ i heroby certify frat ihe document to WhICd ES
certification Is aillxed Is a trua Gopy.

I p _.
| past SOROTHY Bro se-ApR-
Dorothy Brown
Clerk of the Circuit Court
of Cook County, IL

 

 

 
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 4 of 192 PagelD #:10

SON Ths

fos Phone: (847) 658-5644
( ae ) DAWSON 4 Fax: (847) 658-1283
Ws INSURANCE www. dawsoninsurance.cam

 

January 29, 2018

Ho Shing Enterprises .
2701 Grant Avenue
Bellwood, IL 60104

Dear Wen Jey,

Thank you for allowing us the opportunity to continue te work with you and your
business. We sincerely appreciate your business, and will work to earn it each and
every year.

Please find the enclosed summary and comparison for the renewal term along with your
renewal policy. It should be noted that this summary is for reference only, and that the
appiicable insurance policy should be referenced for specific questions or concerns. |
would be happy to review any of this information with you at any time. Please contact
our Office if you are interested in scheduling a review meeting and we would happily
setup a time that would be convenient for you.

As per your request to reject the terrorism coverage, please sign and date the
enclosed Terrorism Rejection Form and return to our office.

Please note that any associated invoices for the renewal term will be sent directly to you
by the insurance company. Please be sure to review your policy thoroughly before
placing itin a safe location.
Thank you again for allowing us the opportunity to work with you!
Best regards,
aT . : -
; / Te Le £4, 9
Timothy J. Burke é-
President
TJB/ss

encl.

PERSONAL INSURANCE BUSINESS INSURANCE HEALTH INSURANCE
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 5 of 192 PagelID #:11

{if} to dé a violent act or an act that is dangerous to -
(I) human life:
(}) property; or
(MN) infrastructure;

{iii} to have resulted in damage within the United States, or outside of the United States in the case of -
(l} an air carrier (as defined in section 40102 of title 49, United States Code) or United States flag
vessel (or a vessel based principally in the United States, on which United States income tax is
paid and whose insurance coverage is subject to regulation in the United States); or
(il) the premises of a United States mission: and

{iv} to have been committed by an individual or individuals as part of an effort to coerce the civilian
population of the United States or to influence the policy or affecl the conduct of the United States
Government by coercion.

REJECTING TERRORISM INSURANCE COVERAGE - WHAT YOU MUST DO

We have included in your policy coverage for losses resulting from “certified acts of terrorism" as defined
above.

THE PREMIUM CHARGE FOR THIS COVERAGE APPEARS ON THE CECLARATIONS PAGE OF THE POLICY
AND DOES NOT INCLUDE ANY CHARGES FOR THE PORTION OF LOSS COVERED BY THE FEDERAL GOV-
ERNMENT UNDER THE ACT. If we are providing you with a quote, the premium charge will also appear on
your quote as 4 separate line item charge. :

lF YOU CHOOSE TO REJECT THIS COVERAGE, PLEASE CHECK THE BOX BELOW, SIGN THE ACKNOWL-
EDGMENT, AND RETURN THIS FORM TO THE ADDRESS BELOW: Please ensure any rejection is received |
within thirty (30) days of the effective date of your policy.

Before making a decision to reject terrorism insurance, refer to the Disclaimer for Standard Fire Policy
States tocated at the end of this Notice.

4 oO lhereby reject this offer of coverage. | understand that by rejecting this offer, | will have no coverage for
lasses arising from “certified acts of terrorism" and my policy will be endorsed accordinaly.

 

Policyholder‘Applicant’s Signature Print Name Date Signed
A % ae

Namec Insured Poticy Number

HO SHING ENTERPRISES SKS (19) B&G 87 98 39

Policy Effective/Expiration Date
From O2/QL/Z018 Yo 02/01/2019

IF YOU REJECTED THIS COVERAGE, PLEASE RETURN THIS FORM TO:

Attn: Commercial Lines Division - Terrorism
PO Box 66400
London, KY 40742-6400

Note: Certain states (currently CA, GA, JA, IL, ME, MO, NY, NC, Nd, OR, RI, WA, WI and WV) mandate
coverage for loss caused by fire following a ‘certified act of terrorism" in certain types of insurance policies.
If you reject TRIA coverage in these states on those policies, you will not be charged any additional
premium for that state mandated coverage.

The summary of the Act and the coverage under your policy contained in this notice is necessarily general
in nature. Your policy contains specific terms, definitions, exclusions and conditions. In case of any
conflict, your policy language wil! control the resolution of ail coverage questions. Please read your policy
carefully.

Ff you have any questions regarding this notice, please contact your agent.

NP 72 42 01 15 @ 2015 Liberty Mutual Insurance Page 2 of 2
FILED DATE: 3/11/2020 2:07 PM 2020002942

UNIO TO

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 6 of 192 PageID #:12

11/27/17

HQ SHING ENTERPRTSES BES (19) 55 87 98 26

From 02/61/20°8 Yo 02/01/2013
2701 GRANT AVE
BELLWOOD, TL 60104

(947) 658-5644
DAWSON INSURANCE AGENCY

303 E MALN ST STR 2903
BARRINGTON, IL 60019-3209

TERRORISM INSURANCE PREMIUM DISCLOSURE
AND OPPORTUNITY TO REJECT

This notice contains important information about the Terrorism Risk Insurance Act and its effect on your
policy. Please read it carefuily,

THE TERRORISM RISK INSURANCE ACT

The Terrorism Risk Insurance Act, including all amendments {"TRIA" or the Act"), establishes a program
to spread the risk of catastrophic losses from certain acts of terrorism between insurers and the federal
government. If an individual insurer's losses from certified acts of terrorism exceed a specified deductible
amount, the government will reimburse the insurer for a percentage of losses (the "Federal Share“} paid in
excess of the deductible, but oniy if aggregate industry losses from such acts exceed the “Program = Trig-
ger”. An insurer that has met its insurer deductible is not liable for any portion of losses in excess of $700
billion per year. Similarly, the federal government is not liable for any losses covered by the Act that exceed
his amount. lf aggregate insured lasses exceed $100 billion, losses up to that amount may be pro-rated, as
determined by the Secretary of the Treasury.

The Federal Share and Program Trigger by calendar year are:

 

Calendar Year Federal Share Program Trigger
2016 85% $100,000 000
2016 &4% $120,000,000
2017 83% $740.000,000
2018 B2% $160,000,000
2019 81% $180 000,000
2020 80% $200,000 000

 

 

 

MANDATORY OFFER OF COVERAGE FOR "CERTIFIED ACTS OF TERRORISM" AND DISCLOSURE OF PRE.
MIUM

TRIA requires insurers io make coverage available far any loss that occurs within the United States (or
outside of the U.S. in the case of U.S. missions and certain air carriers and vessels), results from a "certified
act of terrorism” AND that is otherwise covered under your policy.

A “certified act of terrorism" means:

[A]ny act that is certified by the Secretary [of the Treasury | , in consultation with the Secretary of
Homeland Security, and the Attorney General of the United States.

{i} to be an act of terrorism:

NP 72 42 01 45 © 2015 Liberty Mutual Insurance Page 1 of 2
Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 7 of 192 PagelID #:13

vOlLO9 T] dOQ0M114¢
JAY INVHD 1022
S3STYdddlN3 ONTHS OH

cr6c0010Z02 Wd 20-2 Oz0Z/t WE ALvd dais

9ShS-F LOSP HO ‘prsmiey
pecy PleMmay Osh

PSEBLES9 1 GOOONTOO0OOS | COZO0NN0LD

JIM F HS MI
Tenmyp
Aan Fag}

Le

 
Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 8 of 192 PageID #:14

POLOS Tf dd0M1134
JAY LNVYD 1042
SISTYddalN3 ONTHS OH

»GLT LOGSH519595 L00082 0000019.

erecod wee Wel /O-2 OzO7/L Le ‘Alvd Gad

-O1

SShoFLOSe HO ‘PISIES aon ynsNi
PEOy PIEMGS O575 (EnnyA
Ayoqry

CCE RNA
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 9 of 192 PageID #:15

BKS

55879830
+ 1 4 oe Ua
02/01/2019 DAWSON INSURANCE AGENCY

303 E MAIN ST STE 203
BARRINGTON, IL 60010-3208
VoD sab Duanld scored lM DastcelDarededlsctarls

12 0325

 

We strive lo produce a qualily product (or our agents lo deliver to Lhe policyholder. In doing se.
we ask Ihat you assist us by taking lime to review the encluscu policy accuravy. If there are any
modifications that need to be made, we request that you retuim this letter to the Business Comer
outlining what js in error.

 

 

Named insured: iIG SHING ENTERPRISES

Corrections needed to be made on this policy (This form is not for routine change requests):

 

 

 

 

 

 

 

Thank you for your assislance.

Pleuse send to: Liberty Mutual insurance

ATTENTION: C.S.1. UNIT

 

CAU:

NONE

 
FILED DATE: 3/11/2020 2:07 PM + 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 10 of 192 PageID #:16

‘This page indentionally lef blank.
FILED DATE: 3/11/2020 2:07 PM 2020L002942

02/01/18

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 11 of 192 PageID #:17

 

 

 

. faverage ts Provided in: Policy Number:
Liberty Ohio Security Insurance Company BKS (19) 56979330
Nace From 02/01/2018 To 02/01/2019
. - rem a
Policy Change Endorsement Endorsement Period:
From 02/01/2018 to 02/01/2019
12:01 am Standard Time
at insured Mating Location
Named Insured & Maiting Address Agent Mailiag Address & Phone No.
HO SHING ENTERPRISES (847) 658-5644
2701 GRANT AVE DAWSON [INSURANCE AGENCY
BELLWOOD, IL 60104 303 E MAIN ST STE 203

BARRINGTON, 1, 60010-3208

CHANGES TO POLICY - TRANSACTION # 2

 

This Policy Change Endorsement Results In A Change In The Charges As Follows:
Return Premium $357.00

Total Return Charges $357.00

Description of Change(s)
TRIA is deleted.

See The Revised Declarations and Declaralions Schedule

 

Issue Date O2/01N8 Authorized Representative
Te
Te report a claim, caff your Agent ar 1-800-262-8000

DS 76 27 OF: 08
55879820 NO133491 30 (CAF PPNO INSURED COPY vootut PAGE ¢ OF 24
FILED DATE: 3/11/2020 2:07 PM 2020L002942

INA

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 12 of 192 PagelID #:18

 

. Coverage is Provided fn: Policy Number:
Liberty Chio Security Insurance Company BKS {19} 553798 30
Mutual. Fi ram 02/01/2018 To 02/01/2019
: ram 0
Policy Change Endorsement Endorsement Period:
From 02/01/2018 to 02/01/2019
12:07 am Standard Time
at Insured Mailing Location
Named Insured Agent

 

HO SHING ENTERPRISES

(847) 658-3644
DAWSON INSURANCE AGENCY

SUMMARY OF LOCATIONS

 

0001 270i Grant Ave, Bellwood, IL 60104-1247

POLICY FORMS AND ENDORSEMENTS

This section isis the Forms and Endorsements lor your policy. Refer to these documents as needed for delaited
IMomnation concerning your coverage.

 

FORM NUMBER TITLE
CG 00 OL 04 13 Commercial General Liability Coverage Porm - Occurrence
CG 21 0605 i4 Exclusion - Access Or Disclosure Of Confidential Or Personal Information And

CG 21 47 12 07
CG 21 67 12 04
4CG6 21 7301 15
CG 24 26 04 f3
CG 84 99 08 09
CG #8 10 04 13
CG 88 60 12 08
CG && G1 Lz 08
CG 88 66 12 G8
CG 88 77 12 08
CG 88 86 12 08
CG 89 02 12 08
CG 89 7203 11
CG 89 73:10 [4
CP OO 10 10 [2

Issue Bate

Dala-Related Liability - With Limited Bodily Injury Exception
Employmenl-Related Practices Exclusion

Fungi or Bacteria Exelusion

Exclusion af Certified Acts of Terrorisin

Amendment of Insured Contract Definition

Non-Cumulation Liability Limits Same Occurrence
Commercial General Liability Extension

Each Location General Aggregate Lirnit

Property Dainage + Cusloniers’ Gouds

Property Damage - Borrowed Equipment

Medical Expense Ait Your Request Endorsement

Exclusion - Asbestos Liability

Employment Praclices, Liability Coverage Form

Employment Related Practices Liability - IIlimois Non-Renewal Amendment
flingis Changes - Cancellation And Nonrenewal Endorsement

Building and Personal Property Coverage Form

 

Authorized Representative
a

To report a claim, call your Agent or 1-800-362-0000

DS 7027 O1 O8

S407 GR 30

AS IPAFPANO WSHREN Oney twat 4 PAGF & MF 4
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 13 of 192 PageID #:19

Libe
Mutusl.

WSURANCE

HO SHING ENTERPRISES

 

Severage {s Provided in: Palicy Number:
Ohia Security Insurance Company BAS (19) 55 87 98 30
From 62/01/2018 To 02/01/2019
. rom 0
Policy Change Endorsement cndorsement Period:
From 02/01/2018 te 02/04/2019

12:01 am Standard Time
at Insured Mailing Location
Agent

(847) 658-5644
DAWSON INSURANCE AGENCY

POLICY FORMS AND ENDORSEMENTS - CONTINUED

This section fists the Forms and Endursements lor your policy, Refer to ibese docuinenis as needed fur vetailed
infortnation Conceming your coverage.

FORM NUMBER

TITLE

 

CP 00 90 07 88
CP G1 40 G7 06
CP OL 49 06 07
CP 04 11 10 22
CP 10 30 10 i2
CP 1034 10 (2

CP BR O4 O23 10
CP 88 21 02 15
CP 88 27 OL 15
CP 88 44 02 15
CP 90 48 03 ii
TL OO L? Lt 98
IL 00 21 09 08
(Lot 18 02 17
UW. Ol 47 09 11
IL O1 62 10 13
IL O2 84 12 05
FL 09 35 G7 02
“IL 09 53 01 15
RIE, 88 37 Ob 15
PR 8&8 30 01 14

Issue Date

Commercial Properly Conditions

Exclusion af Loss Due to Virus or Bacleria

HNinois Changes - Artificially Generated Electrical Current Exctusion
Protective Safeguards

Causes of Loss - Special Form

Exclusion of Loss Due To By-Products of Production or Processing Operations
(Rental Properties}

Removal Pennit

Custom Protector Endorsement -[Hinois

Office/Lessors Custom Protector Endorsement-Ilinois

Eyuipment Breakdown Coverage Endursement

Waler Exclusion Endorsement - Custom Protector

Conunen Policy Conditions

Nuclear Energy Liability Exclusion Endorsement (Broad Forn)
Tiinois Changes

illinois Changes - Civil Union

[llinois Changes - Defense Costs

Illinois Changes - Cancellaiion and Nonrencwal

Exclosion of Certain Computer-Related Losses

Exclusion OF Certified Acts Of Terrorism Endorsement

Exclusion Of Certified Acls OF Terrorism

(Mingis Changes - Employment Praciices Ligbility Coverage Forin

 

 

Authorized Representative

a re SELLS

To report a claini, call your Agent of 1-800-362-0000

DS 70 27 Of 08

55879830

350 ICAFPPND INSUREG COPY 000101 PAGE 9 OF 24
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 14 of 192 PagelD #:20

This page intentionally iel blank.
FILED DATE; 3/11/2020 2:07 PM = 2020L002942

O20 tg

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 15 of 192 PageID #:21

 

. Coverage ts Provided in: Policy Number:
Liberty Ohio Security insurance Company BKS (49) 558798 30
Mutual. ed Period: 1/2019

URANCE . rom 02/01/2018 To 02/0
Commercial P raperty 12.07 am Standard fime
Declarations -Revised at insured Mailing Location
Named (sured Agent

 

HO SHING ENTERPRISES

(847) 658-5644
DAWSON INSURANCE AGENCY

 

 

 

SUMMARY OF CHARGES
Explanation of DESCRIPTION _ PREMIUM
Charges
Property Schedule Totals _ $3,885.00
Total Advance Charges: $3,885. 00

Note: This is wot a bili

a

Te report a claim, catf your Agent or

DS 70 22 U1 08
86879830 NO1g3491 380

1-800-362-0000

iCAFPPNG INSUHED COPY 006101 FaGE 11 OF ?4
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 16 of 192 PageID #:22

 

 

 

Coverage ts Provided in: Policy N ;
: ¥ Number:
Liberty Ohio Security Insurance Company BKS (19) 552798 30
wee Frau 02/01/2018 1 02/01/2019
- rom o
Commercial Property ; 12:01 am Standard Time
Declarations Schedule -Revised at Insured Mailing Location
Rarned Insured Agent
HO SHING ENTERPRISES (847) 658-5644

DAWSON INSURANCE AGENCY

SUMMARY OF PROPERTY COVERAGES - BY LOCATION

 

Insurance at the deseribed premises applics only for coverages for which a limil of insurance is shown. Optional
coverages apply only when entries are made in this schedule.

 

O00? 2701 Grant Ave, Betiwood, it 60194-1247

 

Property Description:
Characteristics

Construction: Masonry Non-Cambustible

 

 

 

Building

Coverage Occupancy: Candy Or Conlectionery Products Miz.
Description
Limit of Insurance - Repiaecment Cost 93,054,359
Agreed WaJuc - Expires 02/01/2019 . _
Coinsurance oo a oo _ 90%
Inflation Guard - Annual Increase . oe _—_ _ o%
Covered Causes of Loss a — a
Special Form - Including Theft _
Deduclible - All Covered Causes of Loss Unless Otherwise Stated $l, 0G0

Premium $1,656,080

 

eh nnn S|
To report a claiar, call your Agent of 1-800-362-0800

DS 7 23 00 08

RIAA MO neo 7nean AINA ANS den mal om bis Pha Ae ee neanani
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 17 of 192 PageID #:23

 

 

 

 

. overage ts Provided tn: Policy Number:
, Liberty Qhio Security tnsurance Company BKS {19} 55 87 95 30
Mutual. Policy Period:

INSURANCE . From 02/01/2018 To 02/01/2019
Commercial Property ; 12.01 am Standard Time
Declarations Schedule -Revised at insured Mailing Location

- Named Insured Agent
HO SHING ENTERPRISES (847) 658-5644

DAWSON INSURANCE AGENCY

SUMMARY OF PROPERTY COVERAGES - BY LOCATION

Continuation of 2701 Grant Ave, Bellwood, iL 60704-1247

 

 

 

 

 

 

 

 

 

Your Business ; a
Personal Property Occupancy: Candy Or Confectionery Products Mtg.
Coverage a.
Description
Limit of Insurance - Replacement Cost $1,338,588
Agreed Value - Expires (2/01/2019 __ TT oo
Coinsurance - So oe 90%
Inflation Guard - Annual | Increase _ oe —. 2%
Covered Causes of Loss
Special Porm - including Vhett ae oo
Deductible - All Covered ‘Causes of Lass Unless Otherwise Stated 51,000
Premium $1,365.00
Equipment This Equipment Breakdown jasurance applics to the coverages shawn for Lhis
Breakdown location. The Equipment Breakdown limil(s) of insurance and deductible arc
feverage included in, and not in addition to, the limits and deducttble shown tor the Building,
Your Business Persona! Properly. Your Business Personal Property of Others,
Tenants Improvements and Betierrments, Business Income and Extra Expense,
Busincss Income Without Extra Expense, and Extra Expense coverages.
Premium $749.00
SUMMARY OF OTHER PROPERTY COVERAGES
Property Description
Extension Caston. Protecter Core Endorsement $,08
Endorsement :
Premium Included

 

i

To report a claim, call your Agent or 1-800-362-0000

Re 777 hie mee as Aan Pore 1 OF 24
FILED DATE: 3/11/2020 2:07 PM 2020L002942

02018

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 18 of 192 PagelD #:24

 

 

Coverage Is Provided tn: Polic ;
i . ; y Number:
ie Liberty Ohio Security Insurance Company BKS (19) 55879830
aoe From 02/01/2018 T 02/01/2075
: tom g
Commercial Property ; 12:07 am Standard Time
Declarations Schedule -Revised at insured Mailing Lacation
Named Insured Agent
HO SHING ENTERPRISES (847) 658-5644

DAWSON INSURANCE AGENCY

SUMMARY OF OTHER PROPERTY COVERAGES - continued

 

 

 

Property Description
Extension Office/Lessors Custom: Proicetor Endorsenient $121.80
Endorsement
Premium $127.00
Commercial Property Schedule Total: $3,885.00

 

To repart a claim, call pour Agent or 1-800-362-0000

DS 70 23 o1 a8
5568/9890 NOTsa4ag4 Bah IPnatpomn IBID Arter nanint Renee
FILED DATE: 3/41/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 19 of 192 PageID #:25

 

 

 

 

 

 

 

 

 

 

 

 

 

MEMO Page I
Dawson Insurance Agency ACCOUNT RO. “ DATE.
303 FE. Main St. Ste, 203 HOSHIE-1 SB OZ 12S
Barrington, IL 60010 ty :
Phone: $47-659-5644 Fan: 847-658-1283 POLICY # POLICY INFORMATION
BKS55879330
TYPE EFFECTIVE EXPIRATION
PACK 2401/18 O2/H1/19
Ho Shing Enterprises
2701 Grant Avenue
‘Beilwood, IL 60104
Victor Re: Endorsement

 

Lam. coverage as reques—ed.
Please ol ace this with your policy.

Sincarciy,

Susan Schendi

-8e Find tn8 ongorsement ta the cutmercia’ vacnaqe
Es

polieay te

 

 
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 20 of 192 PageID #:26

POLICY NUMBER:

IL 09 53 0115

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION OF CERTIFIED ACTS OF TERRORISM

This endorsement modifies insurance provided under

BOILER AND MACHINERY COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PaRT
COMMERCIAL PROPERTY COVERAGE PART
CRIME AND FIDELITY COVERAGE PART
EQUIPMENT BREAK DOWN COVERAGE PART
FARM COVERAGE PART

STANDARD PROPERTY POLICY

SCHEDULE

The Exception Covering Certain Fire Losses (Paragraph C) applies to property
State(s}, if covered under the indicated Coverage Form, Coverage Part or Policy:

the following:

located in the following

 

Statels)

Coverage Form, Coverage Part Or Policy

 

 

|

ee ee

 

 

 

 

 

 

 

 

 

 

A. The following definition is added with respect B.
to the provisions of this endorsement:

"Certified act of terrorism” means an act that
is certified by the Secretary of the Treasury,
in accordance with the Provisions of the fed-
eral Terrorism Risk Insurance Act, to be an act
of terrorism pursuant to such Act. The criteria
contained in the Terrorism Risk Insurance Act

for a "certified act of terrorism" include the c
follawing: .

1. The act resulted in insured losses in ex-
cess of $5 million in the aggregate, attzib-

utable io all types of insurance subject to
the Terrorism Risk Insurance Act; and

2. The act is a violent act or an act that is
dangerous to human life, property or in-
frastructure and is committed by an in-
dividual or individuals as Part of an effort
to coerce the civilian population cof the
United States or to influence the policy or
affect the conduct of the United States
Government by coercion.

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

 

The following exetusion is added:
CERTIFIED ACT OF TERRORISM EXCLUSION

We will not pay for iass or damage caused
directly or indirectly by a "certified act of ter-
rorism". Such loss or damage is excluded re-
gardless of any other cause or event that con-
tributes concurrently or in any séquence to
the loss.

Exception Covering Certain Fire Losses

The following exception to the exclusion in
Paragraph B. applies only if indicated and as
indicated in the Schedule of this endorse-
ment.

Ia “certified act of terrorism" results in fire,
we will pay for the loss or damage caused by
that fire. Such coverage for fire applies only
to direct loss or damage by fire to Covered
Property. Therefore, for example, the cover-
age does not apply to insurance provided un-
der Business Income and/or Extra Expense
coverage forms or endorsements which apply
to those farms, or to the Legal Liability Cov-

erage Form or the Leasehold Interest Cover-
ane Farm

 
Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 21 of 192 PagelID #:27

vOlO9 TI adomi148
SAV INVYS Lose
SIS Tedd3iNd ONIHS OH

evecO0T0eO2 We 40:2 OZOZ/LLE “SLC Gals

SS¢S-F LOS HO ‘Fieey
Peay PPMeS DSPs

O11 OL SEBL SZOCOcOOODORBOGeN000SL O

SASNVHNASNI
‘Teninyw
Ayaqry

a

 
FILED DATE: 3/11/2020 2:07 PM = 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 22 of 192 PageID #:28

IL 88 37 01 15

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION OF CERTIFIED ACTS OF TERRORISM

This endorsement modifies insurance provided under the following:

EMPLOYEE BENEFITS LIABILITY COVERAGE PART

EMPLOYMENT PRACTICES LIABILITY COVERAGE PART
PASTORAL PROFESSIONAL LIABILITY COVERAGE PART
PRINTERS ERRORS AND OMISSIONS LIABILITY COVERAGE PART
PROFESSIONAL LIABILITY COVERAGE PART

A. The follawing exclusion is added:
This insyrance does not apply to:

TERRORISM
“Any injury or damage" arising, directly or indirectly, out of a “certified act of terrorism".
B. The following definitions are added:

1. For the purposes of this endorsement, “any injury or damage" means any claim, “claim” {if de-
fined), injury or damage covered under any Coverags Part to which this endorsement is applicable,
and may include but is not limited to bodily injury, property damage, personal and advertising
injury, injury, damages, suit, wrongful acts, loss, or employment practices as may be defined ar
used in any applicable Coverage Part.

2. "Certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in
accordance with the provisions of the federal Terrorism Risk Insurance Act, to be an act of terrorism
pursuant to such Act. The criteria contained in tne Terrarism Risk Insurance Act for a "certified act
of terrorism” include the following:

a. The act resulted in insured fasses in excess of $5 million in the aggregate, attributable to all
types of insurance sudject to the Terrorism Risk Insurance Act; and
b. The actis a violent act or an act that is dangerous to human life, property or infrastructure and
ig committed by an individual or individuals as part of an effort to caerce the civiiian population
of the United States or to influence the policy or affect the conduct of the United States
Government by coercion.
C. The terms and limitations of any terrorism exclusion, or the inapplicability or omission of @ terrorism
exclusion, do not serve to create coverage for any injury, Gamage, damages, claims, suits, wrongful
acts, losses or employment practices that are otherwise excluded under this Coverage Part.

© 2015 Liberty Mutual insurance
IL 88 37 01 45 includes copyrighted material of Insurance Services Office, Inc.. with its permission, Page 1 of 1
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 23 of 192 PagelID #:29

BKS

55879830 5 -ENCY
02/01/2019 DAWSON INSURANCE AGENCY
303 E MAIN ST STE 203
BARRINGTON, IL 60010-3208
Le MankbaselDsserae Wael, al bach ih

12 0325

 

We strive to produce a quality product for our agents to deliver to the policyholder. In doing so,
we ask that you assist us by taking time to review the enclosed policy accuracy. [f there are any
modifications that need to be made, we requesl that you return this leer to the Business Center

 

outlining what is in crror,

 

Named Insured: HO SHING ENTERPRISES

Corrections needed ta be made on this policy (This fort is not for routine change requests):

 

 

 

 

 

 

 

 

 

Thank you for your assistance.

Please send to: Liberty Mutual insurance

ATTENTION: C.S.L. UNIT

 

 

CAU:

NONE

 
FILED DATE; 3/41/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 24 of 192 PagelD #:30

 

 

Liberty
Mutual. . :
“INSURANCE Policyholder information
Named Insured & Mailing Address Agent Mailing Address & Phooe Ho.
HO SHING ENTERPRISES (847) 6458-5644
2701 GRANT AVE DAWSON INSURANCE AGENCY
BELLWOOD, IL 60104 303 E MAIN ST STE 203
BARRINGTON, IL 60010-3208
Dear Policyholder:
We know you work hard to build your business. We wark logelher with your agent,
ceen dy DAWSON INSURANCE AGENCY (847) 658-5644
Tues lo help protect the things you care about. Thank you for selecting us.

 

Ble Toate

 

Enclosed are your insurance documents consisting of:

* Commercial Package

To find your specific coverages, limits of liability, and premium, please refer to your
Declarations page(s).

If you have any questions or chenges that may effect your insurance needs, please
contact your Agent at (847) 658-5644

» Verify thai all information is corfect
ia e If you have any changes, please contact your
Agent al (847) 658-5644
Reminders « Incase of a claim, call your Agent or 1-800-362-0000

 

You Need To Know

« CONTINUED ON NEXT PAGE

EE ee

Fe report a ciaim, call your Agent or 1-808-362-0000

BS 70 20 01 48
Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 25 of 192 PagelID #:31

vOLOS TI goom1139
JAY INVYD 1OLZ
SIS TuddaINa ONTHS OH

TLIMOOERSLESS LSZODUSEONONS 15.

Zr6Z0010Z02 Wd £0°2 O2@0e/F L/S ‘“ALVO das

‘D1

SS¢S-FL OCF HO ‘pjaluey FON UNSHI
Peo Plemes O5PE “TEM
Agr

POURED ATA
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 26 of 192 PageID #:32

NP 10 58 04 17

IMPORTANT NOTICE TO POLICYHOLDERS POTENTIAL REDUCTIONS
AND CLARIFICATION OF COVERAGE - LIMITATION OF COVERAGE
TO DESIGNATED PREMISES OR PROJECT ENDORSEMENT
(CG 21 44 07 98 or CG 21 44 07 85)

Dear Valued Policyholder,

Thank you far selecting us as your carrier for your commercial insurance. We are adapting ISO's clarifica-
tion of the endorsement "Limitation of Coverage to Designated Premises or Project" and this notice con-
tains a summary of the changes made to your policy, Please note that not all of the changes noted may
apply to your specific policy. If your expiring policy did not cantain endorsement CG 21 44 G7 98 or CG 21 44
01 85, this change does not affect your policy. In addition, this notice does not reference every editorial
change made to the endorsement or coverage form; it only reflects significant coverage changes.

Please read your policy and review your declarations page for complete coverage information. No coverage
is provided by this notice, nor can it be construed to replace any provisions of your policy. If there are
discrepancies between your policy and this notice, the provisions of the policy shall prevail.

These changes become effective as of the effective date of your replacement policy. Please note that this
notice does not apply to you or your policy in the event you have received, or do receive, a notice of
cancellation or nanrenewal.

Should you have questions after reviewing the changes outlined below, please contact your independent
agent. Thank you for your business.

 

 

Expiring Form Expiring Form Number New Form New Form Number
Limitation of Coverage CG 21 4407 98 Lirnitation of Coverage | CG 214404 17
ta Designated Premises | CG 214401 85 to Designated Premises,
or Project Project, or Operation.

 

 

 

 

 

 

THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED UNDER THE COMMERCIAL GENERAL LIABILITY
COVERAGE PART.

MISCELLANEOUS CHANGES

@ Similar to the expiring endorsement CG 21 44 07 98 or CG 21 44 01 85, the revised endorsement CG 21
44 04 17 modifies the Commercial General Liability Coverage Part. However, in doing sa, the revised
endorsement separately replaces select sections of the Coverage A - Bodily Injury And Property Dam-
age Ltabifity, Coverage B - Personal And Advertising Injury Liability, and Coverage C - Medical Pay-
ments insuring agreements. For greater delineation in this regard, the revised endorsement contains
Separate paragraphs addressing the insuring agreements fer Coverage A, B, and .

@ The revised endorsement explicitly incorporates the term "operation" into the endorsement's Sched-
ule, separate from the Premises field, The term “operation” has also been added to the revised endorse-
ment’'s three insuring agreement paragraphs, as well as its title.

POTENTIAL REQUCTIONS IN COVERAGE

@ Your CG 21 44 04 17 no longer contains wording referring to coverage granted for injury or damaga
arising out the “ownership, maintenance or use of the premises shown in the schedule and operations
necessary or incidental to thase premises’. The expiring endorsement included this language.

® Your GG 21 44 Qd 17 now contains en expanded clarification of coverage for covetage part A, adding
that this insurance only applies if "bodily injury" or “property damage” are caused by an “occurrence”
that takes place in the “coverage territary", and only if the “badily injury’ or “property damage” 1)
occurs on the premises shown in the Schedule or the grounds and structures appurtenant to these
premises, or 2) Arises out of the project or operation shown in the Schedule. The expiring endorsement
gid not contain these conditions.

NIP 10 58 04 17 © 2017 Liberty Mutual Insurance Page 1 of 2
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 27 of 192 PageID #:33

This page imtentionally left blank.
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 28 of 192 PagelD #:34

V/27/17

HO SHING ENTERPRISES BKS (19) 65 87 98 30

From 02/01/2018 To 02/01/2019
2701 GRANT AVE
BELLWOOD, IL 60104

(847) 658-5644
DAWSON INSURANCE AGENCY

303 E MAIN ST STE 203
BARRINGTON, IL 60010-3208

TERRORISM INSURANCE PREMIUM DISCLOSURE
AND OPPORTUNITY TO REJECT

This notice contains important information about the Terrorism Risk Insurance Act and its effect on your
policy. Please read it carefully.

THE TERRORISM RISK INSURANCE ACT

The Terrorism Risk Insurance Act, including ali amendments ("TRIA" or the “Act'}, establishes a program
to spread the risk of catastrophic lasses fram certain acts of terrorism between insurers and the federal
government. If an individual insurer's losses from certified acts of terrorism exceed a specitied deductible
amount, the government will reimburse the insurer fora percentage of losses (the "Federal Share”) paid in
excess of the deductible, but only if aggregate industry losses from such acts exceed the "Program Trig-
ger". An insurer that has met its insurer deductible is not liable for any portion of losses in excess of $100
billion per year. Similarly, the federal government is not liable for any losses covered by the Act that exceed
this amount. If aggregate insured losses exceed $100 billion, losses up to that amount may be pro-rated, as
determined by the Secretary of the Treasury.

The Federal Share and Prograrn Trigger by calendar year are:

 

 

 

Calendar Year Federal Share Program Trigger
2015 85% $100,000,000
2016 84% $120,000,000
2017 ; B2% $140,000,000
2018 B2% $160,000,000
2019 81% $7180,000,000
2020 80% $200,000,000
MANDATORY OFFER OF COVERAGE FOR “CERTIFIED ACTS OF TERRORISM" AND DISCLOSURE OF PRE-

MILA

TRIA requires insurers to make coverage available for any loss that occurs within the United States (or
outside of the U.S. in the case of U.S. missions and certain air carriers and vessels), results from a "certified
act of terrorism'' AND that is otherwise covered under your policy.

4 "certified act of terrorism" means:

[Alny act that is certified by the Secretary [of the Treasury] , in consultation with the Secretary of
Homeland Security, and the Attorney General of the United States.

(i) to be an act of terrorism:

NP 72 42 01 15 © 2046 Liberty Mutual Insurance Page 1 of 2
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 29 of 192 PagelID #:35

rere
You Need To Know - continued

e NOTICES) FO POLICYHOLDER(S)
The [mportant Notice(s} to Poficyholder(s) provide a general explanation of changes in coverage to your policy. The
Important Notice(s} to Policyholder(s) is not a part of your insurance policy and il does not alter policy provisions or
conditions. Only the provisions of your policy devermine the scope of your insurance protection. It is inyportant that you
read your policy carefully to determine your rights, dulies and what is and is not covered.

FORM NUMBER TITLE

NP 10 58 04 17 Important Notice To Policyholders Potential Reductions And Clarification Of
Coverage - Limitation Of Coverage To Designated Premises Or Project Endorsement
{CG 21 44 07 98)

NP 72 42 01 15 Tesrorism Insurance Premiam Disclosure And Opportunity To Reject

NP 74 66 01 06 Flood Insurance Notice

NF 74 44 09 06 U.S. Treasury Department's Office of Foreign Assets Compol (OFAC) Advisory
Notice to Policyholders

NP 8&9 69 11 10 Important Policykolder Information Concerning Billing Practices

NP 90 83 11 JE Illinois Notice to Policyhoiders Regarding the Religous Freedom Protection and
Civil Union Act

NP 94 05 OF 14 Imporlant Notice to Polieyholifers - Changcs in Coverage - Comuncrcial Property
Coverage Part - Edition 10 12

NP 96.00 10 I4 General Liability Access Or Disclosure Of Confidential Or Personal Information
Exclusions Advisory Notice To Policyholders

NP 98 20 OF 15 Jurisdictional Boiler And Pressure Vessel Inspections

This policy will be dircet billed. You may choose to combine any number of policies on one bill with your billing
account. Please contact your agent for more information.
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 30 of 192 PageID #:36

NP 74 06 91 96

FLOOD INSURANCE NOTICE

Unless a Fliond Coverage endorsement is attached, your policy does not provide flood coverage and you will
not have coverage for property damage from floods unless you purchase a separate policy for flogd insur-
ance through the Federal Emergency Management Agency (FEMA) National Flood Insurance Program.

if you would like more information about obtaining coverage under the National Flood Insurance Program,
please contact your agent.

NP 74 06 01 66 Page 1 of 1
FILED DATE: 9/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 31 of 192 PagelID #:37

e Your CG 21 44 04 17 now contains an expanded clarification of coverage for coverage part 8, adding
that this insurance only applies to "personal and advertising injury” caused by an offense committed in
the “coverage territory” and only if the offense arises out of your business 1) Performed an the prem-
ises shown in the schedule; or 2) 1n connection with the oroject or operation shown in the Schedule;
and during the policy period. Tne new form alse requires that if the "personal and advertising injury" is
cause by 1) False arrest, detention or imprisonment; of 2) The wrongful eviction from, wrongful entry
inta, or invasion of the right of private occupancy of a room, dwelling or premises that a person
occupies, committed by or on behalf of its owner, landiord or lessor; then such offense must arise out
of your business performed on the premises shown in the Schedule and the offense must have been
committed on the premises shown in the Schedule or the grounds and structures appurtenant to those
premises. The expiring endorsements did not contain these conditions.

@ Your CG 21 44 04 17 now contains an expanded clarification of coverage for Part C, adding that
coverage for medical expenses applies to "bodily injury" caused by an accident that takes place in the
“coverage territory" only if the “bodily injury" 1} Occurs on the premises shown in the Schedule or the
grounds and structures appurtenant to those premises; or 2) Arises out of the project or operation
shown in the Schedule. The accident must also take place during the policy period, the expenses must
be incurred and reported within one year of the date of the accident, and the injured person submits to
éxamination, at out expense, by physicians of our choice as often as we reasonably require.

NP 10 58 04 17 @ 2017 Liberty Mutual Insurance Paga 2 of 2
FILEO DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 32 of 192 PagelID #:38

NP 89 69 11 10

IMPORTANT POLICYHOLDER INFORMATION
CONCERNING BILLING PRACTICES

Dear Valued Policyholder: This insert provides you with important information about our policy billing
practices that may affect you. Please review it carefully and contact your agent if you have any questions.

Pramium Notice: We will mail you a policy Premium Notice separately. The Premium Notice wil! provide
you with specifics regarding your agent, the account and policy billed, the billing company, payment plan,
pelicy number, transaction dates, description of transactions, charges/credits, policy amount balance, mini-
mum amount, and payment due date. This insert explains fees that may apply to and be shown on your
Premium Notice.

Available Pramium Payment Plans:

@ Annual Payment Plan: When this plan applies, you have elected to pay the entire premium amount
balance shown on your Premium Notice in fuli. No installment billing fee applies when the Annual
Payment Plan applies.

e Installment Payment Plan: When this plan applies, you have elected to pay your policy premium in
instaliments (2.g.: quarterly or monthly installments - Installment Payment Plans vary by state}. As
noted below, an installment fee may apply when the Installment Payment Plan appties.

The Premium Payment Plan that applies to your policy is shown on the top of your Premium Natice. Flease
contact your agent if you want to change your Payment Plan election.

Installment Payment Plan Fee: If you elected to pay your premiums in installments using the Instaliment
Premium Payment Plan, an installment billing fee applies to each installment bill. The installment billing
charge will not apply, however, if you pay the entire balance due when you receive the oill for the first
installment. Because the amount of the instaliment charge varies from state to state, please consult your
Premium Notice for the actual fee that applies.

Dishonored Payment Fee: Your financial institution may refuse to honor the premium payment withdrawal
request you submit to us due to insufficient funds in your account or far some other reason. If that is the
case, and your premium payment withdrawal request is returned to us dishonored, a payment return fee
will apply. Because the amount of the return fee varies from state to state, please consult your Premium
Notice for the actual fee that applies.

Late Payment Fee: If we do not receive the minimum amount due on or before the date or time the payment
is due, as indicated on your Premium Notice, you will receive a policy cancellation notice effective at a
future date that will also reflect 4 late payment fee charge. Issuance of the cancellation notice due to
non-payment of a scheduled instaliment(s} may result in the billing and collection of all or part of any
outstanding premiums due for the policy period. Late Payment Fees vary fram state to state and are not
applicable in some states.

Special Note: Please note that some states do not permit the charging of certain fees. Therefore, If your
state does not allow tne charging of an Installment Payment Plan, Dishonored Payment or Late Payment
Fee, the disallowed fee will not be charged and will not be included on your Premium Notice.

EFT-Automatic Withdrawals Payment Option: When you select this option, you will not be sent Premium
Notices and, in most cases, will not be charged instaliment fees. For more information on our EFT-Auto-
matic Withdrawals payment option, refer to the attached policyholder plan notice and enrollment sheet.

Once again, please contact your agent if you have any questions about the above billing practice informa-
tian.

Thank you for selecting us to service your insurance needs.

NP 89 69 1110 © 3010 Liberty Mutual Insurance Company. All rights resarved, Page 1 of 1
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 33 of 192 PagelID #:39

{ii} to be a violent act or an act that is dangerous to -
(human ‘ite;
(lf) property; or
(II} infrastructure;

(iii) to have resulted in damage within the United States, or outside of the United States in the case of -
(I} an air carrier (as defined in section 40102 of title 49, United States Code} or United States flag
vesse! (or a vessel based principally in the United States, on which United States income tax is
paid and whose insurance coverage is subject to requlation in the United States}; or
(Il}_ the premises of a United States mission; and

(iv} to have been committed by an individual or individuals as part of an effort to coerce the civilian
population of the United States or to influence the policy or affact the conduct of the United States
Gevernment by coercion.

REJECTING TERRORISM INSURANCE COVERAGE - WHAT YOU MUST DO

We have included in your policy coverage for losses resulting from “certified acts of terrorism” as defined
above.

THE PREMIUM CHAAGE FOR THIS COVERAGE APPEARS ON THE DECLARATIONS PAGE OF THE POLICY
AND DOES NOT INCLUDE ANY CHARGES FOR THE PORTION OF LOSS COVERED BY THE FEDERAL GOV-
ERNMENT UNDER THE ACT. If we are providing you with @ quote, the premium charge will also appear on
your quote as a separate line item charge.

IF YOU CHOOSE TO REJECT THIS COVERAGE, PLEASE CHECK THE BOX BELOW, SIGN THE ACKNOWL-
EDGMENT, AND RETURN THIS FORM TO THE ADDRESS BELOW: Please ensure any rejection is received
within thirty (30) days of the effective date of your policy.

Before making a decision to reject terrorism insurance, refer to the Disclaimer for Standard Fire Policy
States located at the end of this Natice,

O | hereby reject this offer of coverage. | understand that by rejecting this offer, | will have no coverage for
losses arising from "certified acts of terrcrism" and my policy will be endorsed accordingly.

 

Policyholder/Applicant's Signature Print Name Date Signed
Named Insured Policy Number

HQ SHING ENTERPRISES BKS (19) 55 87 98 30

Policy Effective/Expiration Data
Fram ©2/01/2018 Te 02/01/2019

IF YOU REJECTED THIS COVERAGE, PLEASE RETURN THIS FORM TO:

Attn: Carmercial Lines Division - Terrorism
PO Box 66400
London, KY 40742-6400

Note: Certain states (currently CA, GA, IA, IL, ME, MQ, N¥, NC, NJ, OR; RI, WA, WI and WV) mandate
coverage for loss caused by fire following a “certified act of terrorism" in certain types of insurance policies.
lf you reject TRIA coverage in these states on those palicies, you wili not be charged any additional
premium for that state mandated coverage.

The summary of the Act and the coverage undet your policy contained in this notice is necessarily general
in nature. Your policy centains specific terms, definitions, exclusions and conditions. In case of any
conflict, your policy language will control the resolution of ali coverage questions. Please read your policy
carefully.

if you have any questions regarding this notice, please contact your agent.

NP 72 42 01 15 ® 2015 Liberty Mutual insurance Page 2 of 2
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 34 of 192 PagelD #:40

NP 94 05 01 14

IMPORTANT NOTICE TO POLICYHOLDERS
CHANGES IN COVERAGE .
COMMERCIAL PROPERTY COVERAGE PART - EDITION 10 12

Dear Valued Policyholder,

Thank you for selecting us as your carrier for your commercial insurance. The various coverage forms that
constitute the Commercial Property Coverage Part of your policy are being updated. As a result, we are
amending the policy form(s) tisted below, which will rasult in changes to your coverage.

This notice contains a brief summary of coverage changes organized by policy section, Please note that not
all of the endorsements indicated may apply to your specific policy. in addition, this notice doas not
reference every editorial change made to the endorsement or coverage form; it only reflects significant
coverage changes. ,

Please read your policy and review your Declarations page for complete coverage information. No coverage
is provided by this notice, nor can it be construed to replace any provisions of your policy. If there are
discrepancies between your policy and this notice, the provisions of the policy shall prevail.

These changes become effective as of the effective date of your replacement policy. Please note that this
notice does not apply to you or your policy in the event you have received, or do receive, a notice of
cancellation or nonrenewal.

Should you have questions after reviewing the changes outlined below, please contact your independent
agent. Thank you for your business.

 

COVERAGE FORMS, CAUSES OF LOSS FORMS AND RELATED ENDORSEMENTS

1. BROADENINGS OF COVERAGE
e =6Civil Authority Additional Coverage (CP 00 30, CP 00 32, CP 00 50)

The basic coverage period for the Civil Authority Additional Coverage is increased from three
weeks to four weeks.

@ Coverage Radius for Business Personal Property and Personal Property of Others (CP 00 10, CP 00
18, CP 0099, CP 17 98)

These forms are revised to extend coverage for business persona! property and personal property
of others ta such property when focated within 100 feet of the building or 100 feet of the described
premises, whichever distance is greater,

e Debris Removal (CP 00 10, CP 60 17, CP 00 18, CP 00 20, CP 00 80, CP 00 99)
The additional Limit of Insurance for debris removal expense is increased fram $10,000 to $25,000.

Further, coverage for debris removal is expanded to include the expense of removing debris of
certain property of others. The total expense for all debris removal is subject to the limitations
Stated in the policy concerning amount of coverage, including the aforementioned additional Limit
of Insurance. However, when no Covered Property sustains direct physical loss or damage, cov-
erage for the removal of debris of others' property ts limited to $5,000.

The Qutdoor Property Coverage Extension is revised to include debris removal expense for trees,
shrubs and piants that are the praperty of others, except trees, shrubs and plants owned by the
landlord of an Insured tenant.

Related change: Debris Removal Additional Insurance Endarsement CP 04 15 makes reference to
the policy's aforementioned limit of $25,000.

© 2044 Liberty Mutual Insurance. All rights raservad.
NP 94 05 01 14 Includes copyrighted material of Insuranoa Services Office, inc., with its permission. Page 1 of 9
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 35 of 192 PageID #:41

NP 74 44.99 06

U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
ASSETS CONTROL ("OFAC")
ADVISORY NOTICE TO. POLICYHOLDERS

No coverage is provided by this Policyhalder Notice nor can it ba construed to replace any provisions of
your policy. You should read yaur policy and review your Declarations page for compiete information on the
coverages you are provided.

This Notice provides information concerning possible impact on your insurance coverage due to directives
issued by OFAC. Please read this Notice carefully.

Please refer any questions you may have to your insurance agent.

The Office of Foreign Assets Contral (OFAC) administers and enforces sanctions policy, based on Presiden-
tial declarations of “national emergency”, OFAC has identified and listed numerous:

® Foreign agents;
Front organizations;

@ Terrorists;
e Terrorist organizations; and
e Narcotics traffickers;

as “Specially Designated Nationals and Blocked Persans". This list can be located on the Unitec States
Treasury's web site - htta/Avww.treas.gov/ofac.

In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or
entity ciaiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated
National and Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen
contract and all provisions of this insurance are Immediately subject to OFAC. When an insurance policy is
considered to be such a blocked or frozen contract, no payments nor premium refunds may be made
without authorization from OFAC. Other limitations on the premiums and payments also apply.

© 2011 Liberty Mutual insurance. Ail rights reserved,
NP 74 44 09 06 Includes copyrighted material of Insurance Services Office, Inc., with its permissian. Page 1 of 1
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 36 of 192 PageID #:42

Utility Services Exclusion (CP 00 70, CP 00 99, CP 10 10, CP 10 20, CP 10 30}

With respect to time element coverage, there I$ a broadening of coverage, In that on-premises
failure is limited to situations where the failure involves equipment used to supply ulility service
from an off-premises source.

Vegetated Roofs (CP 00 10, CP 00 17, CP 00 20, CP 00 70, CP 00 99, CP 10 10, CP 10 26, CP 10 30, CP
11 99}

Property Not Covered is revised to make an exception for lawns, trees, shrubs and plants which are
part of a vegetated roof, thereby treating such property as an Insured _part of the building, so that an
existing vegetative roof can be replaced with like kind in the event of a loss, subject to policy terms
and certain limitations. Accordingly, lawns, trees, shrubs and plants which are part of a vegetated
roof are no longer covered under the more limited Outdoor Property Coverage Extension.

2. POTENTIAL REDUCTIONS OF COVERAGE

 

Civil Authority Additional Coverage (CP 00 30, CP 00 32, CP 00 S50)

For coverage to apply, access ta the area immediately surrounding the damaged property must be
prohibited by civil authority as a result of the damage and the insured's premises must be within
that area, not more than 1 mile from the damaged property.

Newly Acquired Property (CP 00 16, CP 00 17, CP 00 18, CP 00 99, CP 37 98)

Under the Newly Acquired Property Extension, the provision which extends an additianal Limit of
insurance to newly acquired business personal property at the described premises is removed.
There is ne change to the coverage for newly acquired business personal property at newly ac-
quired locations or at newly constructed or acquired buildings at the described location.

Utitity Services Exclusion (CP 00 70, CP 0099, CP 10 10, CP 10 20, CP 10 30}

This exclusion now applies to utility failure that originates at the deserlbed premises, when such
failure involves equipment used to provide utility service supplied by an off-premises provider.
With respect ta time element coverage, the aforementioned statement is relevant to the covered
building, since the current time element exclusion already includes failure originating on the de- |
scribed premises outside a covered building.

3. REINFORCEMENT OF COVERAGE

Artificially Generated Electrical Current Exclusion (CP 00 70, CP 00 99, CP 10 10, CP 10 20, CP 10 30}

This exclusion has been revised to explicitly incorporate various terms that reflect current under-
standing of technology with respect to power sources and associated systems, such ag electromag-
netic energy (including electromagnetic pulse or waves} and microwaves, and the various risks
presented by them,

Business Personal Property and Persenal Property of Others in Described Structures (CP 00 10, CP
60 17, CP 00 18, CP 00 99, CP 17 98, CP 17 99)

The coverage provisions for Your Business Personal Property and Persona! Property of Others are
revised to make it explicit that such property is covered when located in the building or structure
described in the Declarations.

Collapse (CP 60 70, CP 10 20, CP 10 30}

In forms CP 00 79 and CP 10 30, the exclusion for collapse, and the Additional Coverage - Collapse
(which provides limited coverage), are ravised to reinforce that relationship.

In form CP 1D 20, the Additional Coverage - Collapse |s revised to reinforce the applicability of such
coverage with respect to certain perils that are not otherwise covered by the policy,

Coverage Radius With Respect To Business Interruption (CP 00 30, CP 00 32, CP 00 50)

IM part, the coverage criteria for business interruption coverage relate to loss or damage to personal
property in the open or in a vehicle within a certain distance from the described premises. The
language relating to the coverage radius is revised to achieve more similarity between the radius
outlined for insureds who are occupants of the entire premises and those who accupy only a part of
the premises, and to use terminology similar to that used in property damage forms.

© ona Liberty Mutual insurance. All rights reserved.

NP 94 05 01 14 includes copyr:ghted materia! of Insurance Services Office, Inc. with its permission. Page 3 of 9
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 37 of 192 PagelD #:43

NP 80 83 11 11

ILLINOIS NOTICE TO POLICYHOLDERS
REGARDING THE RELIGIOUS FREEDOM
PROTECTION AND CIVIL UNION ACT

Dear Policyholder,

This is to provide notice that, pursuant to Ilinols Department of Insurance Company Bulletin 2011-06 {CB
2011-06), this policy is in compliance with the Illinois Religious Freedom Protection and Civil Union Act
{"the Act", 750 ILL. COMP. STAT. 75/1}. The Act, which became effective on June 1, 2011, creates a legal
relationship between twe persons of either the same or opposite sex who establish a civil union.

The Act provides that parties to a civii union are entitled to the same legal obligations, responsibilities,
Protections and benefits that are afforded or recognized by the law of Illinois to spouses, whether they are
derived from statute, administrative rule, policy, common law or any source of civit or criminal law. In
addition, this law requires recognition of a same-sex civil union, merriage, or other substantially similar
legal relationship, except for comman iaw marriage, legally entered into in other jurisdictions. The Act
further provides that "party toa civil union” shall be included in any definition or use of the terms "spouse",
"family", “immediate family", "dependent", “next of kin” and other terms descriptive of spousal relation-
ships as those terms are used throughout the law. According to CB 2011-96, this includes the terms 'mar-
riage” or "married" or any variations thereof. CB 2011-06 also states that if policies of insurance provide
coverage for children, the children of civil unions must also be provided coverage.

® 2071 Liberty Mutual fnsurance. All rights reserved.
NP 90 83 11 11 includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 1 of 1
FILED DATE: 3/11/2020 2:07 PM 2020L002042

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 38 of 192 PagelD #:44

Miscellaneous Changes

Editorial changes were made to various forms. The revisions are summarized below:

e Condominium Association Coverage Form CP 00 17 is revised to include a definition of “stock”,
which is "merchandise held in storage or for sale, raw materials and in-process or finished
goods, inclucing supplies used in theis packing or shipping",

@ Standard Property Policy CP 00 99 is revised to replace the term “Coverage” with the term
“palicy" in the Concealment, Misrepresentation Or Fraud Additional Conditian.

@ Causes Of Loss - Basic Form CP 10 10 and Causes of Loss - Broad Form CP 10 20 are revised to
specify that words and phrases which appear in quotation marks have special meaning and to
refer to the Detinitions section.

 

OTHER ENDORSEMENTS

1. BROADENINGS OF COVERAGE

Condominium Commercial Unit-owners Optional Coverages Endorsement (CP 04 18)

This endorsement is revised to provide the means for selecting @ limitation (sub-limit) over $1,000
for assessments that result from a deductible in the insurance purchased by the condominium
association. Coverage is broadened if a sub-limit over $1,000 is entered in the Schedule of the
endorsement,

Dependent Properties - Business Interruption (CP 15.01, CP 15 02, CP 15 08, CP 15 09, CP 15 34)

Under the following revised endorsements, secondary contributing locations and secondary recipi-
ent locations are covered if so indicated in the Schedule of the endorsement. Such lacatians are
defined in the endorsement.

@ CP15 (1 - Business income From Dependent Properties - Limited International Coverage
@ CP 15 62 - Extra Expense Fram Dependent Properties - Limited tnternational Ceverage
e CP 1508 - Business income From Dependent Properties - Broad Form
e CP 15 09- Susiness income From Cependent Properties - Limited Form
e CP 1534- Extra Expense From Dependent Properties
Discharge From Sewer, Drain or Sump (Not Flood-related) Endorsement (CP 10 38}

This new endorsement covers discharge of water or waterborne material from a sewer, drain or
sump located on the described premises.

Discretionary Payrott Expense Endorsement (CP 15 04}

This endorsement enables covering the payroll expense of particular job classifications ar employ-
ees regardless of whether such expense is necessary to resume operations. Such coverage may be
provided for the entire period of restoration or limited to a specified maximum number of days.

Flood Coverage Endorsement (CP 10 65)

Under the Flood Coverage Endorsement, there is no coverage for loss resulting from a flood which
begins before or within 72 hours after the inception date of the endorsement, This endorsement is
revised to provide that the aforementioned 72-hour waiting period will not apply when the prior
policy included flood coverage and the policy periods are consecutive without a break in coverage.
Further, the similar 72-hour waiting period for an increase in the Limit of Insurance will not apply to
an increase executed at the time of renewal.

Also, this endorsement is revised to add drains and sumps to the pravision which covers back-up
and overflow from a sewer when such discharge occurs within 72 hours after a flood recedes.

Food Contamination (Business Interruption and Extra Expense) Endorsement (CP 15 05}

This new endorsement covers certain extra expenses and business income losses arising out of
food contamination, Separate limits apply to advertising expense and all other coverages under the
endorsement. These limits apply on an annual aggregate basis.

® 2014 Liberty Mutual insurance. All rights reserved.

NP 94 05 01 14 Includes copyrighted material of Insurance Services Office, Inc., with its permission, Page 5 of 9
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 39 of 192 PageID #:45

@ Electronic Data in Building Equipment (CP 00 10, CP 00 17, CP 00 18, CP 00 30, CP 00 32, CP 00 40,
CP 00 50, CP 00 70, CP 00 99)

The property damage and related Caverage Forms {CP 00 10, CP 00 17, CP G0 18, CP 00 40, CP 00 70,
CP 00 99) are revised to remove the $2,500 limitation on electronic data with respect to loss or
damage to electronic data which is integrated in and operates or controls the building's elevator,
lighting, heating, ventilation, air conditioning or security system. Coverage for such electronic data
will be considered part of the coverage on the building. Further, under property damage forms, the
$2,500 limitation will no longer apply to stock of prepackaged software. Coverage for prepackaged
software will be sudject to the Limit of insurance otherwise apolicable to such personal property.

The business interruption Coverage Forms (CP 60 30, CP 00 32, CP 00 50) are revised so that the
$2,500 limitation Goes not apply when Ioss ar damage te elactronic data involves only electronic
data which is integrated in and operates or controls a building's elevator, fighting, heating, ventila-
tion, ait conditioning or security system. A business interruption caused by loss or damage to such
electronic data will be subject to the coverage otherwise applicable to a covered business interrup-
tion.

e = Entrusted Property (CP 10 30)

inthe Causes Of Loss - Special Form CP 10 30, the exclusion of dishonest or criminal acts is revised
to distinguish between those who have a role in the insured’s business (partners, managers, em-
ployees, etc.) and others to whom property may be entrusted (a category that includes tenants and
bailees, for example}. With respect to the latter category, the exclusion ts narrowed to apply only to
theft. Further, the exception to the exclusion (which enables coverage for acts of destruction} is
revised to extend applicability to authorized representatives.

« Extended Business Income, Extended Period of Indemnity (CP 00 30, CP 00 32)

The number of days’ coverage under the Extended Business Incame provision is increased from 30
to 60 days, Accordingly, the Extended Period of Indemnity option, if applicable, is revised to begin
after 60 cays.

e Fire Department Service Charge (CP 06 10, CP 06 17, CP 00 18, CF 00 20, CP 00 80, CP 00 99)

The Fire Department Service Charge Additional Coverage is revised to enable purchase of a higher
limit of coverage. This is a new coverage aption which broadens a policy to which it appties.

@ Outdoor Signs (CP 00 20, CF 60 10, CP G0 17, CP 00 18, CP 00 99}

In form CP 00 26, the Limit of Insurance for signs attached to the building is increased from $1,000
per sign to $2,500 per sign in any one occurrence,

In farms CP O0 10, CP O08 17, CP OD 18 and CP 69 89, the Limit of Insurance for attached outdoor
signs is increased from $1,000 to $2,500 per sign in any one occurrence. The Limit of Insurance for
detached outdoor signs is increased from $1,000 per-occurrence {in total) to $2,500 per sign in any
one occurrence. Further, coverage for detached outdoor signs is broadened to include all causes of
loss otherwise covered under the applicable Causes ot Loss form.

# Party Walls {CP 00 10, CP 00 17, CP 00 20, CP 60 99)

Potential broadening of coverage: As revised, the above captioned forms identify the exposure
(party walls) and convey iass adjusting procedures for it. Under this insurance, loss payment
relating to a party wall reflects the insured's partial interest in that wail. However, if the owner of
the adjoining building elects not to repair or replace that building (and the building insured under
this insurance is being repaired or replaced), this insurance will pay the full value of the party wail
subject to all other applicable policy provisions.
e Property in Storage Units (CP 00 10, CP 00 17, CP 00 18, CP 00 99)

A Coverage Extension for Business Personal Property Temporarily in Portable Storage Units is
intreduced. Under this Coverage Extension, a 90-day coverage period is provided for business

personal property temporarily stored in @ portable storage unit located within 100 feet of the
described premises, subject to a sub-limit of $10,000 regardless of the number of storage units.

@ Specified Causes of Loss - Water Damage (CP 10 30)

Coverage for water damage under the definition of "specified causes of loss" is expanded to
include accidental discharge or leakage of water or waterborne materia! as the direct result of the
breaking apart or cracking of certain off-premises systems due to wear and tear.

© 2014 Liberty Mutual tnsurance. Ail rights reserved,
NP 94 05 01 14 ingludes copyrighted material of Insurance Services Offica, Inc., with its permission. Page 2 af 9
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 40 of 192 PagelD #:46

Endorsement CP (2 18, Loss Payabie Provisions, is revised to add an option, Building Owner Loss
Payable, to identify the building owner and recognize that entity as a loss payee.

e Businass Income - Landlord As Additional Insured (Rental Value) (CP 15 03)
Endorsement CP 15 03, Business income - Landlord As Additional Insured (Rental Value), provides
coverage for lass of rental income for a landlord {the Additional insured) under a tenant's policy,
The amount of any payment made to the Additional Insured under this endorsement will be de-
ducted from the Named Insured's business incame loss.

e Business Income Report/Workshaat {CP 15 15)

This endorsement is revised to recognize that the revised policy now provides 60 days of Extended
Business Income Coverage.

e Causes Of Loss Exclusion Endorsements {CP 10 54 and CP 10 56)

Under endorsement CP 10 54, a statement is added to reinforce the applicability of underlying
policy exclusions,

Under endorsement CP 10 56, exciusionary language concerning seepage or leakage is added to
conform to the provision in the underlying policy, with no change in coverage.

e@ Dependent Properties - Business Interruption (CF 1501, CP 1502, CP 15 08, CP 15 09, CP 15 34}

The definition of dependent property excludes various utility providers; the list of utilities is up-
dated to make reference to wastewater removal services. With respect to business interruption
coverage, loss caused by interruption in utility service is addressed in endorsement CP 15 45, Refer
to the item titled Utility Services - Time Element Endorsement CP 15 45.

@ Dependent Properties - Time Element (CP 1508, CP 15 09, CP 15 34)

The revised description of Misceilanéous Locations makes it explicit that highways and other trans-
portation conduits are not considered to be Miscellaneous Locations.

@ = Earthquake Sprinkler Leakage Deductible (CP 10 40, CP 16 45)

CP 10 40 Earthquake And Volcanic Eruption Endorsement and CP 10 45 Earthquake And Volcanic
Eruption Endorsement (Sub-limit Form) are revised to specify that the Earthquake percentage de-
ductibie does not apply when Earthquake Coverage is timited only to Earthquake Sprinkler Leakage
(EQSL) Coverage. Instead, the deductible for Fire Coverage applies ta EQSL Coverage.

# Electrical Apparatus and Electronic Commerce Endorsements (CP 04 10, CP 04 30}

Endorsements CP 04 10 and CP 04 30 are revised to reflect the changes to the Artificially Generated
Electrical Current exclusion in the Causes of Loss forms.

e Exclusion of Loss Due To By-products of Production or Processing Operations (Rental Properties)
Endorsement (CP 10 34)

This new endorsement, which applies to policies issued to owners and tenants of rental premises,
reinforces that property damage and business interruption coverages do not apply to loss or dam-
age to the described premises caused by of resulting from smoke, vapor, gas or any subsiance
released in the course of production operations or processing operations performed at the rental
units identified in the Schedule of the endorsement. But loss or damage by fire or explosion that
results from the release of a by-product of the production or processing operation is not excluded.

@ Flood Coverage Schedule (CP OS 65)

The Flood Coverage Schedule is revised so that the Underlying Insurance Waiver can be made

applicable by location. The Underlying Insurance Waiver is a provision in Flood Coverage Endorse-

ment CP 10 65; the waiver applies ta a location only HH so indicated in the Flood Coverage Schedute.
@ Functional Building Valuation Endorsement (CP 04 38, CP 04 47}

The section of the endorsement that addresses exciusion of pollution under Ordinance or Law
Coverage is revised to include reference to fungus and other contaminants and to follow similar
provisions of the increased Cost of Construction Additional Coverage inthe underlying policy.

® Higher Limits Endorsement (CP 04 09}
This new endorsement increases certain specified dollar limitations.

© 2014 Liberty Mutual Insurance. All rights reserved.
NP 94 05 01 14 Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 7 of 9
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 41 of 192 PagelD #:47

e Earth Movement (CP 00 70, CP 00 99, CP 10 10, CP 10 20, CP 10 30}

The Earth Movement Exclusion now makes explicit reference to earth movement caused by an act
of nature or otherwise caused. In addition, the term earthquake now incorporates tremors and
aftershocks.

With respect to coverage for Volcanic Action {which is a limited exception to the exclusion of
valcanic eruption), all sueh eruptions that occur within any 168-hour period constitute a single
occurrence.

e Electronic Data (CP 00 19, CP 00 17)

The coverage provisions are revised to reinforce that the amount of coverage under Additional
Coverages - Efectronic Data applies in addition to the Limits of Insurance for any other coverages.

e = Electronic Data (CP 00 18, CP 00 99}

The coverage provisions are revised to reinforce that the amount of coverage for Electronic Data
applies in addition to the Limits of Insurance for any other coverages.

e Fire Department Service Charge (CP 00 10, CP 00 17, CP 00 18, CP 00 20, CP 00 80, CP.00 99}

The Fire Department Service Charge Coverage is revised to specify that the arnount of such cov-
erage ($1,000 or a designated higher limit) applies to each premises described in the Declarations.
Further, the language of the coverage provision is revised to make it explicit that the designated
limit applies regardless of the number of responders or the number or type of services performed.

e Increased Cost of Construction (CP 00 16, CP 00 17)

The coverage provisions are revised ta reinforce that the amount of coverage under Additional
Coverages - Increased Cost of Construction applies in addition to the Limits of tnsurance for any
other coverages.

@ = Interruption of Computer Operations Additional Coverage (CP 06 30, CP 00 32, CP 00 50)

Revisions are made to reinforce that the amount of coverage for the Interruption of Computer
Operations Additional Coverage applies in addition to the Limits of Insurance for any other cov-
érages under these forms.

« Ordinance or Law Exciusion (CP 00 10, CP 00 17, CP 00 18, CP GO 20, CP 00 30, CP 00 32. CP 60 50,
CP 00 70, CP 00 80, CP 00 99, CP 10 10, CP 40 20, CP 10 30}

The fanguage of the Ordinance or Law Exclusion, which relates to enforcement of an ordinance or
law, is revised to also refer to compilance with an ordinance or law, ,

Similar references are revised in the policy's Increased Cost of Canstructian (ICC) Additional Gov-
erage, Loss Payment and Valuation Conditions, and Replacement Cast Optional Coverage, and in
the Perioc of Restoration definition in the business interruption forms. Further, the ICC coverage
grant is revised to explicitly refer to compliance with the minimum standards of an ordinance or
law.

@ Product Errors (CF 00 70, CP t0 30)

Coverage does not apply to loss or damage to any merchandise, goods or other product, caused by
error or omission in any stage of the development, production ar use of the product, But if the error
or omission results ina covered cause of loss, the loss or damage attributable to the covered cause
of loss is covered. Coverage intent is reinforced, with an explicit provision, in light of sporadic
claims being asserted in contradiction of intent.

e = =6Risk of Loss (CP 90 70, CP 10 30)
The term "risk of" is removed from the provisions related to insured perids in the Mortgageholders
Errors and Omissions Coverage Form CP 00 70 and the Causes of Loss - Special Form CP 16 30.

@ Supplementary Payments (CP 00 40, CP 00 70}

These forms are revised to make it more explicit that the amount of coverage under the Sup-
plementary Payments Additional Coverage applies in addition to the Limit of Insurance provided
under these forms.

@ Water Exclusion (CP 00 70, CP 0099, CP 10 10, CP 10 20, CP 10 30}

The Water Exclusion gravided by endorsement CP 10 32 is incorporated into the aforementioned
farms. As a result, endorsement CP 10 32 is no longer added to the policy.

© 2014 Liberty Mutual Insurance. Alb rights reserved.
NP 94 05 01 14 Includes copyrighted material of Insurance Services Office, Ine., with its permission. Page 4 of 9
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 42 of 192 PagelD #:48

e Increased Cost of Loss and Related Expenses for Green Upgrades Endorsement (CP 64 02)

The Schedule of this endorsement is revised to facilitate identificatian of persona! property (when
not all personal property is to be covered for Green Upgrades) and to facilitate the entry of different
percentage selections far the building and persenal property.

Subparagraphs 4.1.a. and &.1.b. are revised to simplify the calculation described therein, with no
change in the outcome. Subparagraph A.1.d. is added to explicitly address the situation in which
the property loss is less than the deductible.

The provisions of former Paragraph A.9., concerning vegetated roofs, are incorporated into the
underlying policy forms, as discussed in the item titled Vegetated Roofs.

e Ordinance or Law Coverage (CP 04 05, CP 04 46, CP 04 38, CP 04 47, CP 15 25, CP 15 31)

The coverage grant of endorsements CP 04 05 (Ordinance Or Law Coverage) and CP 04 46 (Califor-
nia - Ordinance Or Law Coverage] is revised to remove reference to enforcement of an ordinance or
law, in favor of referring to a requirement to comply with an erdinance or law. The same revision is.
mace ta endorsements CP 04 38 (Functional Building Vaiuation) and CP 64 47 (Calitornia - Func-
tional Building Valuation} which incorporates ordinance or jaw coverage.

In addition, references are added to compliance with an ordinance or law in endorsements CP 15 25
Business Incame Changes - Educational Institutions (in the Period of Restoration definition) and CP
16 31 Ordinance Or Law - Increased Period af Restoration.

® Outdoor Trees, Shrubs and Plants Endorsement (CP 14 30)

This endorsement is revised to specify that the applicable Limit of Insurance for loss or damage to
outdoor trees, shrubs and plants includes debris removal expense, Accordingly, the endorsement
states that the Outcoor Property Coverage Extension and Debris Removal Additional Coverage do
notapply to praperty covered under CP 14 30: such prevision avaids duplication of coverage.

e Payroil Limitation or Exctusion Endorsement (CP 15 10)

This endorsement is revised to provide the means to limit or exclude coverage for the payroll
expense of any category of employee or individual employee. Since applicability of the endorse-
ment will neo longer be restricted to non-managerial employees, the term “ordinary payroll ex-
pense" and its definition are removed from the endorsement. [n addition, the title of the endorse-
ment is revisec to remove the word "Ordinary".

e Protective Safaguards (CP 04 11)

Endorsement CP Q4 11 Protective Safeguards replaces IL 04 15 Protective Safeguards. The new
endorsement contains the same provisions as IL 04 16 and adds a symbol and description te
recognize hood-and-duct tire extinguishing systems.

@ Radio or Television Antennas - Business Income or Extra Expense Endorsement (CP 15 50)

In the list of forms to which CP 15 50 applias, refarence to the Earthquake Form is removed, Since
earthquake coverage is now provided by endorsing the Causes of Loss Form (Basic, Broad or
Special), it is no Jonger necessary for CP 15 §0 to include reference to the Earthquake Form.

e Theft Exclusion Endorsement (CP 10 33}

This endorsement is revised to include a Schedule to facilitate display of the location(s} to which
the exclusion appiies.

© Utility Services Coverage Endorsements (CP 04 17, CP 15 45}

Endorsements CP 04 17 Utility Services - Direct Damage and CP 15 45 Utility Services - Time
Element are revised to make it explicit that transmisston lines include all {ines which serve in the
transmission of power or communication service, including lines which may be identified as cis-
tribution lines,

These endorsements are revised to remove the qualification that the utility service property be
located off the described premises (or outside a covered building, in the case of time element). With
respect to a policy that was and is endorsed to cover utility services, there is no change in caverage.
The revision to the coverage endorsements simply recognizes the revision to the underlying exclu-
sion,

@ 2014 Liberty Mutual insurance. All rights reserved,
NP 9405 01 14 Includes eapyrighted material of Insurance Servicas Office, Ine., with its permission. Page 8 of 9
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 43 of 192 PagelD #:49

Increase In Rebuilding Expenses Following Disaster (Additional Expense Coverage On Annual
Aggregate Basis) Endorsement (CP 04 09}

This new endorsement provides limited coverage for the situation in which the cost of repair/re-
Placement of property exceeds the Limit of Insurance due to increases in the cost of labor and/or
materials following a disaster.

Specified Property Away From Premises Endorsement (CP 04 04)

This new endorsement provides coverage for business personal property temporarily away from
ine described premises in the course of daily business activities, while in the care, custedy or
control ef the insured or an employee of the insured.

Theft of Building Materials and Supplies (Other Than Builders Risk) Endorsement {CP 10 44)

This new endorsement extends caverage to encompass theft of building materials and supplies
that are located on or within 100 feet of the premises when such property js intended to become a
permanent part of the building or structure.

Utility Services - Time Element Endorsement (CP 15 45)

This endorsement is revised to provide the means to select a new catagory of utility service:
wastewater ramoval property. With respect to the coverage provided under this endorsement,

wastewater removal property is a utility system for removing wastewater and sewage from the
described premises, other than a system designed primarily for draining storm water.

2. _ POTENTIAL REDUCTIONS OF COVERAGE

3.

Oeductibias By Location Endorsement (CP 03 29)

This new endorsement provides for selected deductibles to apply at each designated building or
designated location that has sustained loss or damage. Thus, under this endorsement, multiple
deductibles would apply in the event of an occurrence that affects multiple buildings or locations.
Under the prior policy, the applicable deductible applied once per occurrence regardless of the
number of buildings or locations invoived in the loss occurrence {except with respect to special
deductibles such as wind or earthquake percentage deductibles, If any}.

Roof Surfacing Cosmetic Lass Exclusion Endorsement (CP 88 36}

This new endorsement excludes for the buildings or structures shown in the endorsement schedule
cosmetic damage te rocf surfacing caused by wind and/or hail.

Actual Cash Value - Roof(s} (CP 88 37)

This new endorsement stipulates that for the buildings or structures shown in the endorsement
schedule, we will determine the value of the roof at actual cash value on bulidings of structures
otherwise subject to replacement cost valuation.

Limitation On Loss Settlement - Blanket Insurance (Margin Clausa) Endorsement (CP i232)

Under this endorsement, loss payment on an individual property under the blankat is limited to its
Stated value plus a percentage of that value as shown in the Schedule. The margin does not
increase the blanket Limit of Insurance. In the event of partial loss, this endorsement may reduce
the amount of loss payment in comparison to a blanket policy without a margin clause.

REINFORCEMENT OF COVERAGE

 

Builders Risk - Theft of Building Materials, Fixtures, Machinery, Equipment Endorsement {CP 11
21)

The exclusion of dishonest or criminal acts is revised to add reference to members, ctficers, man-
agers, tamporary employees and leasec warkers.
Building Glass - Tenant's Policy (CP 14 70)

Endorsement CP 14 79, Building Glass - Tenant’s Policy, ts introduced to enable coverage of build-
ing glass under a tenant's policy that does not otherwise cover the building. This endorsement
includes a line item for a deductible in the Schedule of the endorsement. A deductible will apply to
building glass coverage only if a deductible amount is entered in the Schecule,

Building Owner - Additional Insured and Loss Payee (CP 12 19, CP 12 18)

Endorsement CP 12 19, Additional Insured - Building Owner, enables adding the building owner as
an additional Named insured under a tenant's Building Coverage.

® 2914 Liberty Mutual insurance. All rights reserved.

NP 94 05 01 14 Includes copyrighted material of insurance Services Ofhea, Inc., with its permission. Page 6 of 9
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 44 of 192 PagelD #:50

@ Windstorm or Hail Percentage Deductible Endorsement (CP 03 21}

Paragraph D.1. o7 this endorsement is editortally revised to be consistent with the other sections of
Patagraphs B., C. and D. of this endorsement. The previous wording of paragraph D.1. referred to
“that property” without specifying that it is the property which has sustained loss or damage.

The following editorial changes have bean made: The text of the endorsement no longer includes
language pertaining to other causes or events that contribute concurrently or in any sequence to
the loss, because the underlying policy addresses that concept. Language is added to make it more
explicit that this endorsement does not affect the impact of the policy's Water Exclusion or any
other exclusion in the policy, and does not affect the application of a Flood Deductible if the policy
(or another policy} provides coverage tor Fload.

© 2014 Liberty Mutual Insurance. All mghts reserved.
NP 94 05 01 14 Includes copyrighted materia of Insurance Services Office, Inc., with its permission. Page 9 of 9
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 45 of 192 PagelD #:51

NP 96 09 1014

GENERAL LIABILITY ACCESS OR DISCLOSURE OF
CONFIDENTIAL OR PERSONAL INFORMATION
EXCLUSIONS

ADVISORY NOTICE TO POLICYHOLDERS

Dear Valued Policyholder,

Thank you for selecting us as your carrier for your commercial insurance. Your renewal policy contains an
exclusion regarding access ar disclosure of personal information. There is more than one version of the
exclusion and each is described below. Please note that not all of the forms or changes noted may apply to
your specific paticy. Any of the forms described in this notice may have comparable state specific forms in
lieu of the forms mentianed below, In those situations, the title of the state farms on your policy will
generally be very similar to one or more titles mentioned in this notice.

The changes described below would also apply to those state specific forms, unless noted otherwise. In
addition, this notice does not reference every change made to the endorsements or coverage forms, only

material (or significant) changes.

Please read your policy and review your declarations page for complete coverage information, No coverage
is provided by this notice, nor can it be construed to replace any provisions of your policy. If there are
discrepancies between your policy and this notice, the provisions of the policy shall prevail, Should you
have questions after reviewing the changes outlined below, please contact your broker or agent. Thank you

for your business.

With respect ta bodily injury and property damage arising out of access or disclosure of confidential or
personal information, these changes are a reinforcernent of coverage intent. Darnages related te data
breaches, and certain data-related liability, are mot intended to be covered by various liability coverage
parts. These types of damages may be more appropriately covered under certain coverage endorsements
providing data compromise, attack and extortion and network security liability.

CG 21 06 05 14- Exclusion - Access Or Disclosure Of Confidential Or Personal information And Data-related
Liability - With Limited Bodily Injury Exception (For Use With The Commercial General Liability Coverage

Part}
When this endorsement is attached to your policy:
@ Under Coverage A - Bodily Injury And Property, Damage Liability, coverage is excluded for damages
arising out of any access to or disciosure of confidential or personal information. This is a reinforce-
ment of caverage.

e@ Under Coverage B - Personal And Advertising Injury Liability, coverage is excluded for personal and
advertising injury arising out of any access to or disclosure of confidential or personal information.
To the extent that any access or disclosure of confidential or personal information results in an oral
or written publication that violates a person's right of privacy, this may result in a reduction in
coverages.

CG 21 0705 14 - Exclusion - Access Or Disclosure Of Confidential Or Personal Information And Data-related
Liability - Limited Bodily Injury Exception Not Included (For Use With The Commercial General Liability

Coverage Part)
When this endorsement is attached to your policy:

@ Under Coverage A - Bodily Injury And Property Damage Liability, coverage is excluded for damages
arising out of any access to or disclosure of confidential or personal information. This is a reinforce-
ment of coverage. However, when this endorsement is attached, it will result in a reduction of
coverage due to the deletion of an exception with respect to damages because of bodily injury
arising out of loss of, loss of use of, damage to, corruption of, inability to access, or inability to

manipulate electronic data.

© 93914 Liberty Mutual Insurence

NP 96 00 10 14 Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 1 of 2
FILED DATE: 3/11/2020 2:07 PM = 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 46 of 192 PagelD #:52

® Under Coverage B - Personal And Advertising Injury Liability, coverage is excluded for personal and
advertising injury arising out of any access to or disclosure of confidential or personal information.
To the extent that any access or disclosure of confidential or personal information results in an oral
or written publication that violates a person's right of privacy, this may result in a reduction in
coverage,

CG 21 08 05 14 - Exctusion - Access Or Disclosure Of Confidential Or Personal Information (Coverage B
Only) (For Use With The Commercial General Liability Coverage Part)

When this endorsement is attached to your policy, coverage is excluded for personal and advertising injury
atising out of any access to or disclosure of confidentia! or personal information. To the extent that any
access or disclosure of confidential or personal information results in an oral ot written publication that
violates a person's right of privacy, this may result in a reduction in caverage.

CG 04 37 05 14 - Electronic Data Liability (For Use With The Commercial General Liability Coverage Part)

With respect to damages arising out of access or disclosure of confidential or personal information, when
this endorsement is attached to your policy:

@ Under Coverage A - Bodily Injury And Property Damage Liabllity, coverage is excluded for damages
arising out of any access to or disclosure of confidential or personal information. This is a reinforce-
ment of coverage.

@ Under Coverage B - Personal And Advertising Injury Liability, coverage is excluded for personal and
advertising injury arising out of any access to or disclosure of confidential or personal information.
To the extent that any access or disclosure of confidential or personal information results in an ora!
or written publication that violates a person's right of privacy, this may result in a reduction in
coverage.

CG 33 53 05 14 - Exclusion - Access Or Disclosure Of Confidential Or Personal information And Data-related
Liability - With Limited Bodily Injury Exception (For Use With The Qwners And Contractors Protective
Liability Coverage Part and Products/Campieted Operations Coverage Part)

When this endorsement is attached to your policy, coverage is excluded for damages arising out of any
access to or disclosure of confidential or personal information. This is a reinforcement of coverage.

CG 33 59 05 14 - Exclusion - Access Or Disclosure Of Confidential Or Personal Information And Data-related
Liability - Limited Bodily injury Exception Not Included (For Use With The Owners And Contractors Protec-
tive Liability and Products/Completed Operations Liability Coverage Parts}

When this endorsement is attached to your policy, coverage is excluded for damages arising out of any
access to or cisclosure of confidential or personal information. This is a reinforcement of coverage.

However, when this endorsement is attached, it will result in a reduction of coverage due to the deletion of
an exception with respect to damages because of bodily injury arising out of loss of, loss of use of, damage
to, corruption of, inability to access, or inability to manipulate electronic data.

CG 33 63 05 14 - Exclusion - Access, Disclosure Or Unauthorized Use Of Electronic Data (For Use With The
Electronic Data Liability Coverage Part)

With respect to damages arising out of access or disclosure of confidential or personal information, when
this endorsement is attached to your policy coverage is excluded for damages arising out of any access lo or
disclosure of confidential or persanal information. This is a reinforcement of coverage.

However, to the extent that damages arising out of theft or unauthorized viewing, copying, use, corruption,
manipulation or deletion, of electronic data by any Named Insured, Past or present employee, temporary
worker or volunteer worker of the Named Insured may extend beyond loss of electronic data arising out of
such theft ar the other listed items, this revision may be considered a reduction in coverage.

© 2014 Liberty Mutual insurance
NP 96 00 10 14 Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 2aft2
FILED DATE: 3/11/2020 2:07 PM + 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 47 of 192 PagelD #:53

NP 98 20 01 15

JURISDICTIONAL BOILER AND PRESSURE VESSEL INSPECTIONS

Most jurisdictions (cities or states) are governed by laws and regulations that require owners of boilers and
pressure vessels to have their equipment inspected on a routine basis, Jurisdictions require that equipment
is installed and operated according to these regulations, and it is the equipment breakdown engineering

inspector's responsibility to verify the equipment complies with all requirements.

Liberty Mutual Equipment Breakdown is a National Board Accredited Authorized Inspection Agency. This

designation is recognized by authorities having jurisdictions In the U.S. & provinces of Canada and gives
jurisdictignally required inspection an boil-

Liberty Mutua! commissioned inspectors the ability to perform |
ers and pressure vessels at insured locations. We have field inspectors strategically locatec throughout the

U.S. t0 perform boiler and pressure vessel inspection for our customers and clients.
To request a Jurisdictional Inspection please:

e Gall the LMEB Hotline (877) 526-0020

Or
e Email your request to LMEB!nspections@Libertymutual.com

The assigned EB Risk Engineer will call to schedule within 24 - 48 hours. When requesting an inspection
please include the following. .

e Current Policy Number
e Location Address

« Contact Name

e Contact Phone Number and/or Email Address

NP 98 20 07 15 © 2015 Liberty Mutual insurance Page 1 of 1
FILED DATE: 3/11/2020 2:07 PM 2020L002942

AVANT

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 48 of 192 PagelD #:54

 

 

. Coverage Is Provided in: Policy Number:
Liberty Ohio Security Insurance Company BKS{19) 56 87 98 30
utual. ; Policy Periad:
——— , Ohi 14 olicy Period.
INSURANCE 9450 Seward Road, Fairfieid, Ohio 450 From 02/01/2018 Te 02/01/2019
12:07 am Standard Time
Common Policy Declarations at insured Mailing Location
Named Insured & Malling Address Agent Mailing Address & Phone Neo.
HO SHING ENTERPRISES (847) 658-5644
2701 GRANT AVE DAWSON [INSURANCE AGENCY
BELLWOOD, IL 60104 303 E MAIN ST STE 203

BARRINGTON, TL 60010-3208

Named Insured Is: CORPORATION

Named Insured Business Is: BUILDING OWNER

In return for the payment of the premium, and subject to all the terms of this policy, we agree with you to
Provide the insurance as stated in this policy.

SUMMARY OF COVERAGE PARTS AND CHARGES - CUSTOM PROTECTOR

This pokey consists of this Common Policy Declarations page. Common Policy Conditions, Coverage Parts
(which consist of coverage forms and other applicable forms and cndorsements, if any, issued to form a part of
then) and any other forms and endorsements issued to be part of this policy.

 

 

 

 

 

 

 

 

COVERAGE PART CHARGES —
Commercial Property $4,196 .00 ;
Commercial General Liabitity §2,099.00
Employment Practices Liability $40.00
Total Charges for all af the above coverage parts: $6,335.06
Certified Acts of Terrorism Coverage: $357.00 (ncluded)

Nate: This is not a dill

IMPORTANT MESSAGES
a a eas,

« This poticy is auditable. Please refer to the conditions of the policy for details or contact your agent.

+ Notice: The Employment-Related Practices Exclusion CG 24 47 is added to this policy to clati fy Lhere is no coverage for
lability arising out of employment-rclated practices. Please read this endorsement carefully.

Servicing Office \linois Regianal Office
and Issue Date W/27/17 Authorized Representative

a
Te report a claim, call your Agent or 1-600-366-644,

 

DS 70 21 £1 16

REe7TORIAN BAD Sag eon IV ACT DAT ItHIBo AA aAnAnse haat Aq ae aan
FILED DATE: 3/11/2020 2:07 PM 20201002942

reas

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 49 of 192 PagelD #:55

 

. Coverage is Provided ta: Policy Number:
Liberty Ohio Security Insurance Company BKS (19) 55 87 98 30
Mutual. Policy Perlod:
INSURANCE From 02/01/2018 To 02/01/2019
Common Poticy Declarations 12:01 am Standard Time
at Insured Mailing Location
Named Insured Agent

 

HO SHING ENTERPRISES

(847) 658-5644
DAWSON INSURANCE AGENCY

SUMMARY OF LOCATIONS

 

This pohcy provides coverage for the following under one or more coverage parts. Please refer to the individual
Coverage Declarations Schedules, or, the individual Coverage Forms for locations or lerritory definition for that

specific Coverage Part.

0001 2701] Grant Ave, Bellwood, IL 60104-1247

POLICY FORMS AND ENDORSEMENTS

 

This section lists the Forms and Endorsements for your policy. Refer to these dacumenis as needed for detailed
information conceming your coverage.

FORM HUMBER

TITLE

 

CG 00 01 04 13
CG 27106 05 L4

CG 2] 47 12 07
CG 21 67 12 04
CG 21 7001 15
CG 21 7601 15
CG 24 26 04 13
CG 84 99 08 09
CG 8& 10 04 13
CG 88 60 12 08
CG 88 61 12 08
CG 88 66 §2 08
CG 88 77 12:08
CG 88 86 12 08

OCG 89 02 12 O8.

Comercial General Liability Coverage Form - Occurrence

Exclusion - Access Or Disclosure Of Confidential Or Personal Information And
Data-Related Liability - With Limited Bodily Injury Exception
Employment-Related Praciices Exclusion

Fungi or Bactcria Exclusion

Cap on Losses from Certified Acts of Terrorism

Exclusion of Punitive Damages Related to a Certified Act of Terrorism
Amendment of Insured Coniract Definition

Non-Cumulation Liability Limits Same Occurrence

Commercial General Liability Extension

Each Location General Aggregate Limit

Property Damage - Customers’ Goods

Property Darnage - Borrowed Equipment

Medical Expense At Your Requesi Endorsement

Exclusion - Asbestos Liability

Employment Practices Liability Coverage Form

 

In witness whercof, we have caused this policy to be signed by our authorized officers,

[ont ip

Mark Touhey
Secretary

Paul Condrin
President

 

Ta report a claim, call pour Agent or 1-800-362-0000

DS 70 21 1! 16

cornea

Jer tPacnmain WAIPA eae Ananoce naar an ae san
FILED DATE: 3/11/2020 2:07 PM = 20201.002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 50 of 192 PagelD #:56

Libe
Mutocl.

INSURANCE

HO SHING ENTERPRISES

Coverage {5 Provided tn: Policy Number:
Ohio Security Insurance Company BKS {19} 55 97 98 30
d, Id, On Policy Period:
9450 Seward Road, Fairfleld, Ohio 45014 From 02/01/2018 To 02/01/2019
12:07 am Standard Time

Common Policy Declarations at Insured Mailing Location

Agent

(847) 658-5644
DAWSON INSURANCE AGENCY

POLICY FORMS AND ENDORSEMENTS - CONTINUED
Cee nee eee eee a rs

This section lists all of the Forms and Endorsements for your policy. Refer to these docurments as needed for
dedailed infonmation concerning your coverage,

 

FORM NUMBER TITLE
€G §9 72 03 il Employment Related Practices Liability - Mlinois Non-Renewal Amendment
CG 89 73 10 {4 Iinois Changes - Cancellation And Nonrenewal Endorsement

CP 00 10 10 12
CP 00 90 G7 88
CP 01 40 07 06
CP G1 49.06 07
CP 04 1110 12
CP 10 30 10 12
CP 10 34 106 12

CP 88 04 03 10
CP 88 2101 [5
CP 88 27 01 [5
CP 88 44 02 15
CP 90 48 03 Li
iL OG £7 11 98
IL 00 21 09 08
IL OF [8 02 17
IL 01 47:09 11
IL OL 62 10 13
IL. 02 84 12 O45
JL 09 35 07 02
IL 09 32 OL 15

IL 8& 36 OL 15
IL 88 38 O1 15
PR 88 3001 14

Building and Personal Property Coverage Form

Commercial Property Conditions

Exclusion of Loss Due to Virus or Bacteria

filincis Changes - Artificially Generated Electrical Current Exclusion
Profective Safeguards

Causes of Loss - Special Form

Exclusion of Loss Duc To By-Products of Production or Processing Operations
(Rental Properties}

Removal Permit

Custom Protector Endorsement - Illinois

Office/Lessors Custom Proveclor Endorsement-llinois

Equipment Breakdown Coverage Endorsement

Water Exclusion Endorsement - Custom Protector

Common Policy Conditions

Nuclear Energy Liability Exclusion Endorsement (Broad Form)
Illinois Changes

Illinois Changes - Civil Union

Illinois Changes - Defense Costs

JHineis Changes - Cancellation and Nonrenewal

Exclusion of Certain Cormputer-Related Losses

Cap On Losses From Certified Acts Of Terrorism

Cap On Losses From Certified Acts Of Terrorism

Exclusion of Punitive Damages Related to a Certified Act of Terrorism
Winois Changes - Employment Practices Liability Coverage Porm

a a al te oases

To report a efaim, call your Agent or 1-800-362-0000

DS 70 21:11 16

GAATOA

eKO Ir AE ODAIN INNCTIDCN eapy nanagc Ror ona Ar oan
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 51 of 192 PagelID #:57

This page intentionality Jeti blank,
FILED DATE: 3/11/2020 2:07 PM = 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 52 of 192 PagelID #:58

 

 

Coverage ts Provided tn: Polic .
. ¥y Number.
Liberty Ohio Security Insurance Company BKS (19) 5587 98.20
° Rae Fromm 02/01/2018 To 02/01/2019
. roi oO

Commercial Property 12:01 am Standard Time
Declarations at /nsured Mailing Location

Hamed Insured Agent

110 SHING ENTERPRISES (847) 658-5644

DAWSON INSURANCE AGENCY

 

 

 

 

SUMMARY OF CHARGES
Explanation of DESCRIPTION - PREMIUM
Charges
Property Schedule Totals _ $3,885.00
Certified Acts of Terrorism Coverage $311.00

 

Total Advance Charges: 34, £96.00
Note: This is not a bill

OL
To report a claint, cali your Agent or 1-800-362-0000

DS 70 22 01 08

WTF asR7aran Bal aure aan I AEDORIA INTR  PAMss Ananse ee
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 53 of 192 PagelD #:59

 

 

. Coverage is Provided In: Policy Number:
Liberty Ohio Security Insuranca Company BKS {19) 556798 30
Mune From 02/01/2008 To 02/01/2019
. rom 18 To 02/01;
Commercial Property 12-01 am Standard Time
Declarations Schedule at Insured Mailing Location
Named Insured Agent
HO SHING ENTERPRISES (847) 658-5644

DAWSON INSURANCE AGENCY

SUMMARY OF PROPERTY COVERAGES - BY LOCATION

 

Insurance at the described premises applies only for coverages for which a limit of insurance is shown. Optional
coverages apply only when cniries arc made in this schedule.

 

6001 2761 Grant Ave, Bellwood, iL 60104-1247

 

Property Description:
Characteristics

Construction: Masonry Non-Combustible

 

 

 

 

Bullding

Coverage Gecupancy: Candy Or Confectionery Products Mfg.
D or
Limit of Insurance - Replacement Cost $3,054, 359
Agrecd Value ~ Expires 02/01/2019 / / 7
Coinsurance - . 90%
{inflation Guard - Annual Increase - - Gt

 

Covered Causes of Loss
Special Form - Including Thett - ee
Deductible - All Covered Causes of Loss Unicss Otherwise Stated $1,009

Premium $1,650.00

 

 

Ceennnnnn nnn eee er eee tis
To report a claim, cail your Agent or 1-808-362-0000

DS 70 23 01 08

A4soaia? cesynenan FA oasirect hea iar nc IRE HAR RO Aan naan
FILED DATE: 3/11/2020 2:07 PM 2020L.002942

W277

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 54 of 192 PagelD #:60

 

 

everage ts Provided in: Policy N
° j ¥ Number:
Liberty Ohio Security Insurance Company BKS (19) 5587 98 30
Sawal From pi aOtt 02/01/2019
. rom 02/0 To
Commercial Property 12:01 am Standard Time
Declarations Schedule at insured Malling Location
Hamed Insured Agent
HO SHING ENTERPRISES (847) 658-5644

DAWSON INSURANCE AGENCY

SUMMARY OF PROPERTY COVERAGES - BY LOCATION

 

Continuation of 2701 Grant Ave, Bellwood, iL 60104-1247

 

 

 

 

 

 

 

 

 

 

 

 

 

Your Bastness

Personal Property Occupancy: Candy Or Confectionery Products Mfg.

Coverage
Description
Limit of Insurance - Replacement Cost $1,338, 588
Agreed Value - Expires 02/01/2019 ;
Cainsurance _ a 90%
Inflation Guard - Annual Increasc 2%
Covered Causes of Loss : - .
Special Form - Including Theft - _
Deductibie - All Covered Causes of Loss Untess Otherwise Stared $1,000

Premium $1,365.00

Equipment This Equipment Breakdown insurance applies to the coverages shown [or ihis

Breakdown location. The Equipment Breakdown limi((s) of insurance and deductible are

Coverage included in, and not in addition to. the limits and deductible shown for the Building,

Your Business Personal Property, Your Business Personal Property of Others.
Tenants Improvements and Betterments, Business Income and Extra Expense,
Business Income Without Extra Expense, and Exira Expense coverages,

 

 

 

 

 

 

Premium $749.00
SUMMARY OF OTHER PROPERTY COVERAGES
Property Description
Extension Custom Protector Core Endorsement s.00
Endarsemenj
Premium Included
To report a claim, call your Agent or 1-808-362-0000
DS 706 23 (1 08
ASRYGRSD POI SYRS 360 IW APBPRIN INGIIBER enoy fpanaze Naer one omar oase
FILED DATE: 3/11/2020 2:07 PM 2020L002942

(terrae

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 55 of 192 PagelID #:61

 

 

 

. Coverage ts Provided tn: Policy Number:
we Liberty Ohio Security Insurance Company BKS (18} 55.67 98 30
Mutual Fram/02/01/2018 To 02/01/2019
. . rom o

Commercial Property 12-01 am Standard Time
Declarations Schedule at Insured Mailing Location

Named Insured Agent

HO SHING ENTERPRISES (847) 658-5644

DAWSON INSURANCE AGENCY

SUMMARY OF OTHER PROPERTY COVERAGES - continued

 

 

 

Property Description
Extension Office/Lessors Custorn Protector Endorsement $121.00
Endorsement .
Premium $221.06
Commercial Property Schedule Total: $3,885.00

 

nasa iemea
7@ report 2 claim, call your Agent or 1-800-362-0000

DS 70 23 61 08

S6Q7004n DN Guede oe Iracnnaum INICIO panes AAG naar AN Ar ous
FILED DATE: 3/11/2020 2:07 PM 2020L002942

T1i9F 7

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 56 of 192 PageID #:62

Libe
Mutual.
INEUR ANCE

Named Insured

HO SHING ENTERPRISES

Coverage Is Provided in:

 

Policy Number:

Ohio Security Insurance Company BKS (19) 5587 98 30
. Le age Policy Period:
Commercial General Liability From 02/01/2018 To 02/01/2019

Beclarations

Basis: Occurrence

Agent

(847) 658-5644
DAWSON INSURANCE AGENCY

SUMMARY OF LIMITS AND CHARGES

12:07 am Standard Time
at Insured Mailing Location

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial DESCRIPTION — LIMIT
General Each Occurrence Limit 1,000,000
bette Damage To Premises Rented To You Limit (Any One Premises) 300,900
Insurance Medical Expense Limit (Any One Person) 13,000
Personal and Advertising Injury Limit _ 1,000,000

General Aggregate Limit (Other than Products - Completed Operations) 2, 000, 000

Products - Completed Operations Aggregate Limit 2,000,000

Explanation of DESCRIPTION = PREMIUM
Charges General Liability Schedale Totals 2,053.00
Certified Acts of Terrarism Coverage 46.00

Totat Advance Charges: $2,099.00

Yo report 2 claim, catt your Agent or 1-800-362-0000

DS 76 22 OF 03

ashraaan

pr nurse aco

IF a Py maim IRA Ae wanna

Note: This is net a bitf
FILED BATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 57 of 192 PagelD #:63

 

 

. Coverage is Provided jn: .
Liberty Ohio Security Insurance Company aes! Wa tee 87 98 30
Mutual. Policy Period:

INSURANCE Commercial Genera! Liability From 02/01/2018 Ts 02/01/2019
Declarations Schedule 12-01 am Standard Time
at insured Mailing Location
Named Insured Agent
HO SHING ENTERPRISES (847) 658-5644

DAWSON INSURANCE AGENCY

SUMMARY OF CLASSIFICATIONS - BY LOCATION

 

G60? 2701 Grant Ave, Bellwood, It 60104-1247
Insured: HO SHING ENTERPRISES

GLASSIFICATION- 61217

Buildings Or Premises - Bank Or Office - Mercantile Or
Manufacturing - Maintained By The Insured (Lessor’s Risk
Only) - For Profit

Products-Completed Operations Arc Subject To The General
Aggrcgate Limit.

 

 

 

 

 

RATEO / PER
COVERAGE DESCRIFTION PREMIUM BASED ON - 1,000 PREMIUM
Premise/Operations 34,046 Square Feet Of Area 57.377 $1,953.00
Total; facluded
SUMMARY OF OTHER COVERAGE
COVERAGE DESCRIPTION PREMIUM
Olfice/Lessor Custom Protector Coverages See Policy Forms and Endorsemenis List $100.00

eee errr e rere errr eeee reer eee eee eee eee eee ee ee
To report a claim, call your Agent or 1-808-362-0000

DS 7 23 10 16

14f97 ET BEOINOW Bm oucg Jan I“ ACOBRUM MeHnHea canny Annes naar an nc art
FILED DATE: 3/11/2020 2:07 PM 2020L002942

119747

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 58 of 192 PagelD #:64

 

 

. Coverage is Provided in: 4 ;
ie Liberty Ohio Security insurance Company aes (ta) ter 87 98 38
Mutual. Policy Period:
INSURANCE Commercial General Liability From 02/01/2016 To 02/01/2019
Declarations Schedule 12.01 am Standard Time
at insured Maiting Location

Nanied Insured Agent
HO SHING ENTERPRISES (847) 658-5644

DAWSON INSURANCE AGENCY

SUMMARY OF OTHER COVERAGE - continued

 

COVERAGE DESCRIPTION PREMIUM

 

 

Commercial Ceneral Liability Schedule Total $2,053.00

 

i eee

To report a claim, call your Agent or 1-800-362-0000

DS 70 23 10 16

Raa7aain BY Giice 4on Im Aco AUS IRICLHBPA mAs nanan near nA ome tae
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 59 of 192 PagelD #:65

This page intentionally left blank,
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 60 of 192 PageID #:66

Coverage is Provided in: Policy Number:

 

Liberty Ohio Security Insurance Company BKS (19) 55879830
Mutual. —— Policy Period.
Employment Practices Liability From (2/01/2018 Te 02/01/2019
at insuted Mailing Location

Basis: Claims Made and Reported Coverage

THIS INSURANCE PROVIDES CLAIMS MADE COVERAGE. ANY DEFENSE EXPENSES PAID UNDER THIS
COVERAGE PART WILL REDUCE THE AVAILABLE LIMITS OF INSURANCE AND MAY EXHAUST THEM

COMPLETELY. DEFENSE EXPENSES MEANS REASONABLE AND NECESSARY FEES, COSTS

AND EXPENSES

RESULTING SOLELY FROM THE INVESTIGATION, LEGAL DEFENSE AND LEGAL APPEAL OF 4 CLAIM
AGAINST THE JNSURED, BUT EXCLUDING SALARIES OF OFFICERS AND EMPLOYEES OF THE INSURER,

READ YOUR COVERAGE FORM CAREFULLY.

Named Insured Agent

HO SHING ENTERPRISES (847) 658-5644
DAWSON INSURANCE AGENCY

SUMMARY OF LIMITS AND GHARGES

 

 

 

 

 

 

 

 

Employment DESCRIPTION 4IMIT
lems Each Claim Limit 100,000
Liability ar
Limits of Agarcgate [-imit = | 100,000
insurance This Coverage is subjece ta a $5,000. Per Claim Deductible

Coinsurance Participation 0 %

Subject to a Maximum of: $0 Each Claim

Retroactive Date: 02/01/2014
Explanation of DESCRIPTION PREMIUM
Charges Employment Practices Liability ; 40.00

Total Advance Charges: $40.60

Note: This tx rat a bill

sre

To report a claim, caif your Agent or 1-800-362-0000

DS 70 22 01 08

HORA? REQTaReN Bal Sve a6 IS ACNOKIN INCHING Annee nana
FILED DATE: 3/11/2020 2:07 PM 2020L002942

1277

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 61 of 192 PagelID #:67

. Coverage Is Provided in:
Libe

 

Dhio Security Insurance Company Bea? rah eh 37 98 30
Mutual. _ Poticy Period:
INSURANCE Employment Practices Liability Fram 02/01/2018 Te D2/01/201:
Declarations Schedule 2 dim Standard Time
at insured Marling Location
Named tnsured Agent

 

 

 

HO SHING ENTERPRISES (847) 658-5644

DAWSON INSURANCE AGENCY

SUMMARY OF CLASSIFICATIONS

0901 2701 Grant Ave, Bellwood, #. 60108-1247
Insured: HO SHING ENTERPRISES

 

 

 

 

CLASSIFICATION -
Employment Practices Liability - Claims Made

 

 

 

 

 

 

 

COVERAGE DESCRIPTION PREMIUM BASED ON PREMIUM
Employment Practices Liability | Ernployeets) $40,00
Total: $40.00
Employment Practices Liability Schedule Total 40.06

 

 

To repart a claim, call your Agent or 1-800-362-0080

DS 70 23 10 16
55870840 Dry avns QRn IAarARKis
FILED DATE: 3/11/2020 2:07 PM = 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 62 of 192 PagelID #:68

COMMERCIAL GENERAL LIABILITY
CG 00 61 04 13

COMMERCIAL GENERAL LIABILITY COVERAGE FORM

Various pravisions in this policy restrict coverage.
Read the entire policy carefully to determine
rights, duties and what.is and is not covered.

Throughout this policy the words “you” and
"your" refer to the Named Insured shown in the
Deciaratiens, and any other person or organiza-
tion qualifying as a Named Insured under this
policy. The words "we", "us" and “our” refer to
the company providing this insurance,

The word "insured" means any person or organi-
zation qualifying as such under Section Il- Who Is
An Insured,

Other words and phrases that appear in quotation
marks have special meaning, Refer to Section V -
Definitions.

SECTION | - COVERAGES

COVERAGE A - BODILY INJURY AND PROPERTY
DAMAGE LIABILITY

1. Insuring Agreement

a. We will pay those sums that the insured
becomes legally obligated to pay as dam-
ages because of "badily injury" or “prop-
erty damage" to which this insurance ap-
plies. We will have the right and duty to
defend the insured against any "suit"
seeking those damages. However, we
will have no duty to defend the insured
against any "suit" seeking damages for
“bodily injury" or "property damage" to
which this insurance does not apply. We
may, at our discretlon, investigate any
“aceurrence” and settle any claim or
“suit that may result. But:

{1) The amount we will pay for damages
is imited as described in Section Ill -
Limits Of Insurance; and

(2) Gur right and duty to defend ends
when we have used up the apoiica-
dle limit of insurance in the payment
of judgments or settlements under
Coverages A or B or medical ex-
penses under Coverage C.

No other obligation or liability ta pay
sums or perform acts or services is cov-
ered unless explicitly provided for under
Supplementary Payments - Coverages A
andB,

CG 00010413

b.

® Insurance Services Office, Inc., 2012

This insurance applies to "badily injury"

and "praperty damage" only if:

{1} The “bodily injury" or “property
damage" is caused by an “occur-
rence” that takes place in the “cov-
erage térritary":

(2) The "“boacily injury" or "property
damage" accurs during the policy
petted; and

{3} Prior to the policy periad, no insured
listed under Paragraph 1, of Section
Il - Who Is An Insured and no "em-
ployee” authorized by you ta give or
receive notice of an "occurrence" or
claim, knew that the “bodily injury”
or "praperty damage” had occurred,
in whole or in part. If such a listed
insured or authorized "employee"
knew, prior to the policy period, that
the "badily injury" or "property dam-
agé' occurred, then any continu-
atlon, change or resumption of such
“podily injury" or “property dam-
age" during or after the policy period
will be deemed to have been known
prior ta the policy period.

“Bodily injury" or “property damage"
which occurs during the policy period
and was net, prior ia the policy period,
known to have occurred by any insured
listed under Paragraph 1. of Section il -
Whois An Insured or any "employee" au-
thorized by you to give or receive natice
of an "occurrence" or claim, includes any
continuation, change or resumption of
that “bodily injury” or “property dam-
age” after the end of the policy period.

"Bodily injury" or "property damage’

will be deemed to have been known to

fave occurred at the earliest time when
any insured listed under Paragraph 1. of

Section ff - Wha Is An tnsured or any

“amployee" authorized by you to give or

receive motice of an “occurrence” or

ctaim:

{1} Reports all, or any part, of the "bed-
ily injury" or “property damage" to
us or any other insurer;

(2) Receives a written or verbal demand
or claim for damages because of the
"bodily injury” or “property dam-
age"; or

Page 1 of 17
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 63 of 192 PageID #:69

(3) Becomes aware by any other means
that "bodily injury” or "property
damage” has occurred or has begun
to occur.

e. Damages because of “bodily injury" in-
clude damages claimed by any person or
organization for care, loss of services or
death resulting at any time from the
“Bodily injury”,

2. Exclusions

This insurance does not apply to:

a. Expected Or Intended Injury
"Bodily injury” or "property damage" ex-
pested or intended from the standpoint of
the insured. This exclusion does not ap-
ply to “bodily injury" resulting from the
use of reasonable force to protect per-
sons or property.

b. Contractual Liability
"Bodily injury” or "property damage” for
which the insured is abligated to pay
damages by reason of the assumption of
liability in a contract or agreement. This
exclusion does not apply to liability far
damages:

(1) That the insured would have in the
absence of the contract or agree-
ment; or

{2} Assumed in a contract or agreement
that is an “insured contract’, pro-
vided the "bodily injury" aor “proper-
ty damage" occurs subsequent to the
execution of the contract or agree-
ment. Solely for the purposes of li-
ability assurned in an "insured con-
tract", reasonable attorneys’ fees
and necessary litigation expenses in-
curred by or fora party other than an
insured are deamed toe be damages
because of “bodily injury" or "prop-
erty damage", provided:

{a} Liability to such party for, or for
the cost of, that party's defense
has also been assumed in the
same "insured contract"; and

(b) Such attorneys’ fees and litiga-
tion expenses are for defense of
thal party agginst a civil or alter-
native dispute resolution pro-
ceeding in which damages to
which this insurance applies are
alleged.

Liquor Liability

“Bodily injury” or "property damage" for
which any insured may be held liable by
reason of:

{1} Causing ar contributing to the intoxi-
cation of any persan;

{2} The furnishing of alcoholic bever-
ages to a person uncer the legal
drinking age or under the influence
of alcohol; or

(3) Any statute, ordinance or regulation
relating to the sale, gift, distribution
or use of alcoholic beverages.

This exclusion applies evan if the claims
against eny insured ailega negligence or
other wrongdoing in:
fa] The supervision, hiring, employ-
ment, training or monitoring of
others by that insured; or
(b} Providing or failing to provide
transportation with respect to
any person that may be under
the influence of alechol;

if the “occurrence’ which caused the
“bodily injury” or "property damage", in-
volved that which is described in Para-
gtaph (1}, (2) or (3) above.
However, this exclusion applies only if
you are in the business of manufacturing,
distributing, selling, serving or furnishing
alcoholic beverages. For the purposes of
this exclusion, permitting a person to
bring alcoholic beverages on your prem-
ises, for consumption an your premises,
whether of not a fee is charged or a li-
cense is required for such activity, is not
by itself considered the business of sell-
ing, serving or furnishing alcoholic bev-
erages.
Workers’ Compensation And Similar
Laws
Any obligation of the insured under a
warkers' compensation, disability bene-
fits or unemployment compensation law
or any similar law,
Empioyer's Liability
“Bodily injury” to:
(1} An “employee” of the insured aris-
ing out of and in the course of:
{a} Employment by the insured; or
(b) Perferming duties related to the
conduct of the insured's busi-
ness; or

Page 2 of 17 © Insurance Services Office, Inc., 2012 CG 00 01 04 13
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 64 of 192 PagelD #:70

(2) The spouse, child, parent, brother or
sister of that “employee” as a con-
sequence of Paragraph (1) above.
This exclusion applies whether the in-
sured may be liable as an employer or in (b}
any other capacity and to any obligation
to share damages with or repay someone
else who must pay damages because of

the injury.
This exctusion does not apply to liability
assumed by the insured under an “in- {c}
sured contract”.
f. Pollution

{1} “Bodily injury" or "property dam-
age" arising out of the actual, ai-
leged or threatened discharge,
dispersal, seepage, migration, re-
lease or escape of “pollutants”:

(a) At or from any premises, site or {d)
location which is ar was at any
time owned or occupied by, or
tented or loaned to, any insured,
However, this subparagraph
does not apply to:

(} “Bodily Injury" if sustained
within a building and caused
by smoke, fumes, vapor or
soot produced by or origi-
nating from equipment that
ig used to heat, cool or dae-
humidify the Building, or
equipment that Is used to
heat water for personal use,
by the building's occupants
or their guests;

{ii} "Bodily injury" or “property
damage” for which you may
be held liabie, if you are a
contractor and the owner or
lessee of such premises, site
or jocation has been added
to your policy as an addl-
tional insured with respect
to your ongoing operations
performed for that addition-
al insured at that premises,
site or location and such
premises, site or location is
not and never was owned or
eccupied by, or rented or
loaned to, any insured, other
than that additional insured;
or

CG 06 6104 13 ® Insurance Services Office, Ine., 2012

{iii} “Bodily injury” or “property
damage" arising out of heat,
smoke or fumes fram a
"hostile fire”;

At or from any premises, site or
location which is or was at any
time used by or for any insured
or others for the handling, star-
age, disposal, processing or
treatment of waste;

Which are or were at any tima
transported, handled, stored,
treated, disposed of, or pro-
cessed as waste by or for:

(i} Any insured; or

(ii) Any person or organization
for wham you may be legal-
ly responsible; or

At or from any premises, site or
location on which any insured or
any contractors or subcentrac-
tors working directly or inctirect-
ly on any insured’s behalf are
performing operations if the
“pallutants" are brought on orto
the premises, site or locatian in
connection with such operations
by such insured, contractor or
subcontractor. However, this
subparagraph doas not apply to:
{i} “Bodily injury" or “property
damage" arising out of the
escape of fuels, Jubricants or
other operating fluids which
are needed to perform the
normal electrical, hydraulic
or mechanical functions
necessary for the operation
of "mobile equipment" or
its parts, if such fuels,
lubricants or other operating
fluids escape from a vehicle
part designed to hold, store
of receive them. This excep-
tion does nat apply if the
“bodily injury" or "property
Gamage" arises out of the
intentional discharge,
dispersal or release of the
fuels, lubricants or other op-
erating fluids, or if such fu-
als, fubricants or other oper-
ating fluids are brought on
or to the premises, site or lo-
cation with the Intent that
they be discharged, dis-
persed or released as part of

Page 3 of 17
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Page 4 of 17

the operations being per-
formed oy such insured,
contractor or subcontractor;

(ii) “Bodily injury" or "property
damage" sustained within a
building and caused by the
release of gases, furnes or
vapors from materials
brought inte that building in
connection with operations
being performed by you or
on your behalf by a contrac-
tor or subcontractor; or

Gii} “Bodily injury” or “praperty
Gamage" arising cut of heat,
smoke or fumes from a
“hostile fire”.

(e) At or from any premises, site or
location on which any insured or
any contractors or subcontrac-
tors working directly or indirect-
ly on any insured's behalf are
performing operations if the op-
Grations are to test for, monitor,
clean up, remove, contain, treat,
detoxify or neutralize, or in any
way respond to, or assess the ef-
fects of, “pollutants”,

(2) Any loss, cost or expense arising out

of any:

fa) Request, demand, order or statu-
tory or regulatory requirement
that any insured or others test
for, monitor, clean up, remove,
contain, treat, detoxify or neu-
tralize, or in any way respond to,
or assess the effects of, "pollu-
tants"; or

ib} Claim or suit by or on behalf of a
governmental authority for dam-
ages because of testing for,
monitoring, cleaning up, remov-
ing, containing, treating, detox-
ifying or neutralizing, or in any
way responding ta, or assessing
the effects of, “pollutants”.

However, this paragraph does not
apply to liabiity for damages be-
cause of "property damage" that the
insured would have in the absence of
such request, demand, order or stat-
utory or regulatory requirement, or
such claim or "suit" by or on behalf
of a governmental authority,

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 65 of 192 PageID #:71

Aircraft, Auto Or Watercraft

"Bodiy injury" or “property damage"
arising out of the ownership, mainten-
ance, usé or entrustment to others of any
aircraft, "auto" or watercraft owned or
operated by or rented or loaned to any
insured. Use includes operation and
“aading or unloading".

This exclusion applies even if the claims
against any insured allege negligence or
other wrongdoing in the supervision, hir-
ing, employment, training or monitoring
of others by that insured, if the “occur-
rence" which caused the "bodily injury”
or "property damage" involved the own-
ership, maintenance, use or entrusiment
to others of any aircraft, "auto" or water-
craft that is owned or operated by or
rented or loaned to any insured.

This exclusion does not apply to:

{1) A watercraft while ashore on prem-
ises you own or rent;

{2} Awatercraft you do not own thatis:
(a) Less than 26 feet long; and

(b) Not being used to carry persons
or property for a charge;

(3} Parking an “auto" on, or on the ways
next to, premises you own or rent,
provided the “auto” is not owned by
ar rented or loaned to you or the in-
sured;

(4) Liability assumec under any "in-
sured contract’ for the ownership,
maintenance or use of aircraft or
watercraft; or

(5} “Bodily injury" or "property darm-
age" arising out of:

(a) The operation of machinery or
equipment that is attached to, or
part of, a lanc vehicle that would
qualify under the definition of
“mobile equipment” if it were
not subject to a compulsory or
financial responsibility law or
other motor vehicie insurance
law where it is ticensed or princi-
pally garaged; or

(b) The operation of any of the ma-
chinery or equipment listed in
Paragraph f.(2} of £.(3) of the
definition of “mobile equip-
ment”,

© insurance Services Office, inc., 2012 CG 00 01 0413
FILED DATE: 3/41/2020 2:07 PM 2020L002942

CG 00 01 04 13

h. Mobile Eguipment

"Bodily injury" or “property damage”

arising out of:

(1) The transportation of “mobile equip-
ment" by an "auto" owned or oper-
ated by or rented or loaned to any
insured; or

(2) The use of “mobile equipment” in, or
while in practice for, or while being
prepared for, any prearranged rac-
ing, speed, demalitian, or stunting
activity.

War

“Bodily infury" or “property damage",

however caused, arising, directly or indi-

rectly, out of:

(1) War, including undeclared or civil
war;

(2) Warlike action by a military force, in-
cluding action in hindering or de-
fending against an actual or expect-
ed attack, by any government,
sovereign or other authority using
military personnel or other agents;
or

{3} Insurrection, rebellion, revolution,
usurped power, or action taken by
governmental authority in hindering
or defending against any of these.

Damage To Property
"Property damage" to:

(1) Property you own, rent, or occupy,
including any costs or expenses in-
curred by you, or any other person,
organization or entity, for repair, re-
placement, enhancement, restora-
tion or maintenance of such property
for any reason, including prevention
of injury to a person or damage ta
another's property;

(2) Premises you sell, give away or
abandon, if the "property damage”
arises out of any part of these prem-
ises;

(3} Property Joaned to you:

(4) Personal property in the care, custo-
dy or control of the insured;

(5) That particular part of real property
on which you or any contractors or
subcontractors working directly or
inditectly on your behalf are per-
forming operations, if the "property
damage” arises out of those oper-
ations: or

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 66 of 192 PageID #:72

(6) That particular part of any property
that must be restoreq, repaired or re-
placed because “your work" was in-
correctly performed on it.

Paragraphs (1), (3) and (4) of this exciu-

sion do not apply to "property damage"

{other than damage by fire} to premises,
including the contents of such premises,
rented ta you for a period of seven or
fewer consecutive days. A saparaie limit
of insurance applies to Damage To Prem-
ises Rented To You as described in Sec-
tion Hl - Limits Of Insurance.

Paragraph (2} of this exclusion does not
apply if the premises are “your work”
and were never occupied, ranted or held
for rental by you,

Paragraphs (3). (4). {5) and (6) of this ex-
¢lusion do not apply te liatility assumed
under a sidetzack agreement.

Paragraph (6) of this exclusion does not
apply to “property damage” included in
the “praducts-completed operations haz-
ard”,

Bamage To Your Product

"Property damage” to “your product"
arising out of it or any part of it.

Damage To Your Work

“Property damage" to “your work" aris-
ing out of it or any part of it and included
in the “praducts-completed operations
hazard".

This exclusion dees not apply if the
damaged work or the work out of which
the damage artses was performed on
your behalf by a subcontractor,

Damage To Impaired Property Or Prap-

erty Not Physically tnjured

“Property damage” to "impaired proper-

ty" or property that nas not been phys-

ically injured, arising out of:

(1) A defect, deficiency, inadequacy or
dangerous canditian in “your prod-
uct" of "your work"; or

(2) A delay or failure by you or anyone
acting on your behalf to perform a
contract or agreement in accordance
with its terns.

This exclusion dees nat apply to the loss
of use of other property arising out of
sudden and accidental physica! injury to
“your product” or "your work" after it
has been put to its intended use.

® (nsurance Services Office, Inc., 2012 Page 5 of 17
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 67 of 192 PageID #:73

fn.

Page 6 of 17

Recalt Of Products, Work Or Impaired
Property

Damages claimed for any loss, cost or ex-
pense incurred by you or others for the
loss of use, withdrawal, recall, inspec-
lion, repair, replacement, adjustment, re-
moval or disposal of:

(1} “Your product":

(2) "Your work”; or

(3) “Impaired property";

if such product, work, or property is with-
drawn or recalled from the market ar
from use by any person or organization
because of a known or suspected defect,

deficiency, inadequacy or dangerous
condition in it,

Personal And Advertising Injury

“Bodily injury" arising out of "personal
and advertising injury".

Electronic Data

Damages arising out of the loss of, loss
af use of, damage to, corruption of, in-
ability to access, or inabitity to manipu-
late electronic data.

However, this exclusion does not apply
to llability for damages because of "bod-
ly injury’.

As used in this exclusion, electronic data
means information, facts or programs
stored as or on, created or used on, or
transmitted to or from computer soft-
ware, inctuding systems and applications
software, hard or flappy disks, CD-ROMs,
tapes, drives, cells, data processing de-
vices or any other media which are used
with electronically contraiied equipment.

Recording And Distribution Of Material
Or Information In Violation OF Law
"Bodily injury" or "property damage”
arising directly or indirectly out of any ac-
tion or omission that violates or is al-
leged to violate:

(1} The Telephone Consumer Pratection
Act (TCPA), including any amend-
ment of or addition to such law:

(2} The CAN-SPAM Act of 2003, includ-

ing any amendment of or addition to
such law;

{3) The Fair Credit Reporting Act (FCRA)},
and any amendment of or adgition ta
such law, including the Fair and Ac-
curate Credit Transactions Act
{(FACTA}; or

(4) Any federal, state or local statute, or-
dinance or regulation, other than the
TCPA, CAN-SPAM Act of 2003 or
FCRA and their amendments and ad-
ditions, that addresses, prohibits, or
limits the printing, dissemination,
disposal, collecting, recording, send-
ing, transmitting, communicating or
distribution of material or informa-
tion,

Exclusions c. through n. do not apply to dam-
age by fire to premises while rented to you or
temporarily occupied by you with permission
of the owner. A separate limit of insurance
applies ta this caverage as described in Seo-
tion Wi - Limits Of Insurance.

COVERAGE 8 - PERSONAL AND ADVERTISING
INJURY UABILITY

1. Insuring Agreamant

© Insurance Services Office, [nc., 2012

We will pay those sums that the insured
becomes legaily obligated ta pay as dam-
ages because of "personal and acvertis-
ing injury” to which this insurance ap-
plies. We will have the right and duty to
defend the insured against any "suit"
seéking those damages. However, we
will have no duty to defend the insured
against any "suit" seeking damages for
“personal and advertising injury” to
which this insurance does not apply. We
may, at our discretion, investigate any of-
fense and settle any claim or “suit” that
may result, But:

(1) The amount we will pay for damages
is limited as described in Section lil -
Limits Of Insurance; and

{2) Our right and duty to defend end
when we have used up the applica-
ble limit of insurance in the payment
of judgments or settlements under
Coverages A or B or medical ex-
penses under Coverage C.

No other obligation or liability to pay
Sums or perform acts or services is cov-
ered unless explicitly provided for under
Supplementary Payments - Coverages A
and B.

This insurance applies to “personal and
advertising injury” caused by an offense
arising out of your business but only if
the offense was committed in the "“cov-
erage territory" during the policy period,

CG 00 01 04 13
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 68 of 192 PagelD #:74

2. Exclusions
This insurance doses not apply to:

CG 00 G1 04 13

Knowing Violation Of Rights Of Another

“Personal and advertising injury” caused
by or at the direction of the insured with
the knowledge that the act would violate
the rights of ancther and would inflict
“personal and advertising injury”.

Material Published With Knowledge Of
Falsity

“Personal and advertising injury" arising
out af oral or written publication, in any
manner, of material, if done oy or at the
direction of the insured with knowledge
of its falsity.

Material Published Prior To Policy Period

“Personal and advertising injury" arising
out of oral or written publication, in any
manner, of material whose first publica-
tion took place befare the beginning of
the policy period.

Criminal Acts

“Personal and advertising injury" arising
out of a criminal act committed by or at
the direction of the insured,

Contractual Liabiity

“Personal and aclvertising injury" for
which the insured has assumed liability
in a contract or agreement. This exclu-
sion does not apply to liability for dam-
ages that the insured would have in the
absence of the contract or agreement.

Breach Of Contract

“Personal and advertising injury" arising
out of a breach of contract, except an im-
pled contract to use another's advertis-
ing idea in your "advertisement".

Quality Or Performance Of Goods - Fail-
ure To Conform To Statements

“Personal and advertising injury" arising
out of the failure of goods, products or
services to confarm with any statement
of quality or performance made in your
“advertisement”,

Wrong Description Of Prices

“Personal and advertising injury" arising
out of the wrong descriptien of the price

of goods, products of services stated in
your “advertisement”.

© insurance Services Office, Inc., 2012

Infringement Of Copyright, Patent,
Trademark Or Trade Secret

“Personal and advertising injury” arising
out of the infringement of copyright, pat-
ent, trademark, trade secret or other in-
tellectual property rights, Under this ex-
clusion, such other intellectual property
rights do not include the use of another's
advertising idea in your "advertisement",

However, this exclusion does not apply
to infringement, in your "advertisement",
of copyright, trade dress or slogan.

Insureds In Media And Internet Type
Businesses

"Personal and advertising injury” com-
mitted by an insured whose business is:

{1} Advertising, broadcasting, publish-
ing or telecasting;

(2) Designing or determining content of
web sites for others: or

(3} An Internet search, access, content
or service provider.

However, this exciusian does not apply
to Paragraphs t4.a., b. and c. of “person-
al and advertising injury” under the Defi-
nitians section,

For the purposes of this exclusion, the
placing of frames, borders or links, or ad-
vertising, for you or others anywhere on
the Internet, is not by itself, considered
the business of advertising, broadeast-
Ing, publishing or telecasting.

Electronic Chatraoms Or Bulletin Boards
"Personal and advertising injury” arising
out of an electronic chatroom or bulletin
board the insured hosts, owns, or over
which the insured exercises control,

Unauthorized Use Of Another's Name Or
Product

“Personal and advertising injury" arising
out of the unautharized use of another's
name or product in your e-mail address,
domain name or metatag, or any other
similar tactics to mislead another's po-
tential customers.

Pollution

“Personal and advertising injury” arising
out of the actual, alleged or threatened
discharge, dispersal, seepage, migration,
release or escape of "poltutants" at any
time,

Page 7? af 1?
FILED DATE: 3/11/2020 2:07 PM + 2020L002942

Page 8 of 47

Poliution-related

Any loss, cost or expense arising out of

any!

(1) Request, demand, order or statutory
or regulatory requirement that any
insured or others test for, monitor,
clean up, remove, contain, treat, de-
toxify ar neutralize, or in any way re-
spond to, or assess the effects of,
"pollutants"; or

(2) Claim or suit by or on behalf of a
governmental authority for damages
because of testing for, monitoring,
cleaning up, removing, containing,
treating, detoxifying or neutralizing,
or in any way responding to, or as-
sessing the effects of, "pollutants".

War

"Personal and advertising injury”, how-
ever caused, arising, directly or indirect-
ly, out of:

(1} War, ingluding undeclared or civil
war;

(2) Warlike action by a military force, in-
cluding action in hindering or ce-
fending against an actual or expect-
ed attack, by any government,
sovereign, or other authority using
military personnel or other agents;
or

(3) Insurrection, rebellion, revolution,
usurped power, or action taken by
governmental authority in hindering
or defending against any of these.

Recording And Distribution Of Material

Or Information In Violation OF Law

“Personal and advertising injury" arising

directly or indirectly out of any action or

omission that violates or is alleged to vio-

late:

(1) The Telephone Consumer Protection
Act (TCPA}, including any amend-
ment of or addition ta such law;

(2) The CAN-SPAM Act of 2003, includ-
ing any amendment of or addition to
such law;

(3) The Fair Credit Reporting Act {(FCRA),
and any amendment of or addition to
such flaw, including the Fair and Ac-
curate Credit Transactions Act
{FACTA}; or

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 69 of 192 PagelD #:75

f4) Any federal, state or local statute, or-
dinance ar regulation, other than the
TCPA, CAN-SPAM Act of 2003 or
FCRA and their amendments and ad-
ditions, that addresses, prohibits, or
limits the srinting, dissemination,
disposal, collecting, recording, send-
ing, transmitting, communicating or
distribution of material or informa-
tlon.

COVERAGE C - MEDICAL PAYMENTS
1. Insuring Agreement

We will pay medical expenses as de-
scribed below for "bodily injury” caused
by an accident:

(1} On premises you own or rent;

(2} On ways next to premises you own
Of rent; or

(3) Because of your operations;
provided that: .

(a) The accident takes place in the
"coverage territory" and during
the policy period;

ib) The expenses are incurred and
reported to us within one year of
the date of the accident; and

(c) The injured person submits to
examination, at our expense, by
physicians of our choice as often
#5 wa reasonably require.

We will make these payments regardless

of fault. These payments will not exceed

the applicable limit of insurance. We will
pay reasonabie expenses far:

(1) First aid administered at the time of
an accident;

(2) Necessary medical, surgical, X-ray
and dental services, including pros-
thetic devices; and

(3) Necessary amoulance, hospital, pro-
fessional nursing and funeral ser-
vices,

Zz. Exclusions
We will not pay expenses for "bodily injury":

© {nsurance Services Office, Inc., 2012

Any Insured

To any insured, except “volunteer
Workers".

Hired Person

To a person hired to do work for or on
behalf of any insured or a tenant of any
insured,

CG 06 01 04 13
FILED DATE: 3/11/2020 2:07 PM = 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 70 of 192 PageID #:76

g.

Injury On Normally Occupied Premises

To @ person injured on that part of pram-
ises you own or rent that the person nor-
malty occupies.

Workers' Compensation And Similar
Laws

To a person, whether of not an "employ-
ee" of any insured, if benefits for the
“bodily injury” are payable or must be
provided under @ workers’ compensation
or disability benefits law ora similar faw.

Athletics Activities

To a person injured while practicing, in-
structing or participating in any physical
exercises or games, sports, or athletics
contests.

Products-Completad Operations Hazard

Included within the "products-completed
operations hazard".

Coverage A Exclusions

Excluded under Coverage A.

SUPPLEMENTARY PAYMENTS - COVERAGES A

ANDB

1. We will pay, with respect to any claim we in-
vestigate or settis, or any “suit” against an
insured we defend:

a.
b.

CG 00 01 64 13

All expenses we incur.

Up to $250 for cost of bail bonds required
because of accidents or traffic law vicla-
tions arising out of the use of any vehicle
to which the Bodily Injury Liability Cov-
erage applies. We do not have to furnish
these bonds.

The cost of bonds to release attachments,
But only for bond amounts within the ap-
plicable limit of Insurance. We do not
have to furnish these bonds.

All reasonable expenses incurred by the
insured at our request to assist us in the
investigation or defense of the claim or
"suit", including actual loss of earnings
up to $250 a day because of time off from
work,

All court costs taxed against the insured
in the “suit". However, these payments
do not include attorneys’ fees or attor-
neys expenses taxed against the in-
sured,

Prajudgment interest awarded against
the insured on that part of the judgment
we pay. If we make an offer to pay the
applicable limit-of insurance, we will not
pay any prejudgment interest based on
that period of time after the offer,

g.

All interest on the full amount of any
judgment that accrues after entry of the
judgment and hefore we have paid, of-
fered to pay, or deposited in court the
part of the judgment that is within the ap-
plicable limit of insurance.

These payments will not reduce the limits of
insurance.

lf we defend an insured against a "suit" and
an indemnitee of the insured is also named as
a party to the “suit", we will defend that
indemnitee jf all of the follawing conditions
are mat:

a.

® Insurance Services Office, Inc., 2012

The “suit" against the indemnitee seeks
damages for which the insured has as-
sumed the liability of the indemnitee in a
contract or agreement that is an “insured
contract";

This insurance applies to such liability
assumed by the insured;

The obligation to defend, or the cost of
the defense of, that indemnitee, nas also
bean assumed by the insured in the same
"insured contract":

The allegations in the "suit" and the in-
formation we know about the "“oaceur-
rence” are such that no conflict appears
to exist between the interests of the in-
sured and the interests of the
indemnitee;

The indemnitee and the insured ask us to
conduct and control the defense of that
indermnitee against such "suit" and agree
that we can assign the same counsel to
defend the insured and the indemnitee;
and
The indemnitee:
(1) Agrees in writing to:
(a) Cooperate with us in the inves-
ligation, settlement or defense
ofthe "suit";

(b} Immediately send us copies of
any demands, notices, sum-
monses or legal papers received
inconnection with the "suit";

(c) Notify any other insurer whose
coverage is available to the
indemnitee; and

(d} Cooperate with us with respect
to coordinating other applicable
insurance available to the
indemnitee; and

Page 9 of 17
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Page 10 of 17

(2) Provides us with written authoriza-
tion to:

{a) Obtain records and other infor-
mation réiated to the "suit"; and

{b) Conduct and contro! the defense
of the indemnitee in such "suit’,

So lang as the above conditions are met, at-
torneys' fees incurred by us in the Cefense of
that indemnitee, necessary litigation ax.
penses incurred by us and necessary litiga-
tion expenses incurred by the indemnitee at
Our request will be paid as Supplementary
Payments. Notwithstanding the Provisions of
Paragraph 2.b.(2) of Section I - Coverage A -
Bodily Injury And Property Damage Liability,
Such payments will not be deemed to be
damages for "bodily injury” and “property
damage" and will not reduce the limits of in-
Surance.

Our abligation to defend an insured's
indemnitee and to pay for attorneys' fees and
necessary litigation expenses as Supplemen-
tary Payments ends when we have used up
the applicable limit of insurance in the pay-
ment of judgments or settiements or the con-
ditions set forth above, or the terms of the
agreement described in Paragraph f. above,
are no longer meat.

SECTION if - WHOIS AN INSURED

if you are designated in the Declarations as:

a. An individual, you and your spouse are
insureds, but only with respect to the
conduct of a business of which You are
the sole owner.

b. A partnership or joint venture, you are an
Insured. Your members, your partners,
and their spouses are also insureds, but
only with respect to the conduct of your
business,

c. A limited tiability company, you are an

insured. Your members are also in-
sureds, but only with respect to the con-
duct of your business. Your managers are
insureds, but only with respect to their
duties as your managers,

d. An organization other than a partnership,

joint venture or limited liability company,
YOu are an insured. Your “executive of-
ficers" and directors are insureds, but
only with respect to their duties as your
officers or directors. Your stockholders
are also insureds, but only with respect
to their liability as stockholders.

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 71 of 192 PagelID #:77

&. Atrust, you are an insured. Your trustees
are also insureds, but only with respect
to their duties as trustees,

Each of the following is also an insured:

a. Your "volunteer workers" only while per-
farming duties related to the conduct of
your business, or your “amployees”, oth-
er than either your “executive officers" (if
YOu a%@ an organization other than a part- —
nership, joint venture or timited liability
cantpany) or your managers (if you area
limited liability campeny), Dut only for
acts within the scope of their employ-
ment by you or while performing duties
related to the conduct of your business.
However, none of these “employees” or
“volunteer workers" are insureds for:

(1) “Bodily injury" or “personai and ad-
vertising injury":

{a} To you, to yOur partners or
members (if you are a partner-
ship or joint venture}, to your
members {if you are a limited fi-
ability company), to a co-"em-
ployee" while in the course of
his or her employment or per-
forming duties related to the
conduct of your business, or to
your other "volunteer workers"
while performing duties related
to the conduct of your business;

(b) To the spouse, child, parent,
brother or sister of that co- "em-
ployee" or "volunteer worker"
a3 @ consequence of Paragraph
(tia) above;

{c) For which there is any obligation
to share damages with or repay
Someone else who must pay
damages because of the injury
described in Paragraph (1}{a) or
{b) above; or

{d} Arising out of his or her provid-
ing or failing to provide profes-
sional health care services,

(2) “Property damage" to Property:

(8) Owned, occupied or used by;

(b) Rented to, In the care, custody or
control of, or over which phys-
ical control is being exercised for
any purpose by;

YOu, any of your "employees", "val-

Unteer workers”, any partner or

member (if you are a partnership or

joint venture), or any member (if you
are a limited liability company).

© Insurance Services Office, Inc., 2012 CG 00 010412
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 72 of 192 PagelD #:78

b. Any person (other than your "employee"
or "volunteer worker"), or any organiza-
tion while acting as your real estate man-
ager.

¢. Any person or organization having prop-
er temporary custody of your property if
you die, butanly:

(1) With respect to liability arising out of
the maintenance or use of that prop-
arty: and

(2) Until your legal representative has
been appointed.

d. Your legal representative if you die, but
only with respect to duties es such. That
representative will have all your rights
and dutres under this Coverage Part,

3. Any organization you newly acquire or form,
other than a partnership, jcint venture or
limited liability company, and over which you
maintain ownership of majority interest, will
qualify as a Named Insured if there is na oth-
er similar insurance available to that organi-
zation. However:

a. Coverage under this provision is afforded
only until the 90th day after you acquire
or form the organization or the end of the
policy period, whichever is earlier:

b. Coverage A does not apply to "bodily in-

jury” or “property damage" that occurred |

before you acquired or formed the orga-
nization; and
c. Coverage B does not anply to “personal
and advertising injury” avising out of an
offense committed before you acquired
or formed the organization,
No person or organization is an insured with re-
spect to the conduct of any current or past part:
nership, joint venture or limited liability company
that is not shown as a Named Insured in the Dec-
larations.

SECTION lit - EMITS OF INSURANCE

1, The Limits of Insurance shown in the Daclera-
tions and the rules below fix the most we will
pay regardless of the number of:

a. Insureds;
b. Claims made or “suits” brought; or

c. Persons or organizations making claims
ar bringing "suits".

2. The General Aggregate Limit is the most we
will pay for the sum of:

a. Medical expenses under Coverage C;

CG 00 01 04 13

® Insurance Services Office, tnc., 2012

b. Damages under Coverage @, except dam-
ages because of “bodily injury" or "'prop-
erty damage” included in the "products-
completed operations hazard"; and

c. Damages under Coverage B.

3. The Products-Completed Cperations Aggre-
gate Limit is the most we will pay under
Coverage A for damages because of “bodily
injury” and “property damage” Inciuded in
the "products-compieted operations hazard”.

4. Subject to Paragraph 2, above, the Personal
And Advertising Injury Limit is the most we
will pay under Coverage B for the sum of ail
damages because of all “persanal snd adver-
tising injuty" sustained by any one oerson or
organization.

6. Subject to Paragraph 2. or 3. above, which-
ever applies, the Each Occurrence Limit is the
most we will pay for the sum of:

a. Damages under Coverage A: and
b. Medical expenses under Caverage C

because of all “bodily injury” and “property
damage" arising out of any ane “accur-
rence”.

6. Subject to Paragraph 5. above, the Damage
To Pramises Rented To You Limit is the most
we will pay under Coverage A for damages
because of “property damage" to any one
premises, while rented to you, or in the case
of damage by fire, while rented to you or tem-
Porarily occupied by you with permission of
the owner,

7. Sudject to Paragraph 5. above, the Medical
Expense Limit is the most we will pay under
Coverage C for all medical expenses because
of “bodily injury” sustained by any one per-
son.

The Limits of Insurance of this Coverage Part ap-

ply separately to each consecutive annual period

.and to any remaining period of fess than 12

months, starting with the beginning of the policy
period shown in the Declarations, unless the poli-
cy period is extended after issuance for en addi-
tional period of less than 12 months. [n that case,
the additional period will be deemsd part of the
last preceding period far purposes of determining
the Limits of Insurance.

SECTION IV - COMMERCIAL GENERAL
LIABILITY CONDITIONS

t. Bankruptcy

Bankruptcy or insolvency of the insured or of
the insured's estate will not relieve us of our
obligations under this Coverage Part,

Page 11 of 17
FILED DATE: 3/11/2020 2:07 PM 2020L002942

le 79
Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 73 of 192 PagelD #

Duties In The Event Of Occurrence, Offanse,
Claim Or Suit

a. You must see to it that we are notified as
Soon as practicable of an "occurrence" or

an offense which ™ iil) I IN

ee shouly in-

 

 

lo the extent possible net)
Chude:

(7) How, when and where the “occyr-
rence” or offense took plate,

(2} The names and addresses of any in-
jured persons and witnesses; and

(3) The nature and location of any injury
or damage arising out of the “ogcur-
rence” or offense.

b. If a claim is made or "suit" js brought
against any insured, you must:

{1) Immediately record the specifics of
the claim or "suit" and the date re-
celved; and

(2) Notify us as soon a5 practicable,

You must see to it that we receive written
notice of the claim or “sult" as soon as
practicable,

c. You and any other invoived insurad

must:

{1) Immediately send us copies of any
demands, Notices, summonses or le-
gal papers received in connection
with the claim ar “suit;

(2) Authorize us to obtain records and
other information;

(3) Cooperate with us in the investiga.
tion or settlement of the claim or de-
fense against the "suit"; and

(4) Assist us, UPON Our réquest, in the
enforcement of any right against any
Person or organization which may be
liable to the insured because of in-
jury or damage to which this insur-
ance may also apply.

No insured will, except at that insured's
Own cost, voluntarily make a payment,
assume any obligation, or incur any ex-
pense, other than for first aid, without our
consent.

3. Legal Action Against Us

No person ar organization has qa right under
this Coverage Part:

4.

To join us as a party or otherwise bring
us Into a “suit" asking for damages from
an insured: or

To sue us on this Coverage Part unless a!
of its tarms have been fully complied
with,

A person or organization may sue us to re-
cover on an agreed settlement or on a final

judgment against an insured: but we Will not

Lng

e torres at thie Beverage raat ote Creat are
iN excess of the applicable limit of insurance.
An agreed settlement means a settlement
4nd release of febility signed by us, the in-
sured and the claimant or the claimant's legal
representative.

Other insurance

if other valid and collectible insurance is
available to the insured far @ loss we cover
under Coverages A or B of this Coverage Part,
Our obligations are limited as follaws:

a Primary Insurance

This insurance is Primary except when
Paragraph b. belaw applies. If this insur-
ance is primary, our obligations are not
affected unless any of the other insur-
ance is also primary. Then, we will share
with all that other insurance by the meth.
od described in Paragraph c. below.

b. Excess Insurance

(1) This insurance is 8xcess over:

fa} Any of the other insurance,
whether primary, Xcess, contin.
gent or on any ether basis:

{i) That is Fire, Extended Coy-
erage, Builder's Risk, Instai-
lation Risk or similar
coverage for "your work":

fii) That is Fire insurance for
premises rented to you or
temporarily occupied by you
with permission of the own-
er;

(fii) That is insurance purchased
by you to cover your liability
a$ @ tenant for “property
damage” to premisas rented
t@ you or temporarily oscu-
pied by you with permission
ef the owner; or

{tv} If the loss arises out of the
maintenance or use af air-
craft, "autos" or watercraft
to the extent not subject to
Exclusion g. of Section t -
Coverage A - Bodily Injury
And Property Damage Li-
ability.
FILED DATE: 3/11/2020 2:07 PM 2020L002942

CG 00 01 04 73

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 74 of 192 PagelD #:80

{b) Any other primary insurance
available to yau covering fiabll-
ity for damages arising out of the
premises of operations, or the
products and completed oper-
ations, for which you have been
added as an additional insured,

(2) When this insurance is excess, we
will have no duty under Coverages A
or B te defend the insured against
any "suit" if any other insurer has a
duty to defend the insured against
that "suit". [f no other insurer de-
tends, we will undértake to da so, but
we will be entitled te the insured's
rights against all those other insur-
ers.

{3) When this insurance is excess over
other insurance, we will pay only cur
share of the amount of the loss, if
any, that éxceeds the sum of:

(a} The total amount that all such
ather insurance would pay for
the loss in the absence of this in-
surance; and

(b) The total of all deductible and
self-insured amounts under all
that other insurance.

{4} We will share the remaining Joss, if
any, with any other insurance that is
not described in this Excess Insgur-
ance provision and was not bought
specifically to apply in excess of the
Limits of Insurance shown in the
Declarations of this Coverage Part.

c. Method Of Sharing

If all of the other insurance permits con-
tribution by equal shares, we will follow
this method aiso. Under this approach
each insurer contributes equal amounts
until it has paid its applicabie limit of in-
surance or none of the loss remains,
whichever comes first.

lf any of the other insurance does not per-
mit contribution by equal shares, we will
contribute by limits, Under this method,
each insurer's share is based on tha ratio
of its applicable limit of insurance to the
total applicable limits of insurance of all
insurers,
Premium Audit

a. We will compute all premiums for this
Coverage Part in accordance with our
rules and rates.

® Insurance Services Office, Inc., 2012

b. Premium shown in this Coverage Part as
advance premium is a deposit premium
only. At the close of gach audit period we
will compute the earned premium far
that periad and send notice to the first
Named Insured. The due date for aucit
and retrospective premiums is the date
shown as the due date on the bill. if the
sum of the advance and audit premiums
paid for the policy period is greater than
the earned premium, we will return the
excess to the first Named Insured.

c. The first Named Insured must keep
records of the information we need for
Premium computation, and send us
copies at such times as we may request.

Representations
By accepting this policy, you agree:

a. The statements in the Declarations are
accurate and complete;

b. Those statements are based upon repre-
sentations you made to us; and

c. We have issued this policy in reliance
upon your representations.

Separation Of Insureds

Except with respect to the Limits of Insur-

ance, and any rights or duties specifically as-

signed in this Coverage Part to the first

Named Insured, this insurance applies:

a. As if each Named Insured were the only
Named Insured; and

b. Separately to each insured against wham

claim is made or “suit” is brought.
Transfer Of Rights Of Recovery Against Oth-
ers To Us

If the insured has rights to recover all or part
of any payment we have made under this
Coverage Part, those rights are transferred to
us, The insured must do nothing after loss to
impair them, At our request, the insured will
bring “suit” or transfer those rights to us and
help us enforce them,

When We Do Nat Renew

if we decide not to renew this Coverage Part,
we will mail or deliver to the first Named In-
sured shown in the Declarations written no-
tice of the nonrenewal not less than 30 days
before the expiration date.

if notice Is mailed, proof of mailing will be
sufficient proof of notice.

Page 13 of 17
FILED DATE: 3/1 4/2020 2:07 PM 2020L002942

Case: 1:20-cv-
v-02163 Document #: 1-1 Filed: 04/06/20 Page 75 of 192 PagelD #:81

SECTION V - DEFINITIONS

1.

Page 14 of 17

“Advertisement” means 4 notice that is
proadcast or published to the general public
or specific market segments about your
goods, products or services for the purpose of
attracting customers or supporters. For the
purposes of this definition:

a, Notices that are published include mate-
rial placed on the internet or on similar
alectronic means of communication; and

b. Regarding web sites, only that part af a
web site that is about your goads, pro-
ducts or services for the purposes of at
tracting customers or supporters iS GOn-
sidered an advertisement.

“Auto” means:

a. A land motor vehicle, trailer of
semitrailer designed for travel on public
roads, including any attached machinery
or equipment; oF

b. Any other land vehicle that is subject to a
compulsory oF financial responsibility
law or other motor yehicle insurance law
where it is licansed or principally ga-
raged.

However “auto” does not include "mobile

equipment”.

"Bodily injury’ means bodily injury, sickness

or disease sustained by a person, including

death resulting from any of these at any time.

“Coverage territory” means:

a. The United States of America (inchuding
its territories and possessions), Puerto
Rico and Canada;

b. International waters or airspace. but only
if the injury or damage accurs in the
course of travel or transportation be-
tween any places included in Paragraph
a. above; or

c. All other parts of the world if the injury oF
damage arises out of:

(1) Goods or products made or sold by
you in the territory described in Para-
graph a. above;

(2) The activities of a person whase
home is in the territory described in
Paragraph a. above, but is away fora
short time on your business; OF

© \Insurance Services Otfice, Ine., 2012

(3) “Parsonal and advertising injury”
offenses that take place through the
Internet or similar electronic means
of communication;

provided the insured's responsibility to pay
damages /s determined in a "eyit™ on the
merits, in the territory described in Paragra ph
a. above or ina settlement we agree to.

“Employee” includes a “leased worker”.
"Employee does not include a "temporary
worker”.

“Executive officer’ means a person halding
any of the officer positions created by Your
charter, constitution, bylaws or any othet
similar governing document.

“LHastile fire’ means one which becomes un-
controiiable or breaks out from where IL was
intended to be.

"Impaired property” means tangibie proper-
ty, other than “your product” or “your work",
that cannot be used or is tess useful because.

a, it incorporates “your product" or “your
work" that is known of thought to be de-
fective, deficient, inadequate oF danger-
ous; OF

b. You have failed to fulfill the terms of a
contract of agreement;

if such property can be restored to use by the

repair, replacement, adjustment or ramoval

of “your product” or "your work” or your ful-
fitling the terms of the contract or ag reament.

"Ingured contract” means:

a. Acontract fora lease of premises. Hew-
ever, that portion of the contract for 4
lease of premises that indemnities any
person or organization for damage by fire
to premises while rented to you of tem-
porarily occupied by you with permission
of the owner is not an “insured contract”;

b. Asidetrack agreement,

c. Any easement oF license agreement, ex-
cept in connection with construction oF
demolition operations on oF within 50
feet af a railroad;

d. An obligation, a6 required by ordinance,
to indemnify 4 municipality, except in
connection with work for a municipality;

ze. Anelevator maintenance agreement,

CG 00 01 04 13
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 76 of 192 PageID #:82

f. That part of any other contract or agree-
_ ment pertaining to your business {includ-
ing an indemnification of a rmriunisipality
in connection with work performed for a
municipality) under which you assume
the tort liability of another party to pay
for "bodily injury" or “preperty damage"
to a third person or organization. Tort li-
ability means a liability that would be im-
nosed by law in the absence of any con-
tract or agreement.

Paragraph f. does not include that part of
any contract or agreement:

(t) That indemnifies a railroad for “bod-
ily injury” or “property damage"
arising out of construction of
demolition operations, within 50 feet
of any railroad property and affecting
any railroad bridge or trestle, tracks,
road-beds, tunnel, underpass or
crossing;

(2) That indemnifies an architect, engi-
neer or surveyor for injury or dam-
age arising out of:

{a) Preparing, approving, or failing
to prepare or approve, maps,
shop drawings, opinians, re-
ports, surveys, field orders,
change orders ar drawings and
specifications; or

(b) Giving directions or instructions,
or failing to give them, if that is
the primary cause of the injury
or damage; or

(3) Under which the insured, if an archi-
tect, engineer or surveyor, assumes
liability for an injury or damage aris-
ing out of the insured's rendering or
failure te render professional ser-
vices, including those listed in (2)
above and supervisory, inspection,
architectural or efgineering activi-
ties.

10. “Leased worker" means a person leased to

11.

CG 90 01 04 13

you by @ labor leasing firm under an agree-
ment between you and the labor leasing firm,
to perform duties related to the conduct of
your business. "Leased worker” does not in-
clude a “temporary worker”,

“Loading or unloading" means the handling
of property:

a. After it is moved from the place where it

is accepted for movement into or onto an
aircraft, watercraft or “auto”;

12,

© Insurance Services Office, Inc., 2012

b. While it is in or on an aircraft, watercraft
or "auto"; or

c. While it is being moved from an aircraft,
watercraft or “auto" to the place where it
is finally delivered;

put “loading or unloading" does not include
the movement of property by means of a me-
chanical device, other than a hand truck, that
is not attached to the aircraft, watercraft or
"gute".

"Mobile equipment" means any of the foi-
lowing types of land vehicles, including any
attached machinery or equipment:

a. Bulldozers, farm rnachinery, farklifts and
other vehicles designed for use principal-
ly off public roads;

b. Vehicles maintained for use solely on or
next to premises you own or rent,

c. Vehicles that travel on crawler treads,

d. Vehicles, whether self-propelled or not,
maintalned primarily to provide mobility
to permanently mounted:

(1} Power cranes, shavaels, loaders, dig-
gers ar drills; or

(2) Read construction or resurfacing
equipment such as graders, scrapers
or rollers;

e. Vehicies not described in Paragraph a.,
b,, c. of d. above that are not self-
propellad and are maintained primarily to
provide mobility to permanently attached
equipment of the following types:

{1) Air compressors, pumps and gener-
ators, including spraying, welding,
building cleaning, geophysical ex-
ploration, lighting and well servicing
equipment; or

(2} Cherry pickers and similar devices
used to raise or lower workers;

f. Vehicles not described in Paragraph a.,

b.,c. ord. above maintained primarily for
purposes otner than the transportation of
persons of cargo.

However, self-propelied vehicles with the
following types of permanently attached
equipment are nat “mobile equipment”
but will be considered "autos":

. (1) Equipment designed primarily for:
(a) Snow removal;

(b} Road maintenance, but not con-
struction or resurfacing; oF

(c} Street cleaning;

Page 19 of 17
FILED DATE: 3/11/2020 2:07 PM 2020L002942

13.

14.

15.

Page 16 of 17

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 77 of 192 PagelD #:83

(2) Cherry pickers and similar devices
mounted on automobile or truck
chassis and used to raise or lower
workers; and

(3) Air compressors, pumps and gener-
ators, including spraying, welding,
building cleaning, geophysical ex-
ploration, lighting and well servicing
equipment.

Hewever, “mabile equipment" does not in-
elude any land vehicles that are subject to a
compulsory or financia! responsibility law or
other moter vehicle insurance law where itis
licensed oy principally garaged. Land vehicles
subject te a compulsory or financial respon-
sibility law or other motor vehicle insurance
law are considered "autos".

"Occurrence" means an accident, including
continuous or repeated exposure ta substan-
tially the same general harmful conditions.

"Personal and advertising injury" means in-
jury, including consequential "bodily injury”,
arising out of one or mare of the following
offenses:

a. False arrest, detention or imprisonment;
b. Malicious prosecution;

ec. The wrongful eviction from, wrongful en-
try into, or invasion of the right of private
occupancy of a room, dwelling or prem-
isas that a person occupies, committed
by or on behalf of its owner, landlord or
lessor;

d. Oral or written publication, in any tman-
ner, of material that slanders or libels a
person or organization or disparages a
person's of organization's goods, pro-
ducts or services;

e. Oral or written publication, in any man-
ner, of material that violates a person's
right of privacy;

f. The use of another's advertising idea in
your “advertisement”; o¢

g. Infringing upon another's copyright,
trade dress or slogan in your “advertise-
ment".

“Pollutants” mean any solid, liquid, gaseous
or thermal irritant or contaminant, including
smoke, vapor, soot, fumes, acids, alkalis,
chemicals and waste, Waste includes materi-
als to be recycled, reconditioned or re-
claimed.

46. "Products-completed operations hazard":

a.

b.

Includes all “bodily injury” and " property
damage" occurring away from premises
you own or rent and arising out of “your
praduct" or “your work" except,

(1) Products that are still in your phys-
ical possession; or

(2) Work that has not yet been complet-
ed or abandoned. However, "your
work" will b& deemed completed at
the earliest of the following times:

(a) When all of the work called for in
your contract has been complet-
ed.

(b) When ali of the work to be done
at the job site has been complet-
ed if your contract calls for work
at more than one job site.

ic) When that part of the work done
at a jab site has been put to its
intended use by any person or
organization other than another
contractor or subcontractor
working on the same project.

Work that may need service, main-
tenance, correction, repair or reé-
placement, but which is otherwise
complete, will be treated as compiet-
ad.

Does not include “bodily injury" or

"property damage" arising out of:

(1} The transportation of property, un-
less the injury or damage arises out
of a condition in ar on a vehicle not
owned or operated by you, ang that
condition was created by the “load-
ing or unioading” of that vehicle by
any insured;

(2} The existence ef tools, uninstalled
equipment or abandoned or unused
materials; or

(3) Products or operations for which the
classification, listed in the Declara-
tions or ina policy Schedule, states
that products-completed cperations
are subject to the General Aggregate
Lirnit.

17. "Property damage" means:

® Insurance Services Office, Inc., 2012

Physical injury to tangible property, in-
cluding all resulting foss of use of that
property. All such loss of use shall he
deerned to occur at the time of the phys-
ical injury that caused it; or

CG 00 010413
FILED DATE: 3/11/2020 2:07 PM 2020L002942

18.

19.

20.

CG 00 01 04 13

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 78 of 192 PagelD #:84

b, Loss of use of tangible property that is
net physically injured. All such iass of
use shall be deemed to occur at the time
of the “occurrence” that caused it.

For the purpases of this insurance, electronic
data is not tangible property.

As used in this definition, electronic data
means information, facts or programs stored
as OF on, created or used on, or transmitted to
or from computer software, including sys-
tems and applications software, hard or tlop-
py disks, CD-ROMs, tapes, drives, cells, data
Processing devices or any other media which
are used with electronically controlied equip-
ment.

“Suit” means a civil proceeding in which
damages because of “bodily injury", “prop-
erty damage", or “personal and advertising
injury” to which this insurance applies are al-
leged. ’Suit" includes:

a. An arbitration proceeding in which such
damages are claimed and to which the
insured must Submit or does submit with
our consent; or

b. Any other alternative dispute resolution
proceeding in which such damages are
claimed and to which the insured sub-
mits with our consent,

“Temporary worker” means a person who is
furnished to you to substitute for a permanent
“ampiayee” on leave ar to meet seasonal or
short-term workload conditions.

“Volunteer worker" means a person who is
not your “employee”, and who donates his or
her work and acts at the direction of and with-
in the scope of duties determined by you, and
is not paid a fee, salary or other compensa-
tion by you or anyone else for their work per-
formed for yau.

21.

22.

® Insurance Services Office, inc., 2012

“Your product”:
a. Means:

(\) Any goods or products, other than
real property, manufacturec, sold,
handled, distributed or disposed of
by:

(a) You;

(b} Others trading under your name;
or

(c} A person or organization whose
business or assets you have ac-
quired; and

{2} Containers lother than vehicles), ma-
terials, parts or equipment furnished
in connection with such goods ar
products.

b. Includes:

(1} Warranties or representations made
at any time with respect to the fit-
ness, quality, durability, perfor-
mance or use of "your praduct"; and

(2) The providing of or failure to provide
warnings or instructions.

c. Does not include vending machines or
other property rented te or located for the
use of others but not sold.

"Your work":
a. Means:

(1) Work or operations performed by
you or on your behalf; and

(2) Materials, parts or equipment fur-
nished in connection with such work
or operations.

b. Includes:

(t) Warranties ar representations mace
at any time with respect to the fit-
ness, quality, durability, perfor-
mance or use of “your wark"; and

(2} The providing of or failure to provide
warnings or instructions.

Page 17 of 17
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 79 of 192 PagelD #:85

COMMERCIAL GENERAL LIABILITY
CG 27 06 05 14

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION - ACCESS OR DISCLOSURE OF
CONFIDENTIAL OR PERSONAL INFORMATION AND
DATA-RELATED LIABILITY - WITH
LIMITED BODILY INJURY EXCEPTION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

As used in this exclusion, electronic
data means information, facts or pro-
grams stored as or on, created or
used on, or transmitted to or from

A. Exclusion 2.p. of Section | - Coverage A - Bad-
ily Injury And Property Damage Liability is
replaced by the following:

2. Exclusions

CG 21 06 05 14

This insurance does not apply to:

p. Access Or Disclosure Of Confidan-
tial Or Personal Information And
Data-related Liability

Damages aris|ng out of:

(1) Any access to or disclosure of
any gerson's or organization's
confidential or persona! informa-
tien, including patents, trade se-
crets, processing methods, cus-
tomer lists, financial
information, credit card informa-
tion, health information or any
other type of nonpublic informa-
tion; or

(2} The loss of, loss of use of, dam-
age to, corruption of, inability to
access, or inability to manipulate
electronic data.

This exclusion applies even if dam-
ages are claimed for notificatian
costs, credit monitoring expenses,
forensic expenses, public relations
expenses ar any other loss, cost or
expense incurred by you or others
arising out of that which is described
in Paragraph {4} or (2) above.
However, unless Paragraph (1} above
applies, this exclusion does nat ap-
ply tc damages because of "bodily
injury”.

computer software, including sys-
tems and applications software, hard
or flappy disks, CD-ROMs, tapes,
drives, cells, data processing devices
or any other media which are used
with efectronically controlled equip-
ment.

The following is added to Paragraph 2. Exclu
sions of Section | - Coverage B - Personal And
Advertising Injury Liability:

2.

Exclusions
This insurance does not apply to:

Access Or Disclosure Of Confidential Or
Personal information

“Personal and advertising injury" arising
out of any access to or disclosure of any
person's of organization's confidential or
personal information, including patents,
trade secrets, processing methods, cus-
tomer lists, financial information, credit
card information, health information or
any other type of nonpublic infarmation.

This exclusion applies even if damages
are claimed for notification costs, credit
monitoring expenses, forensic expenses,
public reiatians expenses or any other
loss, cost or expense incurred by you or
others arising out of any access to or dis-
closure of any person's of organization's
confidential or personal information.

© lnsurance Services Office, Inc., 2013 Page 1 of 1
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 80 of 192 PageID #:86

COMMERCIAL GENERAL LIABILITY
CG 21 47 12 07

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EMPLOYMENT - RELATED PRACTICES EXCLUSION

This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added io Para- 6. The following exclusion is added to Para-

CG 21 47:12 07

graph 2., Exclusions of Section { - Coverage A
- Bodily Injury And Property Damage Liabit-

ity:

This insurance dogs not apply to:
“Bodily injury” ta:

{1} A person arising out of any:

(a) Refusal to employ that person;

(b) Termination of that person's employ-
ment; or

{c} Employment-related practices, poli-
cies, acts or omissions, such ag
coercion, demotion, evaluation,
reassignment, discipline, defama-
tion, harassment, humiliation, dis-
crimination or malicious prosecution
directed at that person; or

(2) The spouse, child, parent, brother or sis-
ler of that person as a consequence of
“bodily injury" to that person at whem
any of the employment-related practices
described in Paragraphs (a), {b). oF (ce)
above is directed.

This exciusion applies:

(1) Whether the injury-causing event de-
scribed in Paragraphs (a), (b) or (c) above
occurs before employment, during em-
ployment or after employment of that
person;

(2) Whether the insured may de liable as an
employer or in any other capacity: and

{3} To any obligation to share damages with

or repay someone aise who must pay
damages because of the injury.

graph 2., Exelusians of Section | - Coverage B
- Personal And Advertising Injury Liability:

This insurance does not apply to:
“Personal and advertising injury" to:
{1) A person arising aut of any:

{a) Refusal to employ that person;

{b) Termination of that person's employ-
ment; or

{c} Employment-related practises, poli-
cles, acts or omissions, such as coer-
cion, demotion, evaluation,
reassignment, discipline, defama-
tion, harassment, humiliation, cis-
srimination or malicious prosecution
directed at that person; or

(2) The spouse, child, parent, orother or sis-
ter of that person as a consequence of
“personal and aavertising injury" to that
person at whom any of the employment-
related practices described in paragraphs
(a), (b} or (c} above [s directed,

This exclusion appties:

(1) Whether the injury-causing event de-
scribed in Paragraphs (a), (b} or ic} above
occurs before employment, during em-
ployment or after employment of that
person;

(2) Whether the insured may be liable as an
employer or in any other capacity; and

{3} To any obligation to share damages with
Or tepay someone else who must pay
damages because of the injury,

© 180 Properties, Inc., 2006 Page 1 of 1
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 81 of 192 PagelID #:87

COMMERCIAL GENERAL LIABILITY
CG 21 6? 72 04

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

FUNGI! OR BACTERIA EXCLUSION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.
Exclusions of Section | - Coverage A - Bodily
Injury And Property Damage Liability:

Exclusions

This insurance does not apply to:

Fungi or Bacteria

z.,

a.

“Bodily injury” or “praperty damage". -

which would net have occurred, in
whole or in part, but for the actual, al-
leged or threatened inhalation of, inges-
tion of, contact with, exposure to, exis-
tence of, or presence of, any “fungi” or
bacteria on or within a building or struc-
ture, including its contents, regardless
of whether any other cause, event, ma-
terial or product contributed concurrent-
ly or in any sequence to such injury or
damage.

Any loss, cost or expenses arising out of
the abating, testing for, monitoring,
cleaning up, removing, containing,
treating, detoxifying, neutralizing, re-
mediating or disposing of, or in any way
responding to, or assessing the effects
of, "fungi" or bacteria, by any insured

B. The following exclusion is added to Paragraph 2.

Exctusions of Section | - Coverage B - Personal
And Advertising Injury Liability;

2.

Exclusions
This insurance does not apply te:
Fungi or Bacteria

or by any other person or entity. Cc.

This exclusion does not apply to any "fungi"
or bacteria that are, are on, or are contained
in, a good or product intended for bodily
consumption.

CG 21 67 12 04

"Personal and advertising injury" which
would not have taken place, in whole or
in part, but for the actual, alleged or
threatened inhalation of, ingestion of,
contact with, exposure to, existence of,
or presence of any "fungi" or bacteria
an or within a building of structure, in-
cluding its contents, regardless of
whether any other cause, event, mate-
rial or product contributed concurrently
or in any sequence to such injury.

Any loss, cost or expense arising out of
the abating, testing for, monitoring,
cleaning up, remeving, containing,
treating, detoxifying, neutralizing, re-
mediating or disposing of, or in any way
responding toa, or assessing the effects
cf, “fungi” or bacteria, by any insured
or by any other person or entity.

The following definition is added to the Defini-
tians Section:

“Fungi” means any type or farm of fungus, in-
cluding mold ar mildew and any mycotoxins,
spores, scents or by-products produced or re-

leased by fungi,

©(50 Properties, Inc., 2009

Page 1 of 1
FILED DATE: 3/11/2020 2:07 PM 2020L002942

CG 21 70 01 15

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 82 of 192 PagelID #:88

COMMERCIAL GENERAL LIABILITY
CG 21 700115

THES ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

LIQUOR LIABILITY COVERAGE PART

This endorsement modifies insurance provided under the folowing:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART

POLLUTION LIABILITY COVERAGE PART

PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

RAILROAD PROTECTIVE LIABILITY COVERAGE PART

UNDERGROUND STORAGE TANK POLICY

If aggregate insured losses attributable to ter-
rorist acts certified under the federal Terror-
ism Risk Insurance Act exceed $106 billion in
a calendar year and we have met our insurer
deductible under the Terrorism Risk Insur-
ance Act, we shall not be liable for the pay-
ment of any portion of the amount of such
losses that exceeds $100 bittian, and in such
case insured losses up to that amount are
subject to pro rata allocation in accordance
with procedures established by the Secretary
of the Treasury.

"Certified act of terrorism" means an act that
is certified by the Secretary of the Treasury,
in accordance with the provisions of the fed-
eral Terrorism Risk Insurance Act, to be an act
of terrorism pursuant to such Act. The criteria
comtained in the Terrorism Risk insurance Act
for a "certified act of terrorism” include the
following:

1, The act resulted in insured losses in ex-
cess of $5 miltion in the aggregate, attrib-
utable to all types of insurance subject to
the Térrarism Risk Insurance Act; and

2. The act is a violent act or an act that is
dangerous to human life, oroperty or in-
frestructure and is committed by an in-
dividual or individuals as part of an effort
to coerce the civitian population of the
United States or to influence the policy or
affect the conduct of the United States
Government by coercion,

The terms and limitations of any terrorism ex-
clusion, or the inapplicability or omission of a
terrorism axciusion, do not serve to create
coverage for injury or damage that is other-
wise excluded under this Coverage Part.

® Insurance Services Office, tne., 2015 Page 1 of 1
FILED DATE: 3/11/2020 2:07 PM 2020L002942

CG 21 76 01 15

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 83 of 192 PagelD #:89

COMMERCIAL GENERAL LIABILITY
CG 21 7601 15

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION OF PUNITIVE DAMAGES
RELATED TO A CERTIFIED ACT OF TERRORISM

LIQUOR LIABILITY COVERAGE PART

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART

POLLUTION LIABILITY COVERAGE PART

PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

RAILROAD PROTECTIVE LIABILITY COVERAGE PART

UNDERGROUND STORAGE TANK POLICY

The following exclusion is added:
This insurance does not apply toa:
TERRORISM PUNITIVE DAMAGES

Damages arising, directly or indirectly, out of
a “certified act of terrorism" that are awarded
as punitive damages.

The foilowing definition is added:

“Certified act of terrorism" means an act that
is certified by the Secretary of the Treasury,
in accordance with the provisions of the fed-
eral Terrorism Risk Insurance Aci, to be an act
of terrorism pursuant to such Act. The criteria
contained in the Terrorism Risk Insurance Act
for a "certified act of terrorism” include the
following:

1, The act resulted in insured lasses in ex-
cess af $6 million in the aggregate, attrib-
utable to all types of insurance subject to
the Terrorism Risk Insurance Act; and

2. The act is a violent act or an act that is
dangerous ta human life, property or in-
frastructure and is committed by an in-
dividual or individuals as part of an effort
to coerce the civilian population of the
United States or to influence the policy or
affect the conduct of the United States
Government by coercion.

The terms and limitations of any terrorism ex-
clusion, or the inapplicablilty or omission of a
terrorisrn exclusion, do not serve ta create
coverage for injury or damage that is other-
wise excluded under this Coverage Part.

® Insurance Services Office, Inc., 2015 Page 1 of 1
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 84 of 192 PagelD #:90

COMMERCIAL GENERAL LIABILITY COVERAGE PART

COMMERCIAL GENERAL LIABILITY
CG 24 26 04 13

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
AMENDMENT OF INSURED CONTRACT DEFINITION

This endorsement modifies insurance provided under the following:

PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

The definition of "insured contract" in tha Defini-
tions section Is replaced by the following:

“Insured contract" means:

CG 24 26 04 13

A contract for a lease of premises. How-
ever, that portion of the cantract for a
lease of premises that indemnifies any
Person OY organization for damage by fire
to premises while rented to you or tem-
porarily occupied by you with permission
ofthe owner is not an "insured contract”,

A sidetrack agreement;

Any easement or license agreement, ex-
cept in connection with construction or
demolition operations on or within 50
feet of a railroad:

An obligation, as required by ordinance,
to indemnify a municipality, except in
connection with work for a municipality;

An elevator maintenance agreement;

That part of any other contract or agree-
ment pertaining to your business {includ-
ing an indemnification of a municipality
in connection with work performed for a
municipality} under which you assure
the tort liability of another party to pay
for “bodily injury" or "property damage”
to a third person or organization, pro-
vided the “bodily injury” or “property
damage” is causec, in whole or in part,
by you or by those acting on your behalf.
However, such part of a contract or
agreement shali aniy be considered an
“ingured contract" to the extent your as-
sumption of the tort liability is permitted
by law. Tort liability means a liability that
would be imposed by law in the absence
of any contract or agreement.

® Insurance Services Office, inc., 2012

Paragraph f. does not include that part of
any contract or agreement:

{1} That indemnifies a ratiroad for "bod-
ily injury" or "property damage"
arising out of construction or
demolition operations, within 50 feet
of any railroad praperty and affecting
any railroad bridge or trestle, tracks,
road-beds, tunnel, underpass or
crossing;

(2) That indemnifies an architect, engi-
neer or surveyor for injury or dam-
age arising out of:

(a) Preparing, approving, or failing
to prepare or approve, maps,
shop drawings, opinions, re-
ports, surveys, field orders,
change orders or drawings and
specifications: ar

{b} Giving directions or instructions,
ar fatting to give them, if that is
the primary cause of the injury
or damage; or

(3) Under which the insured, if an archi-
tect, engineer er surveyor, assumes
liability for an injury or damage aris-

Ing out of the insured's rendering or

failure ta render professional ser-

vices, including these listed in (2)

above and supervisory, inspection,

architectural or engineering activi-
tiBS.

Page 1 of 1
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 85 of 192 PageID #:91

COMMERCIAL GENERAL LIABILITY
CG 84 99 08 09

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

NON-CUMULATION OF LIABILITY LIMITS
(SAME OCCURRENCE}

This endarsement modities insurance provided under the foilowing:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following is added to Paragraph 5. under Section lit - Limits Of insurance:
Non-Cumulation of Liability - Same Occurrence - If one “occurrence” causes “bodily injury” or “property
damage" during the policy period and during the policy period of one or mare prior, or future, general
llability policies issued to you by us, then this policy's Each Occurrence Limit will be reduced by the

amaunt of each payment made by us under the other policies beacause of such “occurrence."

For purposes of this endorsement, the term “us" also includes all policies issued by any company within
the Liberty Mutual Agency Markets division of Liberty Mutual Group.

©2010 Libarty Mutual insurance Campany. All rights reserved.
CG 84 99 08 09 Includes cdpyrightad materia} of Insurance Services Office. inc. with its permission . Page 1 of 1
FILED DATE: 3/11/2020 2:67 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 86 of 192 PagelID #:92

COMMERCIAL GENERAL LIABILITY

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

COMMERCIAL GENERAL LIABILITY EXTENSION

This endorsement modifies insurance provided uncer the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

INDEX

 

SUBJECT
NON-OWNED AIRCRAFT

NON-OWNED WATERCRAFT

PROPERTY DAMAGE LIABILITY - ELEVATORS

EXTENDED DAMAGE TO PROPERTY RENTED TO YOU (Tenant's Property Damage}
MEDICAL PAYMENTS EXTENSION

EXTENSION OF SUPPLEMENTARY PAYMENTS - COVERAGES A AND B

ADDITIONAL INSUREDS - 8Y CONTRACT, AGREEMENT OR PERMIT

PRIMARY AND NON-CONTRIBUTORY- ADDITIONAL INSURED EXTENSION
ADDITIONAL INSUREDS - EXTENDED PROTECTION OF YOUR “LIMITS OF INSURANCE"

WHO IS AN INSURED - INCIDENTAL MEDICAL ERRORS/MALPRACTICE AND WHO IS AN
INSURED - FELLOW EMPLOYEE EXTENSION - MANAGEMENT EMPLOYEES

NEWLY FORMED OR ADDITIONALLY ACQUIRED ENTITIES
FAILURE TO DISCLOSE HAZARDS AND PRIOR OCCURRENCES
KNOWLEDGE OF OCCURRENCE, OFFENSE, CLAIM OR SUIT
LIBERALIZATION CLAUSE

BODILY INJURY REDEFINED

EXTENDED PROPERTY DAMAGE

WAIVER OF TRANSFER OF RIGHTS OF RECOVERY AGAINST OTHERS TO US -
WHEN REQUIRED IN A CONTRACT OR AGREEMENT WITH YOU

© 2013 Liberty Mutual Insurance
CG 88 10 04 13 Includes copyrighted material of Insurance Services Office, Inc., with its permission.

CG 38 70 04 13

Page 1 of 8
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 87 of 192 PagelD #:93

With respect to coverage afforded by this endorsement, the provisions of the policy apply unless modified by
the endorsement.

A. NON-OWNED AIRCRAFT

Under Paragraph 2. Exclusions of Section 1 - Coverage A - Bodily Injury And Property Damage Liability,
exclusion g. Aircraft, Auto Or Watercraft does not apply to an aircraft provided:

1. Itis not owned by any insured;

2. Itis hired, chartered or loaned with a trained paid crew;

3. The pilot in command holds a currently effective certificate, issued by the duly constituted authority of
the United States of America or Canada, designating her or him a commercial or airline pilot; and

4. (tis not being used to carry persons or property for a charge.

However, the insurance afforded by this provision does not apply if there is available to the Insured other
valld and callectible insurance, whether primary, excess (other than insurance written ta apply specifically
in excess of this policy), contingent or on any other basis, that would also apply to the loss covered under
this provision.

B. NON-OWNED WATERCRAFT
Under Paragraph 2. Exclusions of Section t - Coverage A - Bodily Injury And Property Damage Liability,
Subparagraph (2} of exclusion g. Aircraft, Auto Or Watercraft is replaced by the following:
This exclusion does not apply to:
(2) A watercraft you do not own that [s: }
{a} Less than 52 feet tong; and
{b) Not being used to carry persons or property for a charge.
C. PAOPERTY DAMAGE LIABILITY - ELEVATORS

1, Under Paragraph 2. Exclusions of Section | - Coverage A - Bodily injury And Property Damage Liabil-
ity. Subparagraphs (3}, (4) and (6) of exctusion j. Damage To Property do not apply if such “property
damage” results from the use of elevators, For the purpose of this provision, elevators do not include
vehicle lifts. Vehicle lifts are lifts or hoists used in automabile service or repair operations.

2. The following is added te Section IV - Commercial General Liability Conditions, Conditian 4. Other
insurance, Paragraph b. Excess Insurance:

The insurance afforded by this provision of this endorsement is excess over any property insurance,
whether primary, excess, contingent or on any other basis.

D. EXTENDED DAMAGE TO PROPERTY RENTED TO YOU (Tenant's Property Damage)
lf Damage To Premises Rented To You is not otherwise excluded from this Coverage Part:
1. Under Paragraph 2. Exclusions of Section | - Coverage A - Bodily Injury and Property Damage Liability:
a. The fourth from the last paragraph of exclusion j. Damage To Property is replaced by the foliow-
ing:
Paragraphs (1). (3) and (4) of this exclusion do not apply to “property damage" (other than damage
by fire, lightning, explosion, smoke, or 'eakage fram an automatic fire protection system) to:
(i) Premises rented to you for a period of 7 or fewer consecutive days, or
(ii) Contents that you rent or lease as part of a premises rental ar lease agreement for a period of
more than 7 days.

Paragraphs {#}, (3) and (4} of this exciusion do nat apply to "property damage" to contents of
premises rented to you for a periad of 7 or fewer consecutive days.

A, separate limit of insurance applies to this coverage as described in Section Ill - Limits of
Insurance.

© 2013 Liberty Mutual Insurance
CG 88 1004 13 Includes copyrighted material of Insurance Services Office, tnc., with its permission. Page 2 of B
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 88 of 192 PagelD #:94

b. The last paragraph of subsection 2. Exclusions is replaced by the following:

Exclusions ¢. through n. do not apply to damage by fire, lightning, explasion, smoke or leakage
from automatic fire protection systems to premises while rented to you or temporarily occupied by
you with permission of the owner. A separate limit of insurance applies to Damage To Premises
Rented To You as described in Section Hl - Limits Of Insurance,

2. Paragraph 6. under Section Ill - Limits Of Insurance is replaced by the following:

6. Subject to Paragraph 5. above, the Damage To Premises Rented Ta You Limit is the mast we will
pay under Coverage A for damages because of " property damage" to:
a. Any one premise:
(1) While rented to you; or
{2} While rented to you or temporarily occupied by you with permission of the owner for
damage by fire, lightning, axplosion, smoke or leakage from automatic protection sys-
tems; or
b. Contents that you rent or lease as part of a premises rental or tease agreement.

3. As regards coverage provided by this provision D, EXTENDED DAMAGE TO PROPERTY RENTED TO
YOU (Tenant's Property Damaga) - Pa ragraph 9.a. of Definitions is replaced with the following:

$.a. A contract for a lease of premises. However, that portion of the contract for a lease of premises
that indemnifies any person ar organization for damage by fire, lightning, explosion, smoke, or
leakage from automatic fire protection systems to premises while rented to you or temporarily
occupied by you with the permission of the owner, or for damage to contents of such premises
that are included in your premises rental or lease agreement, is not an "insured cantract".

MEDICAL PAYMENTS EXTENSION

lf Coverage C Medicat Payments is not otherwise excluded, the Medical Payments proviced by this policy
are amended as follows:

Under Paragraph 1, Insuring Agreement of Section I - Coverage C - Medical Payments, Subparagra ph
(6} of Paragraph a. is replaced by the follawing:

(b) The expenses are incurred and reported within three years of the date of the accident; and
EXTENSION OF SUPPLEMENTARY PAYMENTS - COVERAGES 4 AND B
t. Under Supplementary Payments - Coverages A and B, Paragraph 1.b. is replaced hy the following:

b. Up to $3,000 for cost of bail bonds required because of accidents or traffic law violations arising
out of the use of any vehicle to which the Bodily Injury Liability Coverage applies. We do not have
to furnish these bonds.

2. Paragraph 1.d. is replaced by the following:

d. All reasonable expenses incurred by the insured at our request to assist us in the investigation or
defense of the claim or “suit”, including actual loss of earnings up to $600 a day because of time
off from work.

ADDITIONAL INSUREDS - BY CONTRACT, AGREEMENT OR PERMIT

1. Paragraph 2. under Section II - Who Is An Insured is amended to include as an insured any person or
organization whom you have agreed to add as an additional insured in a written contract, written
agreement or permit. Such person or organization is an additional insured but only with respect te
liability for “bodily injury”, “property damage” or "personal and advertising injury" caused in whole
or in part by:

a. Your acts or omissions, or the acts or omissions of those acting on your behalf, in the performance
of your on going operations for the additional insured that are the subject of the written contract or
written agreement provided that the “bodily injury" or “property damage" occurs, or the "“per-
sonal and advertising injury” is committed, subsequent to the signing of such written contract or
written agreement: or

® 2013 Liberty Mutual Insurauce

CG 88 10 04 13 Includes copyrighted material of Insurance Services Office, Ino., with its permissian. Paga 3 of 8
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 89 of 192 PagelID #:95

b. Premises or facilities rented by you or used by you; or

&. The maintenance, operation or use by you of equipment rented or leased to you by such person or
organization; or

d. Operations performed by you or on your behalf for which the state or political subdivision has
issued @ permit Subject to the following additionat provisions:

{1} This insurance does not apply to “bodily injury", “property damage", or "personal and ad-
vertising injury" arising out of the operations performed for the state or political subdivision;

(2} This insurance does not apply to “bodily injury" or “property damage" included within the
“completed operations hazard”.

43) Insurance applies to premises you own, rent, or control but only with respect to the following
hazards:

(a} The existence, maintenance, repair, construction, erection, or removal of advertising
Signs, awnings, canopies, cellar entrances, coal holes, driveways, manholes, marquees,
hoist away openings, sidewalk vaults, street banners, or decorations and similar expo-
sures; or

(b) The construction, erection, or removal of elevators; or

(¢) The ownership, maintenance, or use of any elevators covered by this insurance.
However:
1. The insurance afforded to such additional insured only applies to the extent permitted by law; and

2. WH coverage previded to the additional insured is required by 4 centract or agreement, the insur-
ance afforded to such additional insured will not be broader than that which you are required by
the contract or agreement to provide for such additional insured.

With respect to Paragraph 1.a. above, a person's or organization's status as an additional insured
under this endorsement ends when:

(1) All work, including materials, parts or equipment furnished in connection with such work, on
the project (other than service, maintenance or repairs) to be performed by or on behalé of the
additional insured(s) at the location of the covered operations has been completed; or

(2} That portion of “your work" out of which the injury or damage arises has been put to its
intended use by any person or organization other than another contractor or subcontractor
engaged in performing operations far a principal as a part of the same project,

With respect to Paragraph 1.b. above, a person's or organization’s status as an additional insured
under this endorsement ends when their written contract or written agreement with you for such
premises or facilities ends.

With respects to Paragraph 1.c, above, this insurance dogs not apply to any “occurrence” which takes
place after the equipment rental or lease agreement has expired or you have returned such equipment
to the fessor,

The insurance provided by this endorsement applies only if the written contract or written agreement
is signed prior to the "bodily injury" or “property damage".

We have no duty to defend an additional insured under this endorsement until we receive written
notice of a “suit” by the additional insured as required in Paragraph b, of Condition 2. Duties In the
Event Of Occurrence, Offense, Claim Or Suit under Saction I¥ - Commercial General Liability Condi-
tions.

© 2043 Liberty Mutual Insurance
CG 88 10 04 13 includes copyrighted material of insurance Services Offic, Inc, with its permission. Page 4 of 8
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 90 of 192 PagelID #:96

2. With respect to the insurance provided by this endorsement, the following are added to Paragraph 2.
Exclusions under Section |- Coverage A - Bodily Injury And Property Damage Liability:

This insurance does not apply to:
4. "Bodily injury" or "property damage" arising from the sole negligence of the additional insured.

b. “Bodily injury” or ‘property damage" that oceurs prior to you commencing operations at the
location where such "bodily injury" or “property damage” occurs.

thor

c. "Bodily injury", "property damage" or “personal and advertising injury” arising out of the render-
ing of, or the failure to render, any professional architectural, engineering or surveying services,
including:

{1} The preparing, approving, or failing to prepare or approve, maps, shop drawings, apinions,
reports, surveys, field orders, change orders or drawings and specifications; or

(2) Supervisory, inspection, architectural or engineering activities.

This exclusion applies even if the claims against any insured aliege negligence or other wrongdoing in
the supervision, hiring, employment, training or monitoring of others by that insured, If the “occur-
rence" which caused the “bodily injury" or "property damage", or the offense which caused the
“pérsonal and advertising injury", involved the rendering of, or the failure to render, any professional
architectural, engineering or surveying services.

d. "Bodily injury" or "property damage" occurring after:

(1) All work, including materials, parts or equipment furnished in connection with such work, on
the project {ather than service, maintenance or repairs) ta be performed by or on behalf of the
additional ingured{s) at the tocation of the covered operations has been completed; or

{2) That portion of "your work" out of which the injury or damage arises has been put to its
intended use by any person or organization other than another contractor or subcontractor
engaged in performing operations for a Principat as 4 part of the same project.

e. Any person or organization specifically designated as an additional insured for ongoing operations
by a separate ADDITIONAL INSURED -OWNERS, LESSEES OR CONTRACTORS endorsement is-
sued by us and made a part of this policy.

3. With respect to the insurance afforded to these additional insureds, the following is added to Section Ill
- Limits Of Insurance:

If Goverage provided to the additional trrsured is required by a contract or agreement, the most we will
pay on behalf of the additional! insured is the amount of insurance:

a. Required by the contract or agreement: or

b. Available under the applicable Limits of Insurance shown in the Declaratians;

whichever is lass,

This endorsement shall not increase the applicable Limits af Insurance shown in the Declarations.

H. PRIMARY AND NON-CONTRIBUTORY ADDITIONAL INSURED EXTENSION

This provision applies to any person or organization who qualifies as an additional insured under any form
or endorsement uncer this policy.

Condition 4. Other Insurance of SECTION (V - COMMERCIAL GENERAL LIABILITY CONDITIONS is amena-
ed as follows:

a. The following is added to Paragraph a, Primary Insurance:

If an additional insured's policy has an Other Insurance provision making its policy excess, and you
have agreed ina written contract or written agreement to provide the additional insured coverage ona
primary and noncontributory basis, this policy shalt be primary and we will not seek contribution from
the additional insurec’s policy for damages we cover,

© 2013 Liberty Mutuai Insurance
€G 88 10 04 13 Includes copyrighted material af insurance Services Office, Inc., with its permission. Page 5 of &
FILED DATE: 3/11/2020 2:07 PM 2020L.002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 91 of 192 PagelD #:97

b. The follawing is added to Paragraph b. Excess Insurance:

When a written contract or written agreement, other than a premises lease, facilities rental contract or
agreement, an equipment rental or lease contract or agreement, or permit issued by a state or political
subdivision between you and an aaditional insured does not require this insurance to be primary or
primary and non-contributory, this insurance is excess over any other insurance for which the addi-
tional insured is designated as a Named Insured.

Regardless of the written agreement between yau and an additional insured, this insurance is excess
over any other insurance whether primary, excess, contingent or on any other basis for which the
additional insured has been added as an additional insured on other policies.

. ADDITIONAL INSUREDS - EXTENDED PROTECTION OF YOUR "LIMITS OF INSURANCE”

This provision applies to any person or organization who qualifies as an additional insured under any form
or endorsement under this policy.

1. The following is added to Condition 2. Duties In The Event OF Occurrence, Offense, Claim or Suit:

An additional insured under this andarsement will as soon as practicable:

a. Give written notice of an “occurrence” or an offense that may result in a claim or "suit" under
this insurance to us;

b. Tender the defense and indemnity of any claim or “suit" to all insurers whom also have
insurance available to the additional insured; and

c. Agree to make available any other insurance which the additional insured has for a loss we
cover under this Coverage Part.

d. We have no duty to defend or indemnify an additional insured under this endorsement until
we receive written notice of a “suit by the additional insured.

2. The limits of insurance applicable to the additional insured are those specified in a written contract
or written agreement or the limits of insurance as stated in the Declarations of this policy and
defined in Section Ill - Limits of Insurance of this policy, whichever are less. These limits are
inclusive af and not in addition to the limits of insurance available under this policy.

J. WHOIS AN INSURED - INCIDENTAL MEDICAL ERRORS / MALPRACTICE
WHO IS AN INSURED - FELLOW EMPLOYEE EXTENSION - MANAGEMENT EMPLOYEES

Paragraph 2.a.(1) of Section II - Who Is An Insured is replaced with the following:
(1) “Bedily injury” or "personal and advertising injury”:

(a) To you, to your partners or members {if you are a partnership or joint venture}, to your members (if
you are a limitec liability company}, to a co-"“employee” while in the course of his ar her employ-
ment or performing duties related to the conduct of your business, or to your other "volunteer
workers" while performing duties reiated to the conduct of your business;

(b) To the spouse, child, parent, brother or sister of that co-“employee” or "volunteer worker" asa
consequence of Paragraph {4) (a} above;

(c) For which there is any obligation to share darmages with or repay someone else who must pay
damages because of the injury described in Paragraphs (1) (a) or {b) above; or

{d) Arising out of his or her providing or failing to provide professional health care services. However,
if you are not in the business of providing prafessional health care services or providing profes-
sional health care personnel to athers, or if coverage for providing professional health care ser-
vices is not otherwise excluded by separate endorsement, this provision (Paragraph (d]) does net
apply.

Paragraphs {a) and (b) above do not apply to “bodily Injury" or "personal and advertising injury" caused by
an “employee” who is acting in a supervisory capacity for you. Supervisory capacity as used herein means
the "employee's" job responsibilities assigned by you, includes the direct supervision of other “employ-
ees" of yours. However, none of these “employees” are insureds for “bodily injury" or “personal and

© 2013 Liberty Mutual Insurance
CG 88 10 04 13 Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 6 of 3
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 92 of 192 PagelID #:98

advertising injury” arising out of their willful conduct, which is defined as the purposeful or willful intent to
cause ‘bodily injury” or “personal and advertising injury”, or Gaused in whole ar in part by their intoxica-
tion by liquor or controlled substances.

The coverage provided by provision J. is excess over any other valid and collectable insurance available to
your "employee",

NEWLY FORMED OR ADDITIONALLY ACQUIRED ENTITIES

Paragraph 3. of Section II - Who ls An Insured is replaced by the following:

3. Any organization you newly acquire or form and over which you maintain ownership or majority
interest, will quatify as a Named Insured if there is no other similar insurance available to that
organization. Mowever:

a. Coverage under this provision is afforded only until the expiration of the policy period in
which the entity was acquired or formed by you;

b. Coverage A does not apply to “bodily injury" or ‘property damage" that occurred before you
acquired or formed the organization; and

c. Coverage B does not apply to “personal and advertising injury” arising out of an offense
committed before you acquired or formed the organization.

d, Records and descriptions of operations must be maintained by the first Named Insured. ..

No person or organization is an insured with respect to the conduct of any current or past partnership, joint
venture or limited liability company that is not shown as a Named Insured in the Declarations or qualifies
as an insured under this provision.

FAILURE TO DISCLOSE HAZARDS AND PRIOR OCCURRENCES

Under Section IV - Commercial General Liability Conditions, the follawing is added to Condition 6. Rapre-
sentations:

Your fallure to disclose all hazards or prior “occurrences” existing as of the inception cate of the policy
shall not prejudice the coverage afforded by this policy provided such taijure to disclose all hazards or
Prior "occurrences" is not intentional,

KNOWLEDGE OF OCCURRENCE, OFFENSE, CLAIM OR SLIT

Under Section IV - Commerciat General Liability Conditions, the foilawing is added to Condition 2. Duties
in The Event of Occurrence, Offense, Claim Or Suit:

Knowledge of an “occurrence”, offense, claim or “suit” OY an agent, servant or “employee” of any
insured shali net in itself constitute knowiedge of the insured unless an insured fisted under Paragraph
1. of Section II - Who Is An Insured or a person who has been designated by them to receive reports of
"occurrences", offenses, claims or "suits" shall have received such notice fram the agent, servant or
“employee”.

LIBERALIZATION CLAUSE

If we revise this Commercial General Liability Extension Endorsement to provide more coverage without
additional premiurn charge, your policy will automatically provide the coverage as of the day the revision is
effective in your state.

BODILY INJURY REDEFINED
Under Section V - Definitions, Definition 3. is replaced by the following:

3. "Bodily Injury” means physical injury, sickness or disease sustained by & person. This includes
mental anguish, mental injury, shock, fright or death that results from such physical injury, sick-
ness or disease.

® 2013 Liberty Mutual Insurance

CG 8B 16 0413 Includes copyrighted material of Insuranca Services Offiee, Inc., with its permission. Page 7 of 8
FILED BATE; 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 93 of 192 PagelID #:99

P. EXTENDED PROPERTY DAMAGE

Exclusion a. of COVERAGE A. BODILY INJURY AND PROPERTY DAMAGE LIABILITY is replaced by the
following:

a. Expected Or intended Injury

"Bodily injury" or "property damage" expected or intended from the standpoint of the insured,
This exclusion does not apply to “bodily injury" or “property damage" resulting from the use af
reasonable force to protect persons or property.

Q WAIVER OF TRANSFER OF RIGHTS OF RECOVERY AGAINST OTHERS TO US - WHEN REQUIRED IN A
CONTRACT OR AGREEMENT WITH YOU

Under Section IV - Commercial General Liability Conditions, the following ts added to Condition 8 Trans-
fer Of Rights Of Recovery Against Others To Us:

We waive any right of recovery we may have against a person or organization because of payments we
make for injury or damage arising out of your angoing operations or “your work" done under a
contract with that person of organization and included in the “products-completed operations hazard"
provided:

1. You and that person or organization have agreed in writing in a contract or agreement that you
waive such rights against that person or organization; and

2. The tnjury or damage occurs subsequent to the execution of the written contract or written agree-
ment.

@ 2013 Liberty Mutual Insurance
CG 88 10 04 13 Includes copyrighted material of Insurance Services Cffice, Inc., with its permission. Page & of B
FILED DATE: 3/11/2020 2:07 PM + 2020L002942-

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 94 of 192 PagelD #:100

COMMEACIAL GENERAL LIABILITY
CG 88 60 12 08

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ !T CAREFULLY.

EACH LOCATION GENERAL AGGREGATE LIMIT

This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. For all sums which the insured becomes legally obligated to pay as damages caused by “occurrences”
under Section | - Coverage A - Bodily Injury And Property Damage Liability, and for al! medical ex-
Penses caused by accidents under Section | - Coverage C Medical Payments, which can be attributed
only to operations at a single “location” owned by or rented to you:

1, A separate Each Location Genera! Aggregate Limit appiies to each “location”, and that limit is equal
to the amount of the General Aggregate Limit shown in the Declarations.

2. The Each Location General Aggregate Limit is the most we will pay for the sum of all damages
uncer Coverage A, except damages because of “bodily injury” or “property damage" included in
the “products-completed operations hazard", and far medical expenses under Coverage € regard-
less of the number of:

a. Insurers:
b. Claims made or "suits" brought; or
c, Persons or organizations making claims or bringing “suits”.

3. Any payments made under Coverage A for damages or under Coverage C for medical expenses
shail reduce the Each Location General Aggregate Limit for that “location”. Such payments shall
not reduce the General Aggregate Limit shown in the Declarations nor shall they reduce any other
Each Location General Aggregate Limit for any other "location".

4. The limits shown in the Declarations for Each Occurrence, Fire Damage and Medical Expense
continue to apply. dowever, instead of being subject to the General Aggregate Limit shown in the
Declarations, such limits will be subject to the applicable Each Location General Aggregate Limit.

B. For all sums which the insured becomes legally abligatec to pay as damages caused by "occurrences"
under Section | - Coverage A - Bodily Injury And Property Darnage Liability. and for all medical ex-
penses Caused Dy accidents under Section } - Coverage C Medical Payments, which cannot be attrib-
uted only to operations ata single "location" owned by or rented to you:

1, Any payments made under Coverage A for damages or under Coverage € for medical expenses
shall reduce the amount available under the Genera! Aggregate Limit or the Products-Completed
Operations Aggregate Limit, whichever is applicable; and

2. Such payments shail not reduce any Each Location General Aggregate Limit.

C. When coverage for llability arising out of the “products-completed operations hazard” is provided, any
Payments for damages because of “bodily injury” or “property damage” included in the "products-
completed operations hazard" wit! reduce the Products-Completed Operations Aggregate Limit, and not
reduce the General Aggregate Limit nor the Each Location General Aggregate Limit.

0. For the purposes of this endorsement, the following definition is added to Section V - Definitions:
“Location” means premises involving the same or connacting lots, or premises whose connection is
interrupted anly by a Street, roadway, waterway or right-of-way of a railroad.

E. The provisions of Sectian Ill - Limits Of insurance not otherwise moditied by this endorsement shali
continue ta apply as stipulated.

CG 88 60 12 08 Inctudes copyrighted material of {SO Properties, Ing. with its permission. Page 1 of 1
FILED DATE: 3/11/2020 2:07 PM = 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 95 of 192 PagelID #:101

COMMERCIAL GENERAL LIABILITY
CG 88 61 12 08

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

PROPERTY DAMAGE - CUSTOMERS' GOODS

This endorsement modifies insurance provided under the foliowing:
COMMERCIAL GENERAL LIABILITY COVERAGE PART
A. Under Section i - Coverages, Coverage A - Bodily Injury And Property Damage Liability, 2. Exclusions,

j. Damage To Property, items (3), {4} and {6} do not apply to "property damage" to "customers' goods"
while on your premises.

B. Under Section (V - Commercial General Liability Conditions, 4. Other Insurance, b. Excess Insurance,
the following is added:

The insurance afforded by this endorsement is excess over any of the other insurance, whether
primary, excess, contingent or on any other basis, that is property insurance.

C. Under Section V - Definitions, the following definition is added:

"Customers’ goods" means property of your customer on your premises for the purpose of being
worked on or used in your manufacturing process.

Nothing contained in this endersement shall be held to vary, alter, waive, or extend any of the terms,
conditions, provisions, agreements or limitations of the policy, other than as stated above.

GG 84 61 12 08 Includes copyrighted material of ISO Properties. Inc., with its permission. Page 1 of 1
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 96 of 192 PagelD #:102

COMMEACIAL GENERAL LIABILITY
CG 88 66 12 08

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

PROPERTY DAMAGE - BORROWED EQUIPMENT

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

A, Under Section | - Coverages, Coverage A - Sadity injury And Property Damage Liability, 2. Exclusions,
j. Damage To Property, item (4} does not apply to "property damage" to borrowed equipment while
that equipment is not being used to perform operations at a job site.

B. Under Section Iv - Commercial General Liability Conditions, 4. Other Insurance, b. Excess Insurance,
the foHowing is added:

The insurance afforded by this endorsement is excess over any of the other insurance, whether primary,
excess, contingent or on any other basis, that is property insurance,

Nothing contained in this endorsement shall be held to vary, alter, waive, of extend any of the terms,
conditions, provisions, agreements or limitations of the policy, other than as stated above.

CG &8 66 12 08 Includes capyrighted material of ISO Properties, Inc,, with its permission. Page 1 of 1
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 97 of 192 PagelID #:103

COMMERCIAL GENERAL LIABILITY
CG 88 77 12 08

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

MEDICAL EXPENSE AT YOUR REQUEST ENDORSEMENT

This endorsement modifies insurances provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
The following is added to Section | - Coverage C - Medica? Payments:

If Medical Payments or Medical Expenses are not otherwise excluded fram the policy, medical expenses
will be paid only ifan insured has requested that we pay such expenses.

CG 68 77 12 68 Inciudes Copyrighted Material of ISO Properties, Inc., with its permission. Page 1 of 1
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 98 of 192 PagelD #:104

COMMERCIAL GENERAL LIABILITY
CG 88 86 12 08

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION - ASBESTOS LIABILITY

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
POLLUTION LIABILITY COVERAGE PART

PRODUCTS AND COMPLETED OPERATIONS COVERAGE PART
RAILROAD PROTECTIVE LIABILITY COVERAGE PART

This insurance does not apply to:

t. “Bodily injury", “property damage" or “personal and advertising injury” arising, in whole or in part,
either directly or indirectly out of the manufacture, storage, processing, mining, use, sale, installation,
removai, disposal, distribution, handling, inhalation, ingestion, absorption, or existence of, exposure to
or contact with asbestos, asbestos cantained in goods, products or materiats, ashestas fibers or asbes-
tos dust; or

2. Any loss, cost or expense arising out of any:

a. Request, demand, order, or statutory or regulatory requirement that any insured ar others test for,
monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or assess
the effects of asbestos, ashestes contained in goods, products or materials, asbestos fibers or
asbestos dust, or

b. Ctaim or “suit” by or on behalf of a governmental authority for damages because of testing for,
monitoring, cieaning up, removing, containing, treating, detoxifying or neutralizing, or in any way
tesponding to, or assessing the effects of asbestos, asbestos contained in goods, products or
materials, asbestos fibers or ashestas dust.

CG 88 86 12 08 Includes copyrighted material of (SO Properties. Inc., with its parmission. Page 1 of 1
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 99 of 192 PagelID #:105

COMMERCIAL GENERAL LIABILITY
CG 89 02 12 68

EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

THIS INSURANCE PROVIDES CLAIMS MADE AND REPORTED COVERAGE. DEFENSE COSTS
APPLY AGAINST THE LIMITS OF INSURANCE AND ARE SUBJECT TO THE DEDUCTIBLE,

PLEASE READ THE ENTIRE FORM CAREFULLY.

THERE |S A SEPARATE COINSURANCE PROVISION APPLICABLE TO ALL PAYMENTS FOR "DAMAGES",

PLEASE READ THIS POLICY CAREFULLY TO DETERMINE RIGHTS, DUTIES, COVERAGE AND COVERAGE
RESTRICTIONS.

Throughout this form the words “you" and "your" refer to the Named insured shown in the Declarations,
and any other person or organization qualifying as a Named Insured under this policy. The words "we",
“us" and "our" refer to the Company praviding this insurance. The word “ingurad" means any person or
organization qualifying as such under SECTION li - WHOIS AN INSURED.

All words and phrases that appear in quotation marks have special meaning. Refer to SECTION VIII -
DEFINITIONS.

SECTION | - COVERAGE
A. [NSURING AGREEMENT

1. We will pay on behalf of the insured for "damages" in excess of the Deductible arising out of any
“emplayment practices" to which this insurance applies. We have no obligation under this ingur-
ance to make payments or perform acts or services except as provided for in this paragraph and in
Item B. below.

2. This insurance applies to such “damages" only if:

a. The "damages" result from “claims” made by "employees", “leased workers", “temporary
workers", former "employees" or applicants for employment by you;

b. The "amployment practices" take place in the "coverage territory";

ec. Such "employment practices” occurred after the Retroactive Date, if any, shown in the Decilara-
tions and before the end of the "policy period"; and

d. A "claim" is bath:

{1) First made against any insured, in accordance with Paragraph 3. below, during the "policy
period" or any Extended Reporting Period we provide under SECTION Vit - EXTENDED
REPORTING PERIODS; and '

{2} Reported to us either:
(a) During the "policy period” or within thirty {30} days thereafter; or

(b) With respect to any "claim" first made during any Extended Reporting Period we
provide under SECTION VII -EXTENDED REPORTING PERIODS, during such Extended
Reporting Period.

3. A‘ciaim” will be deemed to have been madcie at the earlier of the follawing times:

a. When netice of such “claim” is received and recorded by you or by us, whichever
comes first; or

CG 89 02 12 08 Includes copynghted maternal of Insurance Services Office, Inc., Page 1 of 14
with its permission.
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 100 of 192 PagelD #:106

b. When we make settlement in accordance with Paragraph B.3. below,
4. All "claims" for “damages” based on or arising out of:

a. One “employment practice”, or

b. "“Interrelated" "employment practices”

by one or more insureds shall be deamed to be one "claim" and to have been made at the
time the first of thase "claims" is made against any insured,

Each payment we make for "damages" or “defense expense” reduces the amount of insurance
available, as provided under SECTION III - LIMITS OF INSURANCE, Each payment we make for
“damages” under this insurance is further subject to your coinsurance participation, as specifi-
cally described in SECTION V - COINSURANCE FOR PAYMENT OF "DAMAGES".

B. DEFENSE OF CLAIMS, ADMINISTRATIVE HEARINGS AND SETTLEMENT AUTHORITY

1.

We have the right and duty to defend the insured against "claims" seeking "damages" te which
this insurance appties and to pay for related "defense expense”. However, we have no duty to:

a. Defend the insured against "claims" seeking “damages", or
b. Pay for related "defense expense",

when this insurance cogs not apply.

2. Our right and duty to defend the insured against "claims" end when we have used up the amount of
insurance available, as provided under SECTION III - LIMITS OF INSURANCE. This applies both to
"claims" pending at that time and those filed thereafter.

3. Wemay:

(a) At our sole discretion, investigate any “employment practice" that may resuit in. “dameges",
and
(b) Settle any claim” which may result, provided:
{1} We have your written consent to settle: and
(2) The settlement is within the applicable Limit of Insurance available.
Our liability will be limited as described below if:
(i) You refuse to consent to any settlement we recommend, and
(ii} Such recommended settlement is aiso acceptable to the claimant.
When this happens, our liability under this Coverage Part far such "claim" sha!! not exceed the
ameunt we would have paid for “damages” and "defense expense" if you had consented at the
time of our recommendation. You shali thereafter negotiate and defend that “claim” at your own
cost and without our involyement.

4. a. When we control defense of a "claim", we will pay associated "defense expense" and choose a
counsel of our choice from the panei of attorneys we have selected to deal with “smployment
practices" “claims”. If you give us a specific written request at the time a "claim" Is first made:
(1) You may select one of our panel of employment law attorneys; or

CG 89 02 17 68 Inctudes copyrighted materia! of Insurance Services Office, Inc., Page 2 af 14

with its permission.
FILED DATE: 3/11/2020 2:07 PM = 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 101 of 192 PagelD #:107

(2) You may ask us te consider the approval of a defense attorney of your choice who is net on
our panel.

We will use the panel attorney you selected in (1) above, or consider your request in (2) above,
when we deem it appropriate to engage counsel for such "claim".

b. lf by mutual agreement or court order the insured assumes control of such defense before the
applicable Limit of Insurance is used Up, we will raimburse the insured for reasonable “defanse
expense", subject to itern c. immediately below. You and any involved insured must continue
to comply with SECTION VI - CONDITIONS, B. Duties In Event OF "Employment Practices” And
"Claims". Additionaily, you or such insured must direct defense counsel to:

(1) Furnish us with additional information we request to evaluate the "employment practices"
or “claims”; and

(2) Cooperate with any counsel we may select to montitor or associate in the defense of the
“employment practices" or "claim".

c. if we defend the insured under a reservation of rights, counsel will be required to maintain
records pertinent to the insured's “defense expenses". These records will be used to determine
the allocation of any “defense expenses” for which you or any insured may be solely responsi-
ble, including defense of an allegation not covered by this insurance,

d. We will notify you in writing when the applicable limit of insurance has actually been used up
by the payment of fudgment, settlaments or “defense expense”. We will also initiate and
cooperate in the transfer of defense of any “claim” to an appropriate insured for which the duty
to defend has ended by reason of SECTION B.2. above.

In any case, however, we anly pay amounts in excess of the Deductible and such payments will
reduce the Limit of Insurance available, as provided under SECTION Ill - LIMITS OF INSURANCE.

C. EXCLUSIONS

This insurance does not apply to “claims” arising directly or indirectly from any:

1. Prior "Employment Practices", Facts Or Circumstances
a “Employment practices” which were the subject of any demand, suit or other proceeding
which was initiated against any insured; or
b. Facts, incidents and circumstances which would cause a ressonable person to believe a
"claim" would be made and which were known to any insured,
prior to the effective date of the earlier of:
(a) The first Employment Practices Liability Coverage Part that we issued to you of which this
policy was an uninterrupted renewal of this type of coverage, or
(b) This Employment Practices Liability Coverage Part.
2. Contractual Liabitity
4. Breach of any express contract of employment or any express obligation to make payments in
the avent of termination of employment; or
CG 85 02 12 68 Includes copyrighted material of Insurance Services Office, Inc., Page 3 of 14

with its permission.
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 102 of 192 PagelD #:108

b. Obligation to pay “damages” by reason of the assumption of liability in any contract or agree-
ment. This exclusion daes not apply to liabitity for “damages” that the insured would have in
the absence of the contract or agreement.

3. Statutory Obligations

Of the following laws:

a Any workers compensation, disability benefits or unemployment compensation law, or any
similar law, provided however, this exclusion shall not apply to any “claim” based upon,
arising fram, or in consequence of any actual or alleged retaliatary treatment of the claimant by
the insured on account of the claimant's exercise of rights pursuant to any such law: or

b. The Fair Labor Standards Act, or any state or common law wage or hour law, including, but not
limited to laws governing minimum wages, hours worked, overtime compensation, and includ-
ing any recardkeeping and reporting related thereto. This exclusion includes actions or claims
brought by or on behalf of individuals or agencies seeking wages, fines, penalties, taxes,
disgorgement, or other affirmative relief or compensation, but does not include claims based
on the Equal Pay Act, or retaliation; or

c. The National Labor Relations Act of 1938, the Worker Adjustment and Retraining Notification
Act (Public Law 100- 37991988), the Consolidated Omnibus Budget Reconciliation Act of 1985,
or the Occupational Safety and Health Act.

This exctusion alse applies to any rules or regulations promulgated under any of the foregoing and

amendments therete or any similar provisions of any federal, state or iocal law, and to that part of

any “damages” awarded for the cost or reptacement of any insurance benefits due or alleged to be
due to any current or former “employee”.
4. Employees’ Retirament Income Security Act And Administration Of Employee Benefit Plans

a. Responsibilities, obligations or duties imposed under the Employees’ Retirament Income Secu-
rity Act of 1974, Public Law 93- 406, (E.8.1.5.4.) as now or hereafter amended, or any similar
state or ather governmental law. This includes fiduciary liability and any other liability under
any such laws.

b. Administration of employee benefits plans whether or not liability arises out of E.R.1.S.A.

5. Publication Of Material With Knowledge Of Falsity Or Prior To Retroactive Date

Oral or written publication of material, if such material:

a. Was published by or at the direction of the insured with knowledge of the material's falsity; or

b. Was first published before the Retroactive Date, if any, shown inthe Declarations.

6, Dishonest, Criminal Or Fraudutent Acts, Or Failure To Comply With Law
Dishonest, criminal or fraudulent acts of the insured; or

b. The willful failure by the insured or with the insured’s consent to comply with any Jaw or any
governmental or administrative order or regulation relating to “employment practices", Will-
ful, as used in this exclusion, means acting with intentional or reckless disregard for such
employment related laws, orders or regulations.

The enforcement of this exclusion against any insured under this policy shali not be imputed to any

other insured.

CG 89 02 1208 includes copynghtéed material of Insurance Services Office, Inc., Page 4 af 14

with its permission.
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 103 of 192 PagelD #:109

10.

14.

Bodily Injury

"Bodily injury".

Bankruptcy Or Acquisition By Anather Entity
“Employment practices” which occur when or after:

a. You file for or are placed in any bankruptcy, receivership, jiquidation or raorganization pro-
ceeding; or

b. Any other business entity acquires an ownership interest in you which is greater ihan fifty
percent.

Americans With Disabilities Act - Costs Of Accommodations

Costs of cormplying with physical modifications to your premises or any changes to your usual
business operations as mandated by the Americans with Disabilities Act of 1990 including any
amendment thereto, or any similar federai, state or local law.

Strikes, Lockeuts And Other Similar Actions

Lockout, strike, picket line, related worker replacement(s) or other similar actions resulting from
labor disputes or labor negotiations.

War
a. War, including undeclared or civil war; or

b. Warlike action by a military force, including action in hindering or defending against an actual
or expected attack, by any government, sovereign or other authority using military personnel
or other agents; or

c. Insurrection, rebellion, revolution, usurped power, or action taken by governmenta! authority
in hindering or defending against any of these.

SECTION ff - WHOIS AN INSURED

A. lf you are designated in the Declarations as:

1.

An individual, you and your spouse are insureds, but anly with respect to the conduct of a business
of which you are the soie owner.

A partnership or joint venture, you are an insured. Your current or former members, your partners,
and thelr spouses are also insureds, but only with respect to the conduct of your business,

A limited liability company, you are an insured. Your current or former members are also insureds,
Dut only with respect to the conduct of your business. Your current or former managers are in-
sureds, but only with respect to their duties as your managers.

An organization other than a partnership, joint venture or limited liability company, you are an
insured. Your current or former directors are insureds, but only with respect to their duties as your
directors,

B. Each of the following is also an insured:

1. Your current or former “ernployees” but only for acts within the scope of their employment by you
or while performing duties related to the canduct of your business.
CG 49 02 12 08 Includes copyrighted material af Insurance Services Office, Inc., Page 5 of 14

with its permissian.
FILED DATE: 3/11/2020 2:07 PM = 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 104 of 192 PageID #:110

2. Your legal representative if you die, but only with respect to duties as such. That representative will
have al) your rights and duties under this Coverage Part.

C.. Any heirs, executors, administrators, assignees or legal representatives of any individual insured de-

scribed in provisions 1. and 2. of Paragraphs A. and B. above, in the event of the death, bankruptey or
incapacity of such insured, shaii be insureds, but only to the extent this ingurance would have been
available to such insured but for their death, bankruptey or incapacity.

Any organization you newly acquire or form, other than 3 partnership, joint venture or limited liability
company, and over which you maintain ownership or majority interest, will qualify as a Named Insured
if there is no other similar insurance available to that erganization. However:

tT. You must provide us notice of such acquisition or formation within 30 days of the effective date of
your acquisition or formation:

2. Coverage under this pravision is afforded only until the 90th day after you acquire or form the
organization or the end of the "policy period", whichever is earlier;

3. Coverage does not apply to any “employment practices" that occurred before you acquired or
formed the organization; and

4. You must pay us any additional premium due as a condition precedent to the enforceability of this
additional extension of coverage.

This Part D. does not apply to any organization after it is shown in the Declarations or added to this
policy by endorsernent.

No person or organization ig an insured with respect to the conduct of any current or past partnership, joint
venture or limited liability company that is not shown as a Named Insured in the Declarations,

SECTION HE- LIMITS OF INSURANCE

The Limits of Insurance shawn in the Declarations for this Coverage Part and the rules below fix the

A.
most we will pay regardless of the number of:
1. Insureds;
2. "Claims" made; or
3. Persons or organizations making "claims".
B. The amount of insurance stated as Aggregate Limit is the most we will pay for the sum of:
1. A "damages" for al! "claims" arising out of any actual or alleged “employment practices" covered
by this insurance; and
2. All "defense expense” for all "claims" seeking "damages" payable under Paragraph 8,1. above.
Each payment we make for such “damages” or "detense expenses" reduces the Aggregate Limit by the
amount of the payment. This reduced limit will then be the amount of insurance available for further
“damages” and "defense expenses" under this Coverage Part.
C. Subject to B. above, the amount of insurance stated as the Each “Claim” Limit is the most we will pay in
excess of the Deductible as further described in SECTION IV - DEDUCTIBLE for the sum of :
1. All" damages” for injury arising from “employment practices” covered by this insurance arising
out of one "claim" whether such "claim" is brought by one or more claimants: and
2. All "defense expense” associated with that specific “claim” in Iter C.1, immediately preceding.
CG 8&9 62 12 08 Includes copyrighted materia! of Insurance Services Office, [nc.. Page 6 of 14

with its permission.
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 105 of 192 PagelD #:111

D.

In addition to the payments for "damages" and "defense expense” in Paragraphs B. and C. above, we
will algo pay all interest on the full amount of any judgment that accrues after entry of the judgment and
before we have paid, offered te pay, or deposited in court the amount available for the judgment under
the provisions of Paragraphs B. and C. above,

These Limits of insurance apply separately to each consecutive annual period and ta any remaining period
of less than 12 months, starting with the beginning of the “policy period", unless the “policy period” is
extended after issuance for an additiona! period of less than 12 months. in that case, the additional period
will be deemed part of the last preceding period for purpases of determining the Limits of Insurance.

SECTION IV - DEDUCTIBLE

A,

F.

A deductible applies to all “damages” for injury arising from “employment practices" and any "defense
expense" however caused,

Our obligation under this Emplayment Practices Liability Insurance te pay “damages” and "defense
expense" on behalf of any insured appties anly ta the sum of the amount of "damages" and "defense
expense” for each "claim" which are in excess of the deductible amount stated in Declarations.

Your obligation is to pay that deductible which is applicable to each “claim" made against this insur-
ance. That deductible appties to the sum of all "damages" because of injury arising from “employment
practices" paid for each "claim" and applicable “defense expense” associated therewith. t¥ there
should be no “damages" paid for a “claint”, you are still obligated to pay the applicable deductible for
any "defense expense" incurred by us in connection with that “clair”,

The terms of this insurance apply irrespective of the application of the deductible, including those with
respect to:

1. Our right and duty to defend any "claims" seeking those damages"; and
2. Your duties in the event ofa “clalm",

We may pay any part or all of the deductible to effect settlement of any “claim” and, upon notification
of the action taken, you shal! pramptly reimburse us for such part of the deductible as we may have paid
for "damages" or “defense expense”.

The application of the deductible does not erade the Limits of insurance provided.

SECTION V - COINSURANCE FOR PAYMENT OF "DAMAGES"

A. With respect to any "claim" for which we pay "damages" under this insurance, you will be responsible
for your share of such damages", in excess of the applicable deductible, at the percentage shown in
the Declarations as coinsurance participation. We will be responsible for the remaining percentage of
“damages” payable under this Coverage Part subject to the applicable Limits of Insurance.

B. Your coinsurance participation is limited as shown in the declarations to a maximum amount per
"claim".

C. Subject te the provisions of this section we may make payments for "damages" and then request you to
Pay Us your percentage share. You agree to reimburse us for your share. By making such payments for
"damages", we do not waive our right to recover your share af such payment(s}.

D, The application of this coinsurance provision does not erode the Limits of Insurance provided.

CG 89 02 12 08 Includes copyrighted maternal of Insurance Services Office, Inc.. Page 7 of 14

with its permission.
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 106 of 192 PagelD #:112

SECTION VI - CONDITIONS

We have no duty to provide insurance under this Caverage Part uniess you and any invelved insured
have fully complied with Conditions contained in this Coverage Part.

A. Bankruptcy

Subject to exclusion 8, the bankruptcy or insolvency of the insured or of the insured's estate will not
relieve us of our obligations under this Coverage Part.

6B. Duties in Event of “Employment Practices” or “Claims”

1. You must see to it that we are notified as soon as practicable of any specific "employment prac-
tices" which you believe may result in an actual "claim". Your belief must be reasonably certain as
the result of specific allegations made by a potential claimant or such potential claimant's repre-
sentative, or as the result of specifically identifiable injury sustained by a potentia! claimant. To the
extent possible, notice should include:

a. How, when and where such “employment practices" took place;
b. The names and addresses of any potential claimants and witnesses; and
cs. The nature of any injury arising out of such “employment practices".
Notice of such “ernployment practices" is not notice of a "claim", but preserves any insured's
rights to future coverage for subsequent "claims" arising out of such "employment practices" as
described in the Basic Extended Reporting Period of SECTION Vil - EXTENDED REPORTING
PERIODS.
2. Ifa “claim” is received by any insured:
a. You mustimmediately record the specifics of the "claim" and the date received;
b. You and any other involved insured must see to it that we receive written notice af the "claim",
as soon as practicable, but in any event we must receive notice aither:
{1) During the "policy period" or within thirty (30) days thereafter; or
(2) With respect to any "claim" first made during any Extended Reporting Period we provide
under SECTION VII - EXTENDED REPORTING PERIODS, during such Extended Reporting
Period,
as a condition precedent for coverage under this insurance. Such notice must provide us with
the same information as fs required in Item 1. immediately preceding; and
a. You and any other invelved insured must:
(1) Immediately send us copies of any demands, notices, summonses or legal papers received
in connection with the "claim";
(2) Authorize us to obtain records and other information;
(3) Cooperate with us in the investigation, settlement or defense of the “claim; and
(4) Assist us, upon our request, in the enforcement of any right against any person or or-
ganization which may be tiable to the insured because of injury or damage ta which this
insurance may also apply, :

4. No insureds will, except at their own cost, voluntarily make a payment, assume any obligation, or
incur any expense without our consent.

CG 89 G2 12 08 Includes copyrighted material of Insurance Sarviees Office, Inc.. Page 8 of 14

with its permission.
FILED DATE: 3/11/2020 2:07 PM 9 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 107 of 192 PagelD #:113

C. Legal Action Against Us

No person or organization has a right under this Coverage Part:

1, Tojoinusasa party or otherwise bring us into a "claim" seeking "damages" from any insured; or

2. To sue us on this Coverage Part unless all of its terms have been fully complied with,

A person or organization May Sue us to recover on an agreed settiement or on a final Judgment against
an insured obtained after an actual trial; but we will not be liabie for "damages" that are not payable
under the terms of this Coverage Part or that are in excess of the applicable limit of insurance. An

agreed settlement means a settlement and release of liability signed by us, the insured and the clalmant
or the claimant's legal reprasentative.

Other insurance

If other valid and collectible insurance is available to the insured for "damages" or "defense expense"
we cover under this Coverage Part, our obligations are limited as follows:

1. As this insurance is primary insurance, our obligations are not affected unless any of the other

insurance is also primary. Then, we will share with all that other insurance by the method described
in 2. below.

2. If all of the other insurance permits contribution by equal shares, we wi!! follow this method also.
Under this approach each insurer contributes equal amounts until it has paid tts applicable limit of
insurance or none of the loss remains, whichever comes first.

if any of the other insurance does not permit contribution by equal shares, we will contribute by limits.
Under this method, each insurer's share is based on the ratio of its applicable limit of insurance to the
total applicable fimits of insurance of all insurers.

Premium Audit
1. Wewill compute al! premiums far this Coverage Part in accordance with our rules and rates,

2. Premium shown in this Coverage Part as advance premium is deposit premium only. At the close of
each audit period we will compute the earned premium for that period. Audit premiums are due
and payable on notice ta the first Named Insured. If the sum of the advance and audit premiums
paid for the “policy period" is greater than the earned premium, we will return the excess to the
first Named Insured.

3. The first Named insured must keep records of the information we need for premium computation,
and send us copies at such times as we may request.

Hepresantations

By accepting this policy, you agree:

1. The statements in the Declarations are accurate and complete;

2. Those statements are based upon representations you made to us; and
3. We have issued this policy in reliance upon your representations.
Separation Of Insureds

Except with respect to the Limits of Insurance, and any rights or duties specificatty assigned in this
Coverage Part to the first Named Insured, this insurance apolies:

1. Asifeach Named Insured were the only Named Insured; and

CG 89 02 12 08 Includes copyrighted material of Insurance Services Office, Inc., Page 9 of 14

with its permission.
FILED DATE: 3/11/2020 2:07 PM 9 2020L002942

H,

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 108 of 192 PageID #:114

2. Separately to each insured against whom “claim” is made.
Transfer Of Rights Of Recovery Against Others To Us

lf the insured has rights to recover ail or part of any payment we have made under this Coverage Patt,
those rights are transferred to us. The insured must do nothing after loss to impair them, At our request,
the insured will sue those responsible or transfer those rights to us and help us enforce them.

Payment of Deductibles and Coinsurance Amounts

The first Named Insured shown in the Declarations is responsible for the payment of all deductible and
coinsurance participation amounts,

When We Do Not Renew

lf we decide not to renew this insurance, we will mail or deliver to the first, Named Insured shown in the
Declarations written notice of the nonrenewal not less than 30 days before the expiration date. If notice
is mailed, proof of mailing will be sufficient proof of notice.

Any State amendatory endorsement changing Nonrenewal Conditions for any part of this policy ta
which this Coverage Part forms a part, shall also apply to this Coverage Part.

Common Policy Conditions
The fallowing additional conditions apply with respect ta this Coverage Part:
1. The Commion Policy Conditions contained in form IL 0017; and

2. Any applicable State amendments thereto.

SECTION VII - EXTENDED REPORTING PERIODS

4. Wewill provide Extended Reporting Pericds, as described below, if;
1. This insurance is cancelled ar not renewed; or
2. We renew or replace this Coverage Part with insurance that:
a, Has a Retroactive Date later than the date shown in the Declarations of this Coverage Part; or
b. Ooes not apply on a claims-made basis.

B. Extended Reporting Periods do not extend the "policy period” or change the scope of coverage pro-
vided. They apply only to "claims" as the result of “employment practices" which occurred after the
Retroactive Date, if any, shown in the Declarations and before the end of the "policy period". Once in
effect, Extended Reporting Periods may not be cancelled.

C. Extended Reporting Periods do not reinstate or increase the Limits of Insurance.

D. A Basic Extended Reporting Period is automatically provided without additional charge. This period
starts with the end of the “policy period" and lasts for:

1. Five years with respect to "claims" arising out of "employment practices” which had been property
reported to us during the "policy period" in accordance with provision 1. of Paragraph B. Duties in
- Evant of "Emptoyment Practices" or "Claims", under SECTION Vi - CONDITIONS; and
2. Sixty cays with respect to "claims" arising from “employment practices” not previously reported
to us.
CG 46 02 12 08 Includes coayrightad materia! of Insurance Services Office, Inc., Page 10 of 14

with its permission.
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 109 of 192 PagelD #:115

The Basic Extended Reporting Period does not apply to "claims" that are covered under any subsequent
insurance you purchase, or that would be covered but for exhaustion of the amount of insurance
applicable to such claims.

E. A Supplemental Extended Reporting Period of twelve (12) months duration is available, but only by an
endorsement and for an extra charge. This supplemental period starts when the Basic Extended Report-
ing Period, set forth in Paragraph O.2, above, ends. You must give us 2 written request for the endorse-
ment within 30 days after the end of the “policy period”. The Supplemental Extended Reporting Period
will not go into effect unless you pay the additional premium when due. We will determine the actdi-

tonal premium in accordance with our rules and rates. In doing so, we may take into account the
folowing:

1. The exposures insured;
2. Previous types and amounts of insurance,

3. Limits of Insurance available under this Coverage Part for future payment of "damages" or "de-
fense expense"; and

4. Other related factors.
The additional premium will not exceed 200% of the annual premium for this Coverage Part.

F. The Supplemental Extended Reporting Period endorsement we Issue shall set forth the terms, not
inconsistent with this Section, applicable to the Supplemental Extended Reporting Period, including a
provision to the effect that the insurance afforded for “cialms” first received during such period Is
excess over any other valid and collectible insurance available under palicies in force after the Sup-
plemental Extended Reporting Period begins.

SECTION Vill - DEFINITIONS

A. “Bodily injury" means physical injury to the body, sickness ar disease sustained by a person as the
result of direct physical injury to the body, including death resulting from any of these at any time.
“Bodily injury” does not include mental anguish that results from an “employment practice",

B. “Claim” means written or oral notice presented by:

1. Any "amployee", “leased worker", "temporary worker”, former “employee” or applicant for em-
ployment by you; or

2. The EEOC or any other Federal, state or /ocal administrative or regulatory agency on behalf of such
person in Item 1. immediately preceding,

alleging that the insured is responsible for "damages" as a result of injury arising cut of any “emplay-
ment practices".

“Claim” inciudes any civil proceeding in which either "damages" are alleged or fact finding will take
place, when either is the actual or alleged result of any "employment practice” to which this insurance
applies. This includes:

{1) An arbitration proceeding in which such "damages" are claimed and to which the insured submits
with our consent;

(2) Any other alternative dispute resolution proceeding in which such “damages” are claimed and to
which the insured submits with our consent; or

{3) Any administrative proceedings established under applicable federal, state or local laws as may be
applicable to “employment practices" covered under this insurance.

CG 8&9 02 12 08 Includes copyrighted material of Insurance Services Office, inc., Page 11 of 14
with its permission.
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 110 of 192 PagelD #:116

"Coverage territory” means:
1. The United States of America (including its territories and possessions} and Puerto Rico; or

2. Anywhere in the world with respect to the activities of a person whose place of employment is in
the territory described in 1. above, while he or she is away for a short time on your business;

provided that the insured's responsibility to pay "damages" is determined ina suit (or in any other type
of civil proceeding as described uncer the definition of "claim") on the merits in, and under the substan-
tive law of, the United States of America {including its territories and possessions) or Puerto Rico.

“Damages” means monetary armounts to which this insurance applies and which the insured fs legally
obligated to pay as judgments or awards, or as settlements to which we have agreed in writing.

"Damages" include:
1. "Pre-Judgment interest" awarded against the insured on that part of the judgment we pay,

2. To the extent allowed by law, any portion of a judgment or award that represents a multiple of the
compensatory amounts or punitive or exemplary damages, and

3. “Legal fees" untess the “claim” is seeking soiely equitable relief, injunctive relief, declarative relief
or any other relief or recavery other than money.

“Damages” do not include:
(1) Civil, criming|, administrative or other fines or penalties;
(2} Equitable relief, injunctive relief, declarative relief or any other relief or recavery other than money;

(3) "Legal fees” when solely equitable relief, injunctive relief, declarative relief or any other retief or
recovery other than money is sought; or

{4) Judgments or awards because of acts deemed uninsurable by law.

"Defense expense" means payments allocated to a spacific "claim" for its investigation, settlement, or
defense, including:

1. Attorney fees and all other litigation expenses.

2. The cost of bonds to appeal a judgment or award in any "claim" we defend. We do not have to
furnish these bonds.

3. The cost of bonds to release attachments, but only for bond amounts within the available limits of
insurance. We do not have to furnish these bands.

4. Reasonable expenses incurred by the insured at our request to assist us in the investigation or
defense of any "claim", inciuding actual loss of earnings up to $250 a day because of time off from
work,

&. Costs taxed against the insured inthe "claim",
“Defense expense” does not include:
(1} Salaries and expenses of our employees ar your "employees", other than:

fa} That portion of our employed attorneys' fees, salaries and expenses allocated to a specific
"claim" for the defense of the insured: and

{b) The expenses describec in 4. above; and

CG 89 02 12 08 Includes copyrighted material of Insurance Services Office, Inc., Page 12 of 14

with its permission.
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 111 of 192 PagelD #:117

(2) Interest on the full amaunt of any judgment that accrues after
have paid, offered to pay, or depasited in court the
Provisions of SECTION Ill - LIMITS OF INSURANCE,

F. "Employee" means a person

entry of the judgment and before we
amount available for the judgment under the

1. Employed by you for wages or salary, or
2, Whois acurrent or former member of your board of directors.

But “amployee" does not include any independent contractor, any employees of any independent

contractor while acting within the Scope of their employment, any “leasect worker" or any “tem-
porary worker",

G. “Employment practices” means any of the following actual or alleged practices which are directed
against any of your “employees”, "leased workers", "temporary workers", former “employees” or any
applicant for employment bY you, and for which remedy is sought under any federal, state or focal
statutory or common civil employment law:

1. Wrongful refusa! ta employ a qualified appticant tor employment;

2. Wrongful failure ta promote, or wrongful deprivation of career opportunity;

3. Wrongful demotion, negligent evaluation, negligent reassignment or wrongful discipline;

4.) Wrongful termination of employment, including retaliatory or constructive discharge;

5. Employment related misrepresentation;

6. Harassment, coercion, discrimination or humiliation as a consequence of race, color, creed, na-

tional origin, marital status, medical condition, gender, age, physical appearance, physical and/or
mental impairments, pregnancy, sexual orientation or sexual Preference or any other protected
class or characteristic established by any applicable federal, state, or local Statute; ar

7. Oral or written publication of material that slanders, defames or libels or violates ar invades a right
of privacy,

H. "Interrelated' means:

1. Having as a common nexus any fact, circumstance, situation, event, transaction or cause; or
2. ASé@ries of related facts, circumstances, situations, events, transactions or causes.

Il. "Leased worker" means a person leased to you by a labor leasing firm under an agreement between
you and the labor leasing firm, to perform duties related to the conduct of your business. “Leased
worker” does not include a "temporary worker".

4. “Legal fees” means attorneys fees, or expenses that the insured is legally obligated to pay as a result of
an adverse judgment. "Legal fees" does not include cost of compliance with any equitable relief,
injunctive relief, declarative relief or any other relief or recovery other than money.

K. "Policy period" means the period stated in the Declarations of the policy of whieh this Coverage Part
forms a part including an extension after issuance of the policy for an additional period of less than 12
months, However.

1. If this Coverage Part is issued to be effective subsequent to the effective date of such policy, the
"policy period” for the Coverage Part will start with the affective date of the Coverage Part; and

\
CG 89 02 12 08 Includes copyrighted material of Insurance Servicas Offine, (nc.. Page 13 of 14
with its permissian.
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 112 of 192 PagelD #:118

2. if this Coverage Part is cancelled prior to the expiration date of such policy, the “policy period" for
this Coverage Part will end with the cancellation date of the Coverage Part.

L, "Pre-judgment interest" means interest added to a settlement, verdict, award or judgment based on the
amount of time prior to the settiament, verdict, award or judgment, whether or not made part of the
settlement, verdict, award or judgment.

M. "Temporary worker” means a person whe is furnished to you to substitute for a permanent ‘employee"
on leave orto meet seasonal or short-term warklead conditions.

CG 88 02 12 08 Ineludas copyrighted material of Insurance Services Office, Inc., Page 14 of 14
with its permission.
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 113 of 192 PagelD #:119

COMMERCIAL GENERAL LIABILITY
CG 49 72 03 11

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EMPLOYMENT RELATED PRACTICES LIABILITY -
ILLINOIS NON-RENEWAL AMENDMENT

This endorsement modifies insurance provided under the foliowing:

EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE FORM

Paragraph J. of Section VI, Canditions, of the Employment- Related Practices Liability Coverage Form,
CG 89 02, is replaced by the fallowing:

J. When We Do Not Renew

if we decide not to renew this insurance, we will mail to the first Named Insured shown in the Declara-

tions written notice of the nonrenewal not less than 60 days before the expiration date. Proof of mailing
will be sufficient proof of notice.

Any State amendatory endorsement changing Nonrenewal Conditions far any part of this potiey to
which this Coverage Part forms 3 part, shall also apply to this Coverage Part.

© 2011 Liberty Mutual Agency Corporation. All rights reservad.
CG 89 72 03 11 includes copyrighted materia( of Insurance Services Office, Inc.. with its permissiar. Page 1 of 1
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 114 of 192 PagelD #:120

COMMERCIAL GENERAL LIABILITY
CG 89 73:10 14

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY,

ILLINOIS CHANGES - CANCELLATION
AND NONRENEWAL

This endorsement modifies insurance provided under ihe following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

CONDOMINIUM ASSOCIATION DIRECTORS AND OFFICERS COVERAGE FORM
EMPLOYEE BENEFITS LIABILITY COVERAGE FORM

LIQUOR LIABILITY COVERAGE PART

PASTORAL PROFESSIONAL LIABILITY COVERAGE

POLLUTION LIABILITY COVERAGE PAAT

PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
PRODUCT WITHDRAWAL COVERAGE PART

A. Canceilation (Common Policy Conditions} is replaced by the following:

CANCELLATION
1. The first Named Insured shown in the Declarations may cancel this policy by mailing to us advance
written notice of canceilation.
2. We may cancel this palicy by mailing to you written notice stating the reason for cancellation. (f we
cancel:
a. For nonpayment of premium, we will mail the notice at least 10 days prior to the effective date
of cancellation.
b. Forareason other than nonpayment of premium, we will mail the notice at least:
(1) 30 days prior to the effective date of cancellation if the policy has been in effect for 60 days
or less,
(2) 60 days prior to the effective date of cancellation if the policy has been in effect for more
than 60 days,
3. If this policy has been in effect for more than 60 days, we may cancel only for ane or more of the
following reasons:
a. Nonpayment of premium;
b. The policy was obtained through a material misrepresentation;
c. Any insured has violated any of the terms and conditions of the policy;
d. The risk originally accepted has measurably increased; .
e. Certification to the Director of Insurance of the loss of reinsurance by the insurer that provided
coverage to us for a! ora substantial part of the underlying risk insured; or
f. A determination by the Director of Insurance that the continuation of the policy could place us
in viclation of the insurance laws of this State.
4. Notice of cancelation will state the effective date of cancellation. The policy period will end on that
date,
5. (f this policy is cancelled, we will send the first Named Insured any premium refund due. If we

cancel, the refund will be pro rata. |f the first Named Insured cancels, the refund will be less than
pro rata, The cancellation will be effective even if we have not offered a refund.

® 2014 Liberty Mutual {nsurance, All rights reserved.

CG 89 73 10 74 includes copyrighted material of Insurance Services Office. inc.. with its permission. Pages 1 of 2
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 115 of 192 PagelD #:121

B. The following is added and supersedes any provision to the contrary:
NONRENEWAL

lf we decide net to renew or continue this policy, we will mail you and your agent or broker written
notice, stating the reason for nonrenewal, at least 60 days before the end of the policy period. If we offer
to renew or continue and you do not accept, this policy will terminate at the end of the current policy
period. Failure to pay the required renewal or continuation premium when due shail mean that you
have not accepted our offer,

Hf we fail to mail proper written notice of nonrenewal and you obtain other insurance, this policy will
end on the effective date of that insurance.

C. Mailing Of Notices

We will mail cancellation and nonrenewal notices to you, and the agent or broker, at the last addresses
known to us. Proof of mailing will be sufficient proof of notice.

© 2014 Liberty Mutual Insurance. All rights reserved.
CG 69731014 Includes copyrighted materral of Insurance Services Office, Inc., with its germission, Page 2 of 2
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 116 of 192 PagelD #:122

COMMERCIAL PROPERTY
CP 00 10 10 12

BUILDING AND PERSONAL
PROPERTY COVERAGE FORM

y restrict coverage. Read ihe entire policy carefully to determine rights,

Various provisions in this palic
duties and what is and is not covered.
Throughout this policy, the words "you
The words “we”, "us" and “our
Other words and phrases that ap
tions,

A. Coverage
We will pay for direct physical loss of or dam-
age to Covered Property at the premises de-
scribed in the Declarations caused by or
resulting from any Covered Cause af Loss.

1. Covered Property
Covered Property, as used in this Cover-
age Part, means the type of property de-
scribed in this section, A.1., and limited
in A.2. Property Not Covered, if a Limit Of
Insurance is shown in the Declarations
for that type of property.

a. Bullding, meaning the building or
Structure described in the Declara-

tions, including:

(1} Completed additions;

(2) Fixtures, including outdoor fix-
tures;

(3) Permanently installed:

(a) Machinery: and
(pb) Equipment;
(4) Personal praperty owned by you
that ig used to maintain of ser-
yiee the building of structure oF
its premises, including:
fa). Fire-extinguishing equip-
ment;

(b> Gutdocr furniture,

(c} Floar coverings, and

(d) Appliances used for retriger-
ating, ventilating, cooking,
dishwashing or laundering;

(5) If not covered by other insur-
ance:

(a) Additions under construc-
tion, alterations and repairs
to the building or structure;

CP 00 10 10 12

“and “your" refer to n
“ refer to the company previding this insurance.

pear in quotation marks have special me

the Named insured shown in the Declarations.

aning. Refer to Section H. Defini-

{b) Materials, equipment, SUp-
plies and temporary struc:
tures, on or within 100 feet
of the described premises,
used for making additions,
alterations or repairs to the
building or structure.

Your Business Personal Property

consists of the following property lo-

cated in or on the building ar struc-
ture described in the Declarations or
in the open {or in a yehicla} within

100 teet of the building or structure

or within 100 feet of the premises de-

scribed in the Declarations, whichev-
er distance [s greater:

{1} Furniture and fixtures;

(2) Machinery and equipment;

(3) "Stock";

{4} All other personal property
owned by you and used in your
business;

(5) Labor, materials or services fur-
nished or artfanged by you on
personal preperty of others,

(6) Your use interest as tenant in im-
provements and betterments.
Improvements and betterments
are fixtures, alterations, installa-
tions or additions:

{a) Made a part of the building
of structure you occupy but
do not own; and

(b} You acquired or made at
your expense but cannot le-
gally remove;

{7} Leased personal property for
which you have a contractual re-
sponsibility to insure, unless
otherwise provided for under
Personal Property Of Others.

® Insurance Services Office, inc., 2011 Page 1 of 17
FILED DATE: 3/1 1/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 117 of 192 PagelD #:123

c.

Personal Property Of Others that is:

(t) In your care, custady or control;
and

(2) Located in or on the bullding or
Structure described in the Decla-
rations or in the open {or ina ve-
hicle} within 100 feet of the
building or structure or within
100 feet of the premises de-
scribed in the Declarations,
whichever distance is greater.

However, our payment for loss of or

damage to personal property of oth-

ers will only be for the account of the

owner of the property,

2. Property Not Covered
Covered Property does not include:

Page 2 of 17

Accounts, bilis, currency, food
stamps or other evidences of debt,
money, hotes or securities. Lottery
tickets held for sale are not securi-
ties;
Animafs, unless owned by athers
and boarded by you, or if owned by
you, onty as "stock" while inside of
bulidings;
Automobiles held far sale;
Bridges, roadways, walks, patios or
other paved surfaces;
Contraband, or property in the
course of illegal transpottation or
trade;
The cost of excavations, grading,
backfilling or fitling;
Foundations of buildings, structures,
machinery or boilers if their founda-
tions are below: —
(1) The jowest basement floor; or
(2} The surface af the ground, if
there is no basement;
Land {including land on which the
property is located), water, growing
crops or lawns {other than lawns
which are part of a vegetated roof);
Personal property while airborne or
waterborne;
Bulkheads, pilings, piers, wharves or
docks;
Property that is covered under an-
other coverage form of this or any
other policy in which it is more spe-
cifically described, except for the ex-
cess of the amount due (whether you
can collect on it or not) from that oth-
er insurance;

® Insurance Services Office, Inc., 2011

Retaining walls that are not part of a
building;

Underground pipes, flues or drains;

Electronic data, axcept as provided
under the Additional Coverage, Elec-
tronic Data. Electronic data means
information, facts or computer pro-
grarns stored as or on, created or
used on, or transmitted to or fram
camputer software {including sys-
tems and applications software), on
hard or floppy disks, CD-ROMs,
tapes, drives, cells, data processing
devices or any other repositories of
computer software which ere used
with electronically controlled equlp-
ment. The term camputer programs,
referred to in the foregoing descrip-
tion of electronic data, means a set of
related electronic instructions which
direct the operations and functions
of 4 computer or device connected to
it, which enable the computer or de-
vice to receive, process, store, re-
trieve or send data. This paragraph,
n., does not apply to your "stock" of
prepackaged software, or to elec-
tronic data which is integrated in and
apérates or controis the building's
elevator, lighting, heating, ventila-
tion, air conditioning or security sys-
tem;
The cost to replace or restore the in-
formation on valuable papers and
records, including those which exist
as electronic data. Valuable papers
and records include but are not limit-
ed to proprietary information, books
of atcaunt, deeds, manuscripts, ab-
stracts, drawings and card index sys-
tems, Refer to the Coverage Exten-
sion for Valuable Papers And
Records (Other Than Electronie Data)
for limited coverage far valuabie pa-
pers and records other than those
which exist as electronic data;
Vehicles or self-propelled machines
(including aircraft or watercraft) that:
(1) Are licensed for use on public
roads; or
(2) Are operated principally away
from the described premises.
This paragraph does not apply to:

(3) Vehicles or self-propelled
machines or autos you man-
ufacture, process or ware-
house; :

CP 00 10 10 12
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 118 of 192 PagelD #:124

{b) Vehicles or salf-propelled
machines, other than autos,
you hold for sale;

(c) Rowboats or canoes out of
water at the described prem-
ises; o7

(a} Trailers, but only te the ex-
tent provided for in the Cov-

erage Extension for
Non-owned Detached Trail-
6's; or
q. The following property while outside
of buildings:

(1) Grain, hay, straw or other crops;
(2) Fences, racio or television an-
tennas {including satellite
Gishes) and their lead-in wiring, (3)
masts or towers, trees, shrubs or
plants (other than trees, shrubs
or plants which are "stock" or
aré part of a vegetated roof}, all
except as provided in the Cover-
age Extensions.

3. Cavered Causas Of Less

See applicable Causes Of Loss form as
shown in the Declarations.
4. Additional Coverages
a. Debris Removal
(1) Subject te Paragraphs (2}, (3)

and (4), we will pay your ex-
pense to remove debris of Cov-
ered Property and other debris
that is on the described prem-
Is@s, when such debris is caused
by or results from a Covered
Cause of Loss that occurs during
the policy period. The expenses
will be pald only if they are re-
ported to us in writing within 186
days of the date of direct phys-
ical loss or damage.

(2} Debris Removal does not apply

to costs to:
(a} Remove debris of property
of yours that is not insured (4)

under this policy, or proper-
ty in your possession that is
not Covered Property;

{b) Remove debris of praperiy
owned by or leased to the
fandlord of the building
where your described prem-
ises are located, unless you
have a contractual respansi-
bility to insure such praperty
and it is insured under this
policy;

CP 0G 104012 @ {Insurance Services Office, Inc., 2911

(c) Remove any property that is
Property Not Covered, in-
cluding property addressed
under the Outdoor Property
Coverage Extension;

{d) Remove property of others
of a type that would not be
Covered Property under this
Coverage Form;

{e} Remove ceposits of mud or
earth from the grounds of
the described premises;

(f) Extract "pollutants" fram
land or water; or

ig) Remove, restore or replace

polluted land or water.

Subject to the exceptions in

Paragraph (4), the follawing pro-

yisions apply:

(a) The most we will pay for the
total of direct physical loss
or damage pilus debris re-
maval expense is the Limit
af Insurance applicable to
the Covered Property that
has sustained lass or dam-
age.

ib) Subject to {a} above, the
amount we will pay for de-
bris removal expense is
limited ta 25% of the sum of
the deductible pius the
amount that we pay for di-
rect physical loss or damage
to the Covered Property that
has sustained loss or dam-
age. However, if no Covered
Property has sustained di-
rect physical loss or dam-
age, the most we will pay for
removal of debris of ether
property (if such removal is
covered uncer this Addition-
al Coverage) is $5,000 at
éach location.

We will pay up to an additional
$25,000 for debris removal ex-
pense, for each location, in any
one occurrence of physica! loss
or damage to Covered Property,
if one or both of the following
circumstances apply:

Page 3 of 17
FILED DATE: 3/41/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 119 of 192 PagelD #:125

(a) The total of the actual debris
removal expense plus the
amount we pay for direct
physical loss or damage ex-
ceeds the Limit of Insurance
on the Covered Property that
has sustained loss or dam-
age.

(bj The actual debris removal
expense exceeds 25% of the
sum of the deductible plus
the amount that we pay for
direct physica! loss or dam-
age to the Covered Property
that has sustained loss or
damage.

Therefore, if (4)(a) and/or (4)(b)

applies, our total payment for ci-

rect physical loss or damage and
debris removal expense may
reach but will never exceed the

Limit of Insurance on the Cov-

ered Property that has sustained

loss or darmmage, plus $25,000.

(5) Exarnples

The following examples assume
that there is no Coinsurance pen-

alty.

Exampie 1 .
Limit of Insurance: $ 90,000
Amount of Deductible: $ 500
Amount of Loss: $ 50,000
Amount of Loss Payable: $ 49,500

{$50,000 - $500)
Debris Removal Expense: $ 10,0006
Debris Removai Expense Payable: § 10,000

($10,000 is 20% of $50,006.)

The debris removal expense is less than 25% of
the sum of the loss payable plus the deductibie.
The sum of the loss payable and the debris re.
moval expense ($49,500 + $10,000 = $59,500) is
less than the Limit of Insurance. Therefore, the
full amount of debris removal expense is payable
in accordance with the terms of Paragraph (3).

Example 2
Lirnit of Insurance: $ 90,000
Amount of Deductible: $ 590
Amount of Loss: $ 80,000
Amount of Loss Payable: $ 79,500
($80,000 - $500)
Debris Removal Expense: $ 40,600
Debris Removai Expense Payable
Basic Amount: $ 10,500

Additional Amount: $ 25,000

Page 4o0f 17

© insurance Services Office, Ine., 2011

The basic amount payable for debris removal
expense under the terms of Paragraph (3) is cal-
culated as follows: $80,000 ($79,600 + $500) x
25 = $20,000, capped at $10,500, The cap ap-
plies because the sum of the loss payable
{$79,500} and the basic amount payable for de-
bris removal expense ($10,500) cannot exceed
the Limit of Insurance ($90,000),

The additional amount payable for debris re-
moval expense is provided in accordance with
the terms of Paragraph (4), beacause the debris
removal expense {340,000) exceeds 25% of the
loss payable plus the deductible ($40,000 is 50%
of $80,000), and because the sum eft the joss
payable and debris removal expense ($79,500 +
$40,000 = $119,500) would exceed the Limit of
Insurance ($90,000). The additianai amount of
covered debris removal expense is $25,000, the
maximum payable under Paragraph {4). Thus,
the total payabie for debris rermaval expense in
this example is $35,500; $4,500 of the debris re-
moval expense is not covered.

b. Preservation Of Property

If it is necessary to move Covered
Property from the described prern-
ises to preserve it fram loss or dam-
age by a Covered Cause of Loss, we
will pay for any direct physical loss
or damage te that property:

(1) While it is being moved or while
temporarily stored at another to-
cation; and

(2) Only if the foss or damage oc-
curs within 30 days after .the
property is first moved.

c. Fire Department Service Charge
When the fire department is called te
save or protect Covered Property
trom a Covered Cause of Lass, we
will pay up to $1,000 for service at
each premises described in the Dec-
larations, unless @ higher limit is
shown in the Declarations. Such limit
is the most we will pay regardless of
the number of responding fire de-
partments or fire units, and regard-
less of the number or type of ser-
vices performed,

This Additional Coverage applies to

your liability for fire department ser-

vice charges:

(1} Assumed by contract or agree-
ment prior to loss; or

(2) Required by local ordinance.

No Deductible applies to this Addi-

tional Coverage.

CP 00 10 16 12
FILED DATE: 3/11/2020 2:07 PM + 2020L002942

CP 06 10 10 12

Pollutant Clean-up 4nd Removal

We will pay your expense to extract
“pollutants” from land or water at
the described premises if the dis-
charge, dispersal, seepage, migra-
tion, release or escape of the "pollu-
tants” is caused by or results fram a
Covered Cause of Loss that occurs
during the policy period. The ex-
penses will be paid oniy if they are
reported to us in writing within 180
days of the date on which the Cov-
ered Cause of Loss accurs.
This Additiona! Coverage does not
apply to cests to test for, monitor or
assess the existence, concentration
or effects of "pollutants”. But we will
pay for testing which is performed in
the course of axtracting the “pallu-
tants" from the land or water,
The most we will pay under this Ad-
ditional Coverage far each described
premises is $10,000 for the sum ofall
covered expenses arising out of Cov-
ered Causes of Loss occurring during
each separate 12-month period of
this policy.

increased Cost Of Construction .

(1) This Additional Coverage ap-
Plies only to buildings to which
the Replacement Cost Optional
Coverage applies.

(2} In the event of damage by a Cov-
ered Cause of Loss to a building
that is Covered Property, we will
pay the increased costs incurred
to comply with the minimum
standards of an ordinance or jaw
In the course of repair, rebuild.
ing or replacement of damaged
parts of that property, subject to
the jimitations stated in e.(3)
through a.(9} of this Additional
Coverage,

(3) The ordinance or law reterred to
in @.(2) of this Additional Cover-
age is an ordinance or law that
regulates the construction or re-
pair of buildings or establishes
zoning or land use requirements
at the described premises and is
in force at the time of loss.

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 120 of 192 PagelD #:126

{4) Under this Additional Coverage,
we will not pay any costs due to
an ordinance or law that:

(a) You were required to com-
ply with before the loss,
even when the building was
undamaged; and

(b) You failed to comply with.

(5} Under this Additional Coverage,
we will not pay for:

(a) The enforcement of or com-
pliance with any ordinance
or law which requires
demclition, repair, raplace-
ment, reconstruction, re-
modeling or remediation of
property due te contamina-
tion by “pollutants” or due
to the presence, grawth,
proliferation, spread or any
activity of “fungus”, wat or
dry rot or bacteria; or

(b) Any costs associated with
the enfercement of or com-
pliance with an ordinance or
law which requires any in-
suréd or others to test for,
moniter, clean up, remove,
contain, treat, detoxify or
neutralize, or in any way re-
spond to, or assess the af-
fects of “poliutants", “fun-
gus", wet or dry rot or
bacteria.

(6} The most we wil! pay under this
‘Additional Coverage, for each
described building insured un-
der this Coverage form, is
$10,000 or 5% of the Limit of In-
surance applicable to that build-
ing, whichever is less. If a
damaged building is covered un-
der gs blanket Limit of Insurance
which applies to more than one
building or item of property,
then the most we will pay under
this Additional Coverage, for
that damaged building, is the
lasser of $10,000 or 5% tirnes the
value of the damaged building
as of the time of loss times the
applicable Coinsurance percent-

age. .

The amount payable under this

Additional Coverage is addition-

alinsurance.

© Insurance Services Office, Inc., 2011 Page 5 of 17
FILED DATE: 3/11/2020 2:07 PM 20201002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 121 of 192 PagelD #:127

Page 6 of 17

{7} With respect to this Adcitional

(8)

(3)

Coverage:

(a) We will not pay for the In-
creased Cost of Construc-
tion:

{i} Until the property is ac-
tually repaired or
raplaced at the same or
another premises; and

(ii) Unless the repair or re-
placement is made as
sacn 4s reasonably pas-
sible after the loss or
damage, not to exceed
two years. We may ex-
tend this period in writ-
ing during the two
years.

(b}) Hf the building is repaired or
replaced at the same prem-
ises, or if you elect to rebuild
at another premises, the
most we will pay for the In-
ereased Cost of Construc-
tion, subject to the provi-
sions of a.(6} of this
Additional Coverage, is the
increased cost of construc-
tion at the same premises.

ic) If the ordinance or iaw re-
quires relocation to another
premises, the most we will
pay for the Increased Cost of

Construction, subject to the

provisions of @.(6) of this

Additional Coverage, is the

increased cost of construc-

tion at the new premises.

This Additianal Coverage is not
subject to the terms of the Ordi-
nance Or Law Exclusicn to the
extent that such Exclusion would
conflict with the provisions of
this Additional Coverage.

The costs addressed in the Loss
Payment and Vaiuation Condi-
tions, and the Replacement Cast
Optional Coverage, in this Cov-
erage Form, do not include the
increased cost attributable to en-
forcement of ar compliance with
an ordinance or law. The amount
payable under this Additiona!
Coverage, as stated in e.{@) of
this Additional Coverage, is nat
subject to such limitation.

© insurance Services Office, Inc., 2011

f.

Electronic Data
(1) Under this Additional Coverage,

(2)

(3}

electronic data has the meaning
described under Property Nat
Covered, Electronic Data. This
Additional Coverage dees not
apply to your “stack” of
Prepackaged software, or to
electronic data which is integrat-
ed in and operates o controls
the building's efevatar, lighting,
heating, ventilation, air condi-
tioning or security system.
Subject to the provisions of this
Additional Coverage, we will pay
far the cost to replace or restore
electronic data which has been
destroyed or corrupted by a Cov-
ered Cause of Loss. To the ex-
tent that electronic data is not re-
placed or restored, the loss will
be valued at the cost of replace-
ment of the media on which the
alectronic data was stored, with
blank media of substantially
identical type.

The Covered Causes of Loss ap-
plicable to Your Business Per-
sonal Property apply to this Ag-
ditional Coverage, Electronic

Data, subject to the following:

(a) if the Causes of Loss - Spe-
cial Farm applies, coverage
under this Additional Cover-
age, Electronic Data, is lirnit-
ed to the “specified causes
of loss" as defined in ihat
form and Collapse as set
forth in that form.

(b) If the Causes Of Loss - Broad
Form applies, coverage un-
der this Additional Cover-
age, Electrenic Data, in-
cludes Collapse as set forth
in that form,

(c) If the Causes Of Loss form is
endorsed to add 4 Covered
Cause of Loss, the additional
Covered Cause of Loss does
not apply ta the coverage
provided under this Addi-
tional Coverage, Electronic
Data.

CP 60 10 10 12
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 122 of 192 PagelD #:128

{d) The Covered Causes of Loss
include a virus, harmfu!
code or similar instruction
introduced inta ar enacted
on a computer system {in
cluding electronic data) or a
network to which it is con-
nected, designed to damage
or destroy any part of the
system or disrupt its normal
operation. But there is no
coverage for loss or damage
caused by or resulting from
mahipulation of a computer
system (including electronic
data) by any employee, in-
cluding a temporary or
leased employee, or by an
entity retained by you or for
you to inspect, design, in-
stall, modify, maintain, re-
pair or replace that system.

(4) The most we will pay under this

Additional Coverage, Electronic
Data, is $2,500 (unless a higher
limit is shown in the Declara-
tians) for all loss or damage sus-
tained in any one policy year, re-
gardless of the number of
occurrences of loss or damage
or the number of premises, loca-
tions of computer systems in-
volved. If loss payment an the
first occurrence does not ex-
haust this amount, then the bal-
ance is available for subsequent
loss or damage sustained in but
not atter that policy year. With
respect ta an occurrence which
begins in one policy year and
continues or results in additional
loss or damage ina subsequent
policy year(s}, all loss or damage
is deemed to be sustained in ithe
policy year in which the occur-
rence began.

5. Coverage Extensions
Except as otherwise provided, the follaw-
ing Extensions apply to property located
in or on the building described in the Bec-
larations or in the open (or in a vehicle)
within 100 feet of the described prem-

ises.

if a Coinsurance percentage of 80% or
more, or a Value Reporting period sym-
bol, is shown in the Declarations, you
may extend the insurance provided by
this Coverage Part as follows:

CP 00 10 10 12

a. Newly Acquired Or Constructed
Property
{1} Buildings

(2}

© Insurance Services Office, Inc., 2011

If this policy covers Building,
you may extend that insurance
to apply to:

(a} Your new buildings while
being built on the described
premises; and

(b) Buildings you acquire at jo-
cations, other than the de-
scribed premises, intended
for:

(i) Similar use as the buila-
ing described in the
Declarations; or

{ii} Use as a warehouse.

The most we will pay for loss or
damage under this Extension is
$250,000 at each building.

Your Business Persona! Proper-
ty

(a) if this polisy covers Your

Business Personal Property,

you may extend that insur-

ance to apply to:

(i} Business personal prop-
erty, including such
property that you newly
acquire, at any location
you acquire other than
&t fairs, trade shows or
exhibitions; or

tii} Susiness personal prop-
erty, including such
property that you newly
acquire, located at your
newly constructed of
acquired buildings at
the location described
in the Declarations.

The most we will pay for
loss or damage under this
Extension is $100,000 at
each building.

(b) This Extension does not ap-
ply to:

{i) Personal property of
others that is temporar-
ily in your possession In
the course of installing
Or performing wark on
such property; cr

Page 7 of 17
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 123 of 192 PagelD #:129

Page 8 of 17

(i) Persanai property of
others that is temporar-
ily in your possession in
the course of your man-
ufacturing or
wholesaling activities.

{3) Period of Coverage
With respect to insurance pro-
vided under this Coverage Ex-
tension for Newly Acquired Or
Constructed Property, coverage
will end when any of the follow-
ing first occurs:

(a) This policy expires;

{b) 30 days expire after you ac-
quire the property or begin
construction of that part of
the building that would
qualify as covered praperty;
or

(c} You report values to us.
We will charge you additional
premium fer values reported
from the date you acquire the
praperty or begin construction of
that part of the building that
would qualify as covered prop-
arty.

Personal Effects And Property Of

Others

You may extend the insurance that

applies to Your Business Personal

Property to apply to:

(1} Personal effects owned by you,
your officers, your partners or
members, your managers or
your employees, This Extension
does not apply to loss or dam-
age by theft.

(2} Personal property of others in
your care, custody or control.
The most we will pay for loss or
damage under this Extension is
$2,500 at each described premises.
Our payment for loss of or damage
to personal property of others will
only be for the account of the owner

of the property,

© Insurance Services Office, Inc., 2071

G.

d.

Valuable Papers And Records {Other

Than Electronic Data)

{1} You may extend the insurance
that applies to Your Business
Personal Property to apply to
your cost to replace or restore
the Jost information on valuable
papers and records for which du-
plicates do not exist. But this Ex-
tension does not apply to valu-
able papers and recerds which
exist as electronic data. Electron-
ic data has the meaning de-
scribed under Property Not Cov-
ered, Electronic Data.

{2} If the Causes of Loss - Special
Form applies, coverage under
this Extension is limited to the
“specified causes of loss" as de-
fined in that form and Collapse
as set forth in that forrn.

(3) If the Causes of Loss - Bread
Form applies, coverage under
this Extension includes Collapse
as set forth in that form.

{4) Under this Extension, the most
we will pay to raplace or restore
the lost information is $2,500 at
each described premises, unless
a higher limit is shown in the
Declarations. Such amount is aq-
ditional insurance. We will also
pay for the cost of blank material
for reproducing the records
{whether or not duplicates exist)
and (when there is a duplicate}
for the cost of laber to transcribe
or copy the records, The casts of
blank material and labor are sub-
ject to the applicable Limit of In-
surance on Your Business Per-
sonal Property and, therefore,
coverage of such costs is not ad-
ditional insurance,

Praperty Off-premises

{1) You may extend the insurance
provided by this Coverage Form
to apply to your Covered Prop-
erty while it is away from the de-
scribed premises, if itis:
ja) Temporarily at a location

you do not own, lease or op-
erate;

CP 00101012
FILED DATE: 3/11/2020 2:07 PM = 2020L002942

CP 00 1016 42

(b) Jn storage at a location you
lease, provided the lease
was executed after the be-
ginning of the currant policy
term; or

(c) At any fair, trade show or
exhibition.

(2) This Extension does not apply to
property:
(a} Incroana vehicle; or

(b} In the care, custody or con-
trel of your salespersons,
unless the property is in
such care, custody or can-
trol at a fair, trade show or
exhibition.

(3) The most we will pay for loss or
damage under this Extension Is
$19,000.

Outdoor Property

You may extend the insurance pro-
vided by this Coverage Form to apply
to your outdoor fences, radio and
television antennas (including satel-
lite dishes), trees, shrubs and plants
{other than trees, shrubs or plants
which are "stock" or are part of a
vegetated roof), including debris re-
moval expense, caused by or result-
ing from any of the following causes
of loss if they are Covered Causes of
Loss:

(1) Fire;

{2) Lightning;

(3) Explosion;

(4) Riot or Civil Commotion; or

(5) Aircraft.

The most we will pay for loss or
damage under this Extension is
$1,000, but not more than $250 for
any one tree, shrub or plant. These
mits apply to any one occurrence,
regardless of the types or number of
items lost or damaged in that accur-
rence.

Subject to all aforementioned terms
and limitations of coverage, this Cov-
erage Extension includes the ex-
pense of removing from the de-
scribed premises the debris of trees,
shrubs and plants which are the
property of others, except in the sity-
ation in which you are a tenant and
such property is owned by the land-
lord of the described premises.

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 124 of 192 PageID #:130

Non-owned Detached Trailers

{1} You may extend the insurance
that applies to Your Business
Personal Property to apply ta
lass or damage to trailers that
you do not own, provided that:

(a) The trailer is used in your
business;

{b) The trailer is in your care,
custody or control at the
premises described in the
Deciarations: and ;

(ce) You have a contractual re-
sponsibility te pay for boss
or damage to the trailer.

(2) We will not pay for any loss of
damage that occurs:

{a} While the trailer is attached
to any motor vehicle or me-
torized conveyance, wheather
or not the motor vehicle or
motorized conveyance is in
mation;

(b) During hitching or
unhitching operations, or
when a trailer becomes ac-
cidentally unhitched fram a
moter vehicle or motorized
conveyance.

(3) The most we will pay for loss or
damage under this Extension is
$5,000, unless a higher limit is
shown in the Declarations.

(4) Thig insurance is excess over the
amount due (whether you can
eoliect on it or not) fram any oth-
@r insurance covering such prop-
erty.

Business Personal Property Tempo-

rarily In Portable Storage Units

(1) You may extend the insurance
that applies to Your Business
Personal Property to apply to
such property while temporarily
Stored in a portable storage unit
{including a detached trailer) lo-
cated within 100 feet of the
building or structure described
in the Declarations or within 100
feet of the premises described in
the Declarations, whichever dis-
tance is greater.

® Insurance Services Office, Inc., 2011 Page 9 of 17
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Page 160 of 17

(2) If the applicable Covered Causes
of Loss form or endorsement
contains 4 limitation or exctu-
sion concerning loss or damage
from sand, dust, sieet, snow, ice
or fain to property in a structure,
such limitation or exclusion also
applies to property ina portable
storage unit.

(3) Coverage under this Extension:

(a} Will end 90 days after the
Susiness personal property
has been placed in the stor-
age unit;

(b} Dees not apply if the storage
unit itself has been in use at
the described premises for
more than 930 consecutive
days, even if the business
personal property has been
stored there for 90 or fewer
days as of the time of loss or
damage.

(4) Under this Extension, the most
we will pay for the total of ail
loss or damage to business per-
sonal property is $10,000 (untess
a higher limit is indicated in the
Declarations for such Extension)
regardless of the number of stor-
age units. Such limit is part of,
not in addition to, the applicable
Limit of insurance on Your Busi-
ness Personal Property. There-
fore, payment under this Exten-
sian will not increase the
applicable Limit of [Insurance on
Your Business Personal Proper-
ty.

{5) This Extension does not apply to
loss or damage otherwise cov-
ered under this Coverage Form
of any endorsement to this Cov-
erage Form or policy, and does
hot apply to loss or damage to
the storage unit itself.

Each of these Extensions is additional in-
Suirance uniess otherwise indicated. The
Additional Condition, Coinsurance, does
nat apply to these Extensions.

B. Exclusions And Limitations

See applicable Causes Of Loss form as shown
inthe Declarations.

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 125 of 192 PagelD #:131

C. Limits Of insurance
The most we will pay for ioss or damage in
any one occurrence is the applicable Limit Of
Insurance shown in the Declarations.
The most we will pay for loss or damage to
outdoor signs, whether or not the sign is at-
tached to a building, is $2,500 per sign in any
one occurrence.
The amounts of insurance stated in the fol-
lowing Additional Coverages apply in accor-
dance with the terms of such coverages and
are separate from the Limit(s} Of Insurance
shown in the Declarations for any other cov-
erage:
1. Fire Department Service Charge;
2. Polfutant Clean-up And Removai;
3. Increased Cost Of Construction; and
4. Electronic Data.
Payments under the Preservation Of Property
Additional Coverage will not increase the ap-
plicable Limit of insurance.

D. Deductible
In any one accurrence of loss or damage
(hereinafter referred to as loss}, we will first
reduce the amount of loss if required by the
Coinsurance Condition or the Agreed Value
Optional Coverage. If the adjusted amount of
loss is less than or equal to the Deductible,
we will not pay for that loss. If the adjusted
amount of loss exceeds the Deductible, we
will then subtract the Deductible from the ad-
justed amount af loss and will pay the result-
ing amount or the Limit of Insurance, which-
ever is less.
When the occurrence invalyes loss to more
than one item of Covered Property and sepa-
rate Limits of Insurance apply, the losses will
not be combined in determining application
of the Deductible. But the Deductible will be
applied only once per occurrence.

Example 1

(This example assumes there is no Cainsurance
penaity,}

Deductible: 5 250
Limit of Insurance - Building 1: $ 60,000
Limit of insurance - Building 2: $ 80,000
Loss to Building 1: $ 69,100
Lass to Building 2: $ 30,000

The amaunt of loss to Building 1 ($60,100) is less
than the sum ($60,250) of the Limit of tnsurance
applicable to Building 1 plus the Deductible.

© Insurance Services Office, Inc., 2011 CP 00 10 10 12
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 126 of 192 PagelD #:132

The Deductible will be subtracted from the
amount of loss in catculating the loss payable for
Building 1;

$60, 100

- 250

$59,850 Loss Payable - Building 1

The Deductible applies once per occurrence and
therefore is not subtracted in determining the
amount of loss payable for Building 2. Loss pay-
able for Building 2 is the Limit of Insurance of
$80,000.

Total amount of loss payable: $59,850 + $80,000
= $139,950

Example 2

(This example, too, assumes there is no Coinsur-
ance penalty.)

The Deductibie and Limits of Insurance are the
same as those in Example 1.

Loss to Building 1: $ 70,000
(Exceeds Limit of Insurance plus Deductible)

Loss to Building 2: $ 90,000
{Exceeds Limit of Insurance pilus Deductible)

Loss Payable - Building 1: $ 60,000
{Limit of Insurance}

Lass Payable - Building 2: $ 80,000
{Limit of Insurance)

Total amount of loss payable: $ 140,000

E. Loss Conditions
The fofiowing conditions apply in addition to
the Common Policy Conditions and the Com-
mercial Property Conditions:
t. Abandonment
There can be no abandonment of any
property to us.
2. Appraisal

if we and you disagree on the value of the
Property or the amount of loss, either
mey make written demand for an ap-
praisal of the loss. In this event, each par-
ty will select a competent and impartial
appraiser. The two appraisers wil! select
an umpire. If they cannot agree, either
may request that selection be made by a
judge of a court having jurisdiction, The
appraisers will state separately the value
of the property and amount of less. If
they fail to agree, they will submit their
differences to the umpire. A decision
agreed to by any two will be binding,
Each party will:

a. Pay its chosen appraiser; and

CP 00101012

® Insurance Services Office, Inc., 2011

b. Bear the other expenses of the ap-
praisal and umpire equally,

lf there is an appraisal, we will still retain

our right te deny tha claim.

Duties In The Event Of Loss Or Damage

a. You must see that the following are
done in the event of toss or damage
to Covered Property:

{1} Notify the police if a law may
have been broken.

(2) Give us prompt notice of the loss
or damage. Include a description
of the property involved,

(3) As soon as possible, give us a
description of how, when and
where the loss or damage oc-
curred.

(4) Take all reasonable steps to pro-
tect the Covered Property from
further damage, and keep a
record of your expenses neces-
sary to protect the Covered Prep-
erty, for consideration in the set-
tlament of the claim. This will
not increase the Limit of Ingur-
ance. However, we will not pay
tor any subsequent loss or dam-
age resulting from a cause of
lass that is not a Covered Cause
of Loss. Also, if feasible, set the
damaged property aside and in
the best possible order for ex-
amination.

(5) At our request, give us complete
inventories of the damaged and
undamaged property. Include
Quantities, costs, values and
amount of loss claimed.

(6} As often as may be reasonably

required, permit us to inspect
the property proving the loss or
damage and examine your
books and records.
Also, permit us to take samples
of damaged and undamaged
property for inspection, testing
and analysis, and permit us to
make copies fram your backs
and records,

(7) Send usa signed, sworn proof of
loss containing the information
we request to investigate the
claim. You must do this within
60 days after our request. We
will supply you with the neces-
sary farms.

Page 11 of 17
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 127 of 192 PagelD #:133

(8) Cooperate with us in the inves-
tigation or settlement of the
claim.

We may examine any insured under
oath, while not in the presence of
any other insured and at such times
as may be reasonably required,
about any matter relating to this in-
surance or the claim, including an in-
sured's books and recards. in the
event Of an examination, an in-
sured’s answers must be signed.

4. Loss Payment

Page 12 of 17

In the event of loss or damage cov-
ered by this Caverage Farm, at our
option, we will either:

{1} Pay the value of lost or damaged
property;

(2) Pay the cost of repairing or re-
placing the lost or damaged
property, subject to b, below;

{3) Take all or any part of the prop-
erty at an agreed or appraised
value; or

(4) Repair, rebuild or replace the
property with other property of
like kind and quality, subject to
b. below.

We will determine the vaiue of lost or
damaged property, or the cost of its
repair or replacement, in accordance
with the applicable terms of the Valu-
ation Condition in this Coverage
Form or any applicable provision
which amends or supersedes the
Valuation Condition.
The cost to repair, rebuild or replace
does not include the increased cost
attributable to enforcement of or
compliance with any ordinance or
law regulating the construction, use
or repair of any property.

f. We may elect to defend you against
suits arising from claims of owners
of property. We will do this at our ex-
pense,

g. We will pay for covered lass or dam-
age within 30 days after we receive
the sworn proof of loss, if you have
complied with all of the terms of this
Coverage Part, and:

(1} We have reached agreement
with you an the amount of loss;
or

(2) An appraisal award has been
made,

h. A party wall ls a wall that separates
and is common to adjoining build-
ings that are owned by different par-
ties. In settling covered losses in-
volving a party wall, we will pay a
Proportion of the loss ta the party
wall based on your interest in the
wall in proportion to the interest of
the owner of the adjoining building.
However, if you elect to repair or re-
piace your building and the owner of
the adjoining building elects not to
repair or replace that building, we
will pay you the full value of the loss
to the party wall, subject to all ap-
plicable policy provisions including
Limits of Insurance, the Valuation
and Coinsurance Conditions and all
other provisions of this Loss Pay-
ment Condition. Our payment under
the provisions of this paragraph does
not alter any right of subrogation we
may have against any entity, includ-
ing the owner or insurer of the ad-
joining building, and does not alter
the terms of the Transfer Of Rights
Of Recavery Against Others To Us
Candition in this policy.

, (5. Recovered Property

We will give notice of our intentions If either you or we recover any property
within 30 days after we receive the after lass settlement, that party must give
sworn proof of loss. the other prompt notice. At your option,
We will not pay you more than your the property will be returned to you. You
financial interest in the Covered must then return to us the amount we
Property. paid to you for the property. We will pay
We may adjust losses with the own- recovery expenses and the expenses to
ers of lost or damaged property if repair the recovered property, subject to
other than you. If we pay the owners, . the Limit of Insurance.
such payments will satisfy your
claims against us for the owners’
Property. We will not pay the owners
more than their financial interest in
the Covered Property.

© insurance Services Office, Inc., 2011 CP 00 101012
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 128 of 192 PagelD #:134

6.

Vacancy

CP 00 10 10 12

Description Of Terms

{1} As used in this Vacancy Candi-
tion, the term building and the
term vacant have the meanings
set forth in (1)(a} and (1)(b) be-
low:

{a} When this policy is issued to
a tenant, and with respect to
that tenant's interest in Cov-
ered) = Property, = building
means the unit or suite
rented or ieased to the ten-
ant. Such byilding is vacant
when It does not contain
enough business personal
property ta conduct custom-
ary operations,

(b) When this policy is issued to
the owner or general lessee
of a building, building

“means the entire Building.

Such building is vacant un-

less at least 31% of its total

Square footage is:

(i} Rented to a lessee or
sublessee and used by
the lessee or subiassee
to conduct its custom-
ary operations; and/or

fii) Used by the building
Owner to conduct cus-
tomary operations,

(2) Bu/ldings under construction er
renovation are not considered
vacant.

Vacancy Provisions

If the building where lass or damage

occurs has been yacant for more

than 60 consecutive days before that
loss or damage occurs:

{1) We will not pay for any loss or
Garage caused by any of the fol-
lowing, even if they are Cavered
Causes of Loss:

(a) Vandalism;

(b) Sprinkler leakage, unless
you have protected the sys-
tern against freezing;

(c) Building glass breakage;

(d) Water damage;

{a} Theft; or

{f) Attermpted theft.

(2) With respect to Covered Causes
of Loss other than those listed in
b.{1}(a) through b.{t)}{f} above,
we will reduce the amount we
would otherwise pay for the loss
or damage by 15%.

Valuation
We will determine the value of Covered
Property in the event of loss or damage
as follows:

h,

e.

® Insurance Services Office, inc., 2011

At actual cash value as of the time of
lass or damage, except as provided
Inb., ¢., d. and #. below.
If the Limit of Insurance for Building
satisfies the Additional Condition,
Coinsurance, and the cost to repair
or replace the damaged building
property is $2,500 or less, we will
pay the cost of building repairs or re-
olacement.
The cost of building repairs or re-
placement does not include the in-
creased cost attributable — ta
enforcement of cr compliance with
any ordinance or law regulating the
construction, use or repair of any
property.

However, the following property will

be valued at the actual cash value,

even when attached to the building:

{1} Awnings or floor coverings;

(2) Appliances for refrigerating,
ventilating, cooking, dishwash-
ing or laundering; or

(3) Outdoor equipment or furniture.

"Stock" you have sold but not deliv-

ered at the selling price less dis-

counts and expenses you otherwise
would have hac.

Glass at the cost of replacement with

safety-glazing material if required by

law.

Tenants' Improvements and Better-

ments at: ,

(1) Actual cash value of the lost or
damaged property if you make
repairs promptly.

(2} A proportion of your original
cost if.you do not make repairs
promptly. We will determine the
proportionate value as follows:
{a} Multiply the original cost by

the number of days from the
ioss or damage to the axpi-
ration of the iease; and

Page 13 of 17
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 129 of 192 PagelD #:135

(b} Divide the amount deter-
mined in (a) above by the
number of days from the in-
stallatian of improvements
to the expiration of the
lease.

If your lease contains a renewal
option, the expiration of the re-
newal option period will replace
the expiration of the lease in this
procedure.

{3) Nothing if others pay for repairs
oF replacement.

F. Additional Conditions
The following conditions apply in addition to
the Common Policy Conditions and the Com-
mercial Property Conditions:
1, Coinsurance

If a Coinsurance percentage is shawn jn

the Declarations, the following condition

applies:

a. We will not pay the full amount of
any lass if the value of Covered Prop-
erty at the time of loss times the Co-
insurance percentage shown for it in
the Oeclarations is greater than the
Limit of Insurance for the property.
Instead, we will determine the most
we will pay using the following
steps:

{i) Multiply the value of Covered
Property at the time of loss by
the Coinsurance percentage;

{2) Divide the Limit of Insurance of
the property by the figure deter-
mined in Step (1);

(3) Multiply the total amount of
loss, before the application of
any deductible, by the figure de-
termined in Step (2}; and

(4) Subtract the deductible from the
figure determined in Step (3),

We will pay the amount determined
in Step (4) of the Limit of insurance,
whichever is less, For the remainder,
you will either have to rely on other
insurance or absorb the less your-
self.

Page 14 of t7

® Insurance Services Office, Inc., 2011

Example 1 (Underinsurance)
When: The value of the property is: $ 250,000
The Coainsurance percent-

age forit is: 80%
The Limit of Insurance for it

is: $ 100,000
The Deductible is: $ 250
The amaunt of loss is: $ 40,000

Step (1:$250,000 x 80% = $200,000
(the minimum amount of insurance to
meet your Coinsurance requirements)

Step (2):$100,000 + $200,000 = .50

Step (3): $40,000 x .50 = $29,000

Step (4):$20,G00 - $260 = $19,750

We will pay no more than $15,750. The remaining

$20,250 is not covered.

Example 2 (Adequate Insurance)

When: The value of the property is: $ 260,000
The Coinsurance percentage

for itis: 80%
The Limit of Insurance for itis: $200,000
The Deductible is: $ 250
The amount of loss is: § 40,000

The minimum amount of insurance to meet your
Coinsurance requirement is $200,000 ($250,000 x
80%). Therefore, the Limit of Insurance in this ex-
ampla is adequate, and no penalty applies. We
Wilk pay ho more than $39,750 ($40,000 amount of
loss minus the deductible of $250}.

b. If one Limit of insurance applies to
two or more separate items, this con-
dition will apply to the total of all
property to which the limit applles.

Example 3
When: The value of property is:

Building at Location 1: $ 76,000

Building at Location 2: $ 100,000

Personal Property at

Location 2: $ 75,000
$ 250,000

The Coinsurance

percentage for it is: 90%
The Limit of Insurance

for Buildings and

Persanal Property at

Location 1 and 2 is: $ 180,000

The Deductible is: $€ 1,000

The amount of loss is:

Building at Location 2: $ 30,000

Personal Property at _

Location 2: $ 20,000
$ 60,000

CP 00 10 10 12
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 130 of 192 PagelD #:136

Step (1}:5259,000 x 90% = $225,000
{the minimum amount of insurance to
meet your Coinsurance requirements and
to avoid the penalty shown below}

Step (2}:$180,000 + $225,000 = .80

Step (3):$50,000 x .80 = $40,000.

Step (4): $40,000 - $1,000 = $39,000.

We will pay no more than $39,000. The remaining

$11,000 is not covered,

2. Mortgageholders

#.

b.

Cc.

CP O0 101012

The term mortgagehotder incluces
trustee,

We will pay for covered loss of or
damage to buildings or structures ta
each mortgageholder shown in the
Declarations in their order of prece-
dence, as interests may appear.

The mortgagehaolder has the right to
receive loss payment even if the
mortgageholder has started forecio-
sure or similar action on the building
Or Structure,

Hf we deny your claim because of
your acts or because you have failed
to camply with the terms of this Cov-
erage Part, the mortgageholder will
still have the right to receive loss
payment if the merigagehoilder:

(1) Pays any premium due under
this Coverage Part at our request
Hf you have failed to do so;

{2) Submits a signed, sworn proof
of loss within 60 days after re-
ceiving notice from us of your
failure to do so; and

(3) Has notified us of any change in
ownership, @ccupancy or sub-
stantial change In risk known to
the mortgageholder.

Ail of the terms of this Coverage Part
will then apply directly to the
mortgageholder.

lf we pay the mortgageholder for any

loss or damage and deny payment ta

you because of your acts or because
you have failed to comply with the
terms of this Coverage Part:

{1) The mortgagsholder's rights un-
der the mortgage will be trans-
ferred to us to the extent of the
amount we pay; and

{2) The mortgageholder's right to
recover the full amount of the
mortgagenolder's claim will not
be impaired.

At our option, we may pay to the
morigageholder the whole principal
on the mortgage plus any accrued in-
terest. In this event, your mortgage
and note will be transferred to us and
you will pay your remaining mort-
dage debt to us.

If we cancel this policy, we will give

written notice te the mortgagehaider

at least:

(1) 10 days before the effective date
of cancellation if we cancel for
your nonpayment of premium;
or

(2) 30 days before the effective date
of cancellation if we cancel for
any other reason,

if we elect not to renew this policy,

we will give written notice to the

mortgageholder at least 10 days be-
fore the expiration date of this policy.

G. Optional Coverages
lf shown as applicable in the Declarations, the
following Optional Coverages apply separate-
ly to each item:
1. Agreed Value

® insurance Services Office, Inc., 2011

The Additional Condition, Coinsur-
ance, does not apply to Covered
Property to which this Optional Cov-
erage applies. We will pay no more
tor lass of ar damage to that proparty
than the proportion that the Limit of
Insurance under this Coverage Part
for the property bears to the Agreed
Value shown for it in the Declara-
tions,
If the expiration date for this Option-
al Caverage shown in the Declara-
tions is not extended, the Additional
Candition, Coinsurance, is reinstated
and this Optional! Coverage expires.
The terms of this Optional Coverage
apply only to logs or damage that ac-
curs:
{1) On or after the effective date of
this Optional Coverage; and
(2) 8efore the Agreed Value expira-
tion date shown in the Declara-
tions or the policy expiration
date, whichever occurs first,

Page 15 of 17
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 131 of 192 PagelD #:137

2. Inflation Guard

Example

If:

Page 16 of 17

The applicable Limit of Insur-
ance is:

The Limit of Insurance for property to
which this Optional Coverage applies
will automatically increase by the an-
nual percentage shown in the Dec-
iarations.

The amount of increase will be:

(1) The Limit of Insurance that ap-
plied on the most recent of the
policy inception date, the policy
anniversary date, or any other
policy change amending the
Limit of Insurance, times

(2) The percentage of annual in-
crease shown in the Deciara-
tions, expressed as a decimal
fexarnple: 8% is .08), times

(3) The number of days since the
beginning of the current policy
year or the effective date of the
most recent policy change
amending the Limit of Insurance,
divided by 365,

$ 100,000

The annual percentage Increase is: 8%
The number of days since the

beginning of the policy year (or

last policy change} is: 146
The amount cf increase is:

$100,000 x 0&8 x 146 + 365~ $ 3,200
3. Replacement Cost

a.

Replacement Cost (without deduc-

tion for depreciation} replaces Actua!

Cash Value in the Valuation Loss

Condition of this Coverage Form.

This Optional Coverage does not ap-

ply to:

(t} Personal property of others;

(2) Contents of a residence;

(3) Works of art, antiques or rare ar-
ticles, including etchings, pic-

tures, statuary, marbles,
bronzes, porcelains and bric-a-
brace; or

(4) “Stock”, unless the Including
“Stock” option is shawn in the
Declarations.

Under the terms of this Replacement

Cost Optional Coverage, tenants’ im-

provements and betterments are not

considered to be the personal prop-
erty of others.

c.

® Insurance Services Office, Inc., 2011]

You may make a claim for ‘oss or
damage covered by this insurance on
an actual cash value basis instead of
on a replacement cost basis. In the
event you elect to have loss or dam-
age settled on an actual cash value
basis, you may still make a claim far
the additional coverage this Optional

Coverage provides if you notify us of

your intent to do so within 180 days

after the loss or damage.

We will nat pay on a replacement

cost basis for any loss or damage:

(1) Until the lost or damaged prop-
erty is actualy repaired or re-
placed; and

{2} Unless the rapair or replacement
is made as soon as reasonably
possibile after the loss or dam-
age.

With respect to tenants’ improve-

ments and betterments, the follow-

ing also apply:

(3) If the conditions in d.(t) and d.(2}
above are net met, the value of
tenants improvements and bet-
terments will be determined as a
Proportion of your original cost,
as set forth in the Valuation Loss
Condition of this Coverage
Form; and

{4} We will not pay for loss or dam-
age to tenants’ improvements
and betterments if others pay for
répairs or replacement.

We wiil not pay more for loss or

damage on a replacement cost basis

than the least of {1}, (2) or (3}, subject
to f. below:

(1) The Limit of Insurance applica-
bie to the lost or damaged prap-
erty;

(2} The cost to replace the lost or
damaged property with ether
property:

(a) Of comparable material and
quality; and

(b) Used for the same purpose,
or

{3) The amount actually spent that
is N@€cessary to repair or replace
the lost or damaged property.

CP 00 10 10 12
FILED DATE: 3/11/2020 2:07 PM + 2020L002942

CP 06 101012

If a building is rebuilt at a new prem-
ises, the cost described in @.(2} above
is limited to the cost which would
have been incurred if the building
had been rebuilt at the original prem-
ises.

f. The cast of repair or replacement
does not include the increased cost
attributable to enforcement of or
compliance with any ordinance or
law regulating the construction, use
or repair of any property.

Extension Of Replacement Cost To Per-

sonat Property Of Others

a. If the Replacament Cos: Optional
Coverage is shown as applicable in
the Declarations, then this Extension
tnay also be shown as applicable. If
the Declarations shaw this Extension
as applicable, then Paragraph 3.b.(1)}
of the Replacement Cost Optional
Coverage is deleted and all other
provisions of the Replacement Cost
Optional Coverage apply to replace-
ment cost on personal property of
others.

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 132 of 192 PagelD #:138

bh. With respect to replacement cost on
the personal property of others, the
following limitation applies:
f an item(s) of personal property of
others is subject to a written contract
which governs your liability for loss
or damage to that item(s}, then valu-
ation of that item(s} will be based on .
the amount for which you are liable
under such contract, but not to ex-
ceed the lesser of the replacement
cost of the property or the applicabie
Limit of Insurance.

H. Oefinitions

1.

® Insurance Services Office. [nc., 2011

“Fungus' means any type or form of fun-
gus, including mold or mildew, and any
mycotoxins, spores, scents or by-pro-
ducts produced or released by fungi.
“Pollutants” means any solid, liquid, gas-
eous or thermal irritant or contaminant,
including smoke, vapor, soot, fumes,
acids, alkalis, chemicals and waste.
Waste includes materials to be recycled,
reconditioned or reclaimed.

"Stock" means merchandise held in ster-
age or for sale, raw materiais and in-pro-
cess or finished goods, including sup-
piles used in their packing or shipping.

Page 17 of 17
FILED DATE: 3/11/2020 2:07 PM = 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 133 of 192 PagelD #:139

COMMERCIAL PROPERTY

COMMERCIAL PROPERTY CONDITIONS

This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable
Loss Conditions and Additional Conditions in Commercial Property Coverage Forms.

A.

CP 00 90 07 88

CONCEALMENT, MISREPRESENTATION OR
FRAUD

This Coverage Part is void in any case of
fraud by you as it relates to this Coverage Part
at any time. It is also void if you or any other
insured, at any tima, intentionally conceal or
misrepresent a material fact concerning:

1. This Coverage Part;

2. The Covered Property;

3. Your interest in the Cavered Property; or
4. Aclgim under this Coverage Part.
CONTROL OF PROPERTY

Any act or neglect of any person other than
you beyond your direction or cantrol will not
affect this insurance. 5

The breach of any condition of this Coverage
Part at any one or more locations will not af-
fect caverage at any location where, at the
time of loss or damage, the breach of con-
dition does not exist.

INSURANCE UNOER TWO CR MORE COVER-
AGES

If two or more of this policy's coverages ap-
ply to the same Joss or damage, we will not
pay more than the actual arnaunt of the loss
or damage.

LEGAL ACTION AGAINST US

No one may bring a legal action against us
under this Coverage Part uniess:

1. There has been full compliance with all of
the terms af this Coverage Part; and

2. The action is brought within 2 years after
the date on which the direct ptrysical lass
or damage occurred.

Copyright, [SO Commercial Risk Services, Inc., 1983, 1987

E. LIBERALIZATION

if we adopt any revision that would braaden
the coverage under this Coverage Part with-
out additional premium within 45 days prior
to or during the policy period, the broadened

. coverage will immediately apply to this Cov-

erage Part.
NO BENEFIT TO BAILEE

No person or organization, other than you,
having custody of Covered Property will
benefit fram this insurance.

OTHER INSURANCE

T. You may have other insurance subject to
the same plan, terms, conditions and pro-
visions as the instirance under this Cov-
erage Part. if you da, we will pay our
share of the covered loss or damage, Our
share ig the praportion that the applica-
ble Limit of insurance under this Cover-
age Part bears to the Limits of Insurance
of all insurance covering on the same ba-
sis.

2. if there is other insurance covering the
same loss or damage, other than that de-
scribed in 1. above, we will pay only for
the amount of covered loss or damage in
excess of the amount due from that other
insurance, whether you can collect on it
or not. But we will net pay more than the
applicable Limit cf Insurance.

POLICY PERIOD, COVERAGE TERRITORY
Under this Caverage Part:
1. We cover loss or damage commencing:

a. Ouring the policy period shown in
the Declarations, and

6. Withinthe coverage territory.

Page 1 of 2
FILED DATE: 3/11/2020 2:07 PM 2020L002942

CP 00 90 07 8B

2. The coverage territory is:

a. The United States of America (in-
cluding its territories and posses-
sions};

b. Puerto Rica; and
Canada.

TRANSFER OF RIGHTS QF RECOVERY
AGAINST OTHERS TO US

If any person or organization to or for whom
we make payment under this Coverage Fart
has rights to recover damages from another,
those rights are transferred to us to the extent
of our payment. That person or organization
mustda everything necessary to se-

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 134 of 192 PageID #:140

cure our rights and must do nothing after less
to impair them. But you may waive your
rights against another party in writing:

1. Prior to a loss te your Covered Property
or Covered Incame,

Z. After a loss to your Covered Property or
Covered Income only if, at time of loss,
that party is one of tha following:

a. Someone insured by this insurance;
b. A business firm:
(1} Owned or camtrolied by you; or
(2). That owns or controls you; or
ec. Your tenant.

This will not restrict your insurance.

Copyright, [SQ Cammearcial Risk Services, Inc., 1983, 1987 Page 2 of 2
FILED DATE: 3/11/2020 2:07 PM + 2020L002942

CP 01 40 07 08

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 135 of 192 PagelD #:141

COMMERCIAL PROPERTY
CP 01 40 07 66

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA

COMMERCIAL PROPERTY COVEAGE PART
STANDARD PROPERTY POLICY

The exclusion set forth in Paragraph B. ap-
plies to all coverage under all forms and en-
dorsements that comprise this Coverage Part
or Policy, including but not limited to forms
or endorsements that cover property damage
to buildings or personal property and forms
or endorsements that cover business income,
extra expense or action of civil authority.

We wil not pay for loss or damage caused by
or resulting from any virus, bacterium or oth-
er microorganism that induces or is capable
of inducing physica! distress, illness or dis-
ease,

However, this exclusion does not apply to
loss or damage caused by or resulting from
“fungus”, wet rot or dry rot. Such loss or
damage is addressed in a saparate exclusion
in this Coverage Part of Policy.

With respect to any loss or damage subject to
the exclusion in Paragraph B., such exclusion
supersedes any exclusion relating to “pollu-
tants”.

This endorsement modifies insurance provided under the following:

D. The following provisions in this Coverage

Part or Policy are hereby amended to remove
reference to bacteria:

1. Exclusion of "Fungus", Wet Rot, Dry Rot
And Bacteria; and

2. Additional Coverage - Limited Caverage
for "Fungus", Wet Rot, Dry Rot And Bac-
teria, including any encarsement increas-
ing the scope or amount of coverage.

The terms of the exclusion in Paragraph B., or
the inapplicability of this exclusion to a par-
ticular loss, do not serve to create coverage
for any loss that would otherwise be excluced
under this Coverage Part or Policy.

S|S5O Properties, Inc.. 2008 Page 1 of 1
FILED DATE: 3/11/2020 2:07 PM 20201002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 136 of 192 PagelD #:142

COMMERCIAL PROPERTY

ILLINOIS CHANGES - ARTIFICIALLY GENERATED
ELECTRICAL CURRENT EXCLUSION

This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART
STANDARD PROPERTY POLICY

A. Theexclusion set forth in:

1. Paragraph B.2.a. of the Standard Property
Policy, the Causes Of Loss - Basic Form,
the Causes Of Lass - Broad Form and the
Causes Of Loss - Special Form; and

2. Paragraph B.2.b. of the Mortgagehalders
Errors And Omissions Coverage Form

is replaced by the feilowing exclusion:

We will not pay for oss or damage caused by
or resulting from artificially generated elec-
trica) current, including electric arcing, that
disturbs electrical devices, appliances or
wires.

But if artificially generated electrical current
results in fire, we will pay for the joss or dam-
age caused by that fire.

CP 91 49 06 07 ® Insurance Services Office, Inc., 2008

CP 01 49 06 07

Page 1 of 1
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 137 of 192 PagelD #:143

POLICY NUMBER: COMMERCIAL PROPERTY
CP 0411 10 12

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
PROTECTIVE SAFEGUARDS

This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART
STANDARD PROPERTY POLICY

SCHEDULE

Protective Safeguards
Premises Number Buliding Number Symbols Applicable

P-fT
2701 Grant Ave

Bellwood, IL 601041247

Describe Any "P-9":

Information required to complete this Schedule, if not shown above, will be shown In the Declarations.

A. The following is added to the Commercial (1} Sprinklers = and discharge
Property Conditions: nozzles;
Protective Safeguards {2) Ducts, pipes, valves and fit-
tings;
1, As @ condition of this insurance, you g .
are required to maintain the protective (3) Tanks, thelr component parts
devices or services listed in the Sched- and supports; and
ule above. 44) Pumps and private fire protec-
2. The protective safeguards to which this tion mains.
endersement applies are identified by b. When supplied from an automatic
the following symbols: fire protective system:
"P-1" Automatic Sprinkler System, in- (1} Non-automatic fire protective
cluding related supervisory services. systems; and
Automatic Sprinkler System means: (2) Hydrants, standpipes and out-

a. Any automatic fire protective or ex- lets,

tinguishing system, including con-
nected:

CP 04711012 © [Insurance Services Office, inc., 2011 Page 1 of 2
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Page 2 of 2

“P.2" Automatic Fire Alarm, protecting
the entire building, that is:

a. Connected to a central statian; or

b. Reporting to a public or private fire
alarm station.

“"B-3" Security Service, with a recording

system or watch clock, making hourly

rounds covering the entire building,

when the premises are not in actual

operation.

“P.4" Service Contract with a privately

owned fire department providing fire

protection service to the described

premises.

"P.5" Automatic Commercial Cooking

Exhaust And Extinguishing System in-

stalled on cooking appliances and hav-

ing the following components:

a. Hood:

b. Grease removal device;

c. Duct system: and

d. Wet chemical fire extinguishing
equipment.

"p.g", the protective system described

in the Schedule.

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 138 of 192 PageID #:144

B. The following is added to the Exclusions

section af:

Causes Of Loss - Basic Farm

Causes Of Loss - Broad Form

Causes Of Loss - Special Form
Mortgagehoiders Errors And Omissions
Coverage Form

Standard Property Policy

We will not pay for lass or damage caused
by or resulting from fire if, prier to ihe fire,
you:

1. Knew of any suspension of impairment
in any protective safeguard listed in the
Schedule above and failed to notify us
of that fact; or

2. Failed to maintain any protective safe-
guard listed in the Schedule above, and
ever which you had contro], in com-
plete working order.

if part of an Automatic Sprinkler System or
Automatic Cammercial Cooking Exhaust
And Extinguishing System is shut off due to
breakage, leakage, freezing conditions or
opening of sprinkler heads, notification to
us will not be necessary if you can restore
full protection within 48 hours.

® (nsurance Services Office, iInc., 2011 CP 04 11 10 12
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 139 of 192 PagelD #:145

COMMERCIAL PROPERTY
CP 10 30 10 12

CAUSES OF LOSS - SPECIAL FORM

Words and phrases that appear in quotation marks have Special meaning. Refer to Section G. Definitions,

A,

CP 19 30 10 12

Covered Causes Of Loss

When Special is shown in the Deciarations,
Covered Causes of Loss means direct phys-
ical loss unless the loss is excluded ar limit-
ed in this policy.

Excfusions

We will not pay for loss ot damage
caused directly or indirectly by any of
the follawing. Such loss or damage is
excluded regardless of any other cause
or event that contributes concurrently or
in any sequence to the loss.

t.

Ordinance Or Law

The enfercement of or compliance
with any ordinance or law:

{t) Regulating the construction,
use or repair of any property, or

(2) Requiring the tearing down of
any property, inciuding the cast
of removing its debris.

This exclusion, Ordinance Or Law,

applies whether the loss results
from:

(a} An ordinance or taw that is
enforced even if the prap-
erty has not peen
damaged; or

(b) The increased costs in-
curred ta comply with an
ordinance or law in the
course of construction, re-
pair, renovation, remodel-
ing or demolition of prop-
erty, or removal of its
debris, follawing a physical
loss ta that property.

Earth Movement

{1) Earthquake, including tremors
and aftershocks and any earth
sinking, rising or shifting relat-
ed to such event;

{2) Landslide, including any earth
sinking, rising or shifting relat-
ed to such event;

(3} Mine subsidence, meaning sub-
sidence of a man-made mine,
whether or not mining activity
has ceased;

® Insurance Services Office, Inc., 2011

(4) Earth sinking {other than
sinkhole collapse}, rising or
shifting including soi scendi-
tions which cause settling,
cracking or other disarrange-
ment of foundations or other
parts af realty. Soil conditions
include contraction, expansion,
freezing, thawing, erosion, im-
properly compacted sail and
the action of water under the
ground surface.

But if Earth Movement, as cescribed

in b.(1) through {4) above, results in

fire or explosion, we will pay for the
loss or damage caused by that fire
or explasion,

(5} Volcanic eruption, explosion or
effusion. But if volcanic erup-
tion, explosion cr effusion re-
sults in fire, building glass
breakage or Volcanic Action, we
will pay for the loss or damage
caused by that fire, building
glass breakage or Volcanic Ac-
tion,

Volcanic Action means direct

loss or damage resulting from

the eruption of a volcano when

the loss or damage {ts caused

by:

fa) Airborne volcanic blast or
airborne shock waves;

(b) Ash, dust or particulate
matter; or

(c] Lava flow.

With respect to coverage for
Veleanic Action as set forth in
{5)(a), {5b} anc (5)(c}, all vol-
canic eruptions that occur with-
in any 168-hour period will con-
stitute 2 single occurrence.
Volcanic Actian does not
include the cost to remove ash,
dust or particulate matter that
daes not cause direct physical
loss or damage to the described
property.

Page 1 of 11
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 140 of 192 PagelD #:146

Page 2 of 11

This exclusion applies regardless of
whether any of the above, in Para-
graphs (1) through (5), is caused by
an act of nature or is otherwise
caused.

Governmental Action

Seizure or destruction of property
oy order of governmental authority.

But we will pay for loss or Gamage
caused by or resulting fram acts of
destruction ordered by governmen-
tal authority and taken at the time of
a fire to prevent its spread, if the fire
would be covered under this Cover-
age Part.

Nuclear Hazard

Nuclear reaction or radiation, or ra-
dioactive contamination, however
caused.

But if nuclear reaction or radiation,
or radioactive contamination, re-
sults in fire, we will pay for the loss
or damage caused by that fire.
Utility Services

The failure of power, communica-
tion, water or other utility service
supplied to the described premises,
however caused, if the failure:

41) Originates away from the de-
scribed premises, or

{2) Originates at the described
premises, but only if such fail-
uré involves equipment used to
supply the utility service to the
described premises from a
source away from the described
premises.

Failure of any utility service includes

lack of sufficient capacity and reduc-

tion in supply.

Loss or damage caused by a surge

of power is also excluded, if the

surge would net have occurred but

for an event causing @ failure of

power.

But if the failure or surge of power,

or the failure of communication, wa-

ter or other utility service, results in

a Covered Cause of Loss, we will

pay for the loss or damage caused

by that Covered Cause of Lass.

® Insurance Services Office, Inc, 2011

Communication services inciude
but are not limited to service relat-
ing to Internet access or access to
any electronic, cellular or satellite
network,

War And Military Action

(1) War, including undeciared or
civil war,

(2) Warlike action by a military
faree, including action in hin-
dering or defending against an
actual or expected attack, by
any government, sovereign or
other authority using military
personnel or other agents; or

43} Insurrection, rebellian, revolu-
tion, usurped power, or action
taken by governmental author-
ity in hindering or defending
against any of these.

Water

{1} Flood, surface water, waves (in-
cluding tidal wave and
tsunami), tides, tidal water,
overflow of any body of water,
or spray from any of these, all
whether or not driven by wind
{including storm surge}:

(2} Mudslide or mudflow,

(3) Water that backs up or over-
flows or is otherwise dis-
charged from a sewer, drain,
sump, sump pump or related
equipment;

{4) Water under the ground surface
pressing on, or flowing or seep-
ing through:

(a) Foundations, walls, floors
or paved surfaces,

(b} Basements, whether paved
Or not; or

fc) Doors, windows or other
openings; or

{5) Waterborne material carried or
otherwise moved by any of the
water referred to in Paragraph
(1}, {3} or (4), or material carried
or otherwise moved by
mudslide or mudflow.

CP 10 30 10 12
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 141 of 192 PagelD #:147

This exclusion applies regardless of
whether any of tne above, in Para-
graphs {1) through (), is caused by
an act of nature or is otherwise
caused. An example of a situation ta
which this exclusion applies is the
situation where a dam, levee,
seawail or other boundary or con-
tainment system fails in whole or in
part, for any reason, to contain the
water,

But if any of the above, in Para-
Graphs {1} through (5), results in
fire, explosion or sprinkier leakage,
we will pay for tha foss or damage
caused by that fire, explosion or
sprinkler leakage {if sprinkler leak-
age is a Covered Cause of Loss).

"Furigus", Wet Rot, Dry Rot And
Bacteria

Presence, growth, proliferation,
spread or any activity of "fungus",
wet or dry rot or bacteria,

But if "fungus", wet or dry ret or
bacteria result ina "specified cause
of loss”. we will pay for the loss or
damage caused by that “specified
cause ofloss”. —

This exclusion dogs not apply:

{t} When “fungus”, wet or dry rot
or hacteria result from fire or
lightning; or

(2) To the extent that coverage is
provided in the Additional Cov-
erage, Limited Coverage For
"Fungus", Wet Rat, Dry Ret And
Bacteria, with respect to loss or
damage by a cause of loss other
than fire or lightning.

Exclusions B.1.a, through B.1.h. apply
whether or nat the loss event results in
widespread damage or affects a sub-
stantial area.

2, We will not pay for ioss or damage
Caused by or resulting from any of the
following:

CP 10 36:10 12

Artificially generated electrical,
magnetic or electromagnetic energy
that damages, disturbs, disrupts or
otherwise interferes with any:

{1} Electrical or electronic wire, de-

vice, appliance, system or net-
work; ar

{2} Device, apnliance, system or
network utilizing cellular or sat-
allite technology.

Far the purpose of this exclusion,
electrical, magnetic or electromag-
netic energy inctuces but ig not
limited to:

(a} Electrical current, including
arcing;

fb) Electrical charge produced
or conducted by a magnetic
or électramagnetic field;

(c} Pulse of electromagnetic
energy; or

(d) Electromagnetic waves or
microwaves,

But if fire results, we will pay for the
loss or damage caused by that fire,

Detay, loss of use or joss of market.

Smoke, vapor or gas from agricul-
tural smudging or industrial oper-
ations.

(1) Wear and tear;

(2) Rust or other corrosion, decay,
deterioration, hidden or latent
defect ar any quality in property
that causes it to damage or de-
stroy itselt;

(3) Smog,

{4} Settling, cracking, shrinking or
expansion:

(5) Nesting or infestation, or dis-
charge ot release of waste pro-
ducts ar secretions, by insects,
birds, rodents or other animals,

(6) Mechanical breakdown, includ-
ing rupture or bursting caused
by centrifugal force. But if me-
chanical breakdown results in
elevator collision, we will pay
for the loss or damage caused
by that elevator collision.

(7) The follawing causes of loss to
personal property:

(a} Dampness or dryness of at-
mosphere;

{b) Changes in or extrames of
température: or

(c} Marring or scratching.

© insurance Services Office, Inc., 2011 Page 3 of 11
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 142 of 192 PagelD #:148

Page 4 of 11

But if an excluded cause of loss that
is listed in 2.0.(1) through {7} results
in & “specified cause of loss" or
building glass breakage, we will pay
for the loss or damage caused by
that “specified cause of lass" or
building giass breakage.

Explosion of steam heilers, steam
pipes, steam engines or steam
turbines owned or leased by you, or
operated under your control. But if
explasion of steam boilers, steam
pipes, steam engines or steam
turbines results in fire or combus-
tlon explosion, we will pay for the
loss or damage caused by that fire
or combustion explosion. We will
also pay for joss or damage caused
by of resuiting from the explosion of
gases or fuel within the furnace of
any fired vessel or within the flues
of passages through which the gas-
es of combustion pass.

Continuous or repeated seepage or
leakage of water, or the presence or
condensation of humidity, moisture
or vapor, that occurs over a period
af 14 days or more.

Water, other liquids, powder or mol-
ten meterial that leaks or flows from
plumbing, heating, air conditioning
of other equipment (except fire pro-
tective systems) caused by or result-
ing fram freezing, untess:

(ij You do your best to maintain
heat in the building or struc-
ture; or

{2) You drain the equipment and
shut off the supply if the heat is
hot maintained.

Dishonest or criminal act (including
theft} by you, any of your partners,
members, officers, managers, em-
ployees (including temporary em-
ployees and leased workers}, direc-
tors, trustees or authorized
representatives, whether acting
alone of in collusion with each other
or with any other party; or theft by
any person ta whom you entrust the
property for any purpose, whether
acting alone or in collusion with any
other party.

© Insurance Services Office, inc., 2011

This exclusion:

41) Applies whether of not an act
eccurs) during your normal
hours of operation;

{2) Does not apply to acts of de-
struction by your employees
finciuding temporary employ-
ees and leased workers) or au-

’ theorized representatives; but
theft by your employees fin-
cluding temporary employees
and leased workers} or autho-
rizéd representatives is mot cov-
ered.

Voluntary parting with any property
by you or anyone else to whom you
have entrusted the property if in-
duced to do so by any fraudulent
scheme, trick, device or false pre-
tense.

Rain, snow, ice or sleet to personal

property in the open.

Collapse, including any of the fal-

lawing conditions of property or any

part of the property:

(1) An abrupt falling down or cay-
ing in;

(2) Loss of structural integrity, in-
cluding separation of parts of
the property or property in dan-
ger of falling dawn or caving in;

or
{3} Any cracking, bulging, sagging,
bending, laaning, settling,

shrinkage or expansion as such
condition relates to (1) or {2)
above,
But if collapse results in a Covered
Cause of Loss at the described
premises, we will pay for the loss or
damage caused by that Covered
Cause of Loss.

This exclusion, k., does not apply:
{a} To the extent that coverage
is provided under the Addi-
tional Coverage, Collapse;
or
{b) To collapse caused by one
or more of the fallowing:
(i} The "specified causes
ofloss":
(ii) Breakage of building
glass;

CP 1030 10 12
FILED DATE: 3/11/2020 2:67 PM 20201002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 143 of 192 PagelD #:149

(iii) Weight of rain that col-
lects ona roof; or
{iv) Weight of pecple or
personal property.
Discharge, dispersal, seepage, mi-
gration, release or escape of “pallu-
tants" unless the discharge,
dispersal, seepage, migration, re-
lease or escape is itself caused by
any of the "specified causes of
loss". But if the discharge,
dispersal, seepage, migration, re-
lease or escape of “pollutants” re-
sults in a “specified cause of loss”,
we will pay for the loss or damage
caused by that "specified cause of
lass",

This exclusion, |., does not apply ta
damage to glass caused by chemi-
cals applied to the glass.

Neglect of an insured to use all rea-
sonable means to save and preserve
property from further damage at
and after the time of lass.

3. We will not Pay for loss or damage
caused by or resulting from any of the
following, 3.4, through 3.¢. But if an ex-
cluded cause of loss that is jisted in 3.a.
through 3.c. results in a Covered Cause
of Loss, we will pay far the loss or dam:
age caused by that Covered Cause of
Loss.

CP 10 30 10 12

Weather conditions. But this exclu-
sion only applies if weather condi-
tions contribute in any way with a
cause or event excluded in Para-
graph 1. above to produce the loss
or damage.

Acts or decisions, including the fail-

ure to act or decide, of any person,

group, organization or governmen-
tal body,

Faulty, inadequate or defective:

(1) Planning, zoning, development,
surveying, siting;

(2) Design, specifications, work-
manship, repair, construction,
renovation, remadeling, grad-
ing, compaction:

(3} Materiats used in repair, eon-
struction, renovation or ramod-
eling; or

(4) Maintenance;

of part or all of any property on or
off the described premises.

4. Special Exclusions

The following provisions apply only to
the specified Coverage Farms:

© Insurance Services Office, Inc., 2011

Business Income (And Extra Ex-
pense) Coverage Form, Business In-
come (Without Extra Expense) Cov-
erage Form, Or Extra Expense
Coverage Form

We will not pay for:

(1) Any toss caused hy or resulting
from:

(a) Damage or destruction of
“finished stock"; or

ib} The time required to repro-
duce "finished stock",

This exclusion does not apply
to Extra Expense.

(2) Any toss caused by or resulting
from direct physical loss or
damage to radio or television
antennas (including satellite
dishes) and their lead-in wiring,
masts or towers.

{3} Any increase of loss caused by
or resulting fram:

(a) Delay in rebuilding, repair-
ing or replacing the proper-
ty of resuming "cper-
ations", due ta interference
at the location of the re-
building, repair or replace-
ment by strikers or other
persons; or

(b) Suspension, lapse or can-
cellation of any license,
lease or contract. But if the
suspension, lapse or can-
cellation is directly caused
by the “suspension” of
“operations”, we will cover
such loss that affects your
Business Income during the
“period af restoration" and
any extension of the "peri-
od of restoration" In accor-
dance with the terms of the
Extended Business Income
Additionat Coverage and
the Extended Periad Of In-
demnity Optional Coverage
Or any variation of these.

Page 5 of 11
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Page 6 of 11

(4) Any Extra Expense caused by or
resulting from suspension,
lapse or cancellation of any li-
cense, lease or contract beyond
the "periad of restoration”.

(5) Any other consequential loss.
Laasehald Interest Coverage Form
(1) Paragraph 8.1.a., Ordinance Or

Law, does not apply to insur-
ance under this Coverage Form.
{2} We will mot pay for any ioss

caused by:

{a} Your cancelling the lease;

(b) The suspension, lapse or
cancellation of any license;
or

(c) Any other consequential
lass,
Legal Liability Coverage Form
(1) The following exclusions do not
apply to insurance under this
Coverage Form:
(a) Paragraph B.1.a. Ordinance
Or Law;
{b}) Paragraph 8.1.c. Govern-
mental Action;

(c¢) Paragraph B.4.d. Nuclear.

Hazard;

{d) Paragraph B.1.e. Utility Ser-
vices; and

fe) Paragraph B.1.f. War And
Military Action.

(2) The following additional exclu-

sions apply to insurance under
this Coverage Form:

(a) Contractual Liability

We will not defend any
claim or “suit”, or pay dam-
ages that you are legally
liable ta pay, solely by rea-
son of your assumoation of
liability in a contract or
agreement. But this exclu-
sion dees not apply to a
written lease agreement in
which you have assumed li-
ability for building damage
resulting from an actual or
attempted burglary or rob-
bery, provided that:

(i} Your assumption of li-
ability was executed
prior to the accident;
and

® Insurance Services Office, Inc,, 2011

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 144 of 192 PageID #:150

(iij} The building is Cov-.
ered Property under
this Coverage Form.

(b} Nuclear Hazard

We will not defend any
claim or "suit", or pay any
damages, joss, expense or
abligation, resulting from
nuclear reaction or radi-
ation, or tadiogctlve con-
tamination, however
caused.

Additional Exclusion

The following provisions apply only to
the specified property:

Loss Or Damage To Products

We will not pay for loss or damage to
any merchandise, goods ar other prod-
uct caused by or resulting from error or
omission by any person or entity {in-
cluding these having possession under
an arrangement where work or a portion
of the work is outsourced} in any stage
of the development, production or use af
the product, including planning, testing,
processing, packaging, installation,
maintenance or repalr. This exclusion
applies to any effect that compromises
the form, substance or quality of the
product. But if such error or omission re-
sults in a Covered Cause of Loss, we will
pay for the loss or damage caused by
that Covered Cause of Loss.

Limitations

The following limitations apply to all policy
forms and encorsements, unless otherwise
stated:

1.

We will not pay for loss of or damage to

_ property, as described and limited in

this section. In addition, we will not pay
for any loss that is a consequence of loss
or damage as described and limited in
this section,

a. Steam boilers, steam pipes, steam
engines ofr steam turbines caused
by or resulting from any condition
or event inside such equipment. But
we will pay for loss of or damage to
such equipment caused by or result-
ing from an explosion of gases or
fuel within the furnace of any fired
vessel or within the flues or pas-
sages through which the gases of
combustion pass.

CP 10 30 10 42
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 145 of 192 PagelD #:151

b.

CP 103010172

Hot water boilers or other water
heating equipment caused by or re-
suiting from any condition or event
inside such boilers or equipment,
other than an explosion.

The interior of any building or struc-
ture, or to personal property in the
building or structure, caused by or
resulting from rain, snow, sleet, ice,
sand or dust, whether driven by
wind or not, unless:

(1} The building or structure first
sustains damage by a Covered
Cause of Loss to its roof or
walls through which the rain,
snow, sleet, ice, sand or dust
enters; of

{2} The loss or damage is caused
by or results fram thawing of
snow, sleet or ice on the build-
ing or structure.

Building materials and supplies not
attached as part of the building or
Structure, caused by or resulting
from theft.

However, this limitation does not

apply ta:

(1) Building materials and supplies
held for sale by you, unless they
are insured under the Builders
Risk Coverage Form; or

(2) Business Income Coverage or
Extra Expense Coverage.

Property that is missing, where the
only evidence of the lass or damage
is a shortage disclosed on taking In-
ventory, or other instances where
there is no physical evidence to
shaw what happened to the proper-
ty.

Property that has been transferred

to a pérson or to a place outside the

described premises on the basis of
unauthorized instructions.

Lawns, trees, shrubs or plants

which are part of a vegetated raoaf,

caused by or resulting from:

(1) Bampness or dryness of atmo-
sphere or of soil supporting the
vegetation;

{2) Changes in or extremes of tem-
perature;

{3) Disease;

{4) Frost or hail: or
{5) Rain, snow, ice or sleet.

We wil! not pay for loss of or damage to
the following types of property unless
caused by the "specified causes of loss"
or building glass breakage:

a.

Animals, and then only if they are
killed or their destruction is made
nécessary.

Fragife articles such as statuary,
marbles, chinaware and porcelains,
if broken. This restriction does not
apply to:

{1} Glass; or
{2) Containers of property held for
sale.

Builders’ machinery, tools and
equipment owned by you or entrust-
ed to you, provided such property is
Covered Property.

However, this limitation does not

apply:

(1) If the property is located on or
within 100 feet of the described
premises, unless the premises
is insured under the Builders
Risk Coverage Form; or

(2) To Business Income Coverage
orto Extra Expense Coverage.

The special timit shown for each cate-
gory, a. through d., is the total limit for
loss of or damage to all property in that
category. The special limit applies to
any oné occurrence of theft, regardless
of the types or number of articles that
are lost or damaged in that occurrence,
The special limits are (unless a higher
limit is shown in the Declarations}:

a.

b.

© Insurance Services Office, Inc., 2011

$2,509 for furs, fur garmerts and
garments trimmed with fur,

$2,500 for jewelry, watches, watch
movements, jewels, pearts, pre-
ciaus and semi-preciaus stones,
bullion, gold, silver, platinum and
other precious alloys or metals. This
limit does not apply to jewelry and
watches worth $100 or less per
item.

$2,500 for patterns, dies, molds and
forms.

$260 for stamps, tickets, including
lattery tickets held for sale, and let-
ters of credit.

Page 7 of 11
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 146 of 192 PagelD #:152

These special limits are part of, not in
addition ta, the Limit of Insurance appli-
cable to the Covered Property.

This limitation, €.3., does not apply to
Business Income Coverage or to Extra
Expense Coverage.

4. We will not pay the cost to repair any
defect to a system or appliance from
which water, other liquid, powder or
malten material escapes. But we will
pay the cost to repair or replace
damaged parts of fire- extinguishing
equipment if the damage:

a. Results in discharge ef any sub-
stance from an automatic fire pro-
tection system; or

b. ls directly caused by freezing.

However, this limitation does not apply

to Business Income Coverage or to Extra

Expense Coverage.

DB. Additional Coverage - Callapse

The coverage provided under this Additional
Coverage, Collapse, applies only to an
abrupt collapse as described and limited in
0.1. through D.?.

1. For the purpose of thls Additional Cov-
erage, Collapse, abrupt collapse means
an abrupt faliing down or caving in of a
building or any part of a buitding with
the result that the building or part of the
duifding cannot be occupied for its in-
tended purpese,

2. We will pay for direct physicat Joss or
damage to Covered Property, caused by
abrupt collapse of a building or any part
of a building that is insured under thls
Coverage Form or that contains Covered
Property insured under this Coverage
Form, if such collapse is caused by one
or more of tne following:

a. Building decay that is hidden from
view, unless the presence of such
decay is known to an insured prior
to collapse;

b. Insect or vermin damage that is hid-
den from view, unless the presence
of such damage is known te an in-
sured prior to collapse;

c. Use of defective material or meth-
ods in construction, remodeling or
renovation |f the abrupt collapse oc-
curs during the course of the con-
struction, remodeling or renovation.

dg. Use of defective material or meth-
ods in construction, remodeling or
renovation (f the abrupt collapse oc-
curs after the construction, remodel-
ing or renovation is complete, but
only /f the collapse is causec in part
by:
(1) A cause of loss listed in 2.a. or

2.b.;

(2) One or more of the “specified
causes of loss”;

(3) Breakage of building giass;

(4) Weight of people or personal
property; or

(5) Weight of rain that collacts ona
roof.

This Additional Coverage - Collapse

does not apply to:

a. Abuilding or any part of a building
that is in danger of falling down or
caving in;

b. Apart of a building that is standing,
even if it nas separated from an-
other part of the building; or

c. A builiding that is standing or any
part of a building that is standing,
even if it shows evidence of crack-
ing, bulging, sagging, bending,
leaning, setthing, shrinkage or ex-
pansion.

With respect to the following property:

a. Outdoor radio or television anten-

nas (including satellite dishes) and

their leac-in wiring, masts or
towers;

Awnings, gutters and downspouts;

Yard fixturas;

Outdoor swimming pools;

Fences;

Piers, wharves and docks;

Beach or diving platforms or appur-
tenances;

h. Retaining walls; and

Walks, roadways and other paved

surfaces;

if an abrupt collapse is caused by a

cause of loss listed in 2.a, through 2.d.,

we will pay for loss or damage to that

property only if:

(1) Such loss or damage is a direct
result of the abrupt collapse of 4
building insured under this Cov-
erage Form; and

emrmpaog

mes

Page 8 of 11 © Insurance Services Office, Inc., 2011 CP 10 36 16 12
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 147 of 192 PagelD #:153

5.

{2) The property is Covered Prop-
erty under this Coverage Form.

If personal property abruptly falls down
ar Gaves in and such collapse is not the
result of abrupt collapse of a building,
we will pay for loss or damage to Cov.
ered Property caused by such collapse
of personal property only if:

&. The collapse of persenal property
Was caused by 4 cause of loss listed
in 2.a. through 2.0.;

b. The personal property which col-
lapses is inside a building; and

¢. The property which collapses is not
of a kind listed in 4., regardless of
whether that kind of property is con-
sidered to be personal property or
real property.

The coverage Stated in this Paragraph 5,

does not apply to personal property if

marring and/or scratching is the only

damage to that personal property

caused by the collapse,

This Additional Coverage, Collapse,
does not apply to personal property that
has not abruptly fallen down or caved in,
even if the persona! oroperty shaws evi-
dence of cracking, bulging, sagging,
bending, leaning, settling, shrinkage or
expansion,

This Additional Coverage, Collapse, will
nat increase the Limits of Insurance pro-
vided in this Coverage Part.

The term Covered Cause of Loss in-
cludes the Additional Coverage, Col-
lapse, as described anc limited in D.1.
through D.?,

E. Additional Coverage - Limitad Coverage For
"Fungus", Wet Rot, Dry Rot And Bacteria

1,

CP 10 30 10.12

The coverage described in E.2. and E.6.
only applies when the "fungus", wet or
dry rot or bacteria are the result of one
or more of the following causes that oc-
eur during the policy period and only If
all reasonabie means were used to save
and preserve the property from further
damage at the time of and after that oc-
currence:

a. A "specified cause of toss" other
than fire or lightning; or

b. Flood, if the Flood Coverage En-
dersement applies to the affected
premises.

© Insurance Services Office, Inc, 2011

This Additional Coverage does not apply
to lawns, trees, shrubs or plants which
are part of a vegetated roof.

We will pay for loss or camage by “fun-
gus", wet or dry rot or bacteria. As used
in this Limited Coverage, the term loss
or dariage means:

a. Direct physical loss or damage to
Covered Property caused by "fun-
gus", wet or dry ret or bacteria, in-
cluding the cost of removal of the
“fungus”, wet or dry rot or bacteria;

b. The cost to tear out and replace any
part of the building or other prop-
erty as needed to gain access to the
“fungus”, wet or dry rot or bacteria;
and

c. The cost of testing performed after
removal, repair, replacement or res-
toration of the damaged property is
completed, provided there is a rea-
$on to believe that “fungus”, wet or
cry rot or bacteria are present.

The coverage described under E.2. of
this Limited Coverage is limited to
$15,000. Regardless of the number of
claims, this limit ts the most we will pay
for the total of all loss or damage arising
out af ai] occurrences of “specified
causes of loss" (other than fire or |ight-
ning} and Flood which take place in a
12-month period (starting with the be-
ginning of the present annual policy pe-
riod). With respect to a particular occur-
rence of loss which results in “fungus”,
wet or dry rot or bacteria, we will not
pay more than a total of $15,000 even if
the "fungus", wet or dry rot or bacteria
continue to be present or active, or re-
cur, ina later policy period.

The coverage provided under this Limit-
ed Coverage does not increase the ap-
plicable Limit of Insurance on any
Covered Property. If a particular accur-
rence results tn loss ar damage by "fun-
gus”, wet or dry rot or bacteria, and oth-
er loss or damage, we will not pay more,
for the total of all lass or damage, than
the applicable Limit of Insurance on the
affected Covered Property.

Page 9 of 11
Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 148 of 192 PagelD #:154

lf there is covered loss or damage to F, Additional Coverage Extensions
Covered Property, not caused by “fun- 1. Property In Transit

FILED DATE: 3/11/2020 2:07 PM -2020L002942

Page 16 of 11

gus", wet or dry rot or bacteria, loss pay-
ment will not he limited by the terms of
this Limited Coverage, except to the ex-
tent that "fungus", wet or dry rot or bac-
teria Cause an increase in the loss. Any
such increase in the loss will be subject
to the terms of this Limited Covarage.

The terms of this Limited Coverage do
not increase or reduce the coverage pro-
vided under Paragraph F.2. {Water Dam-
age, Other Liquids, Powder Or Molten
Materiat Darnage} of this Causes Of Loss
form or under the Additional Coverage,
Collapse.

The following, 6.a. or 6.b., applies only if
Business Income and/or Extra Expense
Coverage applies to the described prem-
ises and only If the “suspension” of "op-
erations" satisfies all terms and condi-
tions of the applicable Business Income
and/or Extra Expense Coverage Form:

a. If the loss which resulted in “fun-
gus”, wet or dry rot or bacteria does
not in itsalf necessitate a ''suspen-
sion" of “operations”, but such
“suspensian” is necessary due ta
joss or darmmage to property caused
by “fungus”, wet or dry rot ar bac-
teria, then our payment under Busi-
ness Income and/or Extra Expense
is limited to the amount of loss
and/or expense sustained in a peri-
od of not more than 30 days. The
days need not be consecutive.

b. if a covered "suspension" of "oper-
ations’ was caused by loss ar dam-
age other than "fungus", wet or dry
rot of bacteria but remediatian of
"fungus", wet or dry rot or bacteria
erolangs the "period of restora-
tion", we will pay for loss and/or ex-
pense sustained during the delay
(regardless of when such a delay oc-
curs during the "period of restora-
tion"), but such coverage js limited
to 30 days. The days need not be
consecutive.

© insurance Services Office, Inc., 2011

This Extension applies only to your per-
sonal property to which this form ap-
plies.

a. You may extend the Insurance pro-
vided by this Coverage Part to apply
to your personal sroperty {other
than property in the care, custody or
control of your salespersons} in
transit more than 100 feat from the
described premises. Property must
be in orena motor vehicle you own,
lease or operate while between
points in the coverage territory.

b. Loss or damage must be caused by
or result from one of the following
causes of loss:

(1) Fire, lightning, explosion,
windstorm or hail, riot or civil
commotion, or vandalism.

(2} Vehicle collision, upset or over-
turn. Collisicn means accidental
contact of your vehicle with an-
other vehicle or object. 4 does
not mean your vehicle's contact
with the roadbed,

(3) Thelt of an entire bale, case or
package by forced entry into a
securely locked body or com-
partment of the vehicie. There
riust be visible marks of the
forced entry.

c. The most we wiil pay for loss or
damage under this Extension is
$5,000,

This Coverage Extension is additional

insurance. The Additianal Condition, Co-

insurance, does nat apply to this Exten-
sion.

Water Damage, Other Liquids, Powder
Or Molten Material Damage

lf loss or damage caused by or resulting
fram covered water or other liquid, pow-
der ar molten material damage loss oc-
curs, we will also pay the cost to taar out
and replace any part of the building or
structure Lo repair damage to the system
or appliance from which the water or
other substance escapes. This Coverage
Extension does not increase the Limit of
Insurance,

CP 10 36 10 12
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 149 of 192 PagelD #:155

3.

Glass

a We will pay for expenses incurred to
put up temporary plates or board up
openings if repair or repiacemant of
damaged giass is delayed.

b. We will pay for expenses incurred to
remove or replace obstructions
when repairing or replacing glass
that is part of a building. This does
not include removing or replacing
window displays.

This Coverage Extension F.3. does net

increase the Limit of Insurance.

G. Definitions

1.

CP 10 30 10 12

"Fungus" means any type or form of
fungus, including mold or mildew, and
any mycotoxins, spores, scents or by-
products produced or released by fungi.

“Specified causes of foss" means the
following: fire; {ighining; explosion:
windstorm or hail; smoke; aircraft or ve-
hicles; riot or civil commotion; vandal-
ism, leakage from fire-extinguishing
equipment; sinkhale caliapse; volcanic
action; falling objects; weight of snow,
ice or sleet; water damage.

a. Sinkhole collapse means the sud-
den sinking or collapse of land inta
underground empty spaces created
by the action of water on limestone
or dolomite. This cause of loss does
net include:

(1) The cost of filling sinkholes: or

(2) Sinking or callapse of land ints
man-made underground cav-
ities.

b. Falling objects does not include lass
or damage to:

(1) Personal property in the open;
or

{2} The interiar of a building or
Structure, or property inside a
buiiding or structure, unless the
roof or an outside wall of the
building ar structure is first
damaged by a falling object.

Cc.

© insurance Services Office, Inc., 2011

Water damage means:

(1) Accidenta! discharge or leakage
of water or steam as the direct
result of the breaking apart or
cracking of a plumbing, heating,
air conditioning or other system
oF appliance (other than a sump
system including its related
equipment and parts}, that is lo-
caied on the described prem-
ises and contains water or
steam; and

(2) Accidental discharge or leakage
of water or waterborne material
as the direct result of the break-
ing apart or cracking of a water
or sewer pipe that is located off
the described premises and is
part of a municipal potable wa-
ter supply system or municipal
sanitary sewer system, if the
breakage or cracking Is caused
by wear and tear,

But water damage does not include
loss or damage otherwise excluded
under the terms of the Water Exclu-
sion. Therefore, for example, there
is no coverage under this policy in
the situation in which discharge or
leakage of water results from the
breaking apart or cracking of a pipe
which was caused by or related to
weather-induced flooding, even if
wear and tear contributed to the
breakage or cracking. 4$ ancther ex-
ample, and also in accordance with
the terms of the Water Exclusion,
there is no coverage for loss or dam-
age caused by or related to weather-
induced flaoding which follows ar is
exacerbated by pipe breakage or
cracking attributable to wear and
tear.

To the extent that accidental dis-
charge or leakage of water falls
within the criteria set forth in ¢.(1) or
c.(2) of this definition of "specified
causes of loss," such water is not
subject to the provisians of the Wa-
ter Exclusion which preclude cover-
age for surface water or water under
the surface of the ground.

Page 11 of 11
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 150 of 192 PagelD #:156

POLICY NUMBER: ; COMMERCIAL PROPERTY
CP 10 34 10 12

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION OF LOSS DUE TO BY-PRODUCTS OF
PRODUCTION OR PROCESSING OPERATIONS
(RENTAL PROPERTIES)

This endorsement modifies insurance provided under the following:

BU:_LDING AND PERSONAL PROPERTY COVERAGE FORM
BUSINESS INCOME (AND EXTRA EXPENSE} COVERAGE FORM
BUSINESS INCOME {WITHOUT EXTRA EXPENSE) COVERAGE FORM
EXTRA EXPENSE COVERAGE FORM

STANDARD PROPERTY POLICY

SCHEDULE

Premises Number Buitding Number Description Of Rental Unit

“All areas of the premises (including any covered buildings
and structures) that are leased or rented to others, regard-
less of the number of renters or lessees, or any subdivisions
between areas.”

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. The terms of this endorsement apply to the Cc. lf the loss or damage descrited in Paragraph

rental unit(s} described tn the Schedule, and B. results in Business Income less or Extra
to the buidding(s) in which such unit(s) is la- Expense, there is no coverage for such loss
cated, including any contents of such unit(s} or expense under the business income
and building(st}, all of which constitute the and/or extra expense forms listed in this en-
described premises for the purpose of this dorsement, or under any other business in-
endorsement. terruption insurance if provided under this
B. We will not pay for loss or damage te the policy.

described premises, caused by or resulting D. The conduct of a tenant's production or pra-
from smoke, vapor, gas or any substance re- cessing operations will not be considered to
leased in the course of production oper- be vandalism of the rental premises regard-
ations or processing operations performed less of whether such operations are:

at the rental unit(s} described in the Sched- 1. Legaily permitted or prohibited;

ula. Fhis exclusion applies regardless of
whether such operations are:
of the lease; or

1. Legally permitted or prohibited;
_ 3. Usual to the Intended accupancy of the
2. Permitted or prohibited under the terms premises.

of the lease; or

3. Usual to the intended occupancy of the
premises.

This exclusion does not apply to loss or
damage by fire or explosion that results from
the release of a by-product of the production
of processing operation,

2. Permitted or prohibited under the terms

CP 10 34 1012 © Insurance Services Office, Inc., 2011 — Page 1 of 1
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 151 of 192 PagelD #:157

COMMERCIAL PROPERTY
CP 88 04 03 10

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ !T CAREFULLY.

REMOVAL PERMIT
This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART

lf Covered Praperty is removed to a new focation that is added by endorsement to the policy subsequent to
its original issue, you may extend this insurance to inciude that Covered Property at each jocation during the
removal. Coverage at each location will apply in the proportion that the value at each location bears to the
value of all Covered Property being removed. This permit applies up to 10 days after the effective date of the
endorsement adding the new location; after that, this insurance dogs not apply at the previous location.

@2910 Liberty Mutual Insurance Company. All nights reserved,
CP 88 04 03 10 includes copyrighted materia! af tnsurance Services Office, Inc.. With its permissian , Page 1 of 1
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 152 of 192 PagelD #:158

COMMERCIAL PROPERTY
CP 88 210115

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CUSTOM PROTECTOR™ ENDORSEMENT - ILLINOIS

This endorsement modifies insurance pravided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CAUSES OF LOSS - SPECIAL FORM

The follawing is a summary of Increased limits of insurance and additional coverages provided by this
endorsement. This endorsement is subject to the provisions of your palicy which means that it is subject to
all limitations and conditions applicable to this Coverage Part, Coverage Form or Causes of Loss Form
unless specifically deleted, replaced, or modified herein. This endorsement is applicable only to those
locations described tn the Declarations. :

Coverage fer loss of Business Income or Extra Expense, whether provided by this endorsement or else-
where, does not apply if 2 loss is covered only as a result of this endorsement.

If coverage is provided elsewhere in this policy for the same loss or damage as the coverage provided
under this endorsament, the coverage under this endorsement will apply excess over that other coverage
unless otherwise stated. We will nat pay more than the actual amount of the covered loss or damage.

Coverage Description — Limit of Insurance Section
Accounts Receivable, Valuable Papers and Electronic Data
Blanket Limit of Insurance - On Premises $ §6©200,000 Blanket A.10,

Off Premises:

Valuable Papers $ 10,060 A.10.

Accounts Receivable $ 10,000 A.10,

Electronic Data $ 10,000 A.10.
Additional Covered Property Included A.2.
Appurtenant Structures

Buildings $ 50,000 A.16.u.

Business Persona! Property $ 5,000 A.16.u.
Broadened Premises Included 4.1.
Business Income $ 25,000 A.16.5.
Business Income - Newly Acquired Locations $ 250,000 4.16.s.
Business Income - Utility Services - Time Element $ 25,000 A.16,4,
Business Persona! Property - Seasonal Increase 33% A.1By.
"Cellular Phones" - Coverage $ 1,000 A161.
Computer Equipment $ 50,000 A.16.n.
Consequentia! Loss Included AL16.r.
Debris Remova! $ 25,000 A.6.
Employee Dishonesty $ 80,000 A.11.h.
Employes Toots Coverage $ 25,000 A.16.w.
Extra Expense $ 25,000 A.16.j.
Fine Arts $ 25,006 A.18.k.
Fire Department Service Charge $ 26,000 A8.
Fire Protective Devices $ 25,000 A.16.1.
Forgery or Alteration $ 850,000 4.11.4,
Foundations Included A.5.
Inventory and Appraisal Expense Coverage $ 10,000 A.11.g.
Lock Replacement $ 10,000 A.16.0.
Loss of Refrigeration $ 25,000 A.16.m.
Lost Key Coverages $ 16,006 4.11).

© 2015 Liberty Mutual Insurance

CP 88 21 01 45 Includes copyrighted material of Insutance Services Cffica, Inc., with its permission.

Page 1 of 19
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 153 of 192 PagelD #:159

Coverage Description Limit of Insurance Saction
Money and Securities
Inside the Premises $ 25,000 4.14.p.
Outside the Premises $ 25,000 4.16,p.
Money Orders and Counterfeit Money $ 25,000 A111.
Newly Acquired or Constructed Property 180 days A.12.
Buildings $ 1,000,000 A.12.
Business Personal Property $ 500,000 A.12.
Off-Premises Services Interruption $ 25,000 A.18.q.
Ordinance or Law A-tnel. in Building ALVA.
Limit

B&C- 25% of the
Building Limit subject

to $100,000

Outdoor Property $ 10,060 A158,
Personal Effects and Property of Others $ §©15,900 4.13.
Pollutant Clean Up and Removal $ §0,000 A.3.
Preservation of Property 90 days A.?.
Property Off-Premises (Including while in Transit) $ 60,000 A.14.
Real Property of Others Required by Contract $ 25,000 4.4.
Reward (Not available in New York) $ 25,000 A.16.h.
Signs $ 10,000 B.
Speciai Deductible Provision Included C.
Undamaged Improvements & Bettermants Included A.3. & D1.
Included E.

Waiver of Coinsurance on losses $10,000 or jess

A. The following changes apply to Section A. COVERAGE of the BUILDING AND PERSONAL PROPERTY
COVERAGE FORM and the CONDOMINIUM ASSOCIATION COVERAGE FORM:

1. Broadened Premises
The within 100 faet of the dascribed premises desctipiion stated in Paragraph A.1.a.(5){b), Build-
ing, Paragraph A.1.b., Your Business Personal Property, Paragraph A.1.c.(2), Personal Property of
Others and Paragraph A.5., Coverage Extensions is deleted and replaced by within 1600 feet of the
described location(s).
2. Additional Coverad Property
The following ace added to item a. Building of Paragraph 1. Covered Property:
Bridges, toadways, walks, patios or other paved surfaces;
Retaining wails (except retaining walls used to contain water) that are not part of a building.
tem d. is deleted from paragraph 2. Property Not Covered.
{tem |. of paragraph 2., Property Not Covered is deleted and replaced by the following:
\. Retaining walls used to contain water.
3. Undamaged Improvements And Betterments

CP 88 2101 15

(This coverage does not apply to the CONDOMINIUM ASSOCIATION COVERAGE FORM.)
The following is added to paragraph A.1.b Your Business Personal Property:
(8) Undamaged Improvements and Betterments:

(a) Improvements and betterments coverage includes the portion of improvements and vet-
terments not damaged in a covered loss.

(b} We will pay for the portion of undamaged improvements and betterments only if a mini-
mum of six months is required to repair or rebuiid the building for your occupancy, and
only when your lease is cancelled:

{i} By the lessor;

© 2015 Liberty Mutual Insurance
Includes copyrighted material of Insurance Services Office, Inc., with its permission.

Page 2 of 16
FILED DATE: 3/11/2020 2:07 PM + 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 154 of 192 PageID #:160

{ii} Bya valid condition of your lease; and

{iil) Due to direct physical loss or damage by a Covered Cause of Lass to property at the
location(s} stated in the Declarations.

4. Real Property Of Others Required By Contract

The following is added to item b. Your Business Personal Property cf Paragraph 1. Covered
Property of the BUILDING AND PERSONAL PROPERTY COVERAGE FORM as subparagraph (9) and
to the CONDOMINIUM ASSOCIATION COVERAGE FORM as subparagraph (4):

Real Property including but nat limited to building, doors and windows which are your responsibil-
ity to insure under any contract.

The most we will pay for loss or damage te covered property is $25,000 in any one occurrence.
5. Foundations

tem g. is deleted in its entirety from Paragraph 2., Property Not Covered.
6. Debris Removal

Paragraph A.4.a.{4) is deleted and replaced by the following:

(4) We will pay up to an additional $25,000 for debris removal expense, in any one occurrence of
physical loss or damage to Covered Property, if one or both of the following circumstances
apply:

(a) The total of the actual debris removal expense plus the amount we pay for direct physical
loss or damage exceeds the Limit of Insurance on the Covered Property that has sustained
loss or damage.

(b} The actual debris removal expense exceeds 25% of the sum of the deductible plus the
amount that we pay for direct physical loss or damage to the Covered Property that has
sustained loss or damage,

Therefore, if (4}{a) and/or (4)(b) apply, our total payment for diract physical loss or damage and
debris removal expense may reach but will never exceed the Limit of Insurance on the Covered
Property that has sustained loss or damage, plus $25,000.

7. Paragraph 4.4, Additional Coverages is amended as follows:
b. Preservation Of Property
The 30 day limitation in paragraph A.4.b.(2} is increased to 90 days.
§. Fire Department Service Charge

itern c. Fire Department Service Charge of Paragraph 4. Additional Coverages is deleted and
replaced by the following:

When the fire department is called to save or protect Covered Property from a Covered Cauge of
Loss, we will pay up to $25,000 in any one occurrence for your liability for fire department service
charges. Such fimit is the most we will pay regardless of the number of respanding fire depart-
ments or fire units, regardless of the number or type of services performed,

This Additional coverage applies to your fire department service charges:
{1) Assumed by contract or agreement prior to loss: or
(2) Required by local ordinance.
Neo deductible applies to this Additional Coverage,
9. Pollutant Clean Up And Removal

Item d. Potfutant Clean Up and Removal of Paragraph 4. Additional Coverages, the last paragraph
is amended as follows:

The most wé will pay under this Additional Coverage is $50,000 for the sum of all covered ex-
penses arising aut of Covered Causes of Loss occurring during each separate 12-month period of
this policy,

© 2016 Liberty Mutual Insurance
CP 88 2101175 Includes copyrighted material of Insurance Services Office. lnc., with its permission. Page 3 of 16
FILED DATE: 3/11/2020 2:07 PM 2020L.002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 155 of 192 PagelD #:161

10. Accounts Receivable
We will pay:
(1} Alf amounts due from your customers that you are unable to collect:

{2} Interest charges on any loan required to offset amounts you are unable to collect pending our
payment of these amounts:

(3} Collection expenses in excess of your normal collection expenses that are made necessary by
the ioss or damage; and

{4} Other reasonable expenses that you incur to re-establish your records of accounts receivable;
that result from a Covered Cause of Lass to yaur records of accounts receivable.

The limits of insurance as respects the following Additional Coverages and Caverage Extensions:
Electronic Data;

Valuable Papers and Records (Other Than Electronic Data);

are deleted and included in the following blanket limit:

Accounts Receivable, Valuable Papers And Electronic Data Blanket Limit Of Insurance:

The mast we will pay for loss or damage as respects the following Additional Coverages or
Coverage Extensions is $200,000 in total in any one occurrence:

Accounts Receivable;
Valuable Papers and Records;
Electronic Data;

However, as respects to Valuable Papers and Records or Accounts Receivable at a location not
described in the Declarations the most we will pay is $10,000 respectively in any one occurrence.

The mast we will pay for Electronic Data at a premise not described in the Declarations or in transit
is $10,000 in any one policy year, regardless of the number of occurrences of loss or damage or
computer systems involved. Under this Extension, electronic data has the meaning described in
the BUILDING AND PERSONAL PROPERTY COVERAGE FORM and the CONGOMINIUM ASSQCI-
ATION COVERAGE FORM under Property Not Covered - Electronic Data.

11. The following are added to paragraph 4.4. Additional Coverages:
g. Inventory And Appraisal Expense Coverage

We will pay up to $10,000 in any one occurrence for incurred inventory and appraisal costs,
and expenses for preparation of loss data, due to joss or damage as a result of a Covered
Cause of Loss to covered property. We will only pay if the costs are incurred and ere reason-
able and necessary to establish the amount of the loss. Attorney or public adjuster fees are not
covered costs under this section.

h. Employee Dishonesty

(1) We will pay for direct loss of or damage to business personal progerty, including money
and securities, resulting from dishonest acts committed by any of your employees acting
alone, or in collusion with other persons {except you or your partner) with the manifest
intent to:

{a} Cause you to sustain loss or damage; and

(b} Obtain financial benefit {other than salaries, commissions, fees, bonuses, prome-
tions, awards, profit sharing, pensions or other employee benefits earned in the nor-
mal course of employment} for:
ti} Any employee: or
(ii), Any other person ar organization.

© 2016 Liberty Mutual Insurance
CP #8 24 01 75 Includes copyrighted material of Insurance Services Office. Inc.. with its permission. Page 4 of 78
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 156 of 192 PagelD #:162

{2} We will not pay for ioss or damage:

(3}
(4)

(5)

(6)

(7}

(8)
{9)

{a) Resulting from any dishonest or criminal act that you or any of your partners commit
whether acting alone or in collusion with other persons; or

(b) The only proof of which as to its existence or amount is dependent upon:
{i} Aninventory computation; or
(ii) A profit and loss computation.

The most we will pay for loss or damage in any one occurrence is $50,000.

Allloss or damage:

fa) Caused by one or mare persons; or

(b) Involving a single act or series of related acts,

is considered one occurrence,

lf any loss is covered:

{a} Partly by this insurance: and

(b} Partly by any prior cancelled or terminated insurance that we or any affiliate had
issued to you ar any predecessor in interest,

the most we will pay is the larger amount recoverable under this insurance or the prior
insurance.

We will pay for loss or damage you sustain through acts committed or events occurring
during the Policy Period. Regardless of the number of years this palicy remains in force or
the number of premiums paid, no Limit of Insurance cumulates from year to year or
period to period.

This Additional Coverage does not app!y ta the dishonest act of any employee that occurs
after the discovery by:

{a} You; or

(b) Any of your partners, officers, directors or trustees not in collusion with the employee
of any dishonest act committed by that employee whether before or after becoming
amployed by you. .

Will pay only far cavered loss or damage discovered no later than one year from the end
of the Policy Period.

If you (or any predecessor in interest) sustained loss or damage during the period of any
prior insurance that you could have recovered under that insurance except that the time
within which to discover loss or damage had expired, we will pay for it under this Addi-
tional Coverage, provided:

‘{a) This Additional Coverage became effective at the time of cancellation or termination

of the prior insurance; and

(b) The loss or damage would have been covered by this Additional Coverage had it been
in effect when the acts or events causing the loss or damage were cammitted or
occurred.

(10) The insurance under paragraph (9} above is part of, not in addition to, the Limit of Insur-

ance applying to this Additional Coverage and is limited to the lesser of the amount
recoverable under:

(a) This Additional Coverage as of its effective date; or
(b) The prior insurance had it remained in effect.

Coverage provided under this Additional Coverage is subject to a Deductible equal to the
Property Deductible shown in the Declarations.

CP 88 210114

® 2075 Libeny Mutual Insurance
includes copyrighted material of Insurance Services Office, Inc., with its permission, Page § of 16
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 157 of 192 PagelD #:163

“Employee” means:

(t} Any natural person:
{a} While in your service and far 30 days after termination of service; and
{b) Whom you compensate directly by salary, wages or commissions; and
(c} Whom you have the right te direct and control while performing services for you; or

(2) Any natural person empicyed by an employment contractor while that person is subject
to your direction and control and perfarming services for you excluding, however, any
such person while having care and custody of property outside the premises.

But "employee" does not mean any:

(1) Agent, broker, factor, commission merchant, consignee, independent contractor or repre-
sentative of the same general character; or

(2) Director or trustee except while performing acts coming within the scape of the usual
duties of an employee.

i. Money Orders And Counterfeit Money

We will pay for your lass when you accept in good faith:

(1) Any money order in exchange fer goods or services if the maney order is not paid when
presented to the issuer; or

(2) Counterfeit U.S. or Canadian paper money inthe regular course of business.

The most we will pay under this acditional coverage is $25,000 in any one occurrence.

j. Lost Key Coverage

We will pay for consequential ioss to keys and locks if a master key or grand master key is lost
or damaged resulting from a Covered Cause of Loss. We will pay for the actual cost to replace
keys, adjustment of locks to accept new keys, or if required, naw locks, including the cost of
their installation.

The most we will pay for loss or damage under this coverage is $10,000 in any one occurrence.

k. Forgery Or Alteration

(1) We will pay for foss resulting directly from forgery or alteration of, any check, draft,
promissory note, hill of exchange or similar written promise of payment in "money", that
you or your agent has issued, or that was issued by sormeone who impersonates you or
your agemt. We will pay for logs you sustain through acts committed or events occurring
during the policy period. Regardless of the number of years this policy ramains in force or
the number of premiums paid, no fimit of insurance cumutates from year to year or period
to period.

(2} If you are sued for refusing to pay the check, draft, promissory note, bill of exchange or
similar written promise of payment in "money", on the basis that It has been forged or
altered, and you have our written consent to defend against the suit, we will pay for any
reasonable legal expenses that you incur in that defense.

{3) For the purpose of this coverage, check includes 4 substitute check as defined in the Check
Clearing for the 21st Century Act, and will be treated the same as the original it replaced.

{4} We will not pay for Joss resulting from any dishonest or criminal acts committed by you or
any of your partners, employees, managers, members, officers, directors or trustees
whether acting alone or in collusion with others,

{5} The most we will pay far all loss, including legal expenses, under this Additional Cov-
erage is $50,000,

"Money" means:
(1) Currency, coins and bank notes in current use and having a face value; and
{2) Travelers cheoks, register checks and money orders held for sale to the public.

© 2016 Liberty Mutual Insurance
CP 88 210115 Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 6 of 1B
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 158 of 192 PagelD #:164

|. Ordinance Or Law

(1)

(2}

(3)

(4)

(5)

CP 86 21 01 76

lf a Covered Cause of Loss occurs to covered Building property, we will pay:
(a} For the loss in value of the undamaged portion of the buiiding as a consequence of
enforcement of any ordinance or law that:
(i} Requires the demolition of parts of the same property net damaged by a Covered
Cause of Lass;
(ii} Regulates the construction or repair of buildings, or establishes zoning or land
use requirements at a described location, and
{iii} Is in force at the time of loss.

(b} The cast ta demolish and clear the site of undamaged parts of the property caused by
the enforcement of bui/ding, zoning or land use ordinance or law.

The COINSURANCE Additional Condition does not apply to this demolition cost cav-
erage.
(c¢} The increased cast to:
{i} Repair or reconstruct damaged portions of that Building property; and/or
{ii]) Reconstruct or remodel undamaged portions of that Building property, whether
or not demolition is required;
When the increased cost is a consequence of enforcement of building, zoning or land
use ordinance or law,
However:

(i) This coverage apnpiles only if the restored or remodeled property is intended for
similar occupancy as the current property, unless such occupancy is not permit-
ted by zoning or land use ordinance or law.

(II} We wil not pay for tne increased cost of construction if the building is not re-
paired, reconstructed or remodeled.
The COINSURANCE Additiona: Condition does not apply to this increased cost of
construction coverage.
We will not pay the increased casts of construction under this coverage:
{a} Until the property is actually repaired or replaced, at the same or another location;
and

(b) Unless the repairs or replacement are made as soon as reasonably possible after the
loss or damage, not to exceed two years. We may extend this period in writing during
the two years.

We will not pay under this caverage for the casts associated with the enforcement of any
ordinance or law which requires any insured or others to test for, monitor, clean up,
remove, contain, treat, detoxify or neutralize, or in any way respond te, or assess the
effects of "pollutants".

The most we will pay under this coverage in any one occurrence is:

{a) Coverage [.(1.)(a.) above is included within the Limit of Insurance shown in the Dec-
larations as applicable to the covered building. The loss im value of the undamaged
portion of the bullding does not increase the Limit of Insurance.

(b} For coverages I.(1,)(b.} and (c.) above the lesser of:

{i) 25% of the Limit of Insurance shown in the Declarations for Building Coverage; or
{ii} $100,000.
We will not pay for loss cue to any ordinance or law that:

{aj You were required to comply with before the loss, even if the building was
undamaged, and

{b) You failed to comply with,

© 2015 Liberty Mutual Insurance
Includes copyrighted materia! of Insurance Services Office, Inc., with its permission. Page 7 of 16
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 159 of 192 PagelD #:165

32. Newly Acquired or Constructed Property

13,

14,

tem a. Newly Acquired Or Constructed Property of Paragraph 5. Coverage Extensions is deleted
and replaced by the following:

(1) Buitdings
lf this policy covers Buiiding, you may extend that insurance ta apply to:
{a) Your new buildings while being built at the described location(s); and
(b) Buildings you acquire away from the described location(s), intended for:
(i) Similar use as the building described in the Declarations; or
{il) Use asa warehouse.

The most we will pay for loss or damage uncer this Extension is $1,000,000 at any one
location.

(2) Your Business Personal Property

(a) lf this policy covers Your Business Personal Property, you may extend that insurance to
apply to:

{i} Business personal property, including such property that you newly acquire, at any
location you acquire other than at fairs, trade shows or exhibitions, or

(ii) Business persanal praperty, including such property that you newly acquire, located
at your newly constructed or acquired buildings at the location described in the Dec-
larations.

The mast we will pay far loss ar damage under this Extension is $500,000 at any one iocation,
{b} This Extension does not apply to:

{i} Personal property of others that is temporarily in your possession in the course of
installing or performing work on such property: or

(ii) Personai property of others that is temporarily in your possession in the course of
your manufacturing or wholesaling activities.

(3) Period Of Coverage

With respect to insurance provided under Coverage Extension for Newly Acquired or Con-
structed Property coverage will end when any of the following occurs:
{a} This poticy expires;

{b) 150 days expire after you acquire the property or begin construction of that part of the
building that would qualify as covered property; or

(c) You report values to us.

We will charge you additional premium for values reported from the date you acquire the
property or begin construction of that part of the building that would qualify as covered
property.

Personal Effects And Property Of Others

ltem b. Personal Effects and Property of Others of Paragraph 9. Covarage Extensions, the jast
paragraph is amended as fatlows:

The most we will pay for ioss or damage uncer this Extension is $15,000 in any one occurrence.
Our payment for loss of ar damage to personal property of others (including property of others
held by you on consignment) will only be for the account of the owner of the property.

Property Off-Pramises

Iter d. Property Off-Premises of Paragraph 5. Coverage Extensions is deleted and replaced by the
following:

(1} You may extend the insurance provided by this Coverage Form to apply to your Covered
Property while itis away from the described locations(s) if it is:

{a) Temporarily at a location you do not own, lease or operate;

® 2015 Liberty Mvtual Insurance

CP 88 2701 15 includes copyrighted material of Insurance Services Office, Inc.. with rts permission. Page 8 of 16
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 160 of 192 PagelD #:166

(b) In storage at a location you /ease, provided the lease was executed after the beginning of
the current policy term; or

(ce) At any fair, trade show or exhibition

This Extension applies only if loss or damage is caused by a Covered Cause of Loss. This
extension does not apply to loss to property covered under the Wholesalers Custom Protector
Endorsement, Manufacturers Custom Protector Endorsement, or Food Processors Custom
Protector Endorsement.

(2) You may extend the insurance provided by this Coverage Form to apply to your personal
property ina vehicle or in transit more than 1,000 feet from the described locations(s) while:
fa) Inorona vehicle you own, rent or lease;
ib) In the custody of a carrier for hire; or
(c} Inthe custody of an air or rail carrier

within the coverage territory.

The reference to Property Not Covered in A.2.1, for Property while airborne or waterborne does

not apply to this Coverage Extension. However, there is no coverage under this Extension for

shipments of any exported or imported property that originate or terminate outside of the

United States of America, its territories and possessions, Canada, and Puerto Rica,

There is no coverage under this Extension for:

(a) Fine arts, antiques, fur garments, jewelry, precious or semiprecious stones, gold, silver,
platinum, or other precious metals or alloys; or

(b) Mail shipments in the custody of the U.S. Postal Service.

(3) The most we wiil pay for lass or damage under this Extension is $50,000.

15. Outdoor Property
Item e. Gutdoor Property of Paragraph 5. Coverage Extensions ts deleted and replaced by the
following:
You may extend the insurance provided by this Coverage Form to apply to your outdoor fences,
lighting, lighting standards, radio and television antennas, satellite dish, signs (other than signs
attached to buildings}, playground equipment, scoreboards, statuary, crosses, trees, shrubs and
plants {other than "stock" of trees, shrubs or plants or part of a vegetated roof}, including debris
removal expense, caused by or resulting from any of the Covered Causes of Lass.
The most we will pay for loss or damage under this Extension is $10,000, but not more than $1,000
for any one tree, shrub or plant, These limits apply to any one oecurrance, regardless of the types
or numbers of items lost or darnaged in that occurrence.
Subject to all aforementioned terms and limitations of coverage, this Coverage Extension includes
the expense of removing from the described {ocation the debris of trees, shrubs and plants which
are property of others, except in the situation in which you are a tenant and such property is
owned by the landlord of the described location.

16. The following are added to Paragraph 5. Coverage Extensions:

h. Reward (Not avaiable in New York)

We will pay on behalf of the insured up to $25,000 for information which leads to an arson or
theft conviction in connection with a fire loss covered under this Coverage Form, Regardless
of the number of persons involved in providing information, our liability under this Coverage

Extension will notbeincreased. —.
i. "Cellular Phones”
The most we will pay for loss or damage to “Cellular Phones” is $1,000 in any one calendar
year,
With regard to this provision: "Cellular Phone” is defined as any cellular phone that is:
(1) Permanently installed ina vehicle by other than the manufacturer of the vehicle; or

(2) Not permanently installed ina vehicle.

® 2015 ciberty Mutual Insurance
CP 88 21 6115 Includes copyrighted material of Insurance Services Office, inc., with its permission. Page 9 of 18
FILED DATE: 3/11/2020 2:07 PM + 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 161 of 192 PagelD #:167

J. Extra Expense

We will pay the actual and necessary Extra Expense you incur due ta direct physical loss of ar
damage to the property at the location(s} described in the Declarations, including personal
Property in the open or in a vehicle, within 1,000 feet of such locations(s}, caused by ar
resulting from any Covered Cause of Loss.

'f you are a tenant, your tocation is the portion of the building which you rent, lease or occupy,
including:
{7} All routes within the building to gain access to the described location(s); and

(2) Your personal property In the open (or in a vehicle) within 1000 feet of the described
locations(s).

The follawing definitions are added as respects this Coverage Extension:

(1) Extra Expense means necessary expenses you incur during the périod of restoration that
you would not have incurred if there had been no direct physical loss or damage to
property. Coverage pertains to expenses which are incurred to:

(a) Avoid or minimize the suspension of business and to continue operations:
fi) Atthe described locations; or
{ii} Ata replacement location or at temporary locations, including:

Inctuding relocation expenses or costs to equip and operate the replacement or
temporary locations.

{b) Minimize the suspension of business if you cannot continue operations.
(c) Te repair or replace any property; or

(d) To research, replace or restore the lest information on damaged vaiuabie papers and
récords;

to the extent it reduces the amount of loss that otherwise would have been payable under
this Coverage Extension .

(2) Operations mean the type of your ousiness activities occurring at the described loca-
tion(s),

{3) Period of Restoration means the period of time that:

{a} Begins with the date of cirect physical loss or damage caused by or resulting froma
Covered Cause of Loss at the described locationst(s); and

(b) Ends on the earlier of:

{i} The date when the property at the described locations(s) should be repaired,
rebuilt or replaced with reasonable speed and similar quality; or

{ii) The date when business is resumed at a new permanent location.

Pariod of Restoration does not include any increased pertod required due to the enforce-
ment of any ordinance or law that

(a) Regulates the construction, use or repair, or requires the tearing down of any prop-
erty; or

(b) Requires any insured or others to test for, moniter, clean up, remove, contain, treat,
detoxify or neutralize, or in any way respond to, or assess the effects of “pollutants”.

The expiration date of this policy will not eut short the period of restoration.
The most we will pay for loss under this Extension is $25,000 in any one occurrence.
k. Fine Arts

You may extend the insurance that applies to your Business Personal Property ta apply to your
fine acts and fine arts owned by others that are in your care, custody or contre.

This Extension does not apply to loss or damage caused by or resulting from:
(1) While fine arts are at any fair or on exhibition:
(2) Any repairing, restoration or retouching process:

© 2015 Liberty Mutual Insurance
CP 88 210115 Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 10 of 16
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 162 of 192 PagelD #:168

(3) Insects, birds, radents or other animals;

(4) Wear anc tear;

{5} Rust, corrosion, fungus, decay, deterioration, hidden or latent defect or any quality in the
property that causes it to damage or destroy itself;

(6) Breakage of art glass windows, statuary, marbles, glassware, pric-a-brac, porcelains and
similar fragile articles. But we will pay for loss or damage caused directly by fire, light-
ning, aircraft, theft or attempted theft, cyclone, tornado, windstorm, explosion, vandal-
ism, or by accident to the vehicle carrying the property.

The most we will pay for loss or damage under this Extension is $25,000 In any one occur-

rence.

|. Fire Protective Devices

You may extend the insurance provided by this Coverage Form to apply to recharging or
refilling of your fire protective devices that are permanently installed in buildings at the de-
scribed location(s} when such devices have been discharged by accident or after being used in
fighting a fire. This Extension does not apply to periodic recharge or refilling.
The most we will pay under this Extension is $25,000 for each separate 12-month period of
this policy.

m. Loss Of Refrigeration

You may extend the insurance provided by this Coverage Form to apply to direct ptiysical loss
of or damage to property owned by you and used in your business or owned by others and in
your care, custody or control, containec if any refrigeration or cooling apparatus or equip-

ment resulting from:

(1) The fluctuation or total interruption of electrical power, either at or away from the de-
scribed location, due to conditions beyond your control; or

{2} Mechanical faliure of any refrigeration or cooling apparatus or equipment at the described
{iocation).

The most we will pay for lass or damage under this Extension is $25,000 in any one occur-

rence,

n. Computer Equipment

You may extend the insurance that applies to your Business Personal Property to apply to loss
or damage to “camputer equipment” owned by you or similar property of others in your care,
custedy or control for which you are legally liable, caused by a Covered Cause of Loss,

You may extend the insurance that applies to your Business Personal Property to apply to loss
or damage to “laptop/portable computers" owned by you and in your care, custody and
control or in the care, custody or control of your employee.
(1} Property Not Covered

We will net cover the following kinds of property under this Extension:

(a) Property which you rent or lease to others;

(b) Software or other electranic data ;
{c} Accounts, bills, evidences of debt, valuable papers, records, abstracts, deeds, manu-
scripts, program decumentation or other documents.

id} “Computer equipment” held for sale by you;
{e} "Computer equipment" of others on which you are performing repairs or work;
(h “Computer equipment” or that is part of any:

(i} Production or processing equipment {such as CAD, CAM or CNC machines};

(ii) Equipment used to maintain or service your building (such as heating, ventilat-
ing, cooling or alarm systems); or

(iii) Communication equipment (such as telephone systems).

© 2015 Liberty Mutual Insurance
CP #8 216115 Includes copyrighted materiat of Insurance Services Office, Inc.. with its permission. Page 11 of 16
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 163 of 192 PagelD #:169

r.

Consequential Lass And Personal Property Of Others
The following is added to the Loss Payment provisions of Part E. Property Loss Conditions:

lf a Covered Cause of Loss occurs to covered stock and/or Persona! Property of Others, we will
Pay any reduction in value of the remaining undamaged parts of covered stock including loss
or Camage resulting from coriusion of personal property of others caused by a Covered Cause
of Loss,

Payment for any reduced value in stock is included within the applicable Limit of Insurance.
Business Incoma

We will pay up to $25,000 in any one occurrence for the actual loss of "Business Income" you
sustain due to the necessary suspension of your “operations” during the “period of restora-
tian". The suspension must be caused by direct physical loss or damage to your covered
Building or Business Personal Property at locations that are described in the Daciarations. The
loss or damage must be caused by or result froma Covered Cause of Lass,

If you are a tenant, your location is the portion of the building which you rent, jease or occupy,
including:

(1) All routes within the building to gain access to the described location; and

(2) Your persena! property in the open {or in a vehicle) within 100 feet of the described
location,

The COINSURANCE Additional Condition does not apply as respects this Coverage Extension.

We will also pay up to $250,006 in any one occurrence for the actual loss of Business Income
YOu sustain due to the necessary suspension of your operations during the period of restara-
tion caused by direct physical loss ar damage to any location you acquire, other than fairs or
exhibitions. Insurance under this Coverage Extension for each newly acquired location will
end when any of the following first occurs:

{i) This policy axpires;

{2} 180 days expire after you acquire ar begin to construct the property; or
(3) You report values te us,

The following definitions are added as respects this Coverage Extension:
(1) "Business Income" means the:

{a) Net incorne {net profit or loss before income taxes) that would have bean earned or
incurred; and

(b) Continuing normal operating expenses incurred, including payrall.

(2) "Operations" means the type of your business activities occurring at the described loca-
tion(s).

(3) “Period of Restoration” means the period of time that:

(a) Begins 72 hours after the tlme of direct physical lass or damage for Business Incame
coverage caused by or resulting from a Covered Cause of Loss at the described
location(s); and

(b) Ends on the earlier af:

(i) The date when the property at the described location should be repaired, rebuilt
or replaced with reasanable speed and similar quality; or

(ii) The date when business is resumed at a new permanent location.

“Period of Restoration” does not include any increased Périod required due to the en-
forcement of any ordinance or law that:

{a) Reguiates the construction, use or repair, or requires the tearing down of any prap-
erty: or

(b} Requires any insured or others to test for, monitor, claan up, remove, contain, treat,
detoxify or neutralize, or in any way respond to, or assess the effects of “pollutants”.

The expiration date of this policy will not cut short the period of restoration.

© 2015 Liberty Mutual Insurance

CP 88 21 01 15 Inciudes copyrighted material of Insurance Services Office. Ing.. with ite narmiesinn Pane 14 n€ 18
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 164 of 192 PageID #:170

(4) All loss:
{a) Caused by one or mcre persons; or
(b) Involving a single act or series of related acts;
is considered one accurrence.
(5) You must keep records of all “money” and "securities" so we can verify the amount of
any loss ar damage.
(6} “Money" means:
fa} Currency, coins and bank notes in current use and having a face value; and
ib} Travelers checks, register checks and money orders held for sale to the public,

(7) "Securities" means negotiable and non- negotiable instruments or contracts representing
either “money” of other property and includes:

(a) Tokens, tickets, revenue and other stamps (whether represented by actual stamps or
unused value in @ meter) in current use; and

{b} Evidences of debt issued in connection with credit or charge cards, which cards are
nat issued by you;

but does not include "maney".
q. Off-Premises Services Interruption

You may extend the insurance provided by this Coverage Form to apply to loss of or damage
to Covered Property caused by an interruption in utility service to the described location. The
interruption in utility service must result from direct physical loss or damage by a Covered
Cause of Lass to the follawing property away from the described location:

(1) Water Supply Services, meaning the following types of property supplying water to the
described location:

{a) Pumping stations; and
{b) Water mains.

(2) Communication Supply Services, meaning property supplying communication services,
including telephone, radio, microwave or television services to the described location,
such as:

{a} Communication transmission lines, including optic fiber transmission lines,
{b}) Coaxial cables; and
fc) Microwave radic relays except satellites.
Coverage doas not include above graund communication tines.
(3} Power Supply Services, meaning the following types of property supplying electricity,
steam or gas to the described location:
(a) Utility generating plants;
(b) Switching stations;
(c} Substations;
id) Transformers; and
{e) Transmission lines.
Coverage does not include above ground transmission or distribution fines.

This Extension does not apply to lass of or damage to property owned by you and used in
your Dusiness or owned by others and in your care, custody or control, contained in any
refrigeration or cooling apparatus or equipment, resulting from:

{a} The fluctuation or total interruption of electrical power, either on or off the described
location, due to conditions beyond your control; or

(b) Mechanical failure of any refrigeration or cooling apparatus or equipment.
The most we will pay under this Extension is $25,000 in any one occurrence.

© 2018 Liberty Mutual Insurance
GP 88 21 01 15 Includes copyrighted materia! of Inguranca Services Office, tnc., with its permission. Page 13 of 16
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 165 of 192 PagelD #:171

(2) From a locked vehicle and there is visible evidence of forcible entry.

The value of Employee Tools will be determined at actual cash value as of the time of loss or
damage.

The most we will pay with respect to emplayee tools is $25,000 in any oné occurrence,

Coverage provided under this Coverage Extension is subject to a Deductible equal to the
Property Deductible shown in the Declarations.

The second paragraph of Section C. LIMITS OF INSURANCE of the BUILDING AND PERSONAL PROP.
ERTY COVERAGE FORM and the CONDOMINIUM ASSOCIATION COVERAGE FORM is deleted and
replaced by the following:

Signs
The most we will pay for loss or damage to outdoor signs is $10,000 per sign in any one occurrence.

The following is added to Section D. DEOUCTIBLE, of the BUILDING AND PERSONAL PROPERTY
COVERAGE FORM and the CONDOMINIUM ASSOCIATION COVERAGE FORM:

Special Deductible Provisian

We witi deduct from any loss or damage under the Caverage Extensions in any one occurrence the
Deductible shown in the Declarations or $500, whichever is less.

This deductible applies to all Coverage Extensions, except for:

a. Newly Acquired or Constructed Property; and

e. Outdoor Property

i “Celtutar Phone” coverage has a $50 per occurrence deductible.

This deductible will be used to satisfy the requirements of the deductible in the Declarations, but it
will not increase the deductible shown in the Declarations.

The following changes apply to Section E. Loss Conditions of the BUILDING AND PERSONAL PROP-
ERTY COVERAGE FORM:

1. The following is added to Paragraph E. 7. Valuation
Undamaged Tenants Improvements and Betterments
We will determine the value for Undamaged Tenants improvements and Betterments as inciuded
in section 4.3. of this endorsement as follows:
(a) The cost to repair or replace on the same or another site if you make repairs promptly;

(b} A proportion of your original cost if you do not make repairs promptly. We will determine the
proportionate value as follows:
fi) Multiply the original cost by the number of days from the joss of damage to the expiration
of the lease; and

{ii) Divide the amount determined in (i) above by the number of days from the installation of
improvements to the expiration of the lease.

If your Jease contains a renewal option, the expiration of the renewal option period will replace the
expiration of the lease in this procedure. ,

Caoinsurance

Section F. ADDITIONAL CONDITIONS, Paragraph 1. Coinsurance of the BUILDING AND PERSONAL
PROPERTY COVERAGE FORM and the CONDOMINIUM ASSOCIATION COVERAGE FORM applies only
when the total loss or damage to al] Covered Property in any ome occurrence is greater than $10,000,

Ail other terms and conditions remain unchanged.

© 2016 Liberty Mutual Insurance

CP 88 21 01 15 Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 16 of 16
FILED DATE: 3/11/2020 2:07 PM 20201002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 166 of 192 PagelD #:172

Business Income - Utility Services - Time Element

We will pay up to $25,000 in any one occurrence for the actual loss of Business Income you
sustain at the described location caused by an interruption in utility service to the described
location. The interruption in utility service must result from direct physical loss or damage by
a Covered Cause of Loss to the following types of properly located outside of a covered
builaing described in the Declarations. This Coverage Extension begins 72 hours after such

direct physical loss or damage.

{1} Water Supply Services, meaning the follawing types of property supplying water to the
described location:
(a) Pumping stations; and
(b) Water mains.

(2) Communication Supply Services, meaning property supplying communication services,
including telaphone, radio, microwave or television services to the described location,

such as:
fa) Communication transmission lines, including optic fiber transmission lines;

(b} Coaxial cables; and
(c) Microwave radio relays except satellites.
Coverage does not include above ground communication lines.
(3) Power Supply Services, meaning the following types of property supplying electricity,
steam or gas to the described location:
(a) Utility generating plants;
(b} Switching stations,
(c} Substations:
(d) Transformers, and
fe) Transmission lines.
Coverage does not include above ground transmission of distribution lines.

Appurtenant Structures

You may extend the insurance that applies to Building to apply to your storage buildings, your
garages and your other appurtenant structures, except outdoor fixtures, at the described loca-
tion(s). The most we will pay for Building toss or Garage under this Extension is $50,000 in

any ane occurrence.

You may extend the insurance that applies to Business Personal Property to apply to such
property in your storage Suildings, your garages and your other appurtenant structures at the
described location{s). The most we will pay for Business Personal Property loss or damage

under this Extension is $5,000 in any one occurrence.
Business Personal Property Limit Seasonal Increase

The Limit of insurance for Business Personal Property will automatically increase by 33% to
provide for seasonal variations. This increase will apply only if the Limit of Insurance shown
for Businass Personal Property in the Declarations is at least 90% of your average monthly

value during the lesser of:
(1) The 12-month period immediately preceding the date the loss or Gamage occurs, or

(2} The period of time you have been in business as of the date loss occurs.

Employee Tools Coverage
You may extend the insurance that applies to your Business Personal Property to apply to toss
or damage by a Covered Gause of Loss to tools owned by your employees while used in your
business or when in your buiiding-

However, we will not pay for a loss that is caused by or results from theft or attempted theft of
employee tools uniess such loss occurs:

(1} Ina building and there is visible evidence of forcible entry to or exit from that puilding; or

® 2015 Liberty Mutual Insurance
‘- Lone herd meetin! pe lnerironne Garvicns Offine, inc.. with its permission. Page 15 of 16
FILED DATE: 3/11/2020 2:07 PM = 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 167 of 192 PagelD #:173

"Money" means:

Currency, coins and bank notes in current use and having a face value; and travelers checks,
register checks and money orders heid for sale to the public.

"Securities" means negotiable and non-negotiable instruments or contracts representing either
“money” or other property and includes:

Redeemed coupons, tokens, tickets, revenue and other stamps (whether represented by actual
stamps or unused value in a meter) in current use; and evidences of debt issued in connection with
credit or charge cards, which cards are not issued by you; but does not include “money”.

Lost Lease Coverage - Lessors Interest

If the Declarations show you have Business Income Coverage, tha form is amended to include the
following:

(1) We will pay for loss you sustain due te the cancellation of lease contracts by your tenants
when the reason for cancellation of the lease is direct physical loss or damage to the leased
location(s) caused by or resulting from a Covered Cause of Loss during the policy period.

(2) We will not pay for any loss caused by:
{a) Your canceling the lease;
(b} The suspension, lapse or cancellation of any license; or
{c) Any other consequential loss.

(3) The most we will pay under this coverage is:

{a} The difference between the rent actuaily paid at the described location(s} and the antici-
pated rental value of the described location(s) that you lease for:

(i) 12 months immediately following the period of restoration; or

(ii) for the period beginning with the end of the period of restoration and ending with the
nermal expiration date of each canceled lease; or

(iit} $25,000 in any one occurrence,
whichever is less.
Tenant Move Back Coverage

We will pay expenses incurred by yau for “Covered Move Back Costs" of tenants who temporarily
vacate a portion of a covered building property at the location described in the Declarations. The
vacancy must have occurred while the partion of the covered building property rented by the
tenant could not be occupied due to direct physica! loss or damage to your Covered Property
caused by or resulting fram any Covered Cause of Loss during the policy period. The move back
must take place within 60 days after the portion of the covered building property rented by the
tenant has been repaired or rebuilt and is ready for occupancy.

We will pay for “Covered Move Back Costs" whether or not the tenant(s} move back before the
expiration date of this policy.

"Covered Move Back Casts" under this endorsement means documented, reasonable and nerces-
sary:

(3} Costs of packing, insuring and carting business personal property;
(2) Costs of re-establishing electric utility services, less refunds from discontinued services;
{3) Costs of assembling and setting up fixtures and equipment; and

(4) Costs to unpack and re-shelve stock and supplies.

© 2015 Liberty Mutual Insuranes

CP 88 27 01 15 Includes copyrighted materiat of Insurance Services Office, Inc., with its parmisstan. Page 2 of 3
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 168 of 192 PageID #:174

B. The BUILDING AND PERSONAL PROPERTY COVERAGE FORM, CONDOMINIUM ASSOCIATION COV-
ERAGE FORM and CONDOMINUIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM are modified

as follaws:

The definitions stated above in Paragraph &.5. also apply to section B. of this endorsement.
1, Deductible

The deductible in the Declarations applies unless a separate Equipment Breakdown deductible is
shown in the Policy. If a separate Equipment Breakdown deductible is shown, the following ap-

plies,

Regarding Equipment Breakdown Coverage only, section D. Deductible is deleted and replaced
with the following:

a. Deductible for Each Coverage
(1) Unless the Declarations or Schedule indicates that your deductible is combined for all

(2)

(3)

coverages, multiple deductibles may apply to any “one accident”.

We will not pay for loss, damage or expense under any coverage until the amount of the
covered loss, damage or expense exceeds the deductible amount indicated for that cov-
erage in the Policy. We will then pay the amount of loss, damage or expense in excess of
the applicable deductible amount, subject to the applicable limit.

lf deductibles vary by type of “covered equipment" and more than one type of "covered
equipment” is involved in any “one accident", only the highest deductible for each cov-
erage will apply.

b. Application of Deductibles

(1)

{2)

(3)

CP 88 44 02 15

Dollar Deductibles

We will not pay for loss, damage or expense resulting from any “one accident” until the
amount of loss, damage, or expense exceeds the applicable Deductible shown in the
Policy. We will then pay the amount of loss, damage or expense in excess of the ap-
plicable Deductible or Deductibles, up to the applicable Limit of Insurance.

Time Deductible

lf a time deductible is shown in the Policy, we will not be ftiable for any loss oceurring
during the specified number of hours or days immediately following the “accident”. If a
lime deductible is expressed in days, each day shail mean twenty-four consecutive hours,

Multiple of Average Daily Value (ADV)

lf a deductibie is expressed as a number times ADV, that amount wil! be calculated as
follows:

The ABV (Average Daily Value) will be the Business Income {as defined in any Business
Income Coverage that is part of this policy} that wou‘d have been earned during the period
of interruption of business had no "sccident” occurred, divided by the number of werking
days in that period. No reduction shall be made for the Business Income not being earned,
or in the number of working days, because of the “accident” or any other scheduled or
unscheduled shutdowns during the period of interruotion. The ADV appiies to the Busi-
ness Income value of the entire location, whether or not the loss affects the entire loca-
tion. If more than one location is included in the valuation of the loss, the ADV will be the
combined value of all affected tocations. Far purposes of this calculation, the period of
interruption may not extend beyond the "period of restoration’,

The number indicated in the Policy will be multiplied by the ADV as determined above.
The result shall be used as the applicable deductible.

® 2015 Liberty Mutuai insurance
includes copyrighted material of Insurance Services Office, inc., with its permission. Page 5 of 6
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 169 of 192 PagelD #:175

COMMERCIAL PROPERTY
CP 88 44 02 15

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
EQUIPMENT BREAKDOWN COVERAGE ENDORSEMENT

This endorsement modifies the insurance provided under the foliawing:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM

CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
CAUSES OF LOSS - BASIC FORM

CAUSES OF LOSS - BROAD FORM

CAUSES OF LOSS - SPECIAL FORM

BUSINESS INCOME {AND EXTRA EXPENSE) COVERAGE FORM
BUSINESS INCOME (WITHOUT EXTRA EXPENSE} COVERAGE FORM
EXTRA EXPENSE COVERAGE FORM

COMMON POLICY CONDITIONS

A. The following is added as an Additional Coverage to the CAUSES OF LOSS - BASIC FORM, CAUSES
OF LOSS - BROAD FORM, and CAUSES OF LOSS - SPECIAL FORM:

Additional Coverage - Equipment Breakdown

We will pay for direct physical damage to Covered Property that is caused by an “accident” to
“covered equisment".

1.

The most we will pay for loss, damage or expense under this endorsement arising fram any “one
accident” is the applicable Limit of Insurance in the Declarations unless otherwise shawn in the
Equipment Breakdown Coverage Schedule. Coverage provided under this endorsement does not
increase and is not in addition to any other Limit of Insurance.

The following coverages also apply to covered losses caused by an “accident". These coverages
do hot pravide additional limits of insurance.

a.

Expediting Expenses

With respect to your damaged Covered Property, we will pay the reasonable extra cost to:

(1) Make temporary rapairs; and

(2} Expedite permanent repairs or replacement.

Reasonable extra cost shall mean the extra cost of temporary repair and of expediting the

repair of such damaged equipment of the insured, including overtime and the extra cost of
express or other rapid means of transportation.

The most we wilt pay for under this coverage is $100,000 unless otherwise provided in this
poticy.
Hazardous Substances

We will pay for the additional cost to repair or replace Covered Property because of contami-
nation by a "hazardous substance". This includes the additional expense to clean up or
dispose of such property,

This does not include contamination of “perishable goods" oy a refrigerant, including ammo-
nia, which is addressed in 3.d. below, As used in this coverage, additional costs mean thase
beyond what would have been payable under this Equipment Breakdown Coverage had no
"hazardous substance” bean involved,

The most we will pay for under this coverage, including any actual loss of Business Income
You sustain and necessary Extra Expense you incur, is $100,000 uniess otherwise provided in
this policy.

@ 2016 Liberty Mutual Insurance

CP 88 44 02 15 includes canyrighted material of Insurance Services Office, Inc., with its permission. Page 1 of &
FILED DATE: 3/11/2020 2:07 PM = 20201.002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 170 of 192 PagelD #:176

4, Exclusions

For the purposes of this endorsement, all exclusions in the CAUSES OF LOSS - BASIC FORM,
CAUSES OF LOSS - BROAD FORM, and CAUSES OF LOSS - SPECIAL FORM apply except as
modified below.

a. The exclusions are modified as follows:
(1) The following is added to Paragraph B.1.g Water:

However, if electrical "covered equipment” requires drying out because of Water as de-
scribed in g.{t) through g.(3) above, we will pay for the direct expense of such drying out
subject to the applicable Limit of Insurance and deductible for Building or Business Per-
sonal Property, whichever applies.

{2) lf CAUSES OF LOSS - BASIC FORM or CAUSES OF LOSS - BROAD FORM applies, the
following is added to Exclusions B.2:

Depletion, deterioration, carrasion, erosion, wear and tear, or other gradually developing
conditions. But if an "accident" results, we will pay for the resulting {oss, damage or
expense,

(3) If CAUSES OF LOSS - SPECIAL FORM applies, the last paragraph of B.2.d. Exetusions is
deleted and replaced with the fallowing:

But if an excluded cause of loss that is listed in B.2.d. (1) through (7) results in an "ao-
cident", we will pay for the loss, damage or expense caused by that “accident”.

b. We will not pay under this endorsement for loss, damage or expense caused by or resulting
from:

(1) Your failure to use all reasonable means to protect Covered Property fram damage fallow-
ing an “accident”,

(2) Any defect, programming errar, programming limitation, computer virus, malicious code,
loss of "data", loss of access, loss of use, loss of functionality or other condition within or
invelving "data" or “media” of any kind, But if an "accident" results, we will pay for the
resulting loss, damage or expense; or

{3} Any of the follawing tests:
{a) Hydrostatic, pneumatic, or gas pressure test of any boiler or pressure vessel; or
(b}) Electrical insulation breakdown test of any type on electrical equipment.

ec. With respect to Utility Services coverage, we will also not pay for an “accident” caused by or
resulting from: fire; lightning; windsterm or hail; explosion {except as specifically provided in
paragraph §.a.(3) of this endorsement}; smoke; aircraft; or vehicles; riot or civil commotion:
vandalism; sprinkler leakage; falling objects; weight of snow, ice or sleet: freezing; collapse;
flood or earth movement.

d. With respect to Business [ncome, Extra Expense and Utility Services coverages, we will also
not pay for:

{1} Loss caused by your failure to use due diligence and all reasonable means to resume
business; or

{2} Any increase in loss resulting fram an agreement between you and your customer or
supplier,

e. We will not pay for loss, damage or expense caused directly or indirectly by the following,
whether or not caused by or resulting from an “accident”:

Any moid, fungus, mildew or yeast, including any spores or toxins broduced by or emanating
from such matd, fungus, mildew or yeast. This includes, but is not Jimited to, costs arising
from clean up, removal, or abatement of such motd, fungus, mildew or yeast, spores or toxins.
However, this exclusion does not apply ta spoilage of personal property that is ‘perishable
goods", to the extent that spoilage is covered under Spoilage coverage.

f. Weill not pay under this endorsement for any loss or damage to animals.

© 2015 Liberty Mutual Insurance
CP 88 44 02 15 Includes copyrighted material of Insurange Services Office, Inc., with its permission. Page 3 of 6
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 171 of 192 PagelD #:177

(4) Percentage of Loss Deductibles

lf a deductible is expressed as a percentage of loss, we will not be liable for the indicated
percentage of the gross amount of loss, damage or expense {prior to any applicable
deductible or coinsurance} insured under the applicable coverage. If the dallar amount of
such percentage is less than the indicated minimum deductible, the minimum daductibie
will be the applicable deductible.

2. Conditions

The following conditions are added to the Conditions in the COMMON POLICY CONDITIONS and
to section F. Additiana!l Conditions in the BUILDING AND PERSONAL PROPERTY COVERAGE
FORM, CONDOMINIUM ASSOCIATION COVERAGE FORM, CONDOMINUIUM COMMERCIAL UNIT
“OWNERS COVERAGE FORM:

a. Suspension

Whenever "covered equipment" is found to be in, of exposed to, a dangerous condition, any
of Our representatives may immediately suspend coverage under this endorsement for that
“covered equipment". This can be done by mailing er delivering a written notice of suspen-
sion to:

{1} Your last known address: or
(2) The address where the “covered equipment" js located.

Once suspended, your insurance can only be reinstated by an endorsement for that “covered
equipment". If we suspend your insurance, you will get a pro rata refund of premium fer that
“covered equipment" for the period of suspension. But the suspension will be effective an the
date in which our notice is mailed or delivered to you, even if we have not yet made or offered
a refund,

b. Jurisdictional Inspections

lf any property that is “covered equipment” under this endorsement requires inspection to
comply with state or municipal boiler and pressure vessel regulations, we agree to pertorm
such inspection on your behalf.

c. Environmental, Safety and Efficiency Improvements

lf "covered equipment" requires replacement due to gn “accident’, we wil! pay your addi-
tionai cost to replace it with equipment that is better for the environment, safer or more
efficient than the equipment being replaced. However, we will not pey more than 125% of
what the cost would have been te repair or replace with like kind and quality. This condition
does not increase any of the applicable limits. This condition does nat apply te any property to
which Actual Cash Value applies.

® 2016 Liberty Mutual Insurance
CP 88 44 02 15 Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 6 of 6
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 172 of 192 PagelD #:178

COMMERCIAL PROPERTY
CP 90 48 03 11

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
WATER EXCLUSION ENDORSEMENT
CUSTOM PROTECTOR™

This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART
STANDARD PROPERTY POLICY

A, The exclusion in Paragraph B. replaces the Water Exclusion in this Coverage Part or Policy.
EB. Water
1. Flood, surface water, waves (including tidal wave and tsunami), tides, tidal water, overflow of any

body of water, or spray from any of these, all whether or not driven oy wind (including storm
surge};

2. Mudslide or mudflow;

3. Water that backs up or overflows ar is otherwise discharged from a sewer, drain, sump, sump
pump or related equipment; except, we cover direct physical logs or damage caused by water:

a. Which backs up into a building or structure through sewers or drains which are directly
connected to a sanitary sewer or septic system, or

b. Which enters into and overflows from within a sump pump, Sump pump well or other type of
system designed to remove subsurface water which is drained from the faundation area.

This coverage does not apply if the loss or damage ts caused by your negligence. The most we will
pay for toss or damage under this coverage is $25,000,

4. Water under the ground surface pressing on, or flowing or seeping through:
a. Foundations, walls, floors or paved surfaces;
b. Basements, whether paved or not; or
¢. Doors, windows or other openings; or

5. Waterborne material carried or otherwise moved by any of the water referred to in Paragraph 1., 3.
or 4., or material carried or otherwise moved by mudslide or mudftow.

This exclusion applies regardless of whether any of the above, in Paragraphs 1. through §&., is caused
by @n act of nature or is otherwise caused, An example of a situation to which this exclusion applies is
the situation where a dam, levee, seawall or other boundary or containment system fails in whole or in
part, for any reason, to contain the water.

But if any of the above, in Paragraphs 1. through 5., results in fire, explosion or sprinkler leakage, we
will pay for the loss or damage caused by that fire, explosion or sprinkler ieakage {if sprinkler leakage
is a Covered Cause of Loss).

® 2011 Liberty Mutual insurance. all rights reserved.
CP 90 48 03 11 Includes copyrighted material of Insurance Services Office, inc., with its permission. Page 1 of 1
FILED DATE: 3/11/2020 2:07 PM 20201002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 173 of 192 PagelD #:179

iL 00 17 1198

COMMON POLICY CONDITIONS

All Coverage Parts included in this policy are subject to the following conditions.

A. CANCELLATION

IL 00 77 11 38

1. The first Named Insured shewn in the
Declarations may cancel this policy by
mailing or delivering to us advance writ-
ten notice of cancellation.

2. We may cancel this policy by mailing or
Celivering to the first Named tnsured
written notice of cancellation at least:

@. 10 days before the effective date of
cancellation if we cancel for nonpay-
ment of premium; or

b. 30 days before the effective date of
cancellation if we cancel for any oth-
ef reason.

3. We will mail or deliver our notice to the
first Named Insured's last mailing ad-
dress known to us.

4. Notice of cancellation will state the effec-
tive date of cancellation. The policy pe-
Tiod will and on that date.

5. lf this policy is cancelled, we will send
the first Named Insured any premium re-
fund due. If we cancel, the refund will be
pro rata. If the first Named insured can-
cels, the refund may be less than pro
rata. The cancellation will be effective
even if we have not made or offered 2
refund,

@. If notice is mailed, proof of mailing wiil
be sufficient proof of notice.

CHANGES

This poiicy contains all the agreements be-
tween you and Us concerning the insurance
afforded. The first Named Insured shown in
the Declarations is authorized to make
changes in the terms of this policy with our
consent. This policy's terms can be amended
or waived only by endorsement issued by us
and made a part of this policy,

EXAMINATION OF YOUR BOOKS AND
RECORDS

We may examine and audit your books and
records as they relate to this poticy at any
time during the policy period and up to three
years afterward.

D.

E.

Copyright, Itsurance Sarvises Office, Ine. 1998

INSPECTIONS AND SURVEYS
1. We have the right to:

a, Make inspections and Surveys at any
time:

b. Give you reports on the conditions
we find: and

ce. Recommend changes.

2. Weare not obligated to make any inspec-
tions, Surveys, reports or recommenda-
tions and any such actions we do under-
take relate only to insurability and the
premiums to be charged. We do not
make safety inspections. We do not un-
dertake to perform the duty of any person
or organization to provide for the health
or safety of workers or the public. And we
do not warrant that conditions:

a. Are safe or healthful; or

b. Comply with laws,
codes or standards.

3. Paragraphs 1. and 2, of this condition ap-
ply not only to us, but aise to any rating,
advisory, rate service or similar organiza-
tion which makes insurance inspections,
surveys, reports or recommendations,

4. Paragraph 2. of this condition does not
apply to any inspections, surveys, reports
or recommendations we may make rela-
tive to certification, under state or mu-
hicipai statutes, ordinances or regula-
tions, of boilers, pressure vessels or
elevators,

regulations,

PREMIUMS

The first Named Insured shown in the Dec-

larations:

1. Is responsible for the payment of al! pre-
miums; and

2. Will be the payee for any return premi-
ums we pay.

TRANSFER OF YOUR RIGHTS AND BUTIES
UNDER THIS POLICY

Your rights and duties under this policy may
not be transferred without our written con-
sent except in the case of death of an individ-
ual named insured,

Page 1 of 2
FILED DATE: 3/14/2020 2:07 PM 202GL002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 174 of 192 PagelD #:180

If you die, your rights and duties under this
policy will be transferred to your legal repre-
sentative but only while acting within the
scope of duties as your legal representative.
Until your legal representative is appointed,
anyone having proper temporary custody of
your property will have your rights and duties
but only with respect to that property.

tL 00 17:11:98 Copyright, Insurance Services Office, Inc., 1998

Page 2 of 2
FILED DATE: 3/11/2020 2:07 PM = 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 175 of 192 PagelD #:181

IL 00 21 09 08
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT

(Broad Form} _
This endorsement modifies insurance Dravided under the following:

COMMERCIAL AUTOMOBILE COVERAGE PART

COMMERCIAL GENERAL LIABILITY COVERAGE PART

FARM COVERAGE PART

LIQUOR LIABILITY COVERAGE PART

MEDICAL PROFESSIONAL LIABILITY COVERAGE PART

OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
POLLUTION LIABILITY COVERAGE PART

PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
RAILROAD PROTECTIVE LIABILITY COVERAGE PART

UNDERGROUND STORAGE TANK POLICY

1. The insurance does not apply: B. Under any Medica! Payments coverage,
A. Under any Liability Coverage, to "bodily to EXPENses Incurred with respect to
injury” or "property damage": bodily injury" resuiting fram the “naz-

ardous properties” of “nuclear mateari-
al” and arising out of the operation of a
“nuclear facility" by any person or or-

{1} With respect to which an "insured"
under the policy is aisa an insured
under @ nuclear energy liability poli-

: ganization,
cy issued by Nuclear Energy Liabil- oo. ; ;
ity Insurance Association, Mutual c. Under any Liability Coverage, to “bodily
Atomic Energy Liability Underwrit- injury" or “property damage" resulting
ers, Nuclear Insurance Association from “hazardous properties” of “nuclear
of Canada or any of their succes- material”, if:
sors, or would be an insured under (1) The “nuciear material" {a) is at any
any such policy but for its termina- “nuclear facility” owned by, or op-
tion upon exhaustion of its limit of erated by or on behalf of, an "In-
lkability; or sured" or (b} has been discharged
(2} Resulting from the “hazardous or dispersed therefrom;
properties" of "nuciear material" (2) The “nuclear material” is contained
and with respect to which (a) any in “spent fuel" or “waste” at any
person or organization is required time possessed, nandled, used, pro-
to maintain financial protection pur- cessed, stored, transported or
suant to the Atomic Energy Act of disposed of, by or on behalf of an
1954, or any law amendatory there- "insured"; or

af, ar (b) the “insured is, or had
this policy not been issued would
be, entitled to indemnity from the
United States af America, or any
agency thereof, under any agree-
ment entered inte by the United
States of America, or any agency
thereof, with any person or argani-
zation.

IL 00 21 69 08 © ISO Properties, inc,, 2007 Paga 1 of 2
FILED DATE: 3/11/2020 2:07 PM 2020L002942

IL 00 21 09 08

(3} The “bodily injury" or “property
damage" arises cut of the furnish-
ing by an "insured" of services,
materials, parts or equipment in
connection with the planning, con-
Struction, Maintenance, operation or
use of any "nuclear facility", but if
such facility is located within the
United States of America, its ter-
ritories ar possessions or Canada,
this exclusion (3) applies enly to
“property damage” ta such “nucle-
ar facility" and any property
thereat.

As used in this endarsement:

“Hazardous properties" includes radioactive,
toxic or explosive properties.

“Nuclear materia!’ means “source materi:
al", "special nuclear material” or "by-prod-
uct material".

"Source material", “special nuciear mate-
rial", and “by-product material” have the
meanings given thern in the Atomic Energy
Act of 1954 or in any law amendatory there-
of.

“Spent fuel" means any fuel element or fuel
somponent, solid or liquid, which has been
uséd or exposed to radiation in @ “nuclear
reactor".

“Waste" means any waste material fa) con-
taining “by-product material" other than the
tailings or wastes produced by the extrac-
tlon or concentration of Uranium or thorium
from any ore processed primarily for its
“source material” content, and (b) resulting
from the operation by any person or or-
ganization of any “nuclear facility” included
under the first two paragraphs of the defini-
tion of “nuclear facility".

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 176 of 192 PagelD #:182

"Nuclear facility” means:
(a) Any "nuciear reactor":

{b) Any equipment or device designed
ar used for (1) separating the iso-
topes of uranium or plutonium, {2}
processing or utilizing “spent fuel",
or {3} handing, processing or pack-
aging 'waste":

(c} Any equipment or device used for
the processing, fabricating or
alloying of "special nuclear mate-
rial" if at any time the total arncunt
of such material in the custedy of
the “insured at the premises
where such equipment or device is
located consists of er contains
more than 25 grams of plutonium
or uranium 233 or any combination
thereof, or more than 250 grams of
uranium 235,

(d) Any structure, basin, excavation,
premises or place prepared or used
far the storage or disposal of
"waste":

and inclutes the site on which any of the
foregoing is located, all operations conduct-
ed on such site and all premises used for
such operations.

"Nuclear reactor" means any apparatus de-
signed or used to sustain nuclear fission in
a self-supporting chain reaction or to con-
tain a critical mass of fissionable material.

“Property damage" inctudes all forms of ra-
dioactive contamination of property,

® ($0 Properties, Inc., 2007 Page 2 of 2
FILED DATE: 3/14/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 177 of 192 PagelD #:183

IL 81 18 02 17

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ILLINOIS CHANGES

This endorsement modifies insurance provided under the following:
CAPITAL ASSETS PROGRAM (OUTPUT POLICY} COVERAGE PART

IL 01 18 02 17

COMMERCIAL PROPERTY COVERAGE PART
FARM COVERAGE PART
STANDARD PROPERTY POLICY

When this endorsament is attached to Stan-
dard Property Policy CP 00 99, the terms Cov-
erage Part and Coverage Form in this en-
dorsement are replaced by the term Policy.

The following is added to the Legal Action
Against Us Condition:

The two year period for legal action against
us is extended by the number of days be-
tween the date the proof of loss is filed with
us and the date we deny the claim in whole or
in part,

if this policy covers:

1. The following in a, and b., then Para-

graphs 2. and 3. apply:

a. Real property used principally for
residential purposes up to and in-
cluding a four family dwelling; or

b. Household or personal property that
is usual or incidental to the occupan-
cy of any premises used for residen-
tial purposes.

2. The second paragraph of the Appraisal

Condition is deleted and replaced by the

following:

a. Each party will pay its own appraiser
and bear the other expenses of the
appraisal and umpire equally, except
as provided in b. below.

b. We will pay your appraiser's fee and
the umpire's appraisal fee, if the fol-
lawing conditions exist:

(1} You damanded the appraisal:
and

(2) The full amount of loss, as set by
your appraiser, is agreed ta by
our appraiser or by the urnpire.

© Insurance Services Office, Inc., 2016

3, The Cancealment, Misreprasentation Or
Fraud Condition is replaced by the fol-
lowing:

Concealment, Misrepresentation Or
Fraud

a. This Coverage Part or Coverage
Form is void if you or any insured
("insured") commit fraud or conceal
or misrepresent a fact in the process
leading to the issuance of this ingur-
ance, and such fraud, concealment
or misrepresentatian is stated in the
policy or endorsement or in the writ-
ten application for this policy and:

(1) Was made with actua! intent to
deceive; or

{2) Materially affected either our de-
cision to provide this insurance
or the hazard we assumed,

However, this condition will not
serve as a reasan to void this Cov-
erage Part or Coverage Form after
the Coverage Part or Coverage Farm
has been in effect for one year or one
policy term, whichever is less.

b. We do not provide coverage under
this Coverage Part or Coverage Form
to you or any other insured (‘‘in-
sured”) who, at any time subsequent
to the issuance of this insurance,
commit fraud or intentionally can-
ceal or misrepresent a material fact

relating to:
(1) This Caverage Part or Coverage
Form;

(2) The Covered Property;

(3) Your interest in the Covered
Property; or

(4) Aclaim under this Coverage Part
ar Coverage Form.

Page 1 of 2
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Page 2 of 2

c. Notwithstanding the limitations stat-
ed in 3.a. above, we may cancel the
Coverage Part or Coverage Form in
accordance with the terms of the
Cancellation Condition.

D. For the Commercial Property Coverage Part

and the Standard Property Policy, the follow-
ing exclusion and related provisions are
added to Paragraph B.2. Exclusions in the
Causes of Loss Forms and to any Coverage
Farm or policy to which a Causes of Loss
Form is not attached:

1. We will not pay for loss or damage aris-
ing out of any act an insured cormmmits or
conspires to commit with the intent to
cause a loss,

In the event of such loss, no insured is
entitled to coverage, even insureds who
did not commit or conspiré to commit the
act causing the loss.

2. However, this exclusion will nat apply to
deny payment to an /nnocent co-insured
who did not cooperate if or contribute to
the creation of the logs If:

a@& The floss arose out of a pattern of
criminal domesti¢ violence; and

b. The perpetrator of the loss is
criminally prosecuted for the act
causing the loss,

3. If we pay a claim pursuant to Paragraph
D.2.. our payment to the insured is limit-
ed to that insurec’s insurable interest in
the property less any payments we first
made te a mortgagee or other party with
a lega! secured interest in the property. In
no event will we pay more than the Limit
of insurance.

The Intentional Loss Exclusion in the Causes
of Loss Form - Farm Property, Mobile Agricul-
tural Machinery And Equipment Coverage
Form and Livestock Coverage Form is re-
placed by the following:

1. We will not pay for loss ("loss") or dam-
age arising out of any act an "insured"
commits or conspires ta commit with the
intent to cause a loss ("loss").

In the event of such lose ("loss"), no “in-
sured" is entitled to coverage, even “in-
sureds" who did nol commit or conspire
to commit the act causing the loss
("loss").

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 178 of 192 PagelD #:184

2. However, this exclusion will not apply to
deny payment to an innocent co-"in-
sured” who did not cooperate in or con-
tribute to the creation of the loss ("loss")
if:

a. The loss ("loss"} arose out of a pat-
tern of criminal domestic violence:
and

b. The perpetrator of the loss ("ioss"} is
criminally prosecuted for the act
causing the loss.

3. If we pay a claim pursuant to Paragraph
E.2., our payment to the “insured is
limited to that “insured's" insurable in-
terest in the property less any payments
we first made to a mortgagee or other
party with a legal secured imterest in the
property. In no event will we pay more
than the Limit of insurance.

The Intentional Loss Exclusien in the Capital.
Assets Program (Output Policy} Coverage
Part, is replaced by the following:

1. We wili not pay for loss or damage aris-
ing out of any act an insured commits or
conspires to commit with the intent to

' cause 4 loss.

in the event of such loss, no insured [s
entitled to coverage, even insureds who
did not commit or conspire to cormmit the
act causing the loss.

2. However, this exclusion will not apply to
deny payment to an innocent co-insured
who did not cooperate in or contribute to
the creation of the lass if:

a. The loss arese out of a pattern of
criminal domestic violence; and

b. The perpetrator of the loss ts
criminally prosecuted for the act
causing the loss.

3. lf we pay a claim pursuant to Paragraph
F.2., our payment to the ingured is limited
to that insured's insurable interest in the
property less any payments we first
made to a mortgagee or other party with
a legal secured interest in the praperty. In
no event will we pay more than the Limit
of Insurance.

@ Insurance Services Office, Inc., 2016 1L 0118 02 17
Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 179 of 192 PagelD #:185

IL 014709 41

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ILLINOIS CHANGES - CIVIL UNION

This endorsement modifies insurance provided under the following:

COMMERCIAL AUTOMOBILE COVERAGE PART

COMMERCIAL GENERAL LIABILITY COVERAGE PART
COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

FARM COVERAGE PART

FARM UMBRELLA LIABILITY POLICY

LIQUOR LIABILITY COVERAGE PART

MEDICAL PROFESSIONAL LIABILITY COVERAGE PART

OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
POLLUTION LIABILITY COVERAGE PART

PRODUCT WITHDRAWAL COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

FILED DATE: 3/11/2020 2:07 PM 2020L002942

UNDERGROUND STORAGE TANK POLICY

The term "spouse" is replaced by the follow-
ing:

With respect to coverage for the ownership,
maintenance, or use of “covered autos" pro-

vided under the Commercial Liability Umbrel-
la Coverage Part, the term "family member"
is replaced by the follawing:
B, Under the Commercial Auto Coverage Part, "Family member" means a
n ; wi person related to
faliewing. member” is replaced by the you by blood, adaption, marriage or civil
. union recognized under Ulincis law, who is a
“Family member" means a person related to resident of your household, including a ward
the: or faster child.

Soouse or party to a civil union recagnized
under IWinois law.

1. Individual Named Insured by blood,
adoption, marriage or civil union recog-
nized unger Illinois law, who is a resident
of such Named Insured's household, in-
cluding @ ward or foster child; or

2. Individual named in the Schedule by
blood, adoption, marriage or civil union
recognized under IIlinols law, whoa is a
resident of the individual's household, in-
cluding a ward or foster child, if the Drive
Other Car Coverage - Broadened Cover-
age For Named Individual Endorsement
is attached.

IL 07 47 09 11 ® Insurance Services Office, tne., 2071 Page 1 of 1
Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 180 of 192 PagelD #:186

IL 01 62 10 13

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
ILLINOIS CHANGES - DEFENSE COSTS

This endorsement modifies insurance provided under the following:

COMMERCIAL AUTOMOBILE COVERAGE PART

COMMERCIAL GENERAL LIABILITY COVERAGE PART

COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

COMMERCIAL PROPERTY COVERAGE PART - LEGAL LIABILITY COVERAGE FORM
COMMEACIAL PROPERTY COVERAGE PART - MORTGAGEHOLDERS ERRORS AND OMISSIONS

FILED DATE: 3/11/2020 2:07 PM 2020L002942

IL O71 62 10 13

COVERAGE FORM

EMPLOYMENT - RELATED PRACTICES LIABILITY COVERAGE PART

FARM COVERAGE PART
FARM UMBRELLA LIABILITY POLICY
LIQUOR LIABILITY COVERAGE PART

MEDICAL PROFESSIONAL LIABILITY COVERAGE PART

OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART

POLLUTION LIABILITY COVERAGE PART
PRODUCT WITHDRAWAL COVERAGE PART

PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

RAILROAD PROTECTIVE LIABILITY COVERAGE PART
UNDERGROUND STORAGE TANK COVERAGE PART

The provisions of Paragraph &. are added to

all Insuring Agreements that set forth a duty

to defend under:

1. Section | of the Commercial General Li-
ability, Commercial Liability Umbrella,
Employment-related Practices Liability,
Farm, Liquor Liability, Owners And Con-
tractors Protective Liability, Pollution Li-
ability, Products/‘Completed Operations
Liability, Product Withdrawal, Medical
Professional] Liability, Railroad Protective
Liability, Underground Storage Tank Cov-
erage Parts, Auto Dealers Coverage Form
and the Farm Umbrella Liability Policy;

2. Section il under the Auto Dealers, Busi-

ness Auto and Motor Carrier Coverage
Forms;

3. Section Ill under the Auto Dealers and

Motor Carrier Coverage Forms:

4. Section A. Coverage under the Legal Li-

ability Coverage Form; and

§. Coverage © - Mortgageholder's Liability
under the Mortgageholders Errors And
Omissions Coverage Form,

Paragraph B. also applies to any other provi-
sion in the policy that sets forth a duty to de-
fend,

lf we initially defend an insured ("insured") or
pay for an insured's ("insured'’s") defense but
later determine that the claim({s) is (are) not
covered under this insurance, we will have
the right to reimbursement for the defense
costs we have incurred.

The right to reimbursement for the defense
casts under this provision will only apply to
defense costs we have incurred after we
notify you in writing that there may not be
coverage, and that we are reserving our
rights to terminate the defense and seek re-
imbursement for defense costs.

@ Insurance Services Office, Inc., 2013 Page 1 of 1
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 181 of 192 PagelD #:187

iL 02 84 12 05

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ILLINOIS CHANGES -
CANCELLATION AND NONRENEWAL

This endorsement modifies insurance provided under the fallowing:

CAPITAL ASSETS PROGRAM {OUTPUT POLICY) COVERAGE PART

COMMERCIAL PROPERTY COVERAGE PART
FARM COVERAGE PART

A. The Cancellation Common Policy Condition
is replaced by the following:

CANCELLATION

1. The first Named Insured shown in the
Declarations may cancel this policy by
mailing to us advance written notice of
cancellation.

2. If this policy has been in effect for 60
days or less, except as provided in
Paragraphs 8 and 9. below, we may
cancel this policy by mailing written no-
tice of cancellation at least:

a. 10 days before the effective date af
cancellation if we cancel for non-
peyment of premium; or

b. 30 days before the effective date of
cancellation if we cancel for any
other reason.

3. If this policy has been in effect for more
than 60 days, except as provided in
Paragraphs 8 and 9. below, we may
cancel this policy only for one or more
of the following reasons:

a. Nonpayment of premium:

b. The policy was obtained through a
material misrepresentation;

¢. You have violated any of the terms
and conditions of the policy;

d. The risk originally accepted has
measuraoly increased;

e. Cartification to the Director af insur-
ance of the loss of reinsurance by
the insurer which provided cover-
age to.us for ajl or a substantial
part of the underiying risk insured;
or

f. A determination by the Director that
the continuation of the policy could
place us in violation of the insur-
ance laws of this State.

If we cancel this policy based on one or
more of the above reasons except far
nonpayment of premium, we will mail
written notice at least 60 days before
the effective date of cancellation. When
cancellation is fer nonpayment of pre-
mium, we will mail written notice at
least 10 days before the effective date
of cancellation.

We will mail our notice to you, any
mortgagee or lienholder known to us
and to the agent or brcker.

Notice of cancellation will state the ef-
fective date of cancellation. The policy
period will and oan that date.

If this policy is cancelled, we will send
the first Named Insured any premiurn
refund dug. if we cancel, the refund will
be pro rata. If the first Named Insured
cancels, the refund may be less than
pro rata, The cancellation wit! be effec-
tive even if we have not made or of-
fered a refund,

Our notice of cancellation will state the
reason for canceilation.

Real Property Other Than Residentia!
Properties Occupied By 4 Families Or
Less:

The following applies only if this policy

covers real property other than residen-

tial property occupied by 4 families or
less:

If any one or more of the following

conditions exists at any buliding that is

Covered Property in this policy, we may

cancel this policy by mailing to you

written notice of cancellation, by both
certified and regular mail, if:

a, After a fire joss, permanent repalrs
to the building have not started
within 60 days of satisfactory ad-
justment of loss, unless the delay is
due to a tabar dispute or weather
conditions.

IL G2 84 12 05 180 Properties, Inc., 2005 Page 1 of 2
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 182 of 192 PagelD #:188

10.

Page 2 of 2

b. The building has been unaccupied
60 or more consecutive days. This
does not apply to:

(1} Seasonal unoccupancy; or

(2) Buildings under repair, con-
Struction or reconstruction, if
broperty secured
unauthorized entry.

e. The building has:

{1} An outstanding order to vacate:

(2) An outstanding demolition or-
der; or

{3] Been declared unsafe in accor-
dance with the law.

d. Heat, water, sewer service or public
lighting have not been connected to
the building fer 30 consecutive days
or more,

The policy will terminate 10 days fol-

lowing réceipt of the written notice by

the named insuredis).

Residential Properties Occupied By 4

Families Or Less:

The following applies if this policy cov-

ers residential properties occupied by 4

families of less:

lf this policy has been in effect for 60

days, or if this is a renewal policy, we

may only cancel this policy for one or
more of the following reasons:

a. Nonpayment of premium:

b. The policy was obtained by mis-
representation or fraud; or

&. Any act that measurably increases
the risk originally accepted.

If we cancel this policy based on one or
more of the above reasons except for
nonpayment of premium, we will mail
written notice at least 30 days before
the effective date of cancellation. When
cancellation is for nonpayment of pre-
mium, we will mail written notice at
least 10 days before the effective date
of cancellation.

For insurance provided under the Cam-

mercial Property Coverage Part and the

Capital Assets Program (Output Policy}

Coverage Part, the following applies:

GRAIN IN PUBLIC GRAIN WARE-

HOUSES

(Not applicable to grain owned by the

Commodity Credit Corporation)

against,

The following applies only with respect

to grain im public grain warehouses:

The first Named Insured or we may

cancel this policy at any time by mail-

ing to:

a. The other; and

b. The Director of the Hlnois Depart-
ment of Agriculture {at its Spring-
field Office);

60 days’ written notice of cancellation.

B. The following is added:
NONRENEW SE

1.

If we decide not to renew or continue
this policy, we will mail you, your agent
or broker, and any mortgageee or
lienholder known to us written notice,
stating the reason for nonrenewal, at
igast GO days before the and of the
policy period. (f we offer to renew or
continue and you de net accept, this
Policy will terminate at the end of the
current policy period. Faiiure to pay the .
required renewal or continuation pre-
mium when due shall mean that you
have not accepted our offer,

lf we fail to mail proper written notice

of nonrenewal and you obtain other in-

surance, this policy will end on the ef-
fective date of that insurance.

The following provision applies only if

this policy covers residential properties

occupied by 4 families or less:

a. if this policy has been issued to you
and in effect with us for 5 or more
years, we may nat fail to renew this
policy unless:

(1} The policy was obtained by
misrepresentatian or fraud;

{2} The risk originally accepted has
measurably increased: or

(3) You received 60 days’ notice of
our intent not to renew as pro-
vided in 1. above.

b. If this policy has been issued to you
and in effect with us for less than 4
years, we may not fai! te renew this:
policy unless you received 30 days’
notice as provided in 1. above,

The following is added:

MAILING OF NOTICES

We will mail cancellation and nonrenewal
notices to the last addrésses known to us.
Proof of mailing will be sufficient proof of
notice.

®{SO Properties, Inc., 2005

IL 82 84 12 05
FILED DATE: 3/11/2020 2:07 PM + 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 183 of 192 PagelD #:189

IL 08 35 07 02

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
EXCLUSION OF CERTAIN COMPUTER-RELATED LOSSES

This endorsement modifies insurance provided under the follawing:

IL 09 35 07 02

COMMERCIAL INLAND MARINE COVERAGE PART

COMMERCIAL PROPERTY COVERAGE PART
CRIME AND FIDELITY COVERAGE PART
STANDARD PROPERTY POLICY

We will not pay for loss (“loss"} or damage
caused directly or indirectly by the following.
Such loss ("loss") or damage is exchuded re-
gardiess of any other cause or event that can-
tributes concurrently or in any sequence to
the loss ("loss") or damage.

1. The failure, malfunction or inadequacy
of:
a. Any of the following, whether be-
longing to any insured or to others:

{1) Computer hardware, including
microprocessors;

{2) Computer application software;

(3) Computer operating systems
and related software;

(4) Computer networks;

(5) Microprocessors {computer
chips} net part of any computer
system; or

{6) Any other computerized or elec-
tronic equipment or compo-
nents; ar

b. Any other products, and any ser-
vices, data or functions that directly
or indirectly use or rely upon, in any
manner, any of the items listed in
Paragraph A.1.a. of this endorse-
ment:

due te the inability to correctly recognize,
process, distinguish, interpret or accept
one orf more dates or times. An example
is the inab:lity of computer software ta
recognize the year 2000.

© {$0 Propertias, Jnc., 2001

2. Any device, consultation, design, evalu-
ation, inspection, Installation, ma/nten-
anca, repair, replacement or supervision
provided ar done by you or for you to
determine, rectify of test for, any poten- —
tial or actual problems described in Para-
graph 4.1. of this endorsement.

if an excluded Cause of Loss as deserbed in
Paragraph A. of this endorsement results:

1, In a Covered Cause of Loss under the
Crime and Ficelity Coverage Part, the
Commercial Iniand Marine Coverage Part
or the Standard Property Policy; or

2. Under the Commercial Property Cover-
age Part:

a ina “Specified Cause of Loss", or in
elevator collision resulting from me-
chanicat breakdown, under the
Causes of Loss - Special Form, or

b. Ina Covered Cause of Loss under the
Causes of Loss - Basic Form or the
Causes of Lass - Broad Form;

we will pay only for the loss ("loss") or dam-

age caused by such “Specified Cause of

Loss", elevator collision, or Covered Cause of

Loss.

We will not pay for repair, replacement or

modification of any items in Paragraphs

4.1.4. and A.1.b. of this endorsement te cor-

rect any deficiencies or change any features.

Page 1 of 1
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 184 of 192 PagelD #:190

IL 09 62 01 15

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CAP ON LOSSES FROM CERTIFIED ACTS OF
TERRORISM

This endorsement modifies insurance provided under the following:

IL. 09 52 014 15

BOILER AND MACHINERY COVERAGE PART

COMMERCIAL INLAND MARINE COVERAGE PART

COMMERCIAL PROPERTY COVERAGE PART
EQUIPMENT BREAKDOWN COVERAGE PART
FARM COVERAGE PART

STANDARD PROPERTY POLICY

Cap On Certified Terrorism Losses

“Certified act of terrorism" means an act that
is certified by the Secretary of the Treasury,
in accordance with the provisions of the fed-
eral Terrorism Risk Insurance Act, to be an act
of terrorism pursuant to such Act. The criteria
contained in the Terrorism Risk Insurance Act
for a “certified act of terrorism” include the
following:

1. The act resuited in insured losses in ex-
cess of $5 million in the aggregate, attrib-
utable to all types of insurance subject ta
the Terrorism Risk Insurance Act; and

2. The act is a violent act oc an act that is
dangerous to human life, property or in-
frastructure and is cammitted by an in-
dividual or individuals as part of an effort
to coerce the civilian population of the
United States or to influence the policy or
affect the conduct of the United States
Government by coercion.

® Insurance Services Office, Inc., 2015

If aggregate insured losses attributable to ter-
rorist acts certified under the Terrorism Risk
Insurance Act exceed $100 billion in a calen-
dar year and we have met aur insurer deduct-
ible under the Terrorism Risk Insurance Act,
we shall not be liable for the payment of any
portion of the amount ef such losses that ex-
ceeds $100 billion, and in such case insured
losses up to that amount are subject to pro .
rata allocation in accordance with procedures
established by the Secretary of the Treasury.

Application Of Exclusions

The terms and limitations of any terrorism ex-
ciusion, or the inapplicability or omission of a
terrorism exclusion, do not serve to create
coverage for any loss which would otherwise
be excluded under this Coverage Part or Poli-
cy, such as losses excluded by the Nuclear
Hazard Exclusion or the War And Military Ac-
tion Exciusion.

Page 1 of 1
FILED DATE: 3/11/2020 2:07 PM + 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 185 of 192 PagelD #:191

IL B8 36 01 15

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

This endorsement modifies insurance provided under the follawing:

EMPLOYEE BENEFITS LIABILITY COVERAGE PART
FMPLOYMENT PRACTICES LIABILITY COVERAGE PART
PASTORAL PROFESSIONAL LIABILITY COVERAGE PART
PRINTERS ERRORS AND OMISSIONS LIABILITY COVERAGE PART
PROFESSIONAL LIABILITY COVERAGE PART

A. if aggregate insured losses attributable to terrorist acts certified under the federal Terrorism Risk Insur-
ance Act exceed $190 billion in a calendar year and we have met our insurer deductible under the
Terrorism Risk insurance Act, we shall not be liable for the payment of any portion of the amount of
such losses that exceeds $100 billion, and in such case insured losses up to that amount are subject ta a
pro rata allocation in accordance with procedures established by the Secretary of the Treasury.

“Certified act of terrorism” means an act that is certified by the Secretary of the Treasury, in accordance
with the provisions of the federal Terrorism Risk Insurance Act, to be an act of terrorism pursuant to
such Act. The criteria contained in the Terrorism Risk Insurance Act for a “certified act of terrorism"
include the following:

1. The act resulted in insured losses in excess of $5 million inthe aggregate, attributable to all types of
insurance subject to the Terrorism Risk Insurance Act; and

2. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
committed by an individual or individuals as part of an effort to coerce the civilian population of the
United States or to influence the policy or affect the conduct of the United States Government by
coercion,
B. The terms and limitations of any terrorism exclusion, or the inapplicahility or omission of a terrorism
exclusion, do not serve to create coverage for any injury, damage, damages, claims, suits, wrangful
acts, losses or employment practices that are otherwise excluded unger this Coverage Part.

© 2015 Liberty Mutual Insurance
HL 88 36 01 15 Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 1 of 1
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 186 of 192 PagelD #:192

IL 88 38 01 15
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION OF PUNITIVE DAMAGES RELATED TO
A CERTIFIED ACT OF TERRORISM

This endorsement modifies insurance provided under the following:

EMPLOYEE BENEFITS LIABILITY COVERAGE PART

EMPLOYMENT PRACTICES LIABILITY COVERAGE PART
PASTORAL PROFESSIONAL LIABILITY COVERAGE PART
PRINTERS ERRORS AND OMISSIONS LIABILITY COVERAGE PART
PROFESSIONAL LIABILITY COVERAGE PART

The following exclusion is added:
This insurance does not apply to:
TERRORISM PUNITIVE DAMAGES

Damages arising, directly or indirectly, out of a “certified act of terrorism” that are awarded as punitive
damages.

The following definition is added:

“Certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in accordance
with the provisions of the federal Terrorism Risk insurance Act, to be an act of terrorism Pursuant to

such Act. The criteria contained in the Terrorism Risk Insurance Act for a “certified act of terrorism"
include the following: ,

1. The act resuited in insured losses in excess of $5 million in the aggregate, attributable to all types of
insurance subject to the Terrorism Risk Insurance Act; and

2. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
committed by an individual or individuals as part of an effort to coerce the civilian population of the

United States or to influence the policy or affect the conduct of the United States Government by
coercion.

The terms and limitations of any terrorism exclusion, or the inapplicability or amission of 4 terrorism
exclusion, do not serve to create coverage for any injury, damage, damages, claims, suits, wrongful
acts, losses ar employment practices that are otherwise excluded under this Coverage Part.

© 2015 Liberty Mutual insurance

IL 88 38 01 15 Includes copyrighted material of Insurance Services Office, Jnc,, with its permission. Page 1 of 1
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 187 of 192 PagelD #:193

COMMERCIAL GENERAL LIABILITY
PR 98 30 01 14

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ILLINOIS CHANGES - EMPLOYMENT PRACTICES LIABILITY

COVERAGE FORM

This endorsement modifies insurance provided under the following:

EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

A. The term spouse is replaced by the follawing:

Spouse or party to a civil union under illinois law.

8. The following is added to Section Ill - Limits of Insurance:

E. in addition to the payments for "damages" and “defense expense” in Paragraphs B. and C. above,
we will also pay "prejudgment interest” awarded against the insured on that part of the judgment
we pay. If we make an offer to pay the applicable limit of insurance, we will not pay any prejudg-
ment interest based on that periea of time after the offer.

C. Section VIIl - Definitions is amended as follows:
1. Paragraph D. is replaced by the follawing:

D. “Damages” means monetary amounts to which this insurance applies and which the insured is
legally obligated to pay as judgments or awards, or as settlements or to which we have agreed

In writing,

“Damages” include:

1.

To the extent allowed by law, any portion of a judgment or award that represents 4 mul-
tiple of the compensatory amaunts or punitive or exemplary damages; and

"Legal fees" uniess the “claim is seeking solely equitable relief, injunctive reHet, declara-
tive relief or any other non-monetary relief.

"Damages" co not include:

(1)
(2)
(3)
{4)

(5)
(6}

(7}

“Prejudgment interest”;

Civil, criminal, administrative or other fines or penalties imposed;

Equitable relief, injunctive relief, declarative relief or any other non-monetary relies;

“Legal fees” when solely equitable relief, injunctive relief, declarative relief or any other
non-monetary relief is sought;

Judgments or awards because of acts deemed uninsurable by law;

Any portion of a judgment or award that represents a multiple of the compensatory
amounts or punitive or exemplary damages when assessed as a result of an insured’s

misconduct; or
Interest on the full amount of any judgment that accrues after entry of the judqment and

before we have paid, offered to pay, or deposited in court the amount available for the
judgment under the provisions of Section Ill - Limits of Insurance.

2. Paragraph E. is replaced by the following:

E. Defense "expense" means payments allocated to a specific ‘claim’ for its investigation, sattle-
ment, or defense, including:

1.
2.

PR 88 30 9? 14

Attorney fees and ail other litigation expenses.

The cost of bonds to appeal a judgment or award in any "claim" we defend. We do not
have to furnish these bonds.

@ 2014 Liberty Mutual Insurance
includes copyrighted material of Insurance Services Office, Inc.. with its permission,

Page 1 of 3
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 188 of 192 PagelD #:194

This page intentionally left blank.
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 189 of 192 PagelD #:195

Civil Action Cover Sheet - Case Initiation

(05/27/16) CCL 0520

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION

HO SHING ENTERPRISES

OHIO SECURITY INSURANCE COMPANY

CIVIL ACTION COVER SHEET - CASE INITIATION

A Civil Action Cover Sheer - Case Initiation shall be filed with the
complainr in all civil actions. The informarion contained hercin
is for administrative purposes only and cannot be introduced inte
evidence. Please check the box in front of the appropriate case
type which best characterizes your action. Only one (1) case type
may be checked with this cover sheer.

Jury Demand @ Yes (No

PERSONAL INJURY/WRONGPUL DEATH
CASE TYPES:
2027 Motor Vehicle
(1040 Medical Malpractice
(4047 Asbestos
[1048 Dram Shop
(4049 Product Liabilicy
[2651 Construction (Injuries
(including Structural Work Act. Road
Construction Injuries Act and negligence)
fal 052 Raileoad/PFELA
C2053 Pediatric Lead Exposure
Mt O61 Other Personal Injury/ Wrongful Death
{2063 Intentional Tort -

C2064 Miscellancous Stanitory Action
aa

 

(Please Specify Below
1065 Premises Liability
[4078 Fen-phen/Redux Litigation
(2199 Silicone Implant
CASE TYPES:
£3007 Confessions of Judgment
{2008 Replevin
[2009 Tax
[TI 055 Condemnation
C017 Detinue
029 Unemployment Compensation
C}O31 Foreign ‘Transcript
{036 Administrative Review Action
i O85 Petition to Register Foreign Judgment
i O99 AL Other Extraordinary Remedies

By; Scott Green

(Artorney} (Pro Se}

FILED

3/11/2020 2:07 PM
DOROTHY BROWN
CIRCUIT CLERK
COOK COUNTY, IL
2020L002942

8826132

No, 2020L002942
AQ,

 

 

 

 

 

(FILE STAMP)
COMMERCIAL LITIGATION
CASE TYPES:
002 Breach of Conezact
Cl 070 Professtonal Malpractice
(other chan legal or medical)
f2 071 Braud (orher than legal or meclical}
1072 Consumer Fraud
1673 Breach of Warranty
11074 Stanitory Action
{Please specify below.**}
1075 Other Commercial Litigation
(Please specify below,**)
tl O76 Retaliatory Discharge

OTHER ACTIONS

CASE TYPES:
el 962 Property Damage
bd O66 Legal Malpractice
CHO77 Libel/Slancler
il O79 Petition for Qualified Orders
G1 084 Petition to Issue Subpoena
i) 100 Petirion for Discovery

>a

 

 

Primary Email: sgreen@sdglawoffices.com

Secondary Email:

 

Tertiary Email:

 

Pro Se Only: OF have read and agree to the terms of the Clerks Office Electronic Notice Poticy and choose to opt in to electronic notice

form the Clerk’s Office for this case at this email address:

 

DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

Page bof 1
FILED DATE: 3/11/2020 2:07 PM = 20201.002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 190 of 192 PagelD #:196

FILED

3/11/2020 2:07 PM
DOROTHY BROWN
CIRCUIT CLERK
COOK COUNTY, IL

 

 

 

2020L002942
8876132
2120 - Served 2121 - Served
2220 ~- Not Served 2221 - Not Served
2320 - Served By Mail 2321 - Served By Mail
2420 - Served By Publication 2421 - Served By Publication
Summons - Alias Summons (08/01/18) CCG 0001 A
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
HO SHING ENTERPRISES
<CaseNumber>>

(Name all parties) Case No.

320 W Washington St.
OHIO SECURITY INSURANCE COMPANY | ptingfield, IL 62701

 

VV.

 

¥] SUMMONS [| ALIAS SUMMONS
To each Defendant:

YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of
which is hereto attached, or otherwise file your appearance and pay the required fee within thirty
(30) days after service of this Summons, not counting the day of service. To file your answer or
appearance you need access to the internet. Please visit winwcookeountyclerkofcourt.ore to initiate
this process. Kiosks with internet access are available at all Clerk’s Office locations. Please refer to
the last page of this document for location information.

If you fail to do so, a judgment by default may be entered against you for the relief
requested in the complaint.

To the Officer:

This Summons must be returned by the officer ot other person to whom it was given for service,
with endorsement of service and fees, if any, immediately after service. If service cannot be made,
this Summons shall be returned so endorsed. This Summons may not be setved later than thirty (30)
days after its date.

Dorothy Brown, Cierk of the Circuit Court of Cook County, Illinois

cookcountyclerkofcourt.org
Page lof 3
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 191 of 192 PagelD #:197

Summons - Alias Summons

(08/01/18) CCG 0001 B

 

E-filing is now mandatory for documents in civil cases with limited exemptions. ‘To e-file, yeu must first
create an account with an e-filing service provider. Visit http:/ /efile.idlinoiscourts.gov/service-providers. htm
to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit http:/ /
www.illinoiscourts.gov/FAQ/gethelp.asp, or talk with your local circuit clerk’s office.

Atty. No: 61703

Atty Name: Scott Green

 

Plainufft

 

Atty. for:
Address: +21 West Oakdale Avenue, #6

 

Chicago

 

City:
State: iL Zip: 60657

Telephone: 773.270.4704

 

Primary Email: § green@sdglawoffices.com

 

3/11/2020 2:07 PM DOROTHY BROWN

 

 

        
 
 
 

  
   

Witness:
I
DOROTHY BROKER Glert.oX Court
F ef Le ‘
Date of Service: A f

(To be inserted by office
Defendant or other person):

Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
cookcountyclerkofcourt.org

Page 2 of 3
FILED DATE: 3/11/2020 2:07 PM 2020L002942

Case: 1:20-cv-02163 Document #: 1-1 Filed: 04/06/20 Page 192 of 192 PagelD #:198

os
C

CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

Richard J Daley Center Co

50 W Washington
Chicago, IL 60602

District 2 - Skokie
5600 Old Orchard Rd
Skokie, TL 60077

District 3 - Rolling Meadows
2121 Euclid
Rolling Meadows, IL 60008

District 4 - Maywood
1500 Maybrook Ave
Maywood, IL 60153
District 5 - Bridgeview
10220 3 76th Ave
Bridgeview, IL 60455

District 6 - Markham
16501 S Kedzie Pkwy
Markharn, IL 60428

Domestic Violence Court

555 W Harrtson c

Chicago, IL 60607

Juvenile Center Building
2245 W Opden Ave, Rm 13
Chicago, IL 60602

Criminal Court Building oe

2650 S California Ave, Rm 526
Chicago, IL 60608

Daley Center Divisions /Departments

Civil Division

Richard J Daley Center

50 W Washington, Rm 601
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Chancery Division
Richard J Daley Center

50 W Washington, Rm 802
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Domestic Relattons Division
Richard J Daley Center

50 W Washington, Rm 802
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Civil Appeals

Richard J Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Criminal Department
Richard J Daley Center

50 W Washington, Rm 1006
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
County Division

Richard J Daley Ceater

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Probate Division

Richard J Dailey Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
Law Division

Richard J Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Traffic Division

Richard J Daley Center

50 W Washington, Lower Level
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Dorothy Brown, Clerk of the Circuit Court of Cook County, Hlinois
cookcountyclerkofcourt.org

Page 3 of 3
